Exhibit 10.1

 

 

 

CREDIT AGREEMENT

 

Dated as of September 28, 2012

 

among

 

NP OPCO LLC

 

and

 

STATION GVR ACQUISITION, LLC
jointly and severally, as Borrower,

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,
as Administrative Agent,

 

and

 

THE OTHER LENDERS PARTY HERETO,

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as L/C Issuer,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arranger, Joint Book Runner and Syndication Agent,

 

DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arranger and Joint Book Runner,

 

and

 

J.P. MORGAN SECURITIES LLC

 

and

 

CREDIT SUISSE SECURITIES (USA) LLC,
as Joint Lead Arrangers, Joint Book Runners and Co-Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I Definitions and Accounting Terms

 

1

 

 

 

 

SECTION 1.01.

Defined Terms

 

1

SECTION 1.02.

Other Interpretive Provisions

 

61

SECTION 1.03.

Accounting Terms

 

63

SECTION 1.04.

Rounding

 

63

SECTION 1.05.

References to Agreements, Laws, etc.

 

63

SECTION 1.06.

Times of Day

 

63

SECTION 1.07.

Timing of Payment or Performance

 

64

 

 

 

 

ARTICLE II The Revolving Credit Commitments and Credit Extensions

 

64

 

 

 

 

SECTION 2.01.

The Loans

 

64

SECTION 2.02.

Borrowings, Conversions and Continuations of Loans

 

64

SECTION 2.03.

Letters of Credit

 

66

SECTION 2.04.

Swing Line Loans

 

75

SECTION 2.05.

Prepayments

 

77

SECTION 2.06.

Termination or Reduction of Revolving Credit Commitments

 

83

SECTION 2.07.

Repayment of Loans

 

84

SECTION 2.08.

Interest

 

85

SECTION 2.09.

Fees

 

85

SECTION 2.10.

Computation of Interest and Fees

 

86

SECTION 2.11.

Evidence of Indebtedness

 

86

SECTION 2.12.

Payments Generally

 

87

SECTION 2.13.

Sharing of Payments

 

89

SECTION 2.14.

Incremental Credit Extensions

 

90

SECTION 2.15.

Defaulting Lenders

 

94

SECTION 2.16.

Co-Borrowers

 

96

 

 

 

 

ARTICLE III Taxes, Increased Costs Protection and Illegality

 

98

 

 

 

 

SECTION 3.01.

Taxes

 

98

SECTION 3.02.

Illegality

 

101

SECTION 3.03.

Inability to Determine Rates

 

101

SECTION 3.04.

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Loans

 

101

SECTION 3.05.

Funding Losses

 

103

SECTION 3.06.

Matters Applicable to All Requests for Compensation

 

103

SECTION 3.07.

Replacement of Lenders under Certain Circumstances

 

104

SECTION 3.08.

Survival

 

105

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV Conditions Precedent to Credit Extensions

 

106

 

 

 

 

SECTION 4.01.

Conditions of Initial Credit Extension

 

106

SECTION 4.02.

Conditions to All Credit Extensions

 

109

 

 

 

 

ARTICLE V Representations and Warranties

 

110

 

 

 

 

SECTION 5.01.

Existence, Qualification and Power; Compliance with Laws

 

110

SECTION 5.02.

Authorization; No Contravention

 

110

SECTION 5.03.

Governmental Authorization; Other Consents

 

110

SECTION 5.04.

Binding Effect

 

111

SECTION 5.05.

Financial Statements; No Material Adverse Effect

 

111

SECTION 5.06.

Litigation

 

112

SECTION 5.07.

No Default

 

112

SECTION 5.08.

Ownership of Property; Liens

 

112

SECTION 5.09.

Environmental Compliance

 

114

SECTION 5.10.

Taxes

 

115

SECTION 5.11.

ERISA Compliance

 

115

SECTION 5.12.

Subsidiaries; Equity Interests

 

116

SECTION 5.13.

Margin Regulations; Investment Company Act

 

116

SECTION 5.14.

Disclosure

 

116

SECTION 5.15.

Intellectual Property; Licenses, etc.

 

117

SECTION 5.16.

Solvency

 

118

SECTION 5.17.

Maintenance of Insurance

 

118

SECTION 5.18.

Labor Matters

 

118

SECTION 5.19.

Collateral

 

119

SECTION 5.20.

Location of Real Property

 

119

SECTION 5.21.

Permits

 

119

SECTION 5.22.

Fiscal Year

 

119

SECTION 5.23.

Patriot Act

 

120

SECTION 5.24.

Use of Proceeds

 

120

SECTION 5.25.

Subordination of Junior Financing

 

120

SECTION 5.26.

Cost Allocation

 

120

SECTION 5.27.

Patriot Act/OFAC

 

120

 

 

 

 

ARTICLE VI Affirmative Covenants

 

121

 

 

 

 

SECTION 6.01.

Financial Statements

 

121

SECTION 6.02.

Certificates; Other Information

 

122

SECTION 6.03.

Notices

 

124

SECTION 6.04.

Payment of Obligations

 

126

SECTION 6.05.

Preservation of Existence, etc.

 

126

SECTION 6.06.

Maintenance of Properties; Employees

 

126

SECTION 6.07.

Maintenance of Insurance

 

126

SECTION 6.08.

Compliance with Laws

 

127

SECTION 6.09.

Books and Records; Quarterly Conference Calls

 

127

SECTION 6.10.

Inspection Rights

 

127

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.11.

Covenant to Guarantee Obligations and Give Security

 

128

SECTION 6.12.

Compliance with Environmental Laws

 

130

SECTION 6.13.

Further Assurances and Post-Closing Conditions

 

131

SECTION 6.14.

Designation of Subsidiaries

 

132

SECTION 6.15.

Information Regarding Collateral

 

133

SECTION 6.16.

Corporate Separateness

 

133

SECTION 6.17.

[Reserved]

 

134

SECTION 6.18.

Manager Documents

 

134

SECTION 6.19.

[Reserved]

 

136

SECTION 6.20.

Ratings

 

136

SECTION 6.21.

Equity Issuances

 

137

SECTION 6.22.

Subsidiary Cost Allocation Agreements

 

137

SECTION 6.23.

Parent Cost Allocation Agreements, etc.

 

137

 

 

 

 

ARTICLE VII Negative Covenants

 

139

 

 

 

 

SECTION 7.01.

Liens

 

139

SECTION 7.02.

Investments

 

142

SECTION 7.03.

Indebtedness

 

146

SECTION 7.04.

Fundamental Changes

 

148

SECTION 7.05.

Dispositions

 

149

SECTION 7.06.

Restricted Payments

 

151

SECTION 7.07.

Change in Nature of Business

 

153

SECTION 7.08.

Transactions with Affiliates

 

153

SECTION 7.09.

Burdensome Agreements

 

154

SECTION 7.10.

Use of Proceeds

 

155

SECTION 7.11.

Financial Covenants

 

155

SECTION 7.12.

Accounting Changes

 

155

SECTION 7.13.

Prepayments, etc. of Indebtedness

 

156

SECTION 7.14.

Equity Interests of the Borrower and Restricted Subsidiaries

 

157

SECTION 7.15.

Special Purpose Vehicle Restrictions

 

157

SECTION 7.16.

[Reserved]

 

158

SECTION 7.17.

Sale-Leaseback Transactions

 

158

SECTION 7.18.

Management Agreements

 

158

 

 

 

 

ARTICLE VIII Events of Default and Remedies

 

158

 

 

 

 

SECTION 8.01.

Events of Default

 

158

SECTION 8.02.

Remedies Upon Event of Default

 

163

SECTION 8.03.

Application of Funds

 

163

SECTION 8.04.

Borrower’s Right to Cure

 

165

 

 

 

 

ARTICLE IX Administrative Agent and Other Agents

 

165

 

 

 

 

SECTION 9.01.

Appointment and Authorization of Agents

 

165

SECTION 9.02.

Delegation of Duties

 

166

 

iii

--------------------------------------------------------------------------------


 

SECTION 9.03.

Liability of Agents

 

167

SECTION 9.04.

Reliance by Agents

 

167

SECTION 9.05.

Notice of Default

 

168

SECTION 9.06.

Credit Decision; Disclosure of Information by Agents

 

168

SECTION 9.07.

Indemnification of Agents

 

168

SECTION 9.08.

Agents in their Individual Capacities

 

169

SECTION 9.09.

Successor Agents

 

170

SECTION 9.10.

Administrative Agent May File Proofs of Claim

 

170

SECTION 9.11.

Collateral and Guaranty Matters

 

171

SECTION 9.12.

Other Agents; Joint Lead Arrangers and Managers

 

173

SECTION 9.13.

Appointment of Supplemental Administrative Agents

 

173

 

 

 

 

ARTICLE X Miscellaneous

 

 

174

 

 

 

 

SECTION 10.01.

Amendments, etc.

 

174

SECTION 10.02.

Notices and Other Communications; Facsimile Copies

 

177

SECTION 10.03.

No Waiver; Cumulative Remedies

 

178

SECTION 10.04.

Attorney Costs, Expenses and Taxes

 

178

SECTION 10.05.

Indemnification by the Borrower

 

179

SECTION 10.06.

Payments Set Aside

 

180

SECTION 10.07.

Successors and Assigns

 

180

SECTION 10.08.

Confidentiality

 

188

SECTION 10.09.

Setoff

 

189

SECTION 10.10.

Interest Rate Limitation

 

190

SECTION 10.11.

Counterparts

 

190

SECTION 10.12.

Integration

 

191

SECTION 10.13.

Survival of Representations and Warranties

 

191

SECTION 10.14.

Severability

 

191

SECTION 10.15.

Tax Forms

 

191

SECTION 10.16.

Governing Law

 

193

SECTION 10.17.

Waiver of Right to Trial by Jury

 

194

SECTION 10.18.

Binding Effect

 

194

SECTION 10.19.

Lender Action

 

194

SECTION 10.20.

Acknowledgments

 

194

SECTION 10.21.

USA Patriot Act

 

195

SECTION 10.22.

Gaming Authorities and Liquor Authorities

 

195

SECTION 10.23.

Certain Matters Affecting Lenders

 

195

SECTION 10.24.

The Platform

 

196

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

1.01A

Immaterial Subsidiaries

1.01B

Intentionally Deleted

1.01C

Existing Letters of Credit

1.01D

Native American Subsidiaries

1.01E

Material Contracts

1.01F

Designated Lenders

1.01G

Disqualified Institutions

1.01H

Native American Contracts

1.01I

Unrestricted Subsidiaries

2.01(a)

B Term Loan Commitments

2.01(b)

Revolving Credit Commitments

4.01(a)

Closing Documents

5.03

Consents

5.05

Certain Liabilities

5.08(f)

Real Property Leases

5.10(b)

Tax Return Audits

5.12

Subsidiaries and Other Equity Investments

5.15(a)

Intellectual Property

5.15(c)

Data Security

5.17

Insurance

5.20

Location of Real Property

7.01(b)

Existing Liens

7.02(f)

Existing Investments

7.02(p)

Native American Investments

7.02(r)

Real Estate to be Invested by Native American Subsidiaries

7.03(b)

Existing Indebtedness

7.08

Transactions with Affiliates

7.09

Existing Restrictions

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

EXHIBITS

 

 

 

A

Committed Loan Notice

B

Swing Line Loan Notice

C-1

B Term Note

C-2

Revolving Credit Note

C-3

Swing Line Note

D

Compliance Certificate

E

Assignment and Assumption

F

Guaranty

G-1

Security Agreement

G-2

Pledge Agreement

H

Mortgage

I

Intellectual Property Security Agreements

J-1

Opinion Matters — New York Counsel to Loan Parties

 

v

--------------------------------------------------------------------------------


 

J-2

Opinion Matters — Nevada Counsel to Loan Parties

K

Intercompany Note

L

Access/Cooperation Covenants

M

Reserved

N

Reserved

O

Reserved

P

Form of Custodian Agreement

Q

Reserved

R

Form of Letter of Credit Application for DBNY

 

vi

--------------------------------------------------------------------------------

 


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of September 28,
2012, among NP OPCO LLC, a Nevada limited liability company (“Opco”), Station
GVR Acquisition, LLC, a Nevada limited liability company (“GVR” and, jointly and
severally with Opco, the “Borrower”), DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as
Administrative Agent (in such capacity, together with any successor thereto, the
“Administrative Agent”), each lender from time to time party hereto
(collectively, the “Lenders” and, individually, a “Lender”), DEUTSCHE BANK
AG NEW YORK BRANCH, as L/C Issuer, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as Syndication Agent, Joint Lead Arranger and Joint Book Runner,
DEUTSCHE BANK SECURITIES INC., as Joint Lead Arranger and Joint Book Runner,
J.P. MORGAN SECURITIES LLC, as Joint Lead Arranger, Joint Book Runner and
Co-Documentation Agent and CREDIT SUISSE SECURITIES (USA) LLC, as Joint Lead
Arranger, Joint Book Runner and Co-Documentation Agent.  All capitalized terms
used herein and defined in Section 1.01 are used herein as therein defined.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Borrower has requested that the Lenders extend credit to the
Borrower in the form of (a) $575,000,000 in Term Loans and (b) a $200,000,000
Revolving Credit Facility;

 

WHEREAS, the proceeds of the Term Loans on the Closing Date will be used to
finance the repayment of certain other existing Indebtedness of the Borrower and
its Subsidiaries and transaction fees and expenses. The proceeds of Revolving
Credit Loans and Swing Line Loans made on and after the Closing Date will be
used for working capital and other general corporate purposes of the Borrower
and the Restricted Subsidiaries, including the financing of Permitted
Acquisitions, and Letters of Credit will be used for general corporate purposes
of the Borrower, its Restricted Subsidiaries and, to the extent permitted under
Sections 2.03(a) and 7.02, Unrestricted Subsidiaries.

 

WHEREAS, the applicable Lenders have indicated their willingness to lend, and
the L/C Issuers have indicated their willingness to issue Letters of Credit, in
each case, on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

Definitions and Accounting Terms

 

SECTION 1.01.                                         Defined Terms.  As used in
this Agreement, the following terms shall have the meanings set forth below:

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated

 

--------------------------------------------------------------------------------


 

EBITDA of such Acquired Entity or Business or Converted Restricted Subsidiary
(determined as if references to the Borrower and the Restricted Subsidiaries in
the definition of “Consolidated EBITDA” (and in the component financial
definitions used therein) were references to such Acquired Entity or Business or
Converted Restricted Subsidiary and its Subsidiaries and without regard to
clause (A)(5) of such definition), all as determined on a consolidated basis for
such Acquired Entity or Business or Converted Restricted Subsidiary in
accordance with GAAP.

 

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

 

“Additional Lender” has the meaning specified in Section 2.14(g).

 

“Additional Management Agreement” means, collectively, each Management Agreement
entered into by any Loan Party after the Closing Date in accordance with
Section 6.18(c)(iii), which agreement shall be in the form of the GVR Management
Agreement with such changes and modifications as are not adverse to the
interests of the Lenders in any material respect, as certified by a Responsible
Officer of the Borrower to the Administrative Agent; provided, that, (i) the
only fees payable to the Manager under such Additional Management Agreement
shall be a “Base Management Fee,” an “Incentive Management Fee” and a
“Termination Fee,” each of which shall be calculated in the same manner, and
consist of the same percentages of “Gross Revenues” and “EBITDA,” as applicable,
of the applicable property or business as the corresponding percentages under
the GVR Management Agreement, (ii) any such Additional Management Agreement
shall contain a provision allowing the “Owner” thereunder to terminate such
Additional Management Agreement, without any liability or fee of any kind
(including without the need to pay any termination fee) upon (A) a “Material
Loan Default” (as defined in the GVR Management Agreement) or (B) Opco Holdings,
Opco, GVR Holdings (so long as GVR is a co-borrower hereunder), GVR or any
“Owner-Related Affiliate” becoming “Bankrupt” (in each case, as defined in the
GVR Management Agreement) of the “Owner” thereunder, (iii) any such Additional
Management Agreement need not contain provisions equivalent to those set forth
in Section 3.2 of the GVR Management Agreement granting the “Owner” thereunder
the right to terminate such Additional Management Agreement upon a failure to
achieve certain performance thresholds and (iv) any such Additional Management
Agreement shall, in any event, be subject to the provisions of Section 7.08.

 

“Additional Management Agreement Guaranty” means, collectively, each Management
Agreement Guaranty executed by Fertitta Entertainment after the Closing Date in
accordance with Section 6.18(c)(iii).

 

“Additional Management Fee Subordination Agreement” means, collectively, each
Management Fee Subordination Agreement entered into by the Administrative Agent
and a Manager after the Closing Date in accordance with Section 6.18(c)(iii).

 

“Additional Manager Allocation Agreement” means, collectively, each Manager
Allocation Agreement entered into by any Loan Party after the Closing Date in
accordance with Section 6.18(c)(iii).

 

2

--------------------------------------------------------------------------------


 

“Additional Manager Documents” means, collectively, each Additional Management
Agreement, each Additional Management Agreement Guaranty, each Additional
Management Fee Subordination Agreement and each Additional Manager Allocation
Agreement.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the greater of (i) the product of (a) the LIBO Rate in
effect for such Interest Period and (b) Statutory Reserves, to the extent
applicable to any Lender and (ii) for the purposes of B Term Loans only, 1.25%
per annum.

 

“Administrative Agent” has the meaning specified in the preamble hereto.

 

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 10.02 or such other address as the Administrative Agent may
from time to time notify the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means (a) with respect to any Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified; provided, that as to any
Loan Party or any Subsidiary thereof, the term “Affiliate” shall expressly
exclude the Persons constituting Lenders as of the Closing Date and their
respective Affiliates (determined as provided herein without regard to this
proviso) and (b) with respect to any Loan Party or any Subsidiary thereof,
(i) Frank J. Fertitta III and his spouse, their respective parents and
grandparents and any lineal descendants (including adopted children and their
lineal descendants) of any of the foregoing, (ii) Lorenzo J. Fertitta and his
spouse, their respective parents and grandparents and any lineal descendants
(including adopted children and their lineal descendants) of any of the
foregoing, (iii) any Affiliate (determined in accordance with this definition
without regard to this clause (iii)) of any Person described in the foregoing
clauses (i) and (ii), or (iv) any personal investment vehicle, trust or entity
owned by, or established for the benefit of, or the estate of, any Person
described in the foregoing clauses (i) and (ii).  “Control” means the
possession, directly or indirectly, of the power to (x) vote more than fifty
percent (50%) (or, for purposes of Section 7.08 and the definition of Station
Permitted Assignee, ten percent (10%)) of the outstanding voting interests of a
Person or (y) direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto. 
For purposes of this Agreement, each of the Parent, Holdco and VoteCo shall be
deemed to Control the Borrower.

 

“Affiliated Lender” means a Lender that is a Station Permitted Assignee.

 

“Agent Parties” has the meaning specified in Section 10.24.

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

 

3

--------------------------------------------------------------------------------


 

“Agents” means, collectively, the Administrative Agent, the Supplemental
Administrative Agents (if any), the Joint Lead Arrangers, the Syndication Agent
and the Co-Documentation Agents.

 

“Aggregate Commitments” means, at any time, the Commitments of all the Lenders
at such time.

 

“Agreement” means this Credit Agreement.

 

“ANC” means the American Nevada Company, a Nevada corporation.

 

“Applicable Commitment Fee Rate” means 0.50% per annum.

 

“Applicable ECF Percentage” means, at any time, 50%; provided that, so long as
no Default has then occurred and is continuing, if the Total Leverage Ratio is
less than 3.00:1.00 (as set forth in the Compliance Certificate delivered
pursuant to Section 6.02(b) for the fiscal year then last ended), the
“Applicable ECF Percentage” shall instead be 0%.

 

“Applicable Period” has the meaning specified in the definition of “Applicable
Revolving Credit Rate.”

 

“Applicable Rate” means (a) with respect to B Term Loans, a percentage per annum
equal to (A) for Eurodollar Loans, 4.25%, (B) for Base Rate Loans, 3.25% and
(b) with respect to Revolving Credit Loans, the Applicable Revolving Credit
Rate.

 

“Applicable Revolving Credit Rate” means a percentage per annum equal to,
(a) until delivery of financial statements for the first full fiscal quarter
commencing on or after the Closing Date pursuant to Section 6.01, (A) for
Eurodollar Loans, 3.50%, (B) for Base Rate Loans, 2.50% and (C) for Letter of
Credit fees, 3.50% and (b) thereafter, the following percentages per annum,
based upon the Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Applicable Revolving Credit Rate

 

Pricing
Level

 

Total Leverage Ratio

 

Eurodollar
and
Letter of
Credit Fees

 

Base Rate

 

 

 

 

 

 

 

 

 

1

 

< 3.00:1

 

2.50

%

1.50

%

2

 

> 3.00:1 but < 4.00:1.0

 

3.00

%

2.00

%

3

 

> 4.00:1.0

 

3.50

%

2.50

%

 

Any increase or decrease in the Applicable Revolving Credit Rate resulting from
a change in the Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided that at the option of the
Administrative Agent or the Majority Revolving Lenders, the highest Pricing
Level shall apply as of the first Business Day after the date on which a
Compliance Certificate was

 

4

--------------------------------------------------------------------------------


 

required to have been delivered but was not delivered, and shall continue to so
apply to and including the date on which such Compliance Certificate is so
delivered (and thereafter the Pricing Level otherwise determined in accordance
with this definition shall apply).  In the event that any financial statement or
certification delivered pursuant to Section 6.01 or 6.02(b) is shown to be
inaccurate (an “Inaccuracy Determination”), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Revolving Credit Rate
for any period (an “Applicable Period”) than the Applicable Revolving Credit
Rate applied for such Applicable Period, then the Borrower shall immediately
(i) deliver to the Administrative Agent a corrected Compliance Certificate for
such Applicable Period, (ii) determine the Applicable Revolving Credit Rate for
such Applicable Period based upon the corrected Compliance Certificate and
(iii) immediately pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Revolving Credit Rate
for such Applicable Period (the “Excess Amount”), which payment shall be
promptly applied by the Administrative Agent in accordance with Section 2.13. 
It is acknowledged and agreed that nothing contained herein shall limit the
rights of the Administrative Agent and the Lenders under the Loan Documents,
including their rights under Section 2.08 and Article VIII and their other
respective rights under this Agreement; provided that the failure to have paid
the Excess Amount due to a good faith error in the calculation of the Total
Leverage Ratio or the preparation of corresponding financial statements shall
not, in and of itself, trigger an Event of Default under Section 8.01(a) if the
Borrower pays the Excess Amount within ten (10) Business Days after the
Inaccuracy Determination (it being understood, however, that this proviso shall
not waive any other Default or Event of Default or affect or limit the rights of
the Administrative Agent, any Lender or the L/C Issuer in connection with any
other Default or Event of Default, in each case, that may have occurred
hereunder by reason of the inaccuracy of the Total Leverage Ratio or the facts
or circumstances relating to such inaccuracy).

 

“Appraisal” means a real estate appraisal or any update thereto (provided that
any such update has the same scope as the real estate appraisal being updated
and uses (including, without limitation, by incorporation by reference from the
real estate appraisal being updated) the same assumptions and methodologies as
were used in the real estate appraisal being updated), in each case conducted in
accordance with the Uniform Standards of Professional Appraisal Practice (as
promulgated by the Appraisal Standards Board of the Appraisal Foundation) and
all Laws applicable to Lenders, including in conformity with the Financial
Institutions Reform Recovery and Enforcement Act (FIRREA), undertaken by an
independent appraisal firm satisfactory to the Administrative Agent in its sole
discretion, and providing an assessment of fair market value of the subject Core
Property in its then “as is” and “as stabilized” condition.

 

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

 

“Approved Bank” has the meaning specified in clause (b) of the definition of
“Cash Equivalents.”

 

5

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Assignees” has the meaning specified in Section 10.07(b).

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

 

“Audited Financial Statements” means the audited consolidated balance sheets of
each of Opco and GVR and their respective Restricted Subsidiaries as of
December 31, 2011, and the related audited consolidated statements of income,
members’ equity and cash flows for each of Opco and GVR and their respective
Restricted Subsidiaries for the fiscal year ended December 31, 2011, along with
a schedule prepared by the Borrower showing the balance sheet, statement of
income, members’ equity and cash flows for Opco and GVR on a combined basis.

 

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability” means, as of any date of determination, the amount by which the
aggregate Revolving Credit Commitments exceeds the aggregate Revolving Credit
Exposure of the Revolving Credit Lenders as of such date.

 

“Availability Period” means the period from (but excluding) the Closing Date to
(but excluding) the Revolving Credit Maturity Date.

 

“B Term Borrowing” means a borrowing consisting of simultaneous B Term Loans of
the same Type and currency and, in the case of Eurodollar Loans, having the same
Interest Period made by each of the applicable B Term Lenders pursuant to
Section 2.01(a) or Section 2.14.

 

“B Term Lender” means, at any time, any Lender that has a B Term Loan at such
time.

 

“B Term Loan” has the meaning specified in Section 2.01(a).

 

“B Term Loan Commitment” means, with respect to each Lender, (a) the principal
amount of the B Term Loan such Lender has committed to make on the Closing Date
pursuant to Section 2.01(a) as set forth opposite such Lender’s name on Schedule
2.01(a) and (b) the principal amount of any Increase B Term Loan Commitment such
Lender has committed to provide pursuant to Section 2.14.  The aggregate amount
of the B Term Loan Commitments of all B Term Lenders on the Closing Date is
$575,000,000.

 

“B Term Loan Facility” means the B Term Loan Commitments and all B Term Loans
made hereunder.

 

6

--------------------------------------------------------------------------------


 

“B Term Loan Installment” has the meaning specified in Section 2.07(a).

 

“B Term Loan Maturity Date” means the earlier of (a) the seventh anniversary of
the Closing Date and (b) the date on which all B Term Loans shall become due and
payable hereunder, whether by acceleration or otherwise.

 

“B Term Note” means a promissory note of the Borrower payable to any B Term
Lender or its registered assigns in substantially the form of Exhibit C-1,
evidencing the aggregate Indebtedness of the Borrower to such B Term Lender
resulting from the B Term Loans held or deemed held by such B Term Lender.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and/or hereinafter in effect, or any successor thereto.

 

“Bankruptcy Proceedings” has the meaning specified in Section 10.07(p).

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a Eurodollar Loan
with a one-month Interest Period commencing on such day plus 1.0%.  For purposes
of this definition, the Adjusted LIBO Rate shall be determined using the LIBO
Rate as otherwise determined by the Administrative Agent in accordance with the
definition of “LIBO Rate”, except that (x) if a given day is a Business Day,
such determination shall be made on such day (rather than two Business Days
prior to the commencement of an Interest Period) or (y) if a given day is not a
Business Day, the LIBO Rate for such day shall be the rate determined by the
Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day.  Any change in the Base Rate due to a change in
the Prime Rate, the Federal Funds Rate or the Adjusted LIBO Rate shall be
effective as of the opening of business on the day of such change in the Prime
Rate, the Federal Funds Rate or the Adjusted LIBO Rate, respectively.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning specified in the preamble hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required by law to close in New York City;
provided, however, that when used in connection with a Eurodollar Loan
(including with respect to all notices and determinations in connection
therewith and any payments of principal, interest or other amounts thereon), the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

 

7

--------------------------------------------------------------------------------


 

“Cage Cash” means all so-called “cage cash” that the Borrower and the Restricted
Subsidiaries maintain within a Hotel/Casino Facility.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities) by the Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries.

 

“Capitalized Lease Indebtedness” means, on any date, in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

 

“Cash Collateral” has the meaning specified in Section 2.03(g).

 

“Cash Collateral Account” means a blocked account at DBCI (or another commercial
bank selected in compliance with Section 9.09) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner reasonably satisfactory to the Administrative
Agent.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

 

(a)                                  readily marketable obligations issued or
directly and fully guaranteed or insured by the government or any agency or
instrumentality of the United States having maturities of not more than
12 months from the date of acquisition thereof; provided that the full faith and
credit of the United States is pledged in support thereof;

 

(b)                                 time deposits with, or insured certificates
of deposit or bankers’ acceptances of, any commercial bank that (i) is a Lender
or (ii)(A) is organized under the Laws of the United States, any state thereof
or the District of Columbia or is the principal banking Subsidiary of a bank
holding company organized under the Laws of the United States, any state thereof
or the District of Columbia, and is a member of the Federal Reserve System, and
(B) has combined capital and surplus of at least $500,000,000 (any such bank in
the foregoing clauses (i) or (ii) being an “Approved Bank”), in each case with
maturities of not more than 12 months from the date of acquisition thereof;

 

(c)                                  investments in commercial paper maturing
within 12 months from the date of acquisition thereof and having, at such date
of acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

8

--------------------------------------------------------------------------------


 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in
clause (a) above and entered into with an Approved Bank; and

 

(e)                                  Investments in money market funds that
(i) comply with the criteria set forth in Securities and Exchange Commission
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P or
Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

 

“Cash Management Banks” means any Lender or any Affiliate of a Lender providing
Cash Management Services to the Borrower or any Restricted Subsidiary.

 

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of any Cash
Management Services, except to the extent that such Cash Management Bank, on the
one hand, and the Borrower or the applicable Restricted Subsidiary, on the other
hand, agree in writing that any such obligations shall not be secured by any
Lien on the Collateral and such Persons shall have delivered such writing to the
Administrative Agent.

 

“Cash Management Services” means treasury, depository and/or cash management
services or any automated clearing house transfer services, provision and
operation of sweep accounts and zero balance accounts, provision of tax payment
services and controlled disbursement services and performance of cash and coin
delivery orders.

 

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

 

9

--------------------------------------------------------------------------------


 

“Change of Control” means:

 

(a)                                  (i) Opco Holdings at any time shall cease
to own directly one hundred percent (100%) of the Equity Interests of Opco or
(ii) so long as GVR is a co-borrower hereunder, GVR Holdings at any time shall
cease to own directly one hundred percent (100%) of the Equity Interests of GVR;

 

(b)                                 prior to the occurrence of a Qualified IPO
(i)(A) Fertitta Holders shall fail to collectively beneficially own, directly or
indirectly, Equity Interests in Opco Holdings or (so long as GVR is a
co-borrower hereunder) GVR Holdings representing at least twenty-one and one
half percent (21.5%) of the aggregate equity value represented by the Equity
Interests in each of Opco Holdings and (so long as GVR is a co-borrower
hereunder) GVR Holdings on a fully diluted basis and (B) any person, entity or
“group” (within the meaning of Section 13(d) of the Exchange Act) (other than
Persons constituting Lenders as of the Closing Date and their respective
Affiliates) shall own, directly or indirectly, beneficially or of record, Equity
Interests in Opco Holdings or (so long as GVR is a co-borrower hereunder) GVR
Holdings that represent a greater percentage of the aggregate equity value
represented by the Equity Interests in Opco Holdings or (so long as GVR is a
co-borrower hereunder) GVR Holdings on a fully diluted basis than the percentage
beneficially owned, directly or indirectly, by Fertitta Holders, (ii) the
managers of VoteCo nominated or appointed by Fertitta Holders shall cease to
constitute at least thirty seven and one-half percent (37.5%) of the voting
power of the board of managers of VoteCo or (iii) VoteCo shall cease to hold,
directly or indirectly, one hundred percent (100%) of the voting power in the
Borrower;

 

(c)                                  after the occurrence of a Qualified IPO,
(i) Fertitta Holders shall fail to collectively beneficially own, directly or
indirectly, Equity Interests in Opco Holdings or (so long as GVR is a
co-borrower hereunder) GVR Holdings representing at least twenty-one and one
half percent (21.5%) of the aggregate direct or indirect ordinary voting power
and aggregate equity value represented by Equity Interests in each of Opco
Holdings and (so long as GVR is a co-borrower hereunder) GVR Holdings on a fully
diluted basis and (ii) any person, entity or “group” (within the meaning of
Section 13(d) of the Exchange Act) (other than Persons constituting Lenders as
of the Closing Date and their respective Affiliates) shall own, directly or
indirectly, beneficially or of record, Equity Interests in Opco Holdings or (so
long as GVR is a co-borrower hereunder) GVR Holdings representing a percentage
of the aggregate direct or indirect ordinary voting power or economic interest
on a fully diluted basis greater than the percentage of the ordinary voting
power or economic interest in respect of which Fertitta Holders are collectively
the direct or indirect beneficial owners; or

 

(d)                                 any “change of control” (or any comparable
term) in any document pertaining to (x) any Junior Financing or (y) any other
Indebtedness of Opco Holdings, GVR Holdings (so long as GVR is a co-borrower
hereunder), Borrower or any Restricted Subsidiary with an aggregate principal
amount or liquidation preference in excess of the Threshold Amount.

 

“Charges” has the meaning specified in Section 10.10.

 

10

--------------------------------------------------------------------------------

 


 

“Claim” has the meaning specified in Section 10.07(p)(i).

 

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders, B Term Lenders or Incremental Term Lenders having
Incremental Term Loan Commitments of a particular Series, (b) when used with
respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Revolving Credit Loans, Swing Line Loans, B Term
Loans or Incremental Term Loans of a particular Series and (c) when used with
respect to any Commitment, refers to whether such Commitment is a Revolving
Credit Commitment, a B Term Loan Commitment or an Incremental Term Loan
Commitment of a particular Series.

 

“Closing Date” means the first date as of which all the conditions set forth in
Section 4.01 are satisfied (or waived in accordance with Section 10.01).

 

“Co-Documentation Agent” means each of J.P. Morgan Securities LLC and Credit
Suisse Securities (USA) LLC, in its capacity as a Co-Documentation Agent
hereunder.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.

 

“Collateral and Guarantee Requirement” means, at any time, subject to applicable
Gaming Laws, the requirement that:

 

(a)                                  the Administrative Agent shall have
received each Collateral Document required to be delivered (i) on the Closing
Date pursuant to this Agreement, or (ii) at any other time pursuant to this
Agreement (including Section 6.11) or any other Loan Document at the time so
required, duly executed by each Loan Party party thereto;

 

(b)                                 all Obligations shall have been
unconditionally guaranteed by Opco Holdings, GVR Holdings (so long as GVR is a
co-borrower hereunder) and each Restricted Subsidiary of the Borrower;

 

(c)                                  the Obligations and the Guaranty shall have
been secured by a first-priority security interest (subject only to
non-consensual Permitted Liens) in (i) all the Equity Interests of the Borrower
and (ii) all the Equity Interests of each Person directly owned by (A) the
Borrower (including Equity Interests of Unrestricted Subsidiaries) and (B) any
Subsidiary Guarantor (other than Equity Interests owned by an Immaterial
Subsidiary) but excluding, in the case of clause (ii), (x) to the extent
prohibited by law (except to the extent such prohibition is overridden by the
UCC) or, with the consent of the Administrative Agent, such consent not to be
unreasonably withheld, by the applicable management contract, Equity Interests
in Native American Subsidiaries and (y) Equity Interests in any joint venture
not constituting a Restricted Subsidiary if such security interest would violate
any financing agreement of such joint venture (it being understood and agreed
that in the event any such restriction exists, the Administrative Agent and the
applicable Loan Party shall agree upon an alternative structure (such as an

 

11

--------------------------------------------------------------------------------


 

intermediate holding company constituting a Restricted Subsidiary) to effect the
equivalent of an indirect pledge of such joint venture interest);

 

(d)                                 except to the extent otherwise permitted
hereunder or under any Collateral Document, the Obligations and the Guaranty
shall have been secured by a first-priority security interest (subject only to
non-consensual Permitted Liens) in, and mortgages on, substantially all tangible
and intangible assets of each Loan Party now or hereafter acquired other than
any Immaterial Subsidiary (including accounts, inventory, equipment, investment
property, contract rights, intellectual property, other general intangibles,
deposit accounts, securities accounts, owned and leased real property and
proceeds of the foregoing); provided that (x) security interests in real
property shall, so long as no Event of Default has occurred and is continuing,
be limited to (A) the Mortgaged Properties as of the Closing Date and owned real
property from time to time that is either (i) contiguous to any Mortgaged
Property and the Administrative Agent reasonably determines that the value of
the applicable Mortgaged Property is materially increased by encumbering such
contiguous property and such material increase in value outweighs the costs and
expenses associated with encumbering such contiguous property or (ii) has a Fair
Market Value in excess of $15,000,000 and (B) leasehold interests of the
Borrower or any Restricted Subsidiary under Ground Leases, including, without
limitation, any ground lease with an annual rent equal to or above $1,000,000
and (y) security interests in the assets of Native American Subsidiaries,
including the Native American Contracts and real property interests of such
Native American Subsidiaries, shall, to the extent prohibited by law (except to
the extent such prohibition is overridden by the UCC) or, with the consent of
the Administrative Agent, such consent not to be unreasonably withheld, by the
applicable management contract, be excluded (provided however, that security
interests shall be granted in respect of all rights to receive (and all proceeds
thereof) income, reimbursements, repayments, cash flows and any other
distributions attributable to such assets);

 

(e)                                  each deposit account and securities account
of each Loan Party other than any Immaterial Subsidiary (other than Excluded
Accounts) shall be subject to a Control Agreement in favor of the Administrative
Agent;

 

(f)                                    none of the Collateral shall be subject
to any Liens other than Permitted Liens; and

 

(g)                                 the Administrative Agent shall have received
(i) counterparts of a Mortgage with respect to each owned or leased property
described in paragraph (d) above or required to be delivered pursuant to
Section 6.11 (collectively, the “Mortgaged Properties”) duly executed and
delivered by the record owner or lessee, as applicable, of such property, (ii) a
policy or policies of title insurance issued by a nationally recognized title
insurance company insuring the Lien of each such Mortgage as a valid first
priority Lien on the property described therein, free of any other Liens except
Permitted Liens, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent may reasonably request from time to time, (iii) such
surveys, abstracts, appraisals, legal opinions and other documents as the
Administrative Agent may reasonably request with respect to any such Mortgaged
Property, (iv) flood certificates covering each

 

12

--------------------------------------------------------------------------------


 

Mortgaged Property in form and substance reasonably acceptable to the
Administrative Agent, certified to the Administrative Agent in its capacity as
such and certifying whether or not each such Mortgaged Property is located in a
flood hazard zone by reference to the applicable FEMA map and (v) with respect
to each such Mortgaged Property, either (A) a letter or other written evidence
with respect to such Mortgaged Property from the appropriate Governmental
Authorities concerning current status of applicable zoning and building laws,
(B) an ALTA 3.1 zoning endorsement for the applicable Mortgage Policy or (C) a
zoning report prepared by The Planning Zoning Resource Corporation indicating
that such Mortgaged Property is in material compliance with applicable zoning
and building laws.

 

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable
discretion of the Administrative Agent after consultation with the Borrower
(confirmed in writing by notice to the Borrower), the cost of creating or
perfecting such pledges or security interests in such assets or obtaining title
insurance or surveys in respect of such assets shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.  The Administrative Agent may
grant extensions of time for the perfection of security interests in or the
obtaining of title insurance with respect to particular assets (including
extensions beyond the Closing Date for the perfection of security interests in
the assets of the Loan Parties on such date) where it reasonably determines, in
consultation with the Borrower, that perfection cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required by this Agreement or the Collateral Documents.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) Liens required to be
granted from time to time pursuant to the Collateral and Guarantee Requirement
shall be subject to exceptions and limitations set forth in the Collateral
Documents to the extent appropriate and agreed between the Administrative Agent
and the Borrower and (b) the Collateral shall not include Excluded Assets.

 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Intellectual Property Security Agreements, the Mortgages, the
Control Agreements, the Custodian Agreement, each of the mortgages, collateral
assignments, Security Agreement Supplements, Pledge Agreement Supplements,
security agreements, pledge agreements, control agreements, third party
consents, landlord estoppel certificates, amendments to or reaffirmation of any
of the foregoing (or other similar agreements delivered to the Administrative
Agent and the Lenders from time to time pursuant to Section 4.01(a)(iii),
Section 6.11 or 6.13), the Guaranty, each Guaranty Supplement and each of the
other agreements, instruments or documents, and any amendments to or
reaffirmations of any of the foregoing, that creates, perfects, or consents to,
or purports to create or perfect or consent to, a Lien or Guarantee in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

“Commitment” means a Revolving Credit Commitment, a B Term Loan Commitment or an
Incremental Term Loan Commitment of any Series.

 

13

--------------------------------------------------------------------------------


 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

 

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Taxes that are imposed on or measured by net
income (however denominated) or that are franchise Taxes or branch profits Taxes
imposed as a result of a present or former connection between a Lender or Agent
and the jurisdiction imposing such Tax (other than connections arising from such
Person having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period:

 

(a)                                  plus, without duplication and solely to the
extent already deducted (and not added back) in arriving at such Consolidated
Net Income, the sum of the following amounts for such period:

 

(i)                                    Consolidated Interest Expense;

 

(ii)                                 income tax expense (if any);

 

(iii)                             depreciation and amortization;

 

(iv)                             non-cash impairment losses;

 

(v)                                 non-operating, non-recurring losses on the
sale of assets;

 

(vi)                             losses attributable to the early extinguishment
of Indebtedness;

 

(vii)                          losses attributable to hedging obligations or
other derivative instruments; and

 

(viii)                       expenses actually reimbursed in cash to the
Borrower or a Restricted Subsidiary by an Unrestricted Subsidiary pursuant to a
Subsidiary Cost Allocation Agreement;

 

(b)                                 minus, without duplication and solely to the
extent included in arriving at such Consolidated Net Income, the sum of the
following amounts for such period:

 

(i)                                     non-operating, non-recurring gains on
the sale of assets;

 

14

--------------------------------------------------------------------------------


 

(ii)                                  gains attributable to the early
extinguishment of Indebtedness;

 

(iii)                               gains attributable to hedging obligations or
other derivative instruments;

 

(iv)                              distributions made by the Borrower to Opco
Holdings or GVR Holdings during such period pursuant to Sections 7.06(e)(i) and
(ii); and

 

(v)                                 payments actually made by (and not
reimbursed to) any Loan Party pursuant to the Opco Parent Cost Allocation
Agreement or the GVR Parent Cost Allocation Agreement to the extent not deducted
in calculation of Consolidated Net Income,

 

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that, without
duplication:

 

(A)                              the following additional items shall be added
to Consolidated EBITDA for such period (solely to the extent already deducted
(and not added back) in arriving at such Consolidated Net Income): 
(1) Pre-Opening Expenses, (2) cash restructuring charges or reserves (including
restructuring costs related to acquisitions and to closure/consolidation of
facilities) incurred after the Closing Date and unusual or nonrecurring charges
(other than Pre-Opening Expenses), including severance, relocation costs and
curtailments or modifications to pension and post-retirement employee benefit
plans; provided, that the aggregate amount added-back pursuant to this
clause (2) with respect to any period (including with respect to any Acquired
EBITDA) shall not exceed 2.5% of Consolidated EBITDA for such period,
(3) Non-Cash Charges in respect of equity compensation, (4) other Non-Cash
Charges, (5) the Management Fees (as defined in the Management Agreements) for
such period and (6) payments made by the Borrower to Parent or (so long as GVR
is a co-borrower hereunder) GVR Holdings 2 pursuant to the Opco Tax Sharing
Agreement or the GVR Tax Sharing Agreement (net of any payments received by the
Borrower pursuant to the Subsidiary Tax Sharing Agreements);

 

(B)                                the following additional item shall be added
to Consolidated EBITDA for such period (solely to the extent not included in
arriving at such Consolidated Net Income):  the aggregate amount of
distributions received by the Borrower and the Restricted Subsidiaries from
joint ventures that are not Subsidiaries and from Unrestricted Subsidiaries
during such period (other than, for avoidance of doubt, payments made by
Unrestricted Subsidiaries pursuant to the Subsidiary Tax Sharing Agreements, the
Subsidiary Cost Allocation Agreements, and Project Reimbursements);

 

(C)                                the following additional item shall be
deducted from Consolidated EBITDA for such period (solely to the extent included
in arriving at such Consolidated Net Income):  other extraordinary non-cash
gains (excluding any

 

15

--------------------------------------------------------------------------------


 

non-cash gain to the extent it represents the reversal of an accrual or reserve
for a potential cash item that reduced Consolidated EBITDA in any prior period);

 

(D)                               there shall be included in determining
Consolidated EBITDA for any period, (1) the Acquired EBITDA of any Person,
property, business or asset acquired by the Borrower or any Restricted
Subsidiary during such period (but not the Acquired EBITDA of any related
Person, property, business or assets to the extent not so acquired), to the
extent not subsequently sold, transferred or otherwise disposed by the Borrower
or such Restricted Subsidiary (each such Person, property, business or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”),
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), in each case based on the actual Acquired EBITDA of such Acquired
Entity or Business or Converted Restricted Subsidiary for such period (including
the portion thereof occurring prior to such acquisition or conversion) and
(2) for the purposes of Sections 2.14, 6.14(a), 7.02(i)(D), 7.02(n), 7.03(e),
7.03(o), 7.06(f) and 7.11, an adjustment in respect of each Acquired Entity or
Business or Converted Restricted Subsidiary equal to the amount of the Pro Forma
Adjustment with respect to such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion) as specified in a certificate executed
by a Responsible Officer of the Borrower and delivered to the Lenders and the
Administrative Agent;

 

(E)                                 there shall be excluded in determining
Consolidated EBITDA for any period the Disposed EBITDA of any Person, property,
business or asset sold, transferred or otherwise disposed of by the Borrower or
any Restricted Subsidiary (including for such purpose, any Restricted Subsidiary
designated as an Unrestricted Subsidiary pursuant to Section 6.14) during such
period (each such Person, property, business or asset so sold, disposed of or
designated, a “Sold Entity or Business”), based on the actual Disposed EBITDA of
such Sold Entity or Business for such period (including the portion thereof
occurring prior to such sale, transfer, disposition or re-designation, but
excluding any shared expenses allocated to such Sold Entity or Business that
will continue to be incurred by the Borrower and the Restricted Subsidiaries
following any such disposition);

 

(F)                                 there shall be included in determining
Consolidated EBITDA for any period the New Property EBITDA for such period of
any New Property, to the extent not subsequently sold, transferred or otherwise
disposed of by the Borrower or the Restricted Subsidiary that owns such New
Property; and

 

(G)                                for purposes of determining Consolidated
EBITDA for any period ending prior to the first anniversary of the Graton
Opening Date, the Graton Management Fees received by the Borrower and its
Restricted Subsidiaries after the Graton Opening Date and during the applicable
Test Period and included in Consolidated Net Income shall be multiplied by a
fraction the numerator of which

 

16

--------------------------------------------------------------------------------


 

is 365 and the denominator of which is the number of days from the Graton
Opening Date through the end of such Test Period.

 

“Consolidated Interest Expense” means, for any period, the interest expense, net
of interest income, of the Borrower and the Restricted Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP; provided that
(a) for purposes of Sections 2.14, 6.14(a), 7.02(i)(D), 7.02(n), 7.03(e),
7.03(o), 7.06(f) and 7.11, there shall be included in determining Consolidated
Interest Expense for any period the interest expense (or income) of any Acquired
Entity or Business acquired during such period and of any Converted Restricted
Subsidiary converted during such period, in each case based on the interest
expense (or income) relating to any Indebtedness incurred or assumed as part of
an acquisition of an Acquired Entity or Business or as part of the conversion of
a Converted Restricted Subsidiary for such period (including the portion thereof
occurring prior to such acquisition or conversion) assuming any Indebtedness
incurred or repaid in connection with any such acquisition had been incurred or
repaid on the first day of such period and (b) for purposes of Sections 2.14,
6.14(a), 7.02(i)(D), 7.02(n), 7.03(e), 7.03(o), 7.06(f) and 7.11, there shall be
excluded from determining Consolidated Interest Expense for any period the
interest expense (or income) of any Sold Entity or Business disposed of or
re-designated during such period, based on the interest expense (or income)
relating to any Indebtedness relieved or repaid in connection with any such
disposition of such Sold Entity or Business for such period (including the
portion thereof occurring prior to such disposal) assuming such debt relieved or
repaid in connection with such disposition has been relieved or repaid on the
first day of such period.  Notwithstanding anything to the contrary contained
herein, for purposes of determining Consolidated Interest Expense for any period
ending prior to the first anniversary of the Closing Date, Consolidated Interest
Expense shall be an amount equal to actual Consolidated Interest Expense
(determined as provided above in this definition without regard to this
sentence) from the Closing Date through the date of determination multiplied by
a fraction the numerator of which is 365 and the denominator of which is the
number of days from the Closing Date through the date of determination.

 

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP (after deduction of the Management
Fees (as defined in the Management Agreements) for such period), excluding,
without duplication, the cumulative effect of a change in accounting principles
during such period to the extent included in the determination of Consolidated
Net Income.  There shall be excluded from Consolidated Net Income for any period
the purchase accounting effects of adjustments to property and equipment,
software and other intangible assets and deferred revenue, as a result of any
Permitted Acquisitions, or the amortization or write-off of any amounts
thereof.  There shall be excluded from Consolidated Net Income (i) the income
(or loss) of any Person that is not a Restricted Subsidiary (including joint
venture investments recorded using the equity method and dividends and
distributions paid to the Borrower or a Restricted Subsidiary during such
period) and (ii) the net income of any Restricted Subsidiary to the extent that
the declaration or payment of cash dividends or similar cash distributions by
such Restricted Subsidiary of such net income is not at the time permitted by
the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Restricted Subsidiary.  For the avoidance of doubt, the calculation of
Consolidated Net Income for the purposes hereunder shall include deductions
(without duplication) for any and all costs and expenses of (x) IP Holdco to

 

17

--------------------------------------------------------------------------------


 

the extent actually incurred (or reimbursed) by the Borrower and/or any
Restricted Subsidiary and (y) the Borrower and its Restricted Subsidiaries paid
pursuant to the Opco Parent Cost Allocation Agreement or the GVR Parent Cost
Allocation Agreement.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of purchase accounting in connection with any Permitted
Acquisition), consisting of Indebtedness for borrowed money, obligations in
respect of Capitalized Leases (but excluding, for the avoidance of doubt,
amounts payable under operating leases), debt obligations evidenced by
promissory notes or similar instruments, the maximum amount (after giving effect
to any prior drawings or reductions which may have been reimbursed) of all
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds, performance bonds and similar instruments issued or
created by or for the account of such Persons, all obligations to pay the
deferred purchase price of property or services (other than (i) trade accounts
payable in the ordinary course of business and (ii) any earn-out obligation
until such obligation becomes a liability on the balance sheet in accordance
with GAAP) and, without duplication, all Guarantees with respect to outstanding
Indebtedness of the types described above; provided that for purposes of
determining compliance with Section 7.11(a) at any time a Default Quarter is
included in the Test Period then most recently ended prior to a date of
determination, the aggregate principal amount of the Loans repaid pursuant to
Section 2.05(b)(iv) with the proceeds of a Permitted Equity Issuance consummated
in reliance on Section 8.04 during such Default Quarter shall be deemed to be
outstanding and included as “Consolidated Total Debt” at such time.

 

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans and L/C Obligations to
the extent otherwise included therein, (iii) the current portion of interest and
(iv) the current portion of current and deferred income taxes, if any.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control”, “Controlled” and “Controlling” have the meanings specified in the
definition of “Affiliate.”

 

“Control Agreement” means a tri-party deposit account or securities account
control agreement by and among the applicable Loan Party, the Administrative
Agent and the depository or securities intermediary, and each in form and
substance reasonably satisfactory to

 

18

--------------------------------------------------------------------------------


 

the Administrative Agent and in any event providing to the Administrative Agent
“control” of such deposit account or securities account within the meaning of
Articles 8 and 9 of the UCC.

 

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

 

“Core Property” means, collectively, (a) the hotel, resort and casino properties
commonly known as Green Valley Ranch Resort, Casino and Spa, Texas Station
Gambling Hall & Hotel, Santa Fe Station Hotel & Casino and Fiesta Henderson
Casino Hotel and (b) each casino or hotel property hereafter owned or operated
by the Borrower or a Restricted Subsidiary (but not any such property that is
(i) owned by an Unrestricted Subsidiary or (ii) so long as not owned by the
Borrower or a Restricted Subsidiary, operated by an Unrestricted Subsidiary)
whose individual Consolidated EBITDA (determined in a manner acceptable to the
Administrative Agent) for the then most recently ended twelve-month period for
which financial statements are then available exceeds $5,000,000, excluding any
real property or improvements that have been released from the Liens of the
Administrative Agent in accordance with the terms of the Loan Documents.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Cumulative Excess Cash Flow” means, at any time, the sum of (i) Excess Cash
Flow (which may be less than zero) for the period commencing October 1, 2012 and
ending on December 31, 2012 plus (ii) Excess Cash Flow (which may be less than
zero for any period) for each succeeding and completed fiscal year at such time,
in each case, with respect to which the related financial statements and
Compliance Certificate have been delivered pursuant to Sections 6.01(a) and
6.02(b), respectively, minus (iii) the aggregate principal amount of all Term
Loans voluntarily repaid pursuant to Section 2.05(a) which reduced the amount of
the mandatory repayment of Term Loans pursuant to Section 2.05(b)(i) by
operation of clause (B) of said Section.

 

“Custodian Agreement” means that certain Custodian Agreement dated as of the
date hereof among Wilmington Trust, National Association, as custodian, the
Administrative Agent and the Loan Parties named therein.

 

“Customer Data” has the meaning specified in Section 5.15(c).

 

“DBCI” means Deutsche Bank AG Cayman Islands Branch and any successor thereto by
merger, consolidation or otherwise.

 

“DBNY” means Deutsche Bank AG New York Branch and any successor thereto by
merger, consolidation or otherwise.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

19

--------------------------------------------------------------------------------

 


 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Quarter” has the meaning specified in Section 8.04.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Revolving Loans that are Base Rate Loans
plus (c) 2.0% per annum; provided that with respect to any Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum, in each
case, to the fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
two (2) Business Days of the date required to be funded by it hereunder, unless
the subject of a good faith dispute or subsequently cured, (b) has otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, unless the subject of a good faith dispute or subsequently cured,
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding or takeover by a regulatory authority, or (d) has notified
the Borrower, the Administrative Agent, an L/C Issuer, the Swing Line Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
provided that, for purposes of the L/C Back-Stop Arrangements, the term
“Defaulting Lender” shall include (i) any Lender with an Affiliate that
(x) Controls (within the meaning specified in the definition of “Affiliate”)
such Lender and (y) has been deemed insolvent or become subject to a bankruptcy
proceeding or takeover by a regulatory authority, (ii) any Lender that
previously constituted a “Defaulting Lender” under this Agreement, unless such
Lender has ceased to constitute a “Defaulting Lender” for a period of at least
90 consecutive days, (iii) any Lender which the Administrative Agent or an L/C
Issuer believes in good faith to have defaulted under two or more other credit
facilities to which such Lender is a party, (iv) any Lender that has, for three
or more Business Days from receipt, failed to confirm in writing to the
Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder and (v) any
Lender that has failed to fund any portion of the Revolving Credit Loans,
participations in L/C Obligations or participations in Swing Line Loans within
two (2) Business Days of the date DBCI (in its capacity as a Lender) has funded
its portion thereof, unless such Lender has cured such failure and remained
compliant for a period of at least 90 consecutive days.  The Administrative
Agent shall promptly notify the Borrower if, to its knowledge, any Lender
becomes a “Defaulting Lender” pursuant to clause (d) or the proviso in this
definition; provided that the failure of the Administrative Agent to give any
such notice shall not limit or otherwise affect the obligations of the Borrower
or any Lender (including any Defaulting Lender) under this Agreement and the
other Loan Documents.

 

“Designated Lender” means a Station Permitted Assignee that is primarily engaged
in, or advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of

 

20

--------------------------------------------------------------------------------


 

credit or securities in the ordinary course and with respect to which no
Affiliate of any Loan Party, directly or indirectly, possesses the power to
direct or cause the direction of the investment policies of such Station
Permitted Assignee; provided that such Station Permitted Assignee has been
identified by the Borrower on Schedule 1.01F or has been notified to the
Administrative Agent by the Borrower and approved by the Administrative Agent.

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of “Consolidated EBITDA” (and in the component
financial definitions used therein) were references to such Sold Entity or
Business and its Subsidiaries and without regard to clause (A)(5) of such
definition), all as determined on a consolidated basis for such Sold Entity or
Business in accordance with GAAP.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by Opco
Holdings or (so long as GVR is a co-borrower hereunder) GVR Holdings of any of
its Equity Interests to another Person.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the seventh anniversary of the Closing Date.

 

“Disqualified Institutions” means any banks, financial institutions or other
Persons separately identified by the Borrower on Schedule 1.01G.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

“Effective Yield” means, as to any tranche (or Series) of commitments or loans
under this Agreement, the effective yield on such tranche (or Series) as
reasonably determined by the Administrative Agent, taking into account the
applicable interest rate margins, interest

 

21

--------------------------------------------------------------------------------


 

rate benchmark floors and all fees, including recurring, up-front or similar
fees or original issue discount (amortized over the shorter of (x) the life of
such loans and (y) the four years following the date of incurrence thereof)
payable generally to lenders making such loans, but excluding (i) any
arrangement, structuring, underwriting or other fees payable to the Joint Lead
Arrangers (or their Affiliates) or, with respect to Incremental Term Loans of
any Series, to one or more other arrangers (or their Affiliates), in connection
therewith that are not generally shared with the lenders thereunder and (ii) any
customary consent fees paid generally to consenting lenders.

 

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

 

“Environmental Laws” means any and all Federal, state, and local statutes, Laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses or agreements with Governmental
Authorities relating to pollution, the protection of the environment, natural
resources, or, to the extent relating to exposure to Hazardous Materials, human
health or to the release of any Hazardous Materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of, or membership interests, member’s interests, limited liability
company interests, partnership interests or other economic, ownership or profit
interests or units in, such Person and all of the warrants, options or other
rights for the purchase, acquisition or exchange from such Person of any of the
foregoing (including through convertible securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 414 of
the Code or Section 4001 of ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) incurrence of a liability with respect to a withdrawal by any Loan Party or
any ERISA

 

22

--------------------------------------------------------------------------------


 

Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) incurrence of a liability with respect to a
complete or partial withdrawal by any Loan Party or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization or is insolvent; (d) the filing of a notice of intent to
terminate a Pension Plan or the termination of any Pension Plan, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for funding contributions in the
ordinary course or PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Loan Party or any ERISA Affiliate; or (g) the failure of any
Pension Plan to satisfy the minimum funding standard required for any plan year
or part thereof under Section 412 of the Code or Section 302 of ERISA or a
waiver of such standard or extension of any amortization period is sought or
granted under Section 412 of the Code or Section 303 or 304 of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Amount” has the meaning specified in the definition of “Applicable
Revolving Credit Rate.”

 

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

 

(a)                                  the sum, without duplication, of:

 

(i)                                     Consolidated Net Income for such period,

 

(ii)                                  an amount equal to the amount of all
Non-Cash Charges (including depreciation and amortization and non-cash losses on
Dispositions) incurred during such period to the extent deducted in arriving at
such Consolidated Net Income,

 

(iii)                               decreases in Consolidated Working Capital,
base stock and long-term account receivables for such period (other than any
such decreases arising from acquisitions by the Borrower and the Restricted
Subsidiaries during such period),

 

(iv)                              an amount equal to the aggregate net non-cash
loss on Dispositions by the Borrower and the Restricted Subsidiaries during such
period to the extent deducted in arriving at such Consolidated Net Income, and

 

23

--------------------------------------------------------------------------------


 

(v)                                 the amount of income tax expense deducted in
determining Consolidated Net Income for such period (if any),

 

(vi)                              the excess, if any, of (A) the aggregate
amount of payments received by the Borrower from Unrestricted Subsidiaries and
the Parent or (so long as GVR is a co-borrower hereunder) GVR Holdings 2
pursuant to the Subsidiary Tax Sharing Agreements, the Opco Tax Sharing
Agreement and the GVR Tax Sharing Agreement, as the case may be, during such
period over (B) the sum of (1) the amount of cash income taxes (if any) paid by
the Borrower and its Restricted Subsidiaries to Governmental Authorities in such
period plus (2) the aggregate amount of payments by the Borrower to the Parent
or (so long as GVR is a co-borrower hereunder) GVR Holdings 2 pursuant to the
Opco Tax Sharing Agreement and the GVR Tax Sharing Agreement during such period,

 

(vii)                           the amount of cash payments received by the
Borrower from Unrestricted Subsidiaries pursuant to the Subsidiary Cost
Allocation Agreements during such period with respect to expenses deducted in
the determination of Consolidated Net Income, and

 

(viii)                        the aggregate amount of distributions received by
the Borrower and its Restricted Subsidiaries from joint ventures that are not
Subsidiaries and from Unrestricted Subsidiaries during such period (other than
payments pursuant to the Subsidiary Tax Sharing Agreements, the Subsidiary Cost
Allocation Agreements, and Project Reimbursements),

 

less

 

(b)                                 the sum, without duplication, of

 

(i)                                     an amount equal to the amount of all
non-cash credits included in arriving at such Consolidated Net Income,

 

(ii)                                  the amount of Capital Expenditures made in
cash or accrued during such period, except to the extent (A) that such Capital
Expenditures were financed with the proceeds of asset sales, sales or issuances
of Equity Interests, capital contributions, insurance, condemnation or
Indebtedness (other than the Revolving Credit Facility), in each case other than
to the extent such proceeds were included in arriving at such Consolidated Net
Income or (B) in the case of cash Capital Expenditures, same were accrued during
a prior period,

 

(iii)                               the aggregate amount of all principal
payments of Indebtedness of the Borrower and the Restricted Subsidiaries
(including (A) the principal component of payments in respect of Capitalized
Leases and (B) the amount of any prepayment of Term Loans pursuant to
Section 2.05(b)(ii) to the extent required due to a Disposition that resulted in
an increase to Consolidated Net Income and not in excess of the amount of such
increase) made during such period (other than (x) prepayments in respect of any
revolving credit facility (including the Revolving Credit Facility) to the
extent there is not an equivalent

 

24

--------------------------------------------------------------------------------


 

permanent reduction in commitments thereunder and (y) prepayments of Term Loans,
except as provided in subclause (B) above), in each case except to the extent
financed with the proceeds of asset sales (except as provided in
subclause (B) of this paragraph (iii)), sales or issuances of Equity Interests,
capital contributions, insurance, condemnation or Indebtedness (other than the
Revolving Credit Facility), in each case other than to the extent such proceeds
were included in arriving at such Consolidated Net Income,

 

(iv)                              an amount equal to the aggregate net non-cash
gain on Dispositions by the Borrower and the Restricted Subsidiaries during such
period to the extent included in arriving at such Consolidated Net Income,

 

(v)                                 increases in Consolidated Working Capital,
base stock and long-term account receivables for such period (other than any
such increases arising from acquisitions by the Borrower and the Restricted
Subsidiaries during such period),

 

(vi)                              the excess, if any, of (A) the sum of (1) the
amount of cash taxes (if any) actually paid by the Borrower and its Restricted
Subsidiaries to Governmental Authorities during such period plus (2) the
aggregate amount of payments by the Borrower to Parent or (so long as GVR is a
co-borrower hereunder)  GVR Holdings 2  pursuant to the Opco Tax Sharing
Agreement and the GVR Tax Sharing Agreement during such period over (B) the
aggregate amount of payments received by the Borrower from Unrestricted
Subsidiaries and Parent or (so long as GVR is a co-borrower hereunder) GVR
Holdings 2 pursuant to the Subsidiary Tax Sharing Agreements, the Opco Tax
Sharing Agreement and the GVR Tax Sharing Agreement, as the case may be during
such period,

 

(vii)                           the aggregate amount of any premium, make-whole
or penalty payments actually paid in cash by the Borrower and the Restricted
Subsidiaries during such period that are required to be made in connection with
any prepayment of Indebtedness (other than any Indebtedness that is unsecured or
subordinated (in “right of payment” or on a “lien priority” basis) to the
Obligations),

 

(viii)                        the amount of distributions made by the Borrower
to Opco Holdings and (so long as GVR is a co-borrower hereunder) GVR Holdings
pursuant to Sections 7.06(e)(i) and (ii), and

 

(ix)                                any Net Cash Proceeds received by the
Borrower or any of its Restricted Subsidiaries for which the Borrower provides
notice of its intent to reinvest, use or apply such Net Cash Proceeds in
accordance with Section 2.05(b)(ii)(B) or (C), in each case solely to the extent
such Net Cash Proceeds result in an increase to Consolidated Net Income for such
period and not in excess of the amount of such increase; provided that to the
extent Excess Cash Flow for any period is reduced by operation of this
clause (ix) and the applicable Net Cash Proceeds are not reinvested, used or
applied in such period or a future

 

25

--------------------------------------------------------------------------------


 

period, as applicable, within the time frame required by such Section, such
unutilized portion shall be added to the calculation of Excess Cash Flow for the
immediately succeeding period.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Accounts” means (a) payroll accounts so long as such payroll accounts
are zero balance deposit accounts, (b) withholding tax and fiduciary accounts
and (c) other deposit accounts of the Borrower and the Restricted Subsidiaries
with individual average daily balances of less than $200,000 and an aggregate
balance for all such accounts of less than $1,000,000 and (d) securities
accounts of the Borrower and the Restricted Subsidiaries with individual average
daily balances of less than $200,000 and an aggregate balance for all such
accounts of less than $1,000,000.

 

“Excluded Assets” means, collectively, the Excluded Assets (as defined in the
Security Agreement) (excluding the assets set forth in clause (c) of the
definition of “General Excluded Assets” therein) and the Excluded Assets (as
defined in the Pledge Agreement).

 

“Excluded Taxes” has the meaning specified in Section 3.01(a).

 

“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and set forth on Schedule 1.01C.

 

“Facility” means the B Term Loan Facility, any Incremental Term Loan Facility,
the Revolving Credit Facility, the Swing Line Sublimit or the Letter of Credit
Sublimit, as the context may require.

 

“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith; provided that if the fair market value is equal to or exceeds
$15,000,000, such determination shall be approved by the board of managers of
the Borrower.

 

“FATCA” means Sections 1471 through 1474 of the Code (or any amended or
successor provision that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates (rounded upwards, if necessary, to the next 1/100
of 1%) on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to JPMCB, on such day on such
transactions as determined by the Administrative Agent.

 

26

--------------------------------------------------------------------------------


 

“Fee Letter” means the Agency Fee Letter entered into by the Borrower and the
Administrative Agent.

 

“Fertitta Brothers” means Frank J. Fertitta III and Lorenzo J. Fertitta.

 

“Fertitta Entertainment” means Fertitta Entertainment LLC, a Delaware limited
liability company, and its successors.

 

“Fertitta Family Entity” means, any trust or entity one hundred percent (100%)
owned and Controlled by or established for the sole benefit of, or the estate
of, any of Frank J. Fertitta III or Lorenzo J. Fertitta or their spouses or
lineal descendants (including, without limitation, adopted children and their
lineal descendants).

 

“Fertitta Holder” means (a) Frank J. Fertitta III or Lorenzo J. Fertitta or any
of their spouses or lineal descendants (including without limitation, adopted
children and their lineal descendants) or (b) a Fertitta Family Entity.

 

“First Test Date” means September 30, 2012.

 

“Foreign Lender” has the meaning specified in Section 10.15(b)(i).

 

“Foreign Subsidiary” of any Person means any Subsidiary of such Person that is
not a Domestic Subsidiary.

 

“Fraudulent Transfer Laws” has the meaning specified in Section 2.16(a).

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

“Funding Borrower” has the meaning specified in Section 2.16(b).

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect

 

27

--------------------------------------------------------------------------------


 

and applied immediately before such change shall have become effective until
such notice shall have been withdrawn or such provision amended in accordance
herewith.

 

“Gaming” or “gaming” has the meaning ascribed to such term in Nevada Revised
Statutes Section 463.0153.

 

“Gaming Authority” means any applicable governmental, regulatory or
administrative state, local or Tribal agency, authority, board, bureau,
commission, department or instrumentality of any nature whatsoever involved in
the supervision or regulation of casinos, gaming and gaming activities,
including, without limitation, in the State of Nevada, the Nevada Gaming
Commission, the Nevada State Gaming Control Board, and any of their respective
successors or replacements.

 

“Gaming Laws” shall mean all laws, rules, regulations, orders and other
enactments applicable to racing, riverboat and/or casino gaming operations or
activities (including any Acquired Entity or Business of the Borrower or any of
its Subsidiaries in any jurisdiction), as in effect from time to time, including
the policies, interpretations and administration thereof by any Gaming
Authorities, including the Nevada Gaming Control Act, as codified in Chapter 463
of the Nevada Revised Statutes, as amended from time to time, and the
regulations of the Nevada Gaming Commission promulgated thereunder, as amended
from time to time.

 

“Gaming Permits” means, collectively, every license, permit, approval,
registration, finding of suitability, waiver, exemption or other authorization
required to own, operate and otherwise conduct non-restricted gaming operations
granted or issued by any Gaming Authority and any other applicable Governmental
Authorities.

 

“Governmental Approvals” means all permits, licenses, consents, approvals,
declarations, concessions, orders, filings, notices, findings of suitability,
entitlements, waivers, variances, certificates and other authorizations granted
or issued by any Governmental Authority, including any agency(ies) of the City
of North Las Vegas, Nevada, City of Las Vegas, Nevada, Clark County, Nevada, the
City of Reno, Nevada, the City of Henderson, Nevada, the State of Nevada and the
United States necessary for the operation of the Real Properties (including,
without limitation, as required under any Gaming Laws).

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality, Tribe,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including,
without limitation, all Gaming Authorities.

 

“Granting Lender” has the meaning specified in Section 10.07(h).

 

“Graton Management Agreements” means, collectively, (i) the Amended and Restated
Gaming Management Agreement, dated as of July 27, 2012, between the Federated
Indians of Graton Rancheria, the Graton Economic Development Authority and SC
Sonoma Management, LLC, a California limited liability company, and (ii) the
Amended and Restated Non-Gaming Management Agreement, dated as of August 6,
2012, between the Federated

 

28

--------------------------------------------------------------------------------


 

Indians of Graton Rancheria, the Graton Economic Development Authority and NP
Sonoma Land Holdings LLC, a California limited liability company.

 

“Graton Management Fees” means all management fees received by Borrower or its
Restricted Subsidiaries under the Graton Management Agreements.

 

“Graton Opening Date” means the date on which the casino being constructed by
the Federated Indians of Graton Rancheria in Sonoma County, California opens for
business.

 

“Ground Lease Properties” means, collectively, each Real Property of which the
Borrower or a Restricted Subsidiary is a tenant under a Ground Lease.

 

“Ground Leases” means, collectively, all leases of land and/or improvements
thereon under which the Borrower or any Restricted Subsidiary is the lessee, and
including all “Ground Leases” as defined in the Mortgages.

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business, or customary and
reasonable indemnity obligations entered into in connection with any acquisition
or Disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness).  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, Opco Holdings, GVR Holdings (so long as GVR is
a co-borrower hereunder) and the Subsidiary Guarantors.

 

“Guaranty” means, collectively, (a) the Guaranty Agreement made by each
Subsidiary Guarantor, Opco Holdings and GVR Holdings (so long as GVR is a
co-borrower hereunder) in favor of the Administrative Agent on behalf of the
Secured Parties, substantially in the form of Exhibit F and (b) each other
guaranty and guaranty supplement delivered pursuant to Section 6.11.

 

29

--------------------------------------------------------------------------------

 


 

“Guaranty Supplement” has the meaning provided in the Guaranty.

 

“GVR” has the meaning specified in the preamble hereto.

 

“GVR/ANC License Agreement” means that certain License Agreement, dated as of
March 2, 2011, by and between ANC and GVR, together with that certain Memorandum
of License Agreement, dated as of June 16, 2011, by and between ANC and GVR.

 

“GVR/Manager IP License Agreement” means that certain IP License Agreement,
dated as of June 16, 2011, by and between GVR and GVR Manager.

 

“GVR/Manager Technology Systems License” means that certain Technology Systems
License, dated as of June 16, 2011, by and between GVR and GVR Manager.

 

“GVR/Parent License Agreement” means that certain Propco to GVR License
Agreement, dated as of June 16, 2011, by and between Parent and GVR, as amended
by that certain Amendment No. 1 to Propco to GVR License Agreement dated as of
the date hereof.

 

“GVR Holdings” means GVR Holdco 1 LLC, a Nevada limited liability company.

 

“GVR Holdings 2” means GVR Holdco 2 LLC, a Nevada limited liability company.

 

“GVR IP Agreements” means, collectively, the GVR/ANC License Agreement, the
GVR/Parent License Agreement, the GVR/Manager IP License Agreement, the
GVR/Manager Technology Systems License and the GVR Transition Services
Agreement.

 

“GVR Management Agreement” means that certain Management Agreement, dated as of
June 16, 2011, by and between GVR and GVR Manager.

 

“GVR Management Agreement Guaranty” means that certain Guaranty, dated as of
June 16, 2011, by Fertitta Entertainment in favor of GVR, as amended by that
certain Amendment No. 1 to Guaranty dated as of the date hereof.

 

“GVR Management Fee Subordination Agreement” means that certain Subordination of
Management Agreement dated as of the date hereof among GVR, GVR Manager, GVR
Holdings and the Administrative Agent.

 

“GVR Manager” means FE GVR Management LLC, a Delaware limited liability company.

 

“GVR Manager Documents” means, collectively, the GVR Management Agreement, the
Manager Allocation Agreement and the GVR Management Agreement Guaranty.

 

“GVR Parent Cost Allocation Agreement” means that certain Cost Allocation
Agreement, dated as of June 16, 2011, by and among GVR Holdings, certain
Subsidiaries of

 

30

--------------------------------------------------------------------------------


 

GVR Holdings and Parent, as amended by Amendment No. 1 to Cost Allocation
Agreement dated as of the date hereof.

 

“GVR Subsidiary Conversion” means the conversion of GVR from a sister company of
Opco to a direct wholly owned Restricted Subsidiary of Opco pursuant to the
following steps:  (i) GVR and Opco apply for and obtain Governmental Approval to
make GVR a wholly owned direct Restricted Subsidiary of Opco pursuant to the
steps described in this definition and obtain permission for Opco to pledge the
equity issued by GVR and (ii) following receipt of all necessary Governmental
Approvals, (A) GVR Holdings merges with and into Opco Holdings, making Opco
Holdings the 100% direct owner of GVR, (B) Opco Holdings immediately contributes
the equity of GVR to Opco, making GVR a direct wholly owned subsidiary of Opco,
and (C) GVR Holdings 2 and GVR Holdco 3 LLC, a Nevada limited liability company
are concurrently dissolved, distributing their equity interest in the merged
company to Parent by operation of law and leaving Opco Holdings as a direct
wholly owned Subsidiary of Parent.

 

“GVR Tax Sharing Agreement” means that certain Tax Sharing Agreement, dated as
of June 16, 2011, by and between GVR Holdings 2 and GVR.

 

“GVR Transition Services Agreement” means that certain Amended and Restated
Transition Services Agreement, dated as of the date hereof, by and among GVR
Manager, Parent and GVR.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Secured Hedge Agreement (or, if the Secured Hedge
Agreement is in effect on the Closing Date, is a Lender or an Affiliate of
Lender on the Closing Date), in its capacity as a party thereto, and such
Person’s successors and assigns.

 

“Holdco” means Station Holdco LLC, a Delaware limited liability company.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Hotel/Casino Facilities” means, collectively, the hotel and/or gaming or casino
facilities located on any Real Property, together with all pools, parking lots
and other facilities and amenities related to any of the foregoing.

 

“Immaterial Subsidiaries” means (a) as of the Closing Date, those Subsidiaries
of Borrower which are designated as such on Schedule 1.01A, and (b) each
additional Subsidiary of Borrower which is hereafter designated as such from
time to time by written notice to Administrative Agent in a manner consistent
with the provisions of Section 6.14(b); provided that no Person shall be so
designated (or in the case of clauses (a) and (b), remain) (i) if, as of the
date of its designation, its Consolidated EBITDA for the then most recent period
of twelve

 

31

--------------------------------------------------------------------------------


 

months is in excess of $5,000,000, (ii) if it owns any interest in any Core
Property or any Equity Interests in Borrower or any Guarantor, (iii) if it owns
any material assets which are used in connection with any gaming, lodging or
hospitality business (other than a Tavern Business and other than gaming,
lodging or hospitality businesses with 250 gaming machines or less), (iv) if it
owns any Real Property required to be a Mortgaged Property hereunder or (v) when
any Default or Event of Default has occurred and remains continuing.

 

“Inaccuracy Determination” has the meaning specified in the definition of
“Applicable Revolving Credit Rate.”

 

“Increase B Term Loan” has the meaning specified in Section 2.14(i).

 

“Increase B Term Loan Commitment” has the meaning specified in Section 2.14(a).

 

“Increase Revolving Credit Commitment” has the meaning specified in
Section 2.14(a).

 

“Incremental Amendment” has the meaning specified in Section 2.14(g).

 

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(h).

 

“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Series, Type and currency and, in the case of
Eurodollar Loans, having the same Interest Period made by each of the applicable
Incremental Term Lenders pursuant to Section 2.14.

 

“Incremental Term Lender” has the meaning specified in Section 2.14(j).

 

“Incremental Term Loan” has the meaning specified in Section 2.14(j).

 

“Incremental Term Loan Commitment” has the meaning specified in Section 2.14(a).

 

“Incremental Term Loan Facility” means the Incremental Term Loan Commitments of
any Series and all Incremental Term Loans made thereunder.

 

“Incremental Term Loan Maturity Date” means, with respect to any Series of
Incremental Term Loans, the date that the Incremental Term Loans of such
Series shall become due and payable in full hereunder, as specified in the
applicable Incremental Amendment, including by acceleration or otherwise.

 

“Incremental Term Note” means a promissory note of the Borrower payable to any
Incremental Term Lender or its registered assigns in substantially the form of
Exhibit C-1, with such changes as may be necessary or appropriate to evidence
Incremental Term Loans of the applicable Series, evidencing the aggregate
Indebtedness of the Borrower to such

 

32

--------------------------------------------------------------------------------


 

Incremental Term Lender resulting from the Incremental Term Loans of such
Series held or deemed held by such Incremental Term Lender.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                  obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount (after giving effect to
any prior drawings or reductions which may have been reimbursed) of all letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds, performance bonds and similar instruments issued or
created by or for the account of such Person;

 

(c)                                  net obligations of such Person under any
Swap Contract (or, to the extent of any related Swap Contracts entered into with
the same counterparty and which provide that amounts due thereunder may be set
off among such Swap Contracts, the net obligations of such Person under all such
related Swap Contracts);

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than (i) trade accounts
payable in the ordinary course of business and (ii) any earn-out obligation
until such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements and mortgage, industrial revenue bond, industrial development bond
and similar financings), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

 

(f)                                    all Capitalized Lease Indebtedness;

 

(g)                                 all obligations of such Person in respect of
Disqualified Equity Interests;

 

(h)                                 obligations under Support Agreements; and

 

(i)                                     all Guarantees of such Person in respect
of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt. 
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value as of such date.  The amount of
Indebtedness represented by Guarantees and Support Agreements shall be deemed to
be an amount equal to the stated or determinable amount

 

33

--------------------------------------------------------------------------------


 

of the related primary obligation, or portion thereof, in respect of which such
Guarantee or Support Agreement is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith; provided that in no event shall such amount
be less than the amount required to be reflected in the consolidated balance
sheet of the Person providing such Guarantee or Support Agreement in accordance
with GAAP (including Financial Standards Board Statement No. 5).  The amount of
non-recourse Indebtedness of any Person for purposes of clause (e) shall be
deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the Fair Market Value of the property encumbered thereby. 
Operating leases shall not constitute Indebtedness hereunder regardless of
whether required to be recharacterized as Capital Leases pursuant to GAAP.

 

“Indemnified Liabilities” has the meaning specified in Section 10.05.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a) above, Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.05.

 

“Information” has the meaning specified in Section 10.08.

 

“Intellectual Property Security Agreements” means the Intellectual Property
Security Agreements, substantially in the form of Exhibit I.

 

“Intercompany Note” means the global intercompany note, substantially in the
form of Exhibit K.

 

“Interest Coverage Ratio” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis, for any Test Period, the ratio of
(i) Consolidated EBITDA for such Test Period to (ii) Consolidated Interest
Expense paid in cash for such Test Period.

 

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Revolving
Credit Maturity Date, B Term Loan Maturity Date or Incremental Term Loan
Maturity Date of the relevant Series, as applicable; provided that if any
Interest Period for a Eurodollar Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and
December and the Revolving Credit Maturity Date, B Term Loan Maturity Date or
Incremental Term Loan Maturity Date of the relevant Series, as applicable; and
(c) as to any Swing Line Loan, the day that such Loan is required to be repaid.

 

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending (i) with respect to Borrowings prior to the date that
is the earlier to occur of the thirtieth

 

34

--------------------------------------------------------------------------------


 

day after the Closing Date and the date upon which the Joint Lead Arrangers
determine in their sole discretion that primary syndication of the Revolving
Credit Facility and the Term Loans has been completed, one month after the
Closing Date and (ii) with respect to any Borrowing thereafter, one, two, three
or six months after the date of such Borrowing (or less than one month, with the
consent of the Administrative Agent) as selected by the Borrower in its
Committed Loan Notice; provided that:

 

(a)                                  any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Revolving Credit Maturity Date, B Term Loan Maturity Date or Incremental Term
Loan Maturity Date of the relevant Series, as applicable.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person
(including by way of merger or consolidation), (b) a loan, advance or capital
contribution to, Guarantee or assumption of Indebtedness of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or a substantial part of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person.  Subject to Section 6.14 (in the case of
deemed Investments in Unrestricted Subsidiaries), for purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested
(in the case of any non-cash asset invested, taking the Fair Market Value
thereof at the time the investment is made), without adjustment for subsequent
increases or decreases in the value of such Investment.

 

“IP Holdco” means NP IP Holdings LLC, a Nevada limited liability company.

 

“IP Holdco Transition Date” means earlier of (a) the date on which all Aggregate
Commitments and Letters of Credit shall have terminated and all Loans and other
Obligations (other than customary indemnity obligations and expense
reimbursement obligations not then due and payable) shall have been paid in full
in cash or (b) the date on which the Transition Period (as defined in the Opco
Transition Services Agreement) shall have terminated.

 

“IP Rights” has the meaning specified in Section 5.15.

 

“IRS” means the United States Internal Revenue Service.

 

35

--------------------------------------------------------------------------------


 

“Joint Lead Arrangers” means each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Deutsche Bank Securities Inc., J.P. Morgan Securities LLC and
Credit Suisse Securities (USA) LLC, in its capacity as Joint Lead Arranger and
Joint Book Runner hereunder.

 

“JPMCB” means JPMorgan Chase Bank, N.A. and any successor thereto by merger,
consolidation or otherwise.

 

“Junior Financing” has the meaning specified in Section 7.13(a).

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

“Land” means the land included in or underlying each of the Real Properties.

 

“Laws” means, collectively, all international, foreign, tribal, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law (including any Gaming Law or
Liquor Law).

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

 

“L/C Back-Stop Arrangements” has the meaning provided in Section 2.15(a).

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means DBNY and any other Lender that becomes an L/C Issuer in
accordance with Section 2.03(k) or 10.07(j), in each case, in its capacity as an
issuer of Letters of Credit (including Existing Letters of Credit) hereunder, or
any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

 

“Leasehold Estate” means the estate in the applicable Real Properties created by
each Ground Lease.

 

36

--------------------------------------------------------------------------------


 

“Lender” means each Person from time to time party hereto as a Lender, including
any Person that becomes party hereto pursuant to an Assignment and Assumption
and, as the context requires, includes each L/C Issuer and the Swing Line
Lender, and their respective successors and assigns as permitted hereunder, each
of which is referred to herein as a “Lender.”

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any Existing Letters of Credit or letter of credit
issued hereunder.  A Letter of Credit may be a commercial letter of credit or a
standby letter of credit.

 

“Letter of Credit Application” means (i) with respect to DBNY as L/C Issuer, an
application in the form of Exhibit R hereto, as may be updated from time to time
by notice of DBNY, as L/C Issuer to the Borrower and (ii) with respect to any
other L/C Issuer, an application and agreement for the issuance or amendment of
a Letter of Credit in the form from time to time in use by the relevant L/C
Issuer.

 

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Revolving Credit Maturity Date (or, if such day is not a Business
Day, the next preceding Business Day).

 

“Letter of Credit Exposure” means, at any time, the L/C Obligations at such
time.  The Letter of Credit Exposure of any Revolving Credit Lender at any time
shall be its Pro Rata Share of the L/C Obligations at such time.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $25,000,000 (provided that a Defaulting Lender’s Pro Rata Share of the L/C
Obligations subject to L/C Back-Stop Arrangements shall not apply to reduce this
$25,000,000 sublimit) and (b) the aggregate amount of the Revolving Credit
Commitments.  The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

 

“LIBO Rate” means, with respect to any Eurodollar Loan for any Interest Period,
the rate for eurodollar deposits for a period equal to one, two, three or six
months (as selected by the Borrower) appearing on Reuters Screen LIBOR01 Page at
approximately 11:00 a.m. (London Time) on the date two Business Days prior to
the beginning of such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the interest rate per annum determined by
the Administrative Agent to be the average of the rates per annum at which
deposits in dollars are offered for such relevant Interest Period to major banks
in the London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period.  For the avoidance of doubt, the
LIBO Rate may not be less than zero.

 

“License Revocation” means (i) the denial, revocation or suspension of any
Material Nevada Governmental Approval of the Manager, Fertitta Entertainment or
any Loan Party by any Governmental Authority; or (ii) the filing of a
disciplinary complaint by a Governmental Authority seeking the denial,
revocation or suspension of any Material Nevada

 

37

--------------------------------------------------------------------------------


 

Governmental Approval of the Manager, Fertitta Entertainment or any Loan Party;
provided that each of the Manager, Fertitta Entertainment and the applicable
Loan Parties shall have the greater of (a) ninety (90) days from the date of
filing of such disciplinary complaint or (b) such time period as may be granted
by the applicable Governmental Authority to cure any event or deficiency giving
rise to the filing of such disciplinary complaint such that the complaint is
dismissed or settled without a denial, revocation or suspension of such Material
Nevada Governmental Approval.  Notwithstanding any applicable cure period set
forth in clause (ii) above, if a Material Nevada Governmental Approval of the
Manager, Fertitta Entertainment or any Loan Party is denied, revoked or
suspended by any Governmental Authority, a “License Revocation” shall be deemed
to have occurred on the effective date of such denial, revocation or suspension.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

“Liquidity” means, at any date of determination, the sum of Unrestricted cash
and Cash Equivalents of the Borrower and its Restricted Subsidiaries on such
date plus the Manager Reserves on such date plus the Availability on such date.

 

“Liquor Authorities” means, in any jurisdiction in which the Borrower or any of
its Subsidiaries sells and distributes liquor, the applicable alcoholic beverage
commission or other Governmental Authority responsible for interpreting,
administering and enforcing the Liquor Laws.

 

“Liquor Laws” means the Laws applicable to or involving the sale and
distribution of liquor by the Borrower or any of its Subsidiaries in any
jurisdiction, as in effect from time to time, including the policies,
interpretations and administration thereof by the applicable Liquor Authorities.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a B Term Loan, Incremental Term Loan, Revolving Credit Loan or a
Swing Line Loan.

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents, (v) each Letter of Credit
Application, (vi) the Intercompany Note, (vii) each Incremental Amendment,
(viii) other than for the purposes of Section 10.01, the Fee Letter, (ix) the
Management Fee Subordination Agreements and (x) any other document or
certificate executed by any Loan Party or other provider of credit support in
respect of the Obligations for the benefit of any Agent, any Lender or any other
Secured Party in connection with this Agreement or any other Loan Document.

 

“Loan Parties” means, collectively, Opco, GVR, each Subsidiary Guarantor, Opco
Holdings and (so long as GVR is a co-borrower hereunder) GVR Holdings.

 

38

--------------------------------------------------------------------------------


 

“Majority Revolving Lenders” means those Revolving Credit Lenders (other than
Defaulting Lenders) which would constitute the Required Lenders under, and as
defined in, this Agreement if all outstanding Obligations with respect to the
Term Loans were repaid in full.

 

“Management Agreement Guaranties” means, collectively, the Opco Management
Agreement Guaranty, the GVR Management Agreement Guaranty and the Additional
Management Agreement Guaranties.

 

“Management Agreements” means, collectively, the Opco Management Agreement, the
GVR Management Agreement and the Additional Management Agreements.

 

“Management Fee Subordination Agreements” means, collectively, the GVR
Management Fee Subordination Agreement, the Opco Management Fee Subordination
Agreement and the Additional Management Fee Subordination Agreements.

 

“Manager” means the manager under any of the Management Agreements.

 

“Manager Allocation Agreement” means that certain Manager Allocation Agreement,
dated June 16, 2011, by and among Fertitta Entertainment, Parent, Opco Manager,
GVR Manager, certain other Subsidiaries of Fertitta Entertainment and Station
Casinos LLC.

 

“Manager Documents” means, collectively, the GVR Manager Documents, the Opco
Manager Documents and the Additional Manager Documents.

 

“Manager Reserves” means, at any date, amounts that have been designated by the
Manager on behalf of the Borrower and the Restricted Subsidiaries in accordance
with any Management Agreement as reserved for use by the Borrower and the
Restricted Subsidiaries at such times when Revolving Credit Borrowings cannot be
made, including, without limitation, amounts reserved for the Working Capital
Requirement (as defined in the Management Agreements) or under the Reserve Fund
(as defined in the Management Agreements); provided that Manager Reserves shall
not at any time exceed $6,000,000.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means any change, occurrence, event, circumstance or
development that has had or could reasonably be expected to have a material
adverse effect on (a) the business, property, condition (financial or
otherwise), operation or performance of the Borrower and its Restricted
Subsidiaries, taken as a whole, (b) the ability of the Borrower and the other
Loan Parties, taken as a whole, to perform their obligations under the Loan
Documents, (c) the validity or enforceability of any of the Loan Documents or
the rights and remedies of the Administrative Agent and other Secured Parties or
(d) the Liens in favor of the Administrative Agent on the Collateral or the
priority of such Liens.

 

“Material Contracts” means, collectively, (i) each of the Manager Documents, the
Opco Parent Cost Allocation Agreement, the GVR Parent Cost Allocation Agreement,
the Subsidiary Cost Allocation Agreements, the Opco Transition Services
Agreement, the GVR Transition Services Agreement, the Opco Tax Sharing
Agreement, the GVR Tax Sharing

 

39

--------------------------------------------------------------------------------

 


 

Agreement and the Subsidiary Tax Sharing Agreements, (ii) each agreement of the
Borrower or any of its Restricted Subsidiaries evidencing Indebtedness (other
than any intercompany Indebtedness among the Borrower and the Restricted
Subsidiaries) for borrowed money in an amount equal to or greater than the
Threshold Amount, (iii) each of the Opco IP Agreements and GVR IP Agreements,
and (iv) each other contract set forth on Schedule 1.01E, in each case as in
effect on the date hereof or as amended, restated, supplemented or otherwise
modified in accordance with the provisions of the Loan Documents.

 

“Material Nevada Governmental Approval” means, collectively, (i) any
Governmental Approval the denial, revocation or suspension of which would have a
Material Adverse Effect and (ii) any Nevada Gaming License, in each case, issued
by any Governmental Authority including any agency(ies) of the City of North Las
Vegas, Nevada; the City of Las Vegas, Nevada; the City of Reno, Nevada; the City
of Henderson, Nevada; Clark County, Nevada; or the State of Nevada (including
any Nevada Gaming Authority).

 

“Material Real Property Lease” means (i) any Real Property Lease to a single
Tenant covering 10,000 square feet or more of rentable area of any individual
property and (ii) the Material Real Property Leases (including all amendments
and supplements thereto) designated as such on Schedule 5.08(f); provided that
no Real Property Lease that relates solely to a restaurant, movie theatre,
bowling alley, ice rink, bar or night club or relates solely to a short-term
lease of a parking lot shall constitute a Material Real Property Lease.

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties substantially in the form
of Exhibit H (with such changes as may be customary to account for local Law
matters), and any other mortgages executed and delivered pursuant to
Section 6.11 or 6.13.

 

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

 

“Mortgaged Properties” has the meaning specified in paragraph (g) of the
definition of “Collateral and Guarantee Requirement.”

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Native American Contracts” means (a) each contract listed under the heading
“Native American Contracts” on Schedule 1.01H, and (b) any other agreements
(including, without limitation, management agreements, development agreements
and loan documents) with Tribes related to the development, construction,
management or operation of gaming, lodging and other related businesses.

 

40

--------------------------------------------------------------------------------


 

“Native American Investments” means Investments in the form of (i) loans or
advances or (ii) specified required payments, in any case by Native American
Subsidiaries pursuant to a Native American Contract.

 

“Native American Investment Rollover Amount” has the meaning specified in
Section 7.02(p).

 

“Native American Subsidiary” means (a) as of the Closing Date, those
Subsidiaries of the Borrower which are designated as such on Schedule 1.01D and
(b) each additional Subsidiary of the Borrower which is hereafter designated as
such from time to time by written notice to the Administrative Agent in a manner
consistent with the provisions of Section 6.14(b); provided that no such
Subsidiary shall be (or, in the case of clauses (i) and (ii), remain) so
designated (i) unless at all times such Subsidiary is engaging exclusively in
the business of managing, constructing, developing, servicing, and otherwise
supporting gaming, lodging and other related businesses under the auspices of a
Tribe in connection with a Native American Contract, (ii) unless at all times
neither it nor any of its Subsidiaries owns (x) any interest in any Core
Property or any Equity Interests in any Person that is not itself a Native
American Subsidiary or (y) any other material asset other than Real Property
(and improvements thereon), contracts and related contract rights and other
general intangibles, promissory notes and cash and Cash Equivalents or
(iii) when any Default has occurred and is continuing.  Solely for the purposes
of (i) the definition of “Excluded Assets” set forth in the Pledge Agreement and
(ii) clause (c) of the definition of “Collateral and Guarantee Requirement” set
forth herein, “Native American Subsidiary” shall include any Person (other than
a Subsidiary) in which the Borrower or a Restricted Subsidiary holds an Equity
Interest that is designated as such by the Borrower; provided that (A) no such
Person shall be (or remain) so designated unless (x) at all times such Person is
engaging exclusively in the business of managing, constructing, developing,
servicing, and otherwise supporting gaming, lodging and other related businesses
under the auspices of a Native American tribe, band or other forms of
government, and (y) at all times neither it nor any of its Subsidiaries owns any
Equity Interests in any Person that is not itself designated as a “Native
American Subsidiary” pursuant to this sentence and (B) Borrower shall not make
such designation if a Default has occurred and is continuing.

 

“Net Cash Proceeds” means:

 

(a)                                  with respect to the Disposition of any
asset by the Borrower or any Restricted Subsidiary or any Casualty Event, the
remainder, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such Disposition or Casualty Event (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received and, with
respect to any Casualty Event, any insurance proceeds or condemnation awards in
respect of such Casualty Event actually received by or paid to or for the
account of the Borrower or any Restricted Subsidiary) minus (ii) the sum of
(A) the principal amount, premium or penalty, if any, interest and other amounts
on any Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid (and is timely repaid) in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents), (B) the reasonable out-of-pocket expenses (including
attorneys’ fees, investment banking

 

41

--------------------------------------------------------------------------------


 

fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by the Borrower or such Restricted Subsidiary in connection with such
Disposition or Casualty Event, (C) taxes paid or reasonably estimated to be
actually payable in connection therewith, and (D) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any liabilities associated with such asset or assets and
retained by the Borrower or any Restricted Subsidiary after such sale or other
Disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction and it being
understood that “Net Cash Proceeds” shall include any cash or Cash Equivalents
(i) received upon the Disposition of any non-cash consideration received by the
Borrower or any Restricted Subsidiary in any such Disposition and (ii) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) of this
clause (a) or, if such liabilities have not been satisfied in cash and such
reserve is not reversed within three hundred and sixty-five (365) days after
such Disposition or Casualty Event, the amount of such reserve; provided that,
no such net cash proceeds shall constitute Net Cash Proceeds under this
clause (a) in any fiscal year until the aggregate amount of all such net cash
proceeds in such fiscal year shall exceed $10,000,000 (and thereafter only net
cash proceeds in excess of such amount shall constitute Net Cash Proceeds under
this clause (a));

 

(b)                                 with respect to the incurrence or issuance
of any Indebtedness by the Borrower or any Restricted Subsidiary, the remainder,
if any, of (i) the sum of the cash received by the Borrower or such Restricted
Subsidiary in connection with such incurrence or issuance minus (ii) the
investment banking fees, underwriting discounts, commissions, costs and other
reasonable out-of-pocket expenses and other customary expenses, incurred by the
Borrower or such Restricted Subsidiary in connection with such incurrence or
issuance;

 

(c)                                  with respect to the sale or issuance of any
Equity Interests by, or any capital contribution to, any Person (including any
Permitted Equity Issuance), an amount equal to the remainder, if any, of (i) the
sum of the cash received by such Person in connection with such sale, issuance
or contribution minus (ii) the investment banking fees, underwriting discounts,
commissions, costs and other reasonable out-of-pocket expenses and other
customary expenses, incurred by such Person in connection with such sale,
issuance or contribution; and

 

(d)                                 with respect to any Project Reimbursement
received by Opco Holdings, GVR Holdings (so long as GVR is a co-borrower
hereunder), the Borrower or any of their respective Restricted Subsidiaries, the
sum of the cash received by Opco Holdings, GVR Holdings (so long as GVR is a
co-borrower hereunder), the Borrower or such Subsidiary constituting a Project
Reimbursement, net of any reasonable reserves for taxes or equivalent payments
required to be paid by the distributing entity.

 

42

--------------------------------------------------------------------------------


 

“Nevada Gaming License” means all licenses, consents, permits, approvals,
authorizations, registrations, findings of suitability, franchises and
entitlements issued by any Nevada Gaming Authority necessary for or relating to
the conduct of activities under the Gaming Laws within the State of Nevada.

 

“New Property” means, with respect to any period, any new hotel and/or casino
and related amenities (as opposed to any expansion to existing properties)
opened for business to the public by the Borrower or its Restricted Subsidiaries
during such period.

 

“New Property EBITDA” means, with respect to any New Property for any period,
the amount for such period of Consolidated EBITDA of such New Property
(determined as if references to the Borrower and the Restricted Subsidiaries in
the definition of “Consolidated EBITDA” (and in the component financial
definitions used therein) were references to the Person that owns such New
Property and its applicable Subsidiaries), all as determined on a consolidated
basis for such New Property; provided that, for any period, if the New Property
was not opened on the first day of such period, then the New Property EBITDA for
such period shall be equal to (i) the actual Consolidated EBITDA for such New
Property during such period as determined above, divided by (ii) the number of
days during such period from and after the opening of such New Property, times
(iii) the total number of days in such period.

 

“Non-Cash Charges” means (a) non-cash losses on asset sales, disposals or
abandonments, (b) any non-cash impairment charge or asset write-off related to
intangible assets, long-lived assets, and investments in debt and equity
securities pursuant to GAAP, (c) all non-cash losses from investments recorded
using the equity method, (d) stock-based awards compensation expense, and
(e) other non-cash charges (provided that if any non-cash charges referred to in
this clause (e) represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA or Excess Cash Flow, as applicable, to
such extent, and excluding amortization of a prepaid cash item that was paid in
a prior period).

 

“Non-Compete Agreement” means that certain Non-Competition Agreement, dated as
of June 16, 2011, among the Parent, Station Holdco LLC, Fertitta Entertainment,
the Manager, FE PropCo Management LLC, Frank J. Fertitta III, Lorenzo J.
Fertitta, German American Capital Corporation and JPMCB.

 

“Non-Consenting Lenders” has the meaning specified in Section 3.07(d).

 

“Non-Funding Borrower” has the meaning specified in Section 2.16(b).

 

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any Permitted Equity Issuance or returns or refunds (including Project
Reimbursements) of Qualified Investments or of Cumulative Excess Cash Flow (and
Excess Cash Flow) that such amount (a) was not required to be applied to prepay
the Loans pursuant to Section 2.05(b), and (b) was not previously taken into
account in permitting a transaction under the Loan Documents where such
permissibility is (or may have been) contingent on receipt of such amount or
utilization of such amount for a specified purpose.  For the avoidance of doubt,

 

43

--------------------------------------------------------------------------------


 

the aggregate amount of Investments, Restricted Payments, and prepayments of
Junior Financing made in reliance on the amount of such Net Cash Proceeds or
Cumulative Excess Cash Flow, as applicable, pursuant to Sections 7.02(n),
7.06(f), and/or 7.13(a) shall reduce the amount “Not Otherwise Applied” of any
such Net Cash Proceeds or Cumulative Excess Cash Flow, as applicable.  The
Borrower shall promptly notify the Administrative Agent of any application of
such amount as contemplated by (b) above.

 

“Note” means a B Term Note, an Incremental Term Note, a Revolving Credit Note or
a Swing Line Note, as the context may require.

 

“Notice of Intent to Cure” has the meaning specified in Section 6.02(b).

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligation Aggregate Payments” has the meaning specified in Section 2.16(b).

 

“Obligation Fair Share” has the meaning specified in Section 2.16(b).

 

“Obligation Fair Share Contribution Amount” has the meaning specified in
Section 2.16(b).

 

“Obligation Fair Share Shortfall” has the meaning specified in Section 2.16(b).

 

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document or otherwise with respect to any Commitment, Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising,
(y) obligations of any Loan Party and its Subsidiaries arising under any Secured
Hedge Agreement and (z) Cash Management Obligations and including, in each of
clauses (x), (y) and (z), interest, fees and expenses that accrue after the
commencement by or against any Loan Party or Subsidiary of any proceeding under
any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, fees and expenses are allowed claims in
such proceeding.  Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents (and of their
Subsidiaries to the extent they have obligations under the Loan Documents)
include (a) the obligation (including guarantee obligations) to pay principal,
premium, interest, Letter of Credit commissions, reimbursement obligations,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by any Loan Party or its Subsidiaries under any Loan Document and (b) the
obligation of any Loan Party or any of its Subsidiaries to reimburse any amount
in respect of any of the foregoing that any Lender, in its sole discretion, may
elect to pay or advance on behalf of such Loan Party or such Subsidiary.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Opco” has the meaning specified in the preamble hereto.

 

44

--------------------------------------------------------------------------------


 

“Opco/IP Holdco License Agreement” means that certain IP Holdco to Opco
IP License Agreement, dated as of June 16, 2011, by and between IP Holdco and
Opco, as amended by that certain Amendment No. 1 to IP Holdco to Opco IP License
Agreement dated as of the date hereof.

 

“Opco/IP Holdco Trademark License Agreement” means that certain IP Holdco to
Opco Trademark License Agreement, dated as of June 16, 2011, by and between
IP Holdco and Opco, as amended by that certain Amendment No. 1 to IP Holdco to
Opco Trademark License Agreement dated as of the date hereof.

 

“Opco/Manager IP License Agreement” means that certain IP License Agreement,
dated as of June 16, 2011, by and between Opco and Opco Manager.

 

“Opco/Manager Technology Systems License Agreement” means that certain
Technology Systems License, dated as of June 16, 2011, by and between Opco and
Opco Manager.

 

“Opco Holdings” means NP Opco Holdings LLC, a Nevada limited liability company.

 

“Opco IP Agreements” means, collectively, the Opco/IP Holdco License Agreement,
the Opco/IP Holdco Trademark License Agreement, the Opco/Manager IP License
Agreement, the Opco/Manager Technology Systems License Agreement and the Opco
Transition Services Agreement.

 

“Opco Management Agreement” means that certain Management Agreement, dated
June 16, 2011, between Opco and the Opco Manager.

 

“Opco Management Agreement Guaranty” means that certain Guaranty, dated June 16,
2011, executed by Fertitta Entertainment in favor of Opco, as amended by that
certain Amendment No. 1 to Guaranty dated as of the date hereof.

 

“Opco Management Fee Subordination Agreement” means that certain Subordination
of Management Agreement, dated as of the date hereof, among Opco, the Opco
Manager and the Administrative Agent.

 

“Opco Manager” means FE Opco Management LLC, a Delaware limited liability
company.

 

“Opco Manager Documents” means, collectively, the Opco Management Agreement, the
Manager Allocation Agreement and the Opco Management Agreement Guaranty.

 

“Opco Parent Cost Allocation Agreement” means that certain Cost Allocation
Agreement, dated as of June 16, 2011, by and among Opco Holdings, certain
Subsidiaries of Opco Holdings and Parent, as amended by Amendment No. 1 to Cost
Allocation Agreement dated as of the date hereof.

 

45

--------------------------------------------------------------------------------


 

“Opco Tax Sharing Agreement” means that certain Tax Sharing Agreement, dated as
of June 16, 2011, by and between Parent and Opco.

 

“Opco Transition Services Agreement” means that certain Amended and Restated
Transition Services Agreement, dated as of the date hereof, by and among Parent
and Opco Manager.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Credit Agreements” means (a) that certain Credit Agreement, dated as
of June 16, 2011, among Opco, DBCI, as Administrative Agent, the lenders from
time to time party thereto, DBNY, as L/C Issuer, J.P. Morgan Securities LLC, as
Syndication Agent, and Deutsche Bank Securities Inc. and J.P. Morgan Securities
LLC, as Joint Lead Arrangers and Joint Book Runners;  (b) that certain First
Lien Credit Agreement, dated as of June 16, 2011, among GVR Holdings, GVR, the
lenders from time to time party thereto, Jefferies Finance LLC, as
Administrative Agent, Syndication Agent and Documentation Agent, and Jefferies
Finance LLC and Goldman Sachs Lending Partners LLC, as Joint Lead Arrangers and
Joint Book Runners; and (c) that certain Second Lien Credit Agreement, dated as
of June 16, 2011, among GVR Holdings, GVR, the lenders from time to time party
thereto, Jefferies Finance LLC, as Administrative Agent, Syndication Agent and
Documentation Agent, and Jefferies Finance LLC and Goldman Sachs Lending
Partners LLC, as Joint Lead Arrangers and Joint Book Runners.

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) or Swing Line Loans, as the case may be, occurring
on such date; and (b) with respect to any L/C Obligations on any date, the
aggregate outstanding amount thereof on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

 

“Parent” means Station Casinos LLC, a Nevada limited liability company.

 

46

--------------------------------------------------------------------------------


 

“Parent/IP Holdco License Agreement” means that certain IP Holdco to PropCo
License Agreement, dated as of June 16, 2011, among Parent and IP Holdco.

 

“Participant” has the meaning specified in Section 10.07(e).

 

“Participant Register” has the meaning specified in Section 10.07(e).

 

“Patriot Act” has the meaning specified in Section 5.27.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Section 412 of the Code or Section 302 or Title IV of ERISA and is
sponsored or maintained by any Loan Party or any ERISA Affiliate or to which any
Loan Party or any ERISA Affiliate contributes or has an obligation to
contribute.

 

“Permits” means any and all franchises, licenses, leases, permits, approvals,
notifications, certifications, registrations, authorizations, exemptions,
qualifications, easements, rights of way, Liens and other rights, privileges and
approvals required under any applicable Law (including, without limitation,
Gaming Permits and permits required under Liquor Laws).

 

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

 

“Permitted Equity Issuance” means (i) an issuance of Qualified Equity Interests
by the Borrower to Opco Holdings or (so long as GVR is a co-borrower hereunder),
GVR Holdings and (ii) any issuance of Qualified Equity Interests by Opco
Holdings or (so long as GVR is a co-borrower hereunder) GVR Holdings to Parent.

 

“Permitted Lien” means each Lien permitted under Section 7.01.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, replacement, refunding, renewal or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, replaced, refunded,
renewed or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
replacement, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, refinancing, replacement, refunding, renewal
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), at the time thereof, no Event of Default shall have occurred
and be continuing, and (d) if such Indebtedness being modified, refinanced,
replaced, refunded, renewed or extended is Indebtedness permitted pursuant to
Section 7.03(b), 7.03(o) or

 

47

--------------------------------------------------------------------------------


 

7.13(a), (i) to the extent such Indebtedness being modified, refinanced,
replaced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, replacement, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, replaced, refunded,
renewed or extended, (ii) to the extent such Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended is secured by Liens that are
subordinated to the Liens securing the Obligations, such modification,
refinancing, replacement, refunding, renewal or extension is unsecured or
secured by Liens that are subordinated to the Liens securing the Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation (including any intercreditor or similar agreements) governing the
Indebtedness being modified, refinanced, replaced, refunded, renewed or
extended, (iii) the terms and conditions of any such modified, refinanced,
replaced, refunded, renewed or extended Indebtedness, taken as a whole, are not
materially less favorable to the interests of the Lenders than the terms and
conditions of the Indebtedness being modified, refinanced, replaced, refunded,
renewed or extended; provided that a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness and drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees) and
(iv) such modification, refinancing, replacement, refunding, renewal or
extension is incurred by the Person who is the obligor of the Indebtedness being
modified, refinanced, replaced, refunded, renewed or extended.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Section 302 or Title IV
of ERISA, any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreement” means, collectively, the Pledge Agreement executed by Opco
Holdings, GVR Holdings, the Borrower and the Subsidiary Guarantors (other than
Immaterial Subsidiaries), substantially in the form of Exhibit G-2, together
with each other Pledge Agreement Supplement executed and delivered pursuant to
Section 6.11.

 

“Pledge Agreement Supplement” has the meaning specified in the Pledge Agreement.

 

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
conversion of an Unrestricted Subsidiary to a Converted Restricted Subsidiary,
the period beginning on the date such Permitted Acquisition or conversion of an
Unrestricted Subsidiary to

 

48

--------------------------------------------------------------------------------


 

a Converted Restricted Subsidiary is consummated and ending on the last day of
the fourth full consecutive fiscal quarter immediately following the date on
which such Permitted Acquisition or conversion of an Unrestricted Subsidiary to
a Converted Restricted Subsidiary is consummated.

 

“Pre-Opening Expenses” means, with respect to any fiscal period, the amount of
expenses (other than Consolidated Interest Expense) classified as “pre-opening
expenses” on the applicable financial statements of the Borrower and its
Restricted Subsidiaries for that period, prepared in accordance with GAAP
consistently applied.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by DBNY as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective as of the opening of
business on the date such change is publicly announced as being effective.  The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually available.

 

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or a Converted
Restricted Subsidiary or the Consolidated EBITDA of the Borrower, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, projected by the Borrower in good faith as a result of actions
taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings in connection
with the combination of the operations of such Acquired Entity or Business or
such Converted Restricted Subsidiary with the operations of the Borrower and the
Restricted Subsidiaries, net of, in the case of any increase in such Acquired
EBITDA or Consolidated EBITDA, the amount of actual benefits realized during
such Test Period from such actions; provided that for purposes of projecting
such pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, it may be assumed that the cost savings related to
actions taken during such Post-Acquisition Period will be realizable during the
entirety of such Test Period; provided further, however, that (A) such cost
savings shall be projected by the Borrower in good faith to be realized within
such Post-Acquisition Period, (B) such cost savings must be able to be accounted
for as adjustments pursuant to Article 11 of Regulation S-X under the Securities
Act, (C) any cost savings that are not actually realized during such
Post-Acquisition Period may no longer be included as a “Pro Forma Adjustment”
after the end of the last day of such Post-Acquisition Period, (D) such actions
giving rise to such cost savings shall actually have been taken during the
Post-Acquisition Period, (E) no amounts included shall be included in the
determination of the “Pro Forma Adjustment” to the extent duplicative of any
amounts that are otherwise added back in computing Consolidated EBITDA with
respect to such period, and (F) no Pro Forma Adjustment shall be added back in
the computation of Consolidated EBITDA for such Test Period for purposes of
calculating the Applicable ECF Percentage.

 

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the transactions described below in connection
therewith shall be deemed to have occurred as of the first day of the applicable
period of measurement in such test or covenant.  Without limiting the

 

49

--------------------------------------------------------------------------------


 

generality of the foregoing, all income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction, (i) in the case of a Disposition of all or substantially all Equity
Interests in any Subsidiary of the Borrower or any division, product line, or
facility used for operations of the Borrower or any of its Subsidiaries, shall
be excluded, and (ii) in the case of a Permitted Acquisition, conversion of an
Unrestricted Subsidiary to a Converted Restricted Subsidiary or Investment
described in the definition of “Specified Transaction”, shall be included.  With
respect to any Indebtedness (other than intercompany Indebtedness among the
Borrower and the Subsidiary Guarantors) incurred or assumed by the Borrower or
any of the Restricted Subsidiaries that has a floating or formula rate, such
Indebtedness shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination.  Notwithstanding the foregoing, without limiting the application
of the Pro Forma Adjustment pursuant to clause (A) above, the foregoing pro
forma adjustments may be applied to any such test or covenant solely to the
extent that such adjustments are consistent with the definition of “Consolidated
EBITDA” and give effect to events (including operating expense reductions) that
are (i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Borrower and the Restricted Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with the definition of
“Pro Forma Adjustment”.  In the case of any determination of Pro Forma
Compliance with, or any calculation on a Pro Forma Basis of, the financial
covenants set forth in Section 7.11 pursuant to Sections 2.14, 4.02(d), 6.14(a),
7.02(i)(D), 7.02(n), 7.03(e), 7.03(o) and 7.06(f) prior to the occurrence of the
First Test Date, such determination or calculation shall be made using the
covenant levels applicable to the Test Period ending September 30, 2012.

 

“Pro Rata Share” means (i) with respect to each Revolving Credit Lender at any
time a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Revolving Credit Commitment
of such Revolving Credit Lender at such time and the denominator of which is the
amount of the Aggregate Commitments of all Revolving Credit Lenders under the
Revolving Credit Facility at such time; provided that if such Revolving Credit
Commitment has been terminated, then the Pro Rata Share of each Revolving Credit
Lender shall be determined based on the Pro Rata Share of such Revolving Credit
Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof; provided further, that
when a Defaulting Lender shall exist, “Pro Rata Share” shall be adjusted as
provided in Section 2.15, (ii) with respect to each B Term Lender at any time a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the aggregate outstanding principal amount of the
B Term Loans of such B Term Lender at such time and the denominator of which is
the aggregate outstanding principal amount of all B Term Loans of all B Term
Lenders at such time, and (iii) with respect to each Incremental Term Lender
having Incremental Term Loans of a particular Series at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the aggregate outstanding principal amount of the
Incremental Term Loans of such Series of such Incremental Term Lender at such
time and the denominator of which is the aggregate outstanding principal amount
of all Incremental Term Loans of such Series of all Incremental Term Lenders at
such time.

 

“Project Reimbursements” means any amounts received by Opco Holdings, GVR
Holdings (so long as GVR is a co-borrower hereunder), the Borrower or any of
their

 

50

--------------------------------------------------------------------------------


 

respective Restricted Subsidiaries after the Closing Date in repayment of any
loan or advance made by it to a Tribe pursuant to any Native American Contract
relating to a project but, for the avoidance of doubt, excluding any interest,
earnings or other returns on such loan or advance.

 

“Projections” has the meaning set forth in Section 6.01(d).

 

“PropCo Credit Agreement” means (a) that certain Credit Agreement, dated as of
June 16, 2011, among Parent, various lenders and Deutsche Bank AG Cayman Islands
Branch as administrative agent and (b) any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any Indebtedness or other
financial accommodation that has been incurred to extend, renew, refinance or
replace (whether by the same or different banks) in whole or in part (under one
or more agreements) the Indebtedness and other obligations outstanding under the
PropCo Credit Agreement referred to in clause (a) above or any other agreement
or instrument referred to in this clause (b).

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualified IPO” means (i) in the case of Parent or any direct or indirect parent
company of Parent or Opco Holdings or (so long as GVR is a co-borrower
hereunder) GVR Holdings, a “Qualified Public Offering” as defined in the
Equityholders Agreement, dated as of June 16, 2011, among Holdco (as defined in
the PropCo Credit Agreement as in effect on the Closing Date) and each holder of
Equity Interests thereof, VoteCo and each holder of Equity Interests thereof,
Parent and its Subsidiaries and the Fertitta Brothers, as in effect on the
Closing Date (as if each reference to “Newco” in such definition were a
reference to either Parent or any direct or indirect parent of Parent or Opco
Holdings) and (ii) in the case of Opco Holdings, a bona fide underwritten
primary public offering of common stock of Opco Holdings pursuant to a
registration statement (other than on Form S-8 or any other form relating to
securities issuable under any benefit plan of Opco Holdings) that is declared
effective by the SEC and results in Net Cash Proceeds received by Opco Holdings
(which are contributed to the Borrower) of at least $75,000,000.

 

“Qualifying Investments” means (i) the principal amount of loans and advances
made to (A) the Federated Indians of the Graton Rancheria and/or the Graton
Economic Development Authority and (B) the North Fork Rancheria of Mono Indians,
in each case, that are outstanding as of the Closing Date and, as of the Closing
Date equal $72,893,601.23 in the aggregate, and (ii) Investments made after the
Closing Date in accordance with Section 7.02 hereof.

 

“Real Property” means all Mortgaged Properties and all other real property
(including land, improvements and fixtures) owned or leased from time to time by
any of the Borrower or any Restricted Subsidiary.

 

“Real Property Lease” means any lease, sublease or sub-sublease, letting,
license, concession or other agreement (whether written or oral and whether now
or hereafter in

 

51

--------------------------------------------------------------------------------


 

effect), pursuant to which any Person is granted by the Borrower or any
Restricted Subsidiary a possessory interest in, or right to use or occupy all or
any portion of any space in any Real Property, and every modification, amendment
or other agreement relating to such lease, sublease, sub-sublease, or other
agreement entered into in connection with such lease, sublease, sub-sublease, or
other agreement and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.

 

“Refinanced Term Loans” has the meaning specified in Section 10.01.

 

“Register” has the meaning specified in Section 10.07(d).

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Person” means, as to any Person, any of such Person’s employees,
directors, officers or shareholders.

 

“Release Conditions” has the meaning specified in Section 9.11(b)(i).

 

“Rents” means all rents, rent equivalents, moneys payable as damages or in lieu
of rent or rent equivalents, royalties (including, without limitation, all oil
and gas or other mineral royalties and bonuses), income, receivables, receipts,
revenues, deposits (including, without limitation, security, utility and other
deposits), accounts, cash, issues, profits, charges for services rendered, and
other consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower or a Restricted Subsidiary from any and all
sources arising from or attributable to a Mortgaged Property, including, but not
limited to the Real Property Leases.

 

“Replacement Term Loans” has the meaning specified in Section 10.01.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

 

“Repricing Event” has the meaning specified in Section 2.05(d).

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of B Term Loans, Incremental Term Loans or Revolving Credit
Loans, a Committed Loan Notice, (b) with respect to an L/C Credit Extension, a
Letter of Credit Application, and (c) with respect to a Swing Line Loan, a Swing
Line Loan Notice.

 

52

--------------------------------------------------------------------------------


 

“Required Lenders” means, as of any date of determination, Lenders (other than
Defaulting Lenders) having or holding more than 50% of the sum of the (a) Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, vice
president, principal accounting officer, treasurer or assistant treasurer or
other similar officer of a Loan Party and, as to any document delivered on the
Closing Date, any secretary or assistant secretary of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted” means, when referring to cash or Cash Equivalents of the Borrower
or any of its Restricted Subsidiaries, that such cash or Cash Equivalents
(i) appear (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or of any such Restricted Subsidiary (unless such
appearance is related to the Loan Documents or Liens created thereunder),
(ii) are subject to any Lien in favor of any Person other than the
Administrative Agent for the benefit of the Secured Parties (or the L/C Issuer
or the Swing Line Lender, as applicable) or as permitted by Section 7.01(s) and
clauses (i) and (ii) of Section 7.01(t), (iii) constitute Cage Cash,
(iv) constitute Manager Reserves, (v) are subject to pledge pursuant to the L/C
Back-Stop Arrangements, or (vi) are maintained in a Cash Collateral Account
pursuant to Section 2.05(b)(ii)(C).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Opco
Holdings, GVR Holdings (so long as GVR is a co-borrower hereunder), the Borrower
or any Restricted Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to any stockholders, partners or members (or the equivalent Persons thereof) of
Opco Holdings, GVR Holdings (so long as GVR is a co-borrower hereunder), the
Borrower or any Restricted Subsidiary or any option, warrant or other right to
acquire any such Equity Interests in Opco Holdings, GVR Holdings (so long as GVR
is a co-borrower hereunder), the Borrower or any Restricted Subsidiary.  For the
avoidance of doubt, (i) payments made by the Borrower to the Managers pursuant
to, and in accordance with, any Management Agreement and (ii) payments made
pursuant to, and in accordance with, the Opco Parent Cost Allocation Agreement,
the GVR Parent Cost Allocation Agreement, the Opco Tax Sharing Agreement or the
GVR Tax Sharing Agreement, in each case, shall not constitute Restricted
Payments.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

53

--------------------------------------------------------------------------------


 

“Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(k).

 

“Revolving Credit Availability” means, at any time, the amount by which the
aggregate Revolving Credit Commitments at such time exceed the sum of (A) the
Outstanding Amount of Revolving Credit Loans (including Swing Line Loans) at
such time and (B) the Outstanding Amount of L/C Obligations at such time.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Loans,
having the same Interest Period, made by each of the Revolving Credit Lenders
pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to any Revolving Credit Lender, its
obligation (subject to the terms and conditions of this Agreement) to (a) make
Revolving Credit Loans to the Borrower from time to time after the Closing Date
pursuant to Section 2.01(b), (b) purchase participations in L/C Obligations in
respect of Letters of Credit, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth, and opposite such Lender’s name, on
Schedule 2.01(b) under the caption “Revolving Credit Commitment”, in an
Incremental Amendment or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be increased
pursuant to Section 2.14 and further adjusted from time to time in accordance
with this Agreement.  The aggregate Revolving Credit Commitments of all
Revolving Credit Lenders as of the Closing Date is $200,000,000, as such amount
may be adjusted from time to time in accordance with the terms of this
Agreement.

 

“Revolving Credit Exposure” means, at any time, as to each Revolving Credit
Lender, the sum of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans at such time and its Pro Rata Share of the L/C
Obligations and the Swing Line Obligations at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time (or, after the termination thereof, Revolving
Credit Exposure at such time).

 

“Revolving Credit Loan” has the meaning provided in Section 2.01(b).

 

“Revolving Credit Maturity Date” means the earliest of (i) date occurring on the
fifth anniversary of the Closing Date, (ii) the date that the Loans become due
as a result of acceleration or otherwise, (iii) the date the Revolving Credit
Commitments are permanently reduced to zero pursuant to Sections 2.05 or 2.06,
and (iv) the date of termination of the Revolving Credit Commitments pursuant to
Section 8.02.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2,

 

54

--------------------------------------------------------------------------------


 

evidencing the aggregate Indebtedness of the Borrower to such Revolving Credit
Lender resulting from the Revolving Credit Loans made by such Revolving Credit
Lender.

 

“Revolving Obligations” means all Obligations (other than Obligations under
clauses (y) and (z) of the first sentence of the definition of “Obligations”)
relating to the Revolving Credit Loans, Swing Line Loans, Letters of Credit
(including L/C Obligations) and the Revolving Credit Commitments.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

 

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article 7 that
is entered into by and between the Borrower or any Restricted Subsidiary and any
Hedge Bank, except to the extent that the parties thereto agree in writing that
such Swap Contract shall not be secured by any Liens on the Collateral and such
parties have delivered such writing to the Administrative Agent.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each L/C Issuer, the Swing Line Lender, the Hedge Banks, the Cash Management
Banks, the Joint Lead Arrangers, the Syndication Agent, the Co-Documentation
Agents, the Supplemental Administrative Agents and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 9.02.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means, collectively, the Security Agreement executed by
Opco Holdings, GVR Holdings (so long as GVR is a co-borrower hereunder), the
Borrower and the Subsidiary Guarantors (other than Immaterial Subsidiaries),
substantially in the form of Exhibit G-1, together with each other Security
Agreement Supplement executed and delivered pursuant to Section 6.11.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

55

--------------------------------------------------------------------------------


 

“Series” has the meaning specified in Section 2.14(e).

 

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person has not, does not intend to, and does not believe that
it will, incur debts or liabilities beyond such Person’s ability to pay such
debts and liabilities as they mature and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“SPC” has the meaning specified in Section 10.07(h).

 

“Specified Transaction” means, with respect to any period, any Investment,
Disposition, Permitted Acquisition, incurrence or repayment of Indebtedness
(including incurrence of any Increase B Term Loan, Incremental Term Loan or
Increase Revolving Credit Commitment), Restricted Payment, Subsidiary
designation, or other transaction that by the terms of this Agreement set forth
elsewhere herein requires Pro Forma Compliance with a test or covenant hereunder
or requires such test or covenant to be calculated on a Pro Forma Basis.

 

“Station Permitted Assignees” means any Affiliate of any Loan Party (other than
Opco Holdings, GVR Holdings (for so long as GVR is a co-borrower hereunder), the
Borrower and their respective Subsidiaries).

 

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) applicable on the interest rate
determination date (expressed as a decimal) established by the Board and
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency Liabilities (as defined in Regulation D of the Board).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Cost Allocation Agreement” means each cost allocation agreement
entered into after the Closing Date between the Borrower and an Unrestricted
Subsidiary in the

 

56

--------------------------------------------------------------------------------


 

form of the Opco Parent Cost Allocation Agreement (with such changes as are
reasonably requested by or are acceptable to the Administrative Agent).

 

“Subsidiary Guarantor” means each Restricted Subsidiary.

 

“Subsidiary Tax Sharing Agreement” means each tax sharing agreement between the
Borrower and an Unrestricted Subsidiary entered into after the Closing Date in
accordance with this Agreement.

 

“Substitute Lender” has the meaning specified in Section 10.23(a).

 

“Supplemental Administrative Agent” has the meaning specified in
Section 9.13(a) and “Supplemental Administrative Agents” shall have the
corresponding meaning.

 

“Support Agreement” means (a) the guaranty by the Borrower or a Restricted
Subsidiary of the completion of the development, construction and opening of a
new gaming facility by any Native American Subsidiary pursuant to a Native
American Contract or of any gaming facility owned by others which is to be
managed exclusively by any such Native American Subsidiary pursuant to a Native
American Contract and/or (b) the agreement by the Borrower or a Restricted
Subsidiary to advance funds, property or services to or on behalf of a Native
American Subsidiary in order to maintain the financial condition or level of any
balance sheet item of such Native American Subsidiary pursuant to a Native
American Contract (including “keep well” or “make well” agreements) in
connection with the development, construction and operations of a new gaming
facility by such Native American Subsidiary pursuant to a Native American
Contract (or of any gaming facility owned by others which is to be managed
exclusively by such Native American Subsidiary pursuant to a Native American
Contract); provided that such guaranty or agreement is entered into in
connection with obtaining financing for such gaming facility or is required by a
Governmental Authority.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

57

--------------------------------------------------------------------------------


 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contract has been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined by the Borrower as
the mark-to-market value(s) for such Swap Contract, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

 

“Swing Line Lender” means DBCI, in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Exposure” means, at any time, the Swing Line Obligations at
such time.  The Swing Line Loan Exposure of any Revolving Credit Lender at any
time shall be its Pro Rata Share of the Swing Line Obligations at such time.

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3,
evidencing the aggregate Indebtedness of the Borrower to the Swing Line Lender
resulting from the Swing Line Loans made by the Swing Line Lender.

 

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments.  The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

 

“Syndication Agent” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in
its capacity as Syndication Agent hereunder.

 

“Tavern Business” means a “restricted gaming location” as defined pursuant to
Nevada Revised Statutes 463.0189.

 

“Taxes” has the meaning specified in Section 3.01(a).

 

“Technology Systems” has the meaning specified in Section 5.15(b).

 

58

--------------------------------------------------------------------------------


 

“Tenant” means any Person leasing, subleasing or otherwise occupying any portion
of any Mortgaged Property, other than the Borrower or any Restricted Subsidiary
and its respective employees and agents.

 

“Term Borrowing” means a B Term Borrowing or an Incremental Term Borrowing, as
the context may require.

 

“Term Lender” means, at any time, any Lender that has a Term Loan at such time.

 

“Term Loan” means a B Term Loan or an Incremental Term Loan.

 

“Term Loan Commitment” means, with respect to each Lender, such Lender’s B Term
Loan Commitment and such Lender’s Incremental Term Loan Commitments, if any.

 

“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended; provided that for
purposes of any calculation of Consolidated Interest Expense for any “Test
Period” ending prior to the first anniversary of the Closing Date, Consolidated
Interest Expense shall be calculated in accordance with the last sentence
appearing in the definition of “Consolidated Interest Expense.”

 

“Threshold Amount” means $25,000,000.

 

“TL Repayment Percentage” of any Class of Term Loans at any time shall be a
fraction (expressed as a percentage) (i) the numerator of which is the aggregate
principal amount of outstanding Term Loans of such Class at such time and
(ii) the denominator of which is the sum of the aggregate principal amount of
all outstanding Term Loans (of all Classes) at such time.

 

“Total Leverage Ratio” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis, for any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

 

“Total Outstandings” means, at any time, the aggregate Outstanding Amount of all
Loans and all L/C Obligations at such time.

 

“Tribal Trust Property” has the meaning specified in the definition of “Tribal
Trust Property Release Conditions”.

 

“Tribal Trust Property Release Conditions” means, in the event that title to a
Real Property is to be conveyed to the United States of America in trust for a
Tribe pursuant to a Native American Contract (a “Tribal Trust Property”), the
satisfaction of each of the following conditions:

 

(i)                                     not less than three (3) days prior to
the desired release date, the Borrower shall have given to the Administrative
Agent a written request for the release accompanied, if such Real Property is a
Mortgaged Property, by a release of Lien for the applicable Mortgaged Property
for execution by the

 

59

--------------------------------------------------------------------------------


 

Administrative Agent, which release document shall be in a form appropriate in
the applicable state and otherwise reasonably satisfactory to the Administrative
Agent;

 

(ii)                                  title to the Tribal Trust Property shall
be simultaneously conveyed to the United States of America in trust for the
relevant Tribe; and

 

(iii)                               simultaneously with such transfer to the
United States of America in trust for the relevant Tribe, the Borrower shall
cause the Administrative Agent to receive for the benefit of the Secured
Parties, such documentation as is provided for in the applicable Native American
Contract evidencing the obligation of the relevant Tribe to pay the agreed
consideration for such Tribal Trust Property as is provided for in such Native
American Contract and pledged to the Administrative Agent pursuant to the
Security Agreement in compliance with the Collateral and Guarantee Requirement.

 

“Tribe” means a Native American tribe, band or other form of government which is
federally recognized as an Indian Tribe pursuant to a determination of the
Secretary of the Interior, and as an Indian Tribal government pursuant to
Sections 7701(a)(40)(A) and 7871(a) of the Internal Revenue Code, Title 26
U.S.C., and/or its agencies and instrumentalities.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Loan.

 

“Unaudited Financial Statements” has the meaning set forth in Section 4.01(e).

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

“Unrestricted” means, when referring to cash or Cash Equivalents of the Borrower
or any of its Restricted Subsidiaries, that such cash or Cash Equivalents are
not Restricted.

 

“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01I and (ii) any Subsidiary of the Borrower designated by the board
of directors of Opco or GVR, as applicable, as an Unrestricted Subsidiary
pursuant to Section 6.14 subsequent to the Closing Date, in each case, unless
subsequently designated as a Restricted Subsidiary pursuant to Section 6.14.

 

“Unsuitable Lender” has the meaning specified in Section 10.23(a).

 

“U.S. Lender” has the meaning set forth in Section 10.15(b)(ii).

 

60

--------------------------------------------------------------------------------


 

“VoteCo” means Station VoteCo LLC, a Delaware limited liability company.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

“Wells Fargo Indemnification Agreement” means that certain letter agreement
relating to the “Assumption of Liability by Post-Bankruptcy Entity for
Pre-Bankruptcy Deposit Accounts”, by and between Wells Fargo Bank, N.A., the
Borrower and the Restricted Subsidiaries party thereto and others (as in effect
on the June 16, 2011 and as amended, supplemented or otherwise modified from
time to time but without giving effect to any modification thereto that is
adverse to the interests of the Lenders in any material respect without the
prior consent of the Administrative Agent).

 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

“Withdrawal Period” has the meaning specified in Section 10.23(b).

 

SECTION 1.02.                                         Other Interpretive
Provisions.  With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document:

 

(a)                                  The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 (i) The words “herein,” “hereto,” “hereof”
and “hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.

 

(ii)                                  Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears.

 

(iii)                               The terms “include,” “includes” and
“including” are each by way of example and not limitation and shall be deemed to
be followed by the phrase “without limitation.”

 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

61

--------------------------------------------------------------------------------


 

(v)                                 Unless the context otherwise requires, any
reference herein (A) to any Person shall be construed to include such Person’s
successors and assigns and (B) to any Loan Party shall be construed to include
such Loan Party as debtor and debtor-in-possession and any receiver or trustee
for such Loan Party in any insolvency or liquidation proceeding.

 

(vi)                              The term “or” is not exclusive.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, unless otherwise specified herein,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”; and the word “through” means “to and including.”

 

(d)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

(e)                                  The words “asset” and “property” shall be
construed as having the same meaning and effect and to refer to any and all
rights and interests in tangible and intangible assets and properties of any
kind whatsoever, whether real, personal or mixed, including cash, securities,
Equity Interests, accounts and contract rights.

 

(f)                                    The words “to the knowledge of the
Borrower” mean, when modifying a representation, warranty or other statement,
that the fact or situation described therein is known by a Responsible Officer
of Opco or (so long as GVR is a co-borrower hereunder) GVR, or with the exercise
of reasonable due diligence under the circumstances (in accordance with the
standards of what a reasonable Person in similar circumstances would have) would
have been known by a Responsible Officer of Opco or (so long as GVR is a
co-borrower hereunder) GVR.

 

(g)                                 So long as GVR is a co-borrower hereunder,
all references to the “Borrower” shall mean each of Opco and GVR, individually
and collectively, on a joint and several basis, subject to Section 2.16 hereof. 
Without limiting the generality of the foregoing, so long as GVR is a
co-borrower hereunder, (i) all documents required to be signed by a Responsible
Officer, principal accounting officer, or other officer of the Borrower, shall
be signed by such officer or officers of each of Opco and GVR, (ii) all
references to any Subsidiaries of the Borrower, shall include the Subsidiaries
of Opco, GVR and Opco and GVR on a combined basis, (iii) all references to
property or assets owned or leased by the Borrower shall include property or
assets owned or leased, as applicable, by either or both of Opco and GVR; all
references to obligations, covenants, agreements or liabilities of the Borrower
shall include liabilities, covenants, agreements or obligations of either or
both of Opco and GVR; and all references to documents, agreements or other
instruments to which the Borrower is party shall include documents, agreements
or other instruments to which either or both of Opco and GVR are a party,
(iv) any references to any event, circumstance, occurrence or contingency
occurring or taking place with respect to the Borrower shall mean and be
construed as an event, circumstance, occurrence or contingency occurring or
taking place with respect to either or both of Opco and GVR and (v) all
restrictions, prohibitions and limitations herein with respect to the

 

62

--------------------------------------------------------------------------------


 

Borrower shall mean and be construed as applying to each of Opco and GVR,
individually and collectively.

 

SECTION 1.03.                                         Accounting Terms.  (a) All
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

(b)                                 Notwithstanding anything to the contrary
herein, for purposes of determining compliance with any financial test or
financial covenant contained in this Agreement with respect to any Test Period
during which any Specified Transaction occurs (or, for purposes of
Sections 2.14, 6.14(a), 7.02(i)(D), 7.02(n), 7.03(e), 7.03(o) and 7.06(f) only,
thereafter and on or prior to the date of determination), the Total Leverage
Ratio and Interest Coverage Ratio shall be calculated with respect to such Test
Period and such Specified Transaction on a Pro Forma Basis.

 

(c)                                  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of Opco Holdings, GVR Holdings (so long as GVR
is a co-borrower hereunder), the Borrower or any of their respective
Subsidiaries at “fair value”, as defined therein.

 

SECTION 1.04.                                         Rounding.  Any financial
ratios required to be maintained by the Borrower pursuant to this Agreement (or
required to be satisfied in order for a specific action to be permitted under
this Agreement) shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

SECTION 1.05.                                         References to Agreements,
Laws, etc..  Unless otherwise expressly provided herein, (a) references to
Organization Documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, amendments and restatements, extensions, supplements,
reaffirmations and other modifications thereto, but only to the extent that such
amendments, restatements, amendments and restatements, extensions, supplements,
reaffirmations and other modifications are permitted by the Loan Documents; and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

 

SECTION 1.06.                                         Times of Day.  Unless
otherwise specified, all references herein to times of day shall be references
to the time of day in New York, New York (daylight savings or standard, as
applicable).

 

63

--------------------------------------------------------------------------------


 

SECTION 1.07.                                         Timing of Payment or
Performance.  When the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment (other than as
described in the definition of “Interest Period”) or performance shall extend to
the immediately succeeding Business Day.

 

ARTICLE II

 

The Revolving Credit Commitments and Credit Extensions

 

SECTION 2.01.                                         The Loans.

 

(a)                                  The Term Loans.  Subject to the terms and
conditions set forth herein, each B Term Lender severally agrees to make to the
Borrower on the Closing Date, a single loan denominated in Dollars in an amount
equal to such Lender’s B Term Loan Commitment (each such loan, together with
each loan made pursuant to an Increase B Term Loan Commitment, a “B Term
Loan”).  B Term Loans repaid or prepaid may not be reborrowed.  B Term Loans may
be Base Rate Loans or Eurodollar Loans, as further provided herein.

 

(b)                                 The Revolving Credit Borrowings.  Subject to
the terms and conditions set forth herein, each Revolving Credit Lender
severally agrees to make loans to the Borrower as elected by the Borrower
pursuant to Section 2.02 (each such loan, together with each loan made pursuant
to an Increase Revolving Credit Commitment, a “Revolving Credit Loan”) from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided that after giving effect to any Revolving
Credit Borrowing, (i) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment, and (ii) Revolving Credit Loans made on the Closing Date shall not
exceed $10,000,000.  Within the limits of each Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b).  Revolving Credit Loans may be Base Rate Loans or
Eurodollar Loans, as further provided herein.

 

SECTION 2.02.                                         Borrowings, Conversions
and Continuations of Loans.  (a) Each B Term Borrowing, each Incremental Term
Borrowing, each Revolving Credit Borrowing, each conversion of B Term
Loans, Incremental Term Loans, or Revolving Credit Loans from one Type to the
other, and each continuation of Eurodollar Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent
(i) not later than 12:30 p.m. three (3) Business Days prior to the requested
date of any Borrowing of Eurodollar Loans or continuation thereof or any
conversion of Base Rate Loans to Eurodollar Loans, and (ii) not later than 12:00
noon on the requested date of any Borrowing of Base Rate Loans or conversion of
any Eurodollar Loans to Base Rate Loans.  Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of

 

64

--------------------------------------------------------------------------------


 

the Borrower.  Each Borrowing of, conversion to or continuation of Eurodollar
Loans shall be in a principal amount of $1,000,000 (in the case of Revolving
Credit Loans) or $5,000,000 (in the case of B Term Loans or Incremental Term
Loans) and, in either case, a whole multiple of $1,000,000 in excess thereof. 
Except as provided in Sections 2.03(c), 2.04(b) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or
a whole multiple of $500,000 in excess thereof.  Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a B Term Borrowing, Incremental Term Borrowing, Revolving Credit
Borrowing, a conversion of B Term Loans, Incremental Term Loans or Revolving
Credit Loans from one Type to the other, or a continuation of Eurodollar Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing B Term Loans, Incremental Term Loans or Revolving Credit Loans
are to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto and (vi) if applicable, the Series of Incremental Term Loans to
which the Committed Loan Notice applies.  If the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or fails to give a timely notice
requesting a conversion or continuation, then the applicable B Term
Loans, Incremental Term Loans or Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Loans.  If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Pro Rata Share of the applicable Class of Loans, and if no timely notice
of a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans or continuation described in Section 2.02(a).  In the case of
each Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are Swing Line Loans or L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, second, to the payment in full of
any such Swing Line Loans, and third, to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Loan unless the Borrower pays the amount
due, if any, under Section 3.05 in connection therewith.  During the existence
of (x) any Event of Default under Section 8.01(f), no Loans may be converted to
or

 

65

--------------------------------------------------------------------------------


 

continued as Eurodollar Loans and (y) any other Event of Default, the
Administrative Agent or the Required Lenders may require that no Loans may be
converted to or continued as Eurodollar Loans.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Loans upon determination of such interest rate. 
The determination of the Adjusted LIBO Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.  At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in the Prime Rate used in determining the Base Rate
promptly following the public announcement of such change.

 

(e)                                  After giving effect to all B Term
Borrowings, all Incremental Term Borrowings, all Revolving Credit Borrowings,
all conversions of B Term Loans, Incremental Term Loans or Revolving Credit
Loans from one Type to the other, and all continuations of B Term
Loans, Incremental Term Loans or Revolving Credit Loans as the same Type, there
shall not be more than eight (8) Interest Periods in effect.

 

(f)                                    The failure of any Lender to make the
Loan to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Loan on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on the date of any
Borrowing.

 

SECTION 2.03.                                         Letters of Credit.

 

(a)                                  The Letter of Credit Commitment.  (i) On
and after the Closing Date, the Existing Letters of Credit will constitute
Letters of Credit under this Agreement and for purposes hereof will be deemed to
have been issued on the Closing Date; provided however, that no Existing Letter
of Credit shall be permitted to be renewed upon the expiration thereof; provided
that Existing Letters of Credit may be replaced by letters of credit issued by
DBNY as L/C Issuer upon request by Borrower and satisfaction of the requirements
therefor set forth herein.

 

(ii)                                  Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
earlier of the Letter of Credit Expiration Date and the date of the termination
of the Revolving Credit Commitments, to issue Letters of Credit on a sight basis
for the account of the Borrower (provided that any Letter of Credit may be for
the benefit of any Subsidiary of the Borrower; provided further, to the extent
that any such Subsidiary is not a Loan Party, such Letter of Credit shall be
deemed an Investment in such Subsidiary and shall only be issued so long as it
is permitted under Section 7.02) and to amend or renew Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drafts under the Letters of Credit, and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued pursuant to this
Section 2.03; provided that no L/C Issuer shall be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in any Letter of Credit if as of the date of such L/C
Credit Extension, (x) the

 

66

--------------------------------------------------------------------------------


 

Revolving Credit Exposure of any Lender would exceed such Lender’s Revolving
Credit Commitment or (y) the Outstanding Amount of the L/C Obligations would
exceed the Letter of Credit Sublimit.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

 

(iii)                               An L/C Issuer shall be under no obligation
to issue, renew, extend or amend any Letter of Credit if:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing such Letter of Credit, or any Law
applicable to such L/C Issuer or any directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over such L/C Issuer
shall prohibit, or direct that such L/C Issuer refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date (for which such L/C Issuer is not otherwise
compensated hereunder);

 

(B)                                subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last renewal, unless the Required Lenders have
approved such expiry date;

 

(C)                                the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Credit Lenders have approved such expiry date; or

 

(D)                               the issuance of such Letter of Credit would
violate any Laws binding upon such L/C Issuer.

 

(iv)                              An L/C Issuer shall be under no obligation to
amend any Letter of Credit if (A) such L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Renewal Letters of Credit.  (i) Each Letter of Credit
shall be issued or amended, as the case may be, upon the request of the Borrower
delivered to an L/C Issuer (with a copy to the Administrative Agent) in the form
of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application must be

 

67

--------------------------------------------------------------------------------


 

received by the relevant L/C Issuer and the Administrative Agent not later than
12:30 p.m. at least two (2) Business Days prior to the proposed issuance date or
date of amendment, as the case may be; or, in each case, such later date and
time as the relevant L/C Issuer may agree in a particular instance in its sole
discretion.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer:  (a) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (b) the
amount thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof; (e) the documents to be presented by such beneficiary in
case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (g) such
other matters as the relevant L/C Issuer may reasonably request.  In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the relevant L/C Issuer will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received a
copy of such Letter of Credit Application from the Borrower and, if not, such
L/C Issuer will provide the Administrative Agent with a copy thereof.  Upon
receipt by the relevant L/C Issuer of confirmation from the Administrative Agent
that the requested issuance or amendment is permitted in accordance with the
terms hereof, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower or enter into the applicable amendment, as the case may be. 
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the relevant L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Pro Rata Share times
the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the relevant L/C Issuer shall agree to
issue a standby Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit the relevant L/C Issuer to prevent any such renewal at least
once in each twelve month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Nonrenewal Notice Date”) in each such twelve month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the relevant L/C Issuer, the Borrower shall not be required to make
a specific request to the relevant L/C Issuer for any such renewal.  Once an
Auto-Renewal Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the relevant L/C Issuer to permit the
renewal of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided that the relevant L/C Issuer
shall not permit any such renewal if (A) the relevant L/C Issuer has determined
that it would have no obligation at such time to issue such Letter of Credit in
its renewed form under the terms hereof (by reason of the provisions of

 

68

--------------------------------------------------------------------------------


 

Section 2.03(a)(iii) or otherwise), or (B) it has received notice (which may be
by telephone or in writing) on or before the day that is five (5) Business Days
before the Nonrenewal Notice Date from the Administrative Agent, any Revolving
Credit Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the relevant L/C Issuer will also deliver
to the Borrower and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.  (i) Upon receipt from the beneficiary of any Letter of Credit
of any notice of a drawing under such Letter of Credit, the relevant L/C Issuer
shall notify promptly the Borrower and the Administrative Agent thereof.  Not
later than 3:00 p.m. on the Business Day on which any payment is made by an L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”), the Borrower
shall reimburse such L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing, together with interest on the amount so
paid or disbursed by such L/C Issuer, to the extent not reimbursed on the date
of such payment or disbursement.  If the Borrower fails to so reimburse such L/C
Issuer by such time, the Administrative Agent shall promptly notify each
Appropriate Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Appropriate Lender’s Pro
Rata Share thereof.  In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans but subject to the amount of the unutilized portion of the Revolving
Credit Commitments of the Appropriate Lenders and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)                                  Each Appropriate Lender (including any
Lender acting as an L/C Issuer) shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the relevant L/C Issuer, in Dollars, at the Administrative Agent’s
Office for payments in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Appropriate Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount. 
The Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the relevant
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due

 

69

--------------------------------------------------------------------------------


 

and payable on demand (together with interest) and shall bear interest at the
Default Rate.  In such event, each Appropriate Lender’s payment to the
Administrative Agent for the account of the relevant L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)                              Until each Appropriate Lender funds its
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the relevant L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Pro Rata Share of such amount shall
be solely for the account of the relevant L/C Issuer.

 

(v)                                 Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or L/C Advances to reimburse an L/C Issuer for
amounts drawn under Letters of Credit, as contemplated by this Section 2.03(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the relevant L/C Issuer, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Committed Loan Notice).  No such making of an
L/C Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the relevant L/C Issuer for the amount of any payment made by such L/C
Issuer under any Letter of Credit, together with interest as provided herein.

 

(vi)                              If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the relevant L/C Issuer
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
such L/C Issuer shall be entitled to recover from such Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to
(i) from the date such payment is required through the first Business Day
thereafter, the Federal Funds Rate from time to time in effect and
(ii) thereafter, the rate applicable to Base Rate Loans.  A certificate of the
relevant L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.  (i) If, at any
time after an L/C Issuer has made a payment under any Letter of Credit and has
received from any Revolving Credit Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.03(c), the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Pro Rata Share thereof (appropriately

 

70

--------------------------------------------------------------------------------


 

adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of an L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
such L/C Issuer in its discretion), each Appropriate Lender shall pay to the
Administrative Agent for the account of such L/C Issuer its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to (i) from the date of such demand through the first
Business Day thereafter, the Federal Funds Rate from time to time in effect and
(ii) thereafter, the rate applicable to Base Rate Loans.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the relevant L/C Issuer for each drawing under each
Letter of Credit issued by it and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that Borrower or any Subsidiary may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
relevant L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the relevant L/C Issuer under
such Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such Letter of Credit; or any payment made
by the relevant L/C Issuer under such Letter of Credit to any Person purporting
to be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

 

(v)                                 any exchange, release or nonperfection of
any Collateral, or any release or amendment or waiver of or consent to departure
from the Guaranty or any

 

71

--------------------------------------------------------------------------------


 

other guarantee, for all or any of the Obligations of any Loan Party in respect
of such Letter of Credit; or

 

(vi)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Loan Party;

 

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential,
special, exemplary or indirect damages, claims in respect of which are waived by
the Borrower to the extent permitted by applicable Law) suffered by the Borrower
that are caused by such L/C Issuer’s gross negligence or willful misconduct when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.

 

(f)                                    Role of L/C Issuers.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the
relevant L/C Issuer shall not have any responsibility to obtain any document
(other than any draft, demand, certificate or other document expressly required
by the Letter of Credit) or to ascertain or inquire as to the validity or
accuracy of any such document or the authority of the Person executing or
delivering any such document.  None of the L/C Issuers, any Agent-Related Person
nor any of the respective correspondents, participants or assignees of any L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision); or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement.  None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vi) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential, special,
indirect or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such L/C Issuer’s willful misconduct or gross negligence
or such L/C Issuer’s willful or grossly negligent failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a draft,
demand, certificate or other document strictly complying with the terms and
conditions of a Letter of Credit.  In furtherance and not in limitation of the
foregoing, each L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no L/C Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

72

--------------------------------------------------------------------------------


 

(g)                                 Cash Collateral.  (i) If an L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing and the conditions set forth in
Section 4.02 to a Revolving Credit Borrowing cannot then be met, (ii) if, as of
the Letter of Credit Expiration Date, any Letter of Credit may for any reason
remain outstanding and partially or wholly undrawn, (iii) if any Event of
Default occurs and is continuing and the Administrative Agent or the Required
Lenders, as applicable, require the Borrower to Cash Collateralize the L/C
Obligations pursuant to Section 8.02(c) or (iv) an Event of Default set forth
under Section 8.01(f) occurs and is continuing, or (v) any L/C Obligation is
required to be Cash Collateralized pursuant to Section 2.15, then the Borrower
shall Cash Collateralize the then Outstanding Amount (or, in the case of
preceding clause (v), the portion thereof) of all L/C Obligations (in an amount
equal to (x) in the case of immediately preceding clauses (i) through (iv), such
Outstanding Amount determined as of the date of such Event of Default, such L/C
Borrowing or the Letter of Credit Expiration Date, as the case may be, or (y) in
the case of immediately preceding clause (v), the portion of such Outstanding
Amount as may be required pursuant to Section 2.15, as the case may be), and
shall do so not later than 2:00 p.m. on (x) in the case of the immediately
preceding clauses (i) through (iii), (1) the Business Day that the Borrower
receives notice thereof, if such notice is received on such day prior to 12:00
Noon or (2) if clause (1) above does not apply, the Business Day immediately
following the day that the Borrower receives such notice and (y) in the case of
the immediately preceding clause (iv), the Business Day on which an Event of
Default set forth under Section 8.01(f) occurs or, if such day is not a Business
Day, the Business Day immediately succeeding such day.  For purposes hereof,
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the relevant L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
(“Cash Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Lenders).  Derivatives of such term
have corresponding meanings.  The Borrower hereby grants to the Administrative
Agent, for the benefit of the L/C Issuers and the Lenders, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing.  Cash Collateral shall be maintained in blocked accounts at DBNY
(or another commercial bank selected in compliance with Section 9.09) and may be
invested in readily available Cash Equivalents.  If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
(on behalf of the Secured Parties) or that the total amount of such funds is
less than the aggregate Outstanding Amount of all L/C Obligations, the Borrower
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the
deposit accounts at DBNY (or another commercial bank selected in compliance with
Section 9.09) as aforesaid, an amount equal to the excess of (a) such aggregate
Outstanding Amount over (b) the total amount of funds, if any, then held as Cash
Collateral that the Administrative Agent reasonably determines to be free and
clear of any such right and claim.  Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Law, to reimburse the relevant L/C
Issuer.  To the extent the amount of any Cash Collateral exceeds the then
Outstanding Amount of such L/C Obligations and so long as no Event of Default
has occurred and is continuing, the excess shall be refunded to the Borrower.

 

73

--------------------------------------------------------------------------------


 

(h)                                 Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Revolving Credit Lender
in accordance with its Pro Rata Share a Letter of Credit fee for each Letter of
Credit issued pursuant to this Agreement equal to the Applicable Rate times the
daily maximum amount then available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit, if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit); provided that the Defaulting Lender’s Pro Rata Share of
a Letter of Credit fee accruing during the period prior to the time such Lender
became a Defaulting Lender and unpaid at such time shall not be payable to any
Defaulting Lender, so long as such Lender shall be a Defaulting Lender (except
to the extent that such Letter of Credit fee shall otherwise have been due and
payable by the Borrower prior to such time), and instead, to the extent that the
Borrower does not Cash Collateralize any portion of the L/C Obligations, shall
be paid to the Lenders to whom the Letter of Credit Exposure has been
reallocated or to the L/C Issuer, in each case, as provided in Section 2.15;
provided further, that no Defaulting Lender shall be entitled to its Pro Rata
Share of a Letter of Credit fee accruing after such Lender became a Defaulting
Lender, so long as such Lender shall be a Defaulting Lender.  Such Letter of
Credit fees shall be computed on a quarterly basis in arrears.  Such Letter of
Credit fees shall be due and payable in Dollars on the first Business Day after
the end of each March, June, September and December, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand.  If there is any change in the
Applicable Rate during any fiscal quarter of the Borrower, the daily maximum
amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such fiscal quarter that such
Applicable Rate was in effect.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuers.  The Borrower shall pay directly to
each L/C Issuer for its own account a fronting fee with respect to each Letter
of Credit issued by it equal to 0.25% per annum (but in no event less than $500)
of the daily maximum amount then available to be drawn under such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit, if such maximum amount increases periodically pursuant to the terms
of such Letter of Credit).  Such fronting fees shall be (x) computed on a
quarterly basis in arrears and (y) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  In addition, the
Borrower shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable within ten (10) Business Days of demand and are nonrefundable.

 

(j)                                     Conflict with Letter of Credit
Application.  Notwithstanding anything else to the contrary in this Agreement,
in the event of any conflict between the terms hereof and the terms of any
Letter of Credit Application, the terms hereof shall control.

 

(k)                                  Addition of an L/C Issuer.  A Revolving
Credit Lender may become an additional L/C Issuer hereunder pursuant to a
written agreement among the Borrower, the Administrative Agent and such
Revolving Credit Lender.  The Administrative Agent shall notify the Revolving
Credit Lenders of any such additional L/C Issuer.

 

74

--------------------------------------------------------------------------------


 

SECTION 2.04.                                         Swing Line Loans.

 

(a)                                  The Swing Line Loans.  Subject to the terms
and conditions set forth herein, the Swing Line Lender agrees to make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Pro Rata Share of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided that after giving effect to any Swing Line
Loan, the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment then
in effect; provided further, that, the Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04.  Each Swing Line Loan shall be a Base Rate
Loan.  Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000 or a whole
multiple of $100,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day.  Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 2:00 p.m. on the Business
Day preceding the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.04(a),
or (B) that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, then, subject to the terms and conditions hereof, the
Swing Line Lender will, not later than 3:00 p.m. on the borrowing date specified
in such Swing Line Loan Notice, make the amount of its Swing Line Loan available
to the Borrower.

 

(c)                                  Refinancing of Swing Line Loans.  (i) The
Swing Line Lender at any time in its sole and absolute discretion may request,
on behalf of the Borrower (which hereby

 

75

--------------------------------------------------------------------------------


 

irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Pro Rata Share of the amount of Swing Line Loans then outstanding. 
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the aggregate Revolving Credit Commitments and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Revolving Credit
Lender shall make an amount equal to its Pro Rata Share of the amount specified
in such Committed Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Revolving Credit Lenders fund its risk participation in
the relevant Swing Line Loan and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)                               If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to (i) from the date such payment is required through the first Business
Day thereafter, the Federal Funds Rate from time to time in effect and
(ii) thereafter, the rate applicable to Base Rate Loans.  A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

 

(iv)                              Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or to purchase and fund risk participations in Swing
Line Loans pursuant to this Section 2.04(c) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Revolving Credit Lender’s obligation to make Revolving Credit
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in

 

76

--------------------------------------------------------------------------------


 

Section 4.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

 

(d)                                 Repayment of Participations.  (i) At any
time after any Revolving Credit Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving Credit Lender shall pay to the
Swing Line Lender its Pro Rata Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to (i) from the date of such
demand through the first Business Day thereafter, the Federal Funds Rate from
time to time in effect and (ii) thereafter, the rate applicable to Base Rate
Loans.  The Administrative Agent will make such demand upon the request of the
Swing Line Lender.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Revolving Credit Lender funds its
Base Rate Loan or risk participation pursuant to this Section 2.04 to refinance
such Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such
Pro Rata Share shall be solely for the account of the Swing Line Lender.

 

(f)                                    Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

SECTION 2.05.                                         Prepayments.

 

(a)                                  Optional.  (i) The Borrower may, upon
notice to the Administrative Agent, at any time or from time to time voluntarily
prepay Term Loans and Revolving Credit Loans in whole or in part without premium
or penalty; provided that (1) such notice must be received by the Administrative
Agent not later than 12:30 p.m. (A) three (3) Business Days prior to any date of
prepayment of Eurodollar Loans and (B) on the date of prepayment of Base Rate
Loans; (2) any prepayment of Eurodollar Loans shall be in a principal amount of
$1,000,000 (in the case of Revolving Credit Loans) or $2,000,000 (in the case of
Term Loans) or, in either case, a whole multiple of $1,000,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding;
(3) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding; (4) each
prepayment of Term Loans pursuant to this Section 2.05(a)(i) shall be applied to
each Class of Term Loans pro rata (based on its

 

77

--------------------------------------------------------------------------------


 

respective TL Repayment Percentage at such time), and (5) each prepayment of
Term Loans pursuant to this Section 2.05(a)(i), if in connection with or
constituting a Repricing Event, shall be subject to Section 2.05(d).  Each such
notice shall specify the date and amount of such prepayment and the Class(es)
and Type(s) of Loans to be prepaid.  The Administrative Agent will promptly
notify each Appropriate Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment.  If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05.  Each prepayment of the Loans pursuant to this
Section 2.05(a)(i) shall be paid to the Appropriate Lenders in accordance with
their respective Pro Rata Shares.  Each prepayment of any Class or Classes of
Term Loans pursuant to this Section 2.05(a)(i) shall be applied pro rata to the
remaining installments of such Class or Classes of Term Loans.

 

(ii)                                  The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (1) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (2) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment.  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(iii)                               Notwithstanding anything to the contrary
contained in this Agreement, the Borrower may rescind any notice of prepayment
under Section 2.05(a)(i) or 2.05(a)(ii) if such prepayment would have resulted
from a refinancing in full of all of the Facilities, which refinancing shall not
be consummated or shall otherwise be delayed.

 

(b)                                 Mandatory.  (i) No later than the earlier of
(x) 105 days after the end of each fiscal year of the Borrower, commencing with
the fiscal year ending on December 31, 2013, and (y) the date on which the
financial statements with respect to such fiscal year have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(b), the Borrower shall cause outstanding Term
Loans to be prepaid in an amount equal to (A) the Applicable ECF Percentage of
Excess Cash Flow, if any, for such fiscal year minus (B) the aggregate amount of
voluntary prepayments of Term Loans made pursuant to Section 2.05(a) during such
fiscal year, except to the extent financed with proceeds of asset sales, sales
or issuances of Equity Interests, capital contributions, insurance, condemnation
or Indebtedness; provided that if on the date of any mandatory prepayment
required by this Section 2.05(b)(i) the Borrower is required to maintain Manager
Reserves, the amount of any such mandatory prepayment otherwise required by this
Section 2.05(b)(i) shall be reduced to the extent necessary such that, after
giving effect thereto, the Liquidity as of such date of prepayment shall not be
less than Manager Reserves on such date; provided however, that if any
prepayment is not required to be made by operation of the preceding proviso and
at any time thereafter the Liquidity shall exceed the amount of the Manager
Reserves, the Borrower shall

 

78

--------------------------------------------------------------------------------


 

cause outstanding Term Loans to be prepaid in an amount equal to lesser of
(x) such excess at such time and (y) the remainder of (i) the aggregate amount
of mandatory prepayments under this Section 2.05(b)(i) reduced by operation of
the preceding proviso less (ii) the aggregate amount of mandatory prepayments
made pursuant to this further proviso.

 

(ii)                                  (A) If (x) the Borrower or any Restricted
Subsidiary Disposes of any property or assets (other than any Disposition of any
property or assets permitted by Section 7.05(a), (b), (c), (d) (to the extent
constituting a Disposition by any Restricted Subsidiary to a Loan Party), (e),
(g), (h), (i), (l), or (n)) or (y) any Casualty Event occurs, which in the
aggregate results in the realization or receipt by the Borrower or such
Restricted Subsidiary of Net Cash Proceeds, the Borrower shall cause the Loans
(first, the Term Loans and, to the extent of any excess Net Cash Proceeds, to
repay the Revolving Credit Loans and permanently reduce Revolving Credit
Commitments and, to the extent of any excess Net Cash Proceeds, to Cash
Collateralize Letters of Credit) to be prepaid (and, to the extent provided
above, Commitments to be reduced and Letters of Credit to be Cash
Collateralized) on or prior to the date which is ten (10) Business Days after
the date of the realization or receipt of such Net Cash Proceeds in an amount
equal to 100% of all Net Cash Proceeds received; provided that, no such
prepayment shall be required pursuant to this Section 2.05(b)(ii)(A) with
respect to such portion of such Net Cash Proceeds that the Borrower shall have,
within 5 Business Days of such date of realization or receipt, given written
notice to the Administrative Agent of its intent to reinvest or use such Net
Cash Proceeds in accordance with Section 2.05(b)(ii)(B) or (C), as the case may
be (which notice may only be provided if no Default has occurred and is then
continuing); provided that no such reinvestment right shall be available with
respect to any Net Cash Proceeds received by the Borrower or any Restricted
Subsidiary in respect of any Disposition of any Equity Interests of any
Unrestricted Subsidiary.

 

(B)                                With respect to up to $15,000,000 of Net Cash
Proceeds in the aggregate during any fiscal year realized or received with
respect to Dispositions by the Borrower or any of its Restricted Subsidiaries
(other than any Disposition specifically excluded from the application of
Section 2.05(b)(ii)(A)), the Borrower and its Restricted Subsidiaries may
reinvest all or any portion of such Net Cash Proceeds in assets useful for its
business within twelve (12) months following receipt of such Net Cash Proceeds;
provided that (i) so long as a Default shall have occurred and be continuing,
the Borrower and its Restricted Subsidiaries (x) shall not be permitted to make
any such reinvestments (other than pursuant to a legally binding commitment that
the Borrower or a Restricted Subsidiary entered into at a time when no Default
is continuing) and (y) shall not be required to apply such Net Cash Proceeds
which have been previously applied to prepay Revolving Credit Loans to the
prepayment of Term Loans until such time as the relevant investment period has
expired and no Default is continuing and (ii) if any Net Cash Proceeds are no
longer intended to be or cannot be so reinvested at any time after delivery of a
notice of reinvestment election or if any Net Cash Proceeds are not reinvested
by the expiration of the relevant time period set forth above, an amount equal
to any such Net Cash Proceeds shall be applied first, to prepay the Term Loans
and, to the extent of any excess Net Cash Proceeds, to repay the Revolving
Credit Loans and permanently reduce Revolving Credit Commitments and, to the
extent of any excess Net Cash Proceeds, Cash Collateralize Letters of Credit, as
set forth in this Section 2.05(b)(ii)

 

79

--------------------------------------------------------------------------------


 

within five (5) Business Days after the Borrower reasonably determines that such
Net Cash Proceeds are no longer intended to be or cannot be so reinvested or the
expiration of such time period.

 

(C)                                With respect to any Net Cash Proceeds
realized or received with respect to any Casualty Event, the Borrower and its
Restricted Subsidiaries may use all or any portion of such Net Cash Proceeds to
replace or restore any properties or assets in respect of which such Net Cash
Proceeds were paid within (x) fifteen (15) months following receipt of such Net
Cash Proceeds or (y) if the Borrower or a Restricted Subsidiary enters into a
legally binding commitment to use such Net Cash Proceeds before the expiration
of the fifteen (15) month period referred to in preceding clause (x), within one
hundred and eighty (180) days of the end of such 15-month period; provided that
(i) the amount of such Net Cash Proceeds, together with other cash available to
the Borrower and its Restricted Subsidiaries to be spent by them on Capital
Expenditures during the relevant period, equals at least 100% of the estimated
cost of replacement or restoration of the properties or assets in respect of
which such Net Cash Proceeds were paid as determined by the Borrower and as
supported by such estimates or bids from contractors or subcontractors or such
other supporting information as the Administrative Agent may reasonably request,
(ii) the Borrower has delivered to the Administrative Agent a certificate of a
Responsible Officer on or prior to the date of the required prepayment stating
that such Net Cash Proceeds shall be used to replace or restore any properties
or assets in respect of which such Net Cash Proceeds were paid within
(x) fifteen (15) months following receipt of such Net Cash Proceeds or (y) if
the Borrower or a Restricted Subsidiary enters into a legally binding commitment
to reinvest such Net Cash Proceeds before the expiration of the fifteen
(15) month period referred to in the preceding clause (x), within one hundred
and eighty (180) days of the end of such 15-month period (which certificate
shall set forth the estimates of the Net Cash Proceeds to be so expended) and
also certifying the Borrower’s determination as required by preceding
clause (i) and certifying the sufficiency of business interruption insurance as
required by succeeding clause (iii), (iii) the Borrower has delivered to the
Administrative Agent such evidence as the Administrative Agent may reasonably
request in form and substance reasonably satisfactory to the Administrative
Agent establishing that the Borrower and its Restricted Subsidiaries have
sufficient business interruption insurance and that the Borrower and its
Restricted Subsidiaries will receive payments thereunder in such amounts and at
such times as are necessary, together with other funds the Borrower and its
Restricted Subsidiaries expect to be reasonably available to them, to satisfy
all obligations and expenses of the Borrower and its Restricted Subsidiaries
(including, without limitation, all debt service requirements, including
pursuant to this Agreement), without any delay or extension thereof, for the
period from the date of the respective casualty, condemnation or other event
giving rise to the Casualty Event and continuing through the completion of the
replacement or restoration of respective properties or assets, and (iv) the
entire amount of the Net Cash Proceeds of such Casualty Event shall be deposited
with the Administrative Agent pursuant to cash collateral arrangements
reasonably satisfactory to the Borrower and the Administrative Agent whereupon
such Net Cash Proceeds shall be disbursed at the direction of the Borrower from
time to time as needed to pay actual costs incurred by the Borrower and its
Restricted Subsidiaries in connection with the replacement or restoration of the
respective properties or assets

 

80

--------------------------------------------------------------------------------


 

(pursuant to such certification requirements as may be reasonably established by
the Administrative Agent), it being understood and agreed that at any time while
an Event of Default has occurred and is continuing, the Required Lenders may
direct the Administrative Agent (in which case the Administrative Agent shall,
and is hereby authorized by the Borrower to, follow said directions) to apply
any or all proceeds then on deposit pursuant to such cash collateral
arrangements to the repayment of Obligations hereunder; provided further that
(i) the aggregate amount applied to replace or rebuild assets of the Borrower
and its Restricted Subsidiaries (other than assets consisting of casino space
and assets therein) shall not exceed $37,500,000 with respect to any Casualty
Event, (ii) so long as a Default shall have occurred and be continuing, (x) the
Borrower and its Restricted Subsidiaries shall not be permitted to so use any
such Net Cash Proceeds (other than pursuant to a legally binding commitment that
the Borrower or a Restricted Subsidiary entered into at a time when no Default
is continuing) and (y) the Borrower shall not be required to apply such Net Cash
Proceeds which have been previously applied to prepay Revolving Credit Loans to
the prepayment of Term Loans until such time as the relevant use period has
expired and no Default is continuing and (iii) if any Net Cash Proceeds are no
longer intended to be or cannot be so used at any time after delivery of a
notice of election to replace or restore or if any Net Cash Proceeds are not so
used by the expiration of the relevant time periods set forth above, an amount
equal to any such Net Cash Proceeds shall be applied first, to prepay the Term
Loans and, to the extent of any excess Net Cash Proceeds, to repay the Revolving
Credit Loans and permanently reduce Revolving Credit Commitments and, to the
extent of any excess Net Cash Proceeds, to Cash Collateralize Letters of Credit
as set forth in this Section 2.05(b)(ii) within five (5) Business Days after the
Borrower reasonably determines that such Net Cash Proceeds are no longer
intended to be or cannot be so used or the expiration of such time periods.

 

(iii)                               If the Borrower or any Restricted Subsidiary
incurs or issues any Indebtedness not expressly permitted to be incurred or
issued pursuant to Section 7.03, the Borrower shall cause Loans (first, the Term
Loans and, to the extent of any excess Net Cash Proceeds, to repay the Revolving
Credit Loans and permanently reduce Revolving Credit Commitments and, to the
extent of any excess Net Cash Proceeds, to Cash Collateralize Letters of Credit)
to be prepaid (and, to the extent provided above, Commitments to be reduced and
Letters of Credit to be Cash Collateralized) in an amount equal to 100% of all
Net Cash Proceeds received therefrom on or prior to the date which is five
(5) Business Days after the receipt of such Net Cash Proceeds; provided that
each prepayment of Term Loans pursuant to this Section 2.05(b)(iii), if in
connection with or constituting a Repricing Event, shall be subject to
Section 2.05(d).

 

(iv)                              If the Borrower receives any cash proceeds
from any capital contribution or any sale or issuance of its Equity Interests
that increases the Borrower’s Consolidated EBITDA as provided in Section 8.04,
the Borrower shall cause the Loans (first, Term Loans, and to the extent of any
excess Net Cash Proceeds, to repay Revolving Credit Loans and permanently reduce
Revolving Credit Commitments and, to the extent of any excess Net Cash Proceeds,
to Cash Collateralize Letters of Credit) to be prepaid (and, to the extent
provided above, Commitments to be reduced and Letters of Credit to be Cash
Collateralized) in an amount equal to 100% of all Net Cash Proceeds

 

81

--------------------------------------------------------------------------------


 

received therefrom on or prior to the date which is five (5) Business Days after
the receipt of such Net Cash Proceeds.

 

(v)                                 If Opco Holdings, GVR Holdings (so long as
GVR is a co-borrower hereunder), the Borrower or any of their respective
Restricted Subsidiaries receives a return or reimbursement of any Investment
(including any Project Reimbursement), the Borrower shall cause Loans (first
Term Loans, and to the extent of any excess Net Cash Proceeds, to repay
Revolving Credit Loans and permanently reduce Revolving Credit Commitments and,
to the extent of any excess Net Cash Proceeds, to Cash Collateralize Letters of
Credit) to be prepaid (and, to the extent provided above, Commitments to be
reduced and Letters of Credit to be Cash Collateralized) in an amount equal to
50% of all Net Cash Proceeds received by Opco Holdings, GVR Holdings (so long as
GVR is a co-borrower hereunder) the Borrower or such Restricted Subsidiary in
respect of such return or reimbursement of such Investment (including any such
Project Reimbursement) on or prior to the date which is five (5) Business Days
after the date of the receipt of such Net Cash Proceeds.

 

(vi)                              If for any reason the aggregate Revolving
Credit Exposures at any time exceeds the aggregate Revolving Credit Commitments
then in effect, the Borrower shall promptly prepay or cause to be promptly
prepaid Revolving Credit Loans and Swing Line Loans and/or Cash Collateralize
the L/C Obligations in an aggregate amount equal to such excess; provided that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(vi) unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans, the aggregate Revolving Credit
Exposures exceed the aggregate Revolving Credit Commitments then in effect.

 

(vii)                           The Borrower shall notify the Administrative
Agent in writing of any mandatory prepayment and/or commitment reduction
required to be made pursuant to Section 2.05(b)(i), (ii), (iii), (iv), (v) or
(vi) at least three (3) Business Days prior to the date of such prepayment
and/or commitment reduction.  Each such notice shall specify the date of such
prepayment and/or commitment reduction and provide a reasonably detailed
calculation of the amount of such prepayment and/or commitment reduction.  The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s notice and of such Appropriate Lender’s Pro Rata
Share of the prepayment and/or commitment reduction.

 

(viii)                        Each prepayment of Term Loans pursuant to this
Section 2.05(b) shall be applied pro rata to each Class of Term Loans (based on
the TL Repayment Percentages of the various Classes of Term Loans at such time),
and in each case, to reduce the then remaining installments of such Class of
Term Loans in inverse order of maturity.  Each prepayment of Term Loans,
Revolving Credit Loans and Swing Line Loans pursuant to this
Section 2.05(b) shall be paid to the Appropriate Lenders entitled thereto in
accordance with their respective Pro Rata Shares.

 

(c)                                  Funding Losses, Etc.  All prepayments under
this Section 2.05 shall be made together with, in the case of any such
prepayment of a Eurodollar Loan on a date other

 

82

--------------------------------------------------------------------------------


 

than the last day of an Interest Period thereof, any amounts owing in respect of
such Eurodollar Loan pursuant to Section 3.05.  Notwithstanding any of the other
provisions of this Section 2.05, so long as no Default shall have occurred and
be continuing, if any prepayment of Eurodollar Loans is required to be made
under Section 2.05(b), other than on the last day of the Interest Period
thereof, in lieu of making any payment pursuant to Section 2.05(b) in respect of
any such Eurodollar Loan other than on the last day of the Interest Period
thereof, the Borrower may, in its sole discretion, deposit the amount of any
such prepayment otherwise required to be made thereunder into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with Section 2.05(b).  Upon the
occurrence and during the continuance of any Default, the Administrative Agent
shall also be authorized (without any further action by or notice to or from the
Borrower or any other Loan Party) to apply such amount to the prepayment of the
outstanding Loans and Cash Collateralization of Letters of Credit in accordance
with the applicable provisions of Section 2.05(b).

 

(d)                                 Repricing Event Premium. In the event that
on or prior to the first anniversary of the Closing Date a Repricing Event (as
defined below) with respect to all or any portion of a B Term Lender’s B Term
Loans occurs (x) other than as the result of an amendment to this Agreement,
then at the time thereof, the Borrower shall pay to such B Term Lender a
prepayment premium equal to 1.00% of the principal amount of B Term Loans
subject to such Repricing Event during such period and (y) as the result of any
amendment to this Agreement, then at the time thereof, the Borrower shall pay to
such B Term Lender so long as such Lender has not consented to such amendment, a
prepayment premium equal to 1.00% of the principal amount of such non-consenting
B Term Lender’s Term Loans subject to such Repricing Event during such period. 
As used herein, “Repricing Event” shall mean (i) any prepayment or repayment of
any B Term Loans pursuant to Sections 2.05(a)(i) or 2.05(b)(iii) with the
proceeds of, or any conversion (by way of amendment, amendment and restatement,
mandatory assignment or otherwise) of the B Term Loans into, any new or
replacement tranche of term loans (whether under this Agreement or otherwise)
with an “effective interest rate” less than the “effective interest rate”
applicable to the B Term Loans being prepaid and (ii) any repricing of the B
Term Loans (whether pursuant to an amendment, amendment and restatement,
mandatory assignment or otherwise including the refinancing of any Term Loans
with Replacement Term Loans pursuant to Section 10.01) that reduces the
“effective interest rate” applicable to the B Term Loans (in each case, as such
comparative “effective interest rates” are reasonably determined by the
Administrative Agent, in consultation with the Borrower, and taking into account
interest rate floors, original issue discount and upfront fees (which shall be
deemed to constitute like amounts of original issue discount) (with original
issue discount being equated to interest based on an assumed four-year life to
maturity) but excluding customary arrangement, structuring, underwriting or
commitment fees).

 

SECTION 2.06.                                         Termination or Reduction
of Revolving Credit Commitments.

 

(a)                                  Optional.  The Borrower may, upon written
notice to the Administrative Agent, terminate the unused Revolving Credit
Commitments, or from time to time permanently reduce the unused Revolving Credit
Commitments; provided that (i) any such notice shall be

 

83

--------------------------------------------------------------------------------


 

received by the Administrative Agent three (3) Business Days prior to the date
of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Revolving
Credit Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Revolving Credit Facility, such sublimit shall be
automatically reduced by the amount of such excess.  Except as set forth above,
the amount of any Revolving Credit Commitment reduction shall not be applied to
the Letter of Credit Sublimit or the Swing Line Sublimit unless otherwise
specified by the Borrower.  Notwithstanding the foregoing, the Borrower may
rescind or postpone any notice of termination of the Revolving Credit
Commitments if such termination would have resulted from a refinancing of the
Revolving Credit Facility, which refinancing shall not be consummated or
otherwise shall be delayed.

 

(b)                                 Application of Revolving Credit Commitment
Reductions; Payment of Fees.  The Administrative Agent will promptly notify the
Revolving Credit Lenders of any termination or reduction of unused portions of
the Letter of Credit Sublimit, the Swing Line Sublimit or the Revolving Credit
Commitments under this Section 2.06.  Upon any reduction of Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Revolving Credit Commitments are reduced (other than the termination of the
Revolving Credit Commitment of any Revolving Credit Lender as provided in
Section 3.07).  All commitment fees accrued until the effective date of any
termination or reduction of the Revolving Credit Commitments shall be paid on
the effective date of such termination or reduction.

 

SECTION 2.07.                                         Repayment of Loans.

 

(a)                                  Term Loans.  The Borrower shall repay to
the Administrative Agent for the ratable account of the B Term Loan Lenders
(i) on the last Business Day of each March, June, September and December,
commencing on December 31, 2012, an amount equal to 0.25% of the sum of
aggregate amount of all B Term Loans outstanding on the Closing Date plus the
aggregate amount of Increase B Term Loan Commitments obtained by the Borrower
pursuant to Section 2.14(a) from time to time (which payments shall be reduced
as a result of the application of prepayments in accordance with, and to the
extent set forth in, Sections 2.05(a) and 2.05(b)) and (ii) on the B Term Loan
Maturity Date, the aggregate principal amount of all B Term Loans outstanding on
such date (each payment described in clauses (i) or (ii) above, a “B Term Loan
Installment”).  Notwithstanding anything to the contrary contained in this
Agreement, the foregoing amortization payments shall be for the benefit of the B
Term Loans and any Increase B Term Loans made from time to time only, and any
scheduled amortization payments with respect to any Series of Incremental Term
Loans shall be independently agreed between the Borrower and the providers of
such Series of Incremental Term Loans.

 

(b)                                 Revolving Credit Loans.  The Borrower shall
repay to the Administrative Agent for the ratable account of the Revolving
Credit Lenders on the Revolving Credit Maturity Date the aggregate principal
amount of all Revolving Credit Loans outstanding on such date.

 

(c)                                  Swing Line Loans.  The Borrower shall repay
each Swing Line Loan on the earlier to occur of (i) the date ten (10) Business
Days after such Loan is made and (ii) the Revolving Credit Maturity Date.

 

84

--------------------------------------------------------------------------------


 

SECTION 2.08.                                         Interest.  (a) Subject to
the provisions of Section 2.08(b), (i) each Eurodollar Loan shall bear interest
on the outstanding principal amount thereof for each Interest Period at a rate
per annum equal to the Adjusted LIBO Rate for such Interest Period plus the
Applicable Rate; (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable Borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable Borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for Base Rate Loans.

 

(b)                                 Upon the occurrence and during the
continuance of any Event of Default described in Sections 8.01(a)(i),
(a)(ii) (with respect to interest only), (f) or (g), or, to the extent required
by the Required Lenders, any other Event of Default, the principal amount of all
Loans outstanding and any interest payments on the Loans and any fees or other
amounts owed under the Loan Documents shall in each case thereafter bear
interest (including post-petition interest in any proceeding under the Debtor
Relief Laws) payable on demand in cash at a rate that is equal to the lesser of
(x) the Default Rate and (y) the maximum rate of interest permitted under
applicable law; provided, in the case of Eurodollar Loans, upon the expiration
of the Interest Period in effect at the time any such increase in interest rate
is effective such Eurodollar Loans shall thereupon become Base Rate Loans and
shall thereafter bear interest accordingly as provided in the definition of
Default Rate (or, if less, the maximum rate of interest permitted under
applicable law).  Payment or acceptance of the increased rates of interest
provided for in this Section 2.08(b) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of the Administrative Agent or any
Lender.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

(d)                                 Until the day that is three (3) Business
Days after the Closing Date, each B Term Loan shall be a Base Rate Loan.

 

(e)                                  All computations of interest hereunder
shall be made in accordance with Section 2.10.

 

SECTION 2.09.                                         Fees.  In addition to
certain fees described in Sections 2.03(h) and (i):

 

(a)                                  Commitment Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share, a commitment fee equal to the Applicable
Commitment Fee Rate times the actual daily Revolving Credit Availability;
provided that any commitment fee accrued with respect to the Revolving Credit
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such commitment fee

 

85

--------------------------------------------------------------------------------


 

shall otherwise have been due and payable by the Borrower prior to such time;
provided further, that no commitment fee shall accrue on the Revolving Credit
Commitment of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender.  The commitment fee shall accrue at all times from the Closing Date
until the Revolving Credit Maturity Date, including at any time during which one
or more of the conditions in Article 4 is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Revolving Credit Maturity Date (or, if earlier, upon the termination
of the Aggregate Commitments).  The commitment fee shall be calculated quarterly
in arrears.

 

(b)                                 Other Fees.  The Borrower shall pay to the
Agents the fees set forth in the Fee Letter and such other fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent).

 

(c)                                  The Borrower shall pay (i) each B Term
Lender, on the Closing Date, up-front fees equal to such B Term Lender’s B Term
Loan Commitment multiplied by 0.75% and (ii) each Revolving Credit Lender, on
the Closing Date, up-front fees equal to such Revolving Credit Lender’s
Revolving Credit Commitment multiplied by 1.00%.

 

SECTION 2.10.                                         Computation of Interest
and Fees.  All computations of interest for Base Rate Loans when the Base Rate
is determined by the Prime Rate shall be made on the basis of a year of three
hundred and sixty-five (365) days (or when applicable, three hundred and
sixty-six (366) days) and actual days elapsed.  All other computations of fees
and interest shall be made on the basis of a three hundred and sixty (360) day
year and actual days elapsed.  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one (1) day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

SECTION 2.11.                                         Evidence of Indebtedness. 
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note or Notes

 

86

--------------------------------------------------------------------------------


 

payable to such Lender, which shall evidence such Lender’s Loans of the
applicable Class or Classes in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records and, in the
case of the Administrative Agent, entries in the Register, evidencing the
purchases and sales by such Lender of participations in Letters of Credit and
Swing Line Loans.  In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

(c)                                  Entries made in good faith by the
Administrative Agent in the Register pursuant to Sections 2.11(a) and (b), and
by each Lender in its account or accounts pursuant to Sections 2.11(a) and (b),
shall be prima facie evidence of the amount of principal and interest due and
payable or to become due and payable from the Borrower to, in the case of the
Register, each Lender and, in the case of such account or accounts, such Lender,
under this Agreement and the other Loan Documents, absent manifest error;
provided that the failure of the Administrative Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement and the other Loan Documents.

 

SECTION 2.12.                                         Payments Generally. 
(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. All payments by
the Borrower hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

 

(b)                                 If any payment to be made by the Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided that, if such extension
would cause payment of interest on or principal of Eurodollar Loans to be made
in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.

 

(c)                                  Unless the Borrower or any Lender has
notified the Administrative Agent, prior to the date any payment is required to
be made by it to the Administrative Agent hereunder, that the Borrower or such
Lender, as the case may be, will not make such payment, the Administrative Agent
may assume that the Borrower or such Lender, as the case may be, has

 

87

--------------------------------------------------------------------------------


 

timely made such payment and may (but shall not be so required to), in reliance
thereon, make available a corresponding amount to the Person entitled thereto. 
If and to the extent that such payment was not in fact made to the
Administrative Agent in immediately available funds, then:

 

(i)                                     if the Borrower failed to make such
payment, each Lender shall forthwith on demand repay to the Administrative Agent
the portion of such assumed payment that was made available to such Lender in
immediately available funds, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent in immediately available funds at the Federal Funds Rate
from time to time in effect; and

 

(ii)                                  if any Lender failed to make such payment,
such Lender shall forthwith on demand pay to the Administrative Agent the amount
thereof in immediately available funds, together with interest thereon for the
period from the date such amount was made available by the Administrative Agent
to the Borrower to the date such amount is recovered by the Administrative Agent
(the “Compensation Period”) at a rate per annum equal to (i) from the date such
amount was made available through the first Business Day thereafter, the Federal
Funds Rate from time to time in effect and (ii) thereafter, the rate applicable
to the applicable Loan made to the Borrower.  When such Lender makes payment to
the Administrative Agent (together with all accrued interest thereon), then such
payment amount (excluding the amount of any interest which may have accrued and
been paid in respect of such late payment) shall constitute such Lender’s Loan
included in the applicable Borrowing.  If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrower, and the Borrower shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing.  Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

 

(d)                                 If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article 2, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article 4 are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(e)                                  The obligations of the Lenders hereunder to
make Loans and to fund participations in Letters of Credit and Swing Line Loans
are several and not joint. The failure of any Lender to make any Loan or to fund
any such participation on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no

 

88

--------------------------------------------------------------------------------


 

Lender shall be responsible for the failure of any other Lender to so make its
Loan or purchase its participation.

 

(f)                                    Nothing herein shall be deemed to
obligate any Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan in any particular place or manner.

 

(g)                                 Whenever any payment received by the
Administrative Agent under this Agreement or any of the other Loan Documents is
insufficient to pay in full all amounts due and payable to the Administrative
Agent and the Lenders under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Administrative Agent and the Lenders in the order of
priority set forth in Section 8.03.  If the Administrative Agent receives funds
for application to the Obligations of the Loan Parties under or in respect of
the Loan Documents under circumstances for which the Loan Documents do not
specify the manner in which such funds are to be applied, the Administrative
Agent may, but shall not be obligated to, elect to distribute such funds to each
of the Lenders in accordance with such Lender’s pro rata share of the sum of
(a) the Outstanding Amount of all Loans outstanding at such time and (b) the
Outstanding Amount of all L/C Obligations outstanding at such time, in repayment
or prepayment of such of the outstanding Loans or other Obligations then owing
to such Lender.

 

SECTION 2.13.                                         Sharing of Payments.  If,
other than as expressly provided elsewhere herein, any Lender shall obtain on
account of the Loans made by it, or the participations in L/C Obligations and
Swing Line Loans held by it, any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other applicable Lenders such participations in the Loans made by them
and/or such subparticipations in the participations in L/C Obligations or Swing
Line Loans held by them, as the case may be, as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each Lender entitled to a pro
rata share of such payment; provided that (x) if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other applicable Lender
shall repay to the purchasing Lender the purchase price paid therefor, together
with an amount equal to such paying Lender’s ratable share (according to the
proportion of (i) the amount of such paying Lender’s required repayment to
(ii) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered, without further interest thereon, (y) the provisions of
this Section 2.13 shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
(including payments to an L/C Issuer pursuant to the L/C Back-Stop Arrangements)
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant
(other than Opco Holdings, GVR Holdings (for so long as GVR is a co-borrower
hereunder), the Borrower or any of its Subsidiaries other than to a Station
Permitted Assignee in accordance with Section 10.07(l)), and (z) nothing in this
Section 2.13 shall be construed to limit

 

89

--------------------------------------------------------------------------------


 

the applicability of Section 8.03 in the circumstances where Section 8.03 is
applicable in accordance with its terms.  The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.13 and will in each case
notify the Lenders following any such purchases or repayments.  Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

SECTION 2.14.                                         Incremental  Credit
Extensions.  (a) The Borrower shall have the right, in consultation and
coordination with the Administrative Agent, to request (by written notice to the
Administrative Agent) at any time and from time to time (1) one or more
increases in the amount of Revolving Credit Commitments (each such increase, an
“Increase Revolving Credit Commitment”), (2) one or more increases in the amount
of the B Term Loan Commitments (each such increase, an “Increase B Term Loan
Commitment”) or (3) one or more new tranches of term loan commitments (each such
new tranche, an “Incremental Term Loan Commitment”); provided that

 

(i)                                     both at the time of any such request and
on the Incremental Facility Closing Date in respect of such request, no Default
or Event of Default shall have occurred and be continuing or result therefrom
(including from the making of any Increase B Term Loan or Incremental Term Loan
made on such date);

 

(ii)                                  all representations and warranties
contained herein and in the other Loan Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the Incremental Facility Closing Date in respect of
such request (it being understood and agreed that (x) any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date and
(y) any representation or warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on such date);

 

(iii)                               the Borrower shall be in compliance on a Pro
Forma Basis with each of the covenants set forth in Section 7.11, in each case
determined as of the last day of the Test Period most recently ended prior to
the relevant Incremental Facility Closing Date with respect to which financial
statements have been delivered pursuant to Section 6.01, including, without
limiting the generality of the foregoing, (A) as if the Increase B Term Loan or
Incremental Term Loan, if any, then being incurred had been incurred on the
first day of such Test Period and remained outstanding for the entire Test
Period and (B) after giving effect to the proposed use of proceeds thereof, if
any;

 

(iv)                              the aggregate amount of each request (and
provision therefor) for Revolving Credit Commitments, Increase B Term Loan
Commitments or Incremental

 

90

--------------------------------------------------------------------------------


 

Term Commitments shall be in a minimum aggregate amount for all applicable
Lenders (including Persons who are Eligible Assignees and will become Lenders)
of at least $50,000,000 (or such lesser amount that is acceptable to the
Administrative Agent);

 

(v)                                 the aggregate amount of all Increase
Revolving Credit Commitments, Increase B Term Loan Commitments and Incremental
Term Loan Commitments made available pursuant to this Section 2.14 shall not
exceed $175,000,000; and

 

(vi)                              the Borrower shall have delivered to the
Administrative Agent and each Lender a certificate executed by a Responsible
Officer of the Borrower, (A) certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (v),
inclusive, and (B) containing the calculations (in reasonable detail) required
by the preceding clause (iii).

 

(b)                                 All B Term Loans, Incremental Term Loans,
Revolving Credit Loans and Swing Line Loans incurred, and Letters of Credit
issued, as applicable (and all interest, fees and other amounts payable thereon)
pursuant to an Increase Revolving Credit Commitment, Increase B Term Loan
Commitment or Incremental Term Commitment shall (x) be Obligations under this
Agreement and the other applicable Loan Documents, and (y) rank pari passu in
right of payment and be secured by the relevant Collateral Documents, and
guaranteed under each relevant Guaranty, on a pari passu basis with all
Obligations relating to the other B Term Loans, Incremental Term Loans, if any,
Revolving Credit Loans, Swing Line Loans, Letters of Credit (including L/C
Obligations) and the B Term Loan Commitments, Incremental Term Loan Commitments,
if any, and Revolving Credit Commitments (including the Revolving Obligations)
secured by each such Collateral Document and guaranteed under each such
Guaranty.

 

(c)                                  The terms and provisions (including
Applicable Rates, benchmark interest rate floors, unused commitment fees and
Letter of Credit fees) of any Increase Revolving Credit Commitments and
Revolving Credit Loans and Swing Line Loans incurred, and Letters of Credit
issued, thereunder shall be identical to those of the Revolving Credit
Commitments and the Revolving Credit Loans and Swing Line Loans incurred, and
Letters of Credit issued, thereunder.

 

(d)                                 The terms and provisions (including
Applicable Rates and benchmark interest rate “floors”) of any Increase B Term
Loan Commitments and Increase B Term Loans shall be identical to those of the B
Term Loan Commitments and B Term Loans.

 

(e)                                  Any Incremental Term Loans made on an
Incremental Facility Closing Date shall be designated a separate series (a
“Series”) of Incremental Term Loans for all purposes of this Agreement.  The
terms and provisions of the Incremental Term Loan Commitments and Incremental
Term Loans of any Series shall, except as otherwise set forth herein or in the
applicable Incremental Amendment, be identical to those of the B Term Loan
Commitments and B Term Loans.  The Incremental Term Loans of any Series (a)
shall not mature earlier than the B Term Loan Maturity Date, (b) shall have a
Weighted Average Life to maturity equal to or in excess of the then longest
maturing tranche of B Term Loans, and (c) shall accrue interest at an interest
rate, shall be subject to benchmark interest rate floors and shall

 

91

--------------------------------------------------------------------------------


 

amortize according to an amortization schedule determined by the Borrower and
the providers of the Incremental Term Loans of such Series; provided however,
that to the extent the Effective Yield on the Incremental Term Loans of such
Series exceeds the Effective Yield on the B Term Loans or any then existing
Incremental Term Loans by more than 0.50%, the interest rates or benchmark
interest rate floors on the B Term Loans shall increase by an amount necessary
to increase the Effective Yield on the B Term Loans by the amount of such excess
minus 0.50%; and provided further that the terms and provisions applicable to
the Incremental Term Loans of such Series may differ from those applicable to
the B Term Loans to the extent such differences are reasonably satisfactory to
the Administrative Agent.

 

(f)                                    Each notice from the Borrower pursuant to
this Section shall set forth the requested amount and proposed terms of the
relevant Revolving Credit Commitments, Increase B Term Loan Commitments or
Incremental Term Loan Commitments.

 

(g)                                 No Lender shall be obligated to provide any
Increase Revolving Credit Commitment, Increase B Term Loan Commitment or
Incremental Term Loan Commitment, unless it so agrees.  Increase Revolving
Credit Commitments, Increase B Term Loan Commitments and Incremental Term Loan
Commitments may be provided by any existing Lender or by any other bank or other
financial institution that is an Eligible Assignee (any such other bank or other
financial institution that is an Eligible Assignee being called an “Additional
Lender”), provided that the Administrative Agent (and in the case of Increase
Revolving Credit Commitments, the Swing Line Lender and each L/C Issuer) shall
have consented (not to be unreasonably withheld) to such Lender’s or Additional
Lender’s providing such Increase Revolving Credit Commitments, Increase B Term
Loan Commitments or Incremental Term Loan Commitments, as applicable, if such
consent would be required under Section 10.07 for an assignment of Loans or
Revolving Credit Commitments to such Lender or Additional Lender.  The Increase
Revolving Credit Commitments, Increase B Term Loan Commitments or Incremental
Term Loan Commitments, as applicable, provided by a Lender or an Additional
Lender, as the case may be, shall (x) become Commitments under this Agreement
pursuant to an amendment (each, an “Incremental Amendment”) to this Agreement
and, as appropriate, the other Loan Documents, executed by Opco Holdings, GVR
Holdings (so long as GVR is a co-borrower hereunder), the Borrower, each Lender
agreeing to provide such Increase Revolving Credit Commitments, Increase B Term
Loan Commitments or Incremental Term Loan Commitments, as applicable, each
Additional Lender, if any, and the Administrative Agent and (y) constitute part
of, and be added to, the Aggregate Commitments pursuant to such Incremental
Amendment.  Notwithstanding anything herein to the contrary, the Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section, including to include
appropriately each applicable Lender or Additional Lender in any determination
of the “Required Lenders” and “Majority Required Lenders” and the Lenders’ “Pro
Rata Share.”

 

(h)                                 The effectiveness of any Incremental
Amendment shall be subject to the satisfaction on the date thereof (each, an
“Incremental Facility Closing Date”) of each of the conditions set forth in
Section 4.02 (it being understood that all references to a “Credit Extension” or
similar language in such Section 4.02 shall be deemed to refer to the effective
date of such Incremental Amendment) and such other conditions as the parties
thereto shall agree,

 

92

--------------------------------------------------------------------------------


 

including, without limitation, (i) the delivery of an acknowledgement in form
and substance reasonably satisfactory to the Administrative Agent and executed
by each Loan Party acknowledging that all B Term Loans, Incremental Term Loans,
Revolving Credit Loans and Swing Line Loans subsequently incurred, and Letters
of Credit issued, as applicable (and all interest, fees and other amounts
payable thereon), pursuant to the applicable Increase Revolving Credit
Commitment, Increase B Term Loan Commitment or Incremental Term Loan Commitment
shall constitute “Obligations” and, if applicable, “Revolving Obligations” under
the Loan Documents, (ii) the delivery by Opco Holdings, GVR Holdings (so long as
GVR is a co-borrower hereunder) and their respective Subsidiaries of such
technical amendments, modifications and/or supplements to the respective
Collateral Documents as are reasonably requested by the Administrative Agent to
ensure that all B Term Loans, Incremental Term Loans, Revolving Credit Loans and
Swing Line Loans subsequently incurred, and Letters of Credit issued, as
applicable (and all interest, fees and other amounts payable thereon), pursuant
to such Increase Revolving Credit Commitment, Increase B Term Loan Commitment or
Incremental Term Loan Commitment (and related Obligations) are secured by, and
entitled to the benefits of, the relevant Collateral Documents on a pari passu
basis with the then existing Obligations secured by each such Collateral
Document, (iii) the delivery to the Administrative Agent by each Loan Party of
such other officers’ certificates, board of director (or equivalent governing
body) resolutions and evidence of good standing (to the extent available under
applicable law) as the Administrative Agent shall reasonably request, (iv) the
delivery of an opinion or opinions in form and substance substantially similar
to the opinions delivered on the Closing Date pursuant to Section 4.01(a)(vi)
from counsel to the Loan Parties reasonably satisfactory to the Administrative
Agent and (v) the delivery to the Administrative Agent of such title insurance
endorsements and other customary items as the Administrative Agent shall
reasonably request.

 

(i)                                     On an applicable Incremental Facility
Closing Date on which Increase B Term Loan Commitments are effective, subject to
the satisfaction of the foregoing terms and conditions, (i) each applicable
Lender and Additional Lender shall make a Loan to the Borrower (an “Increase B
Term Loan”) in an amount equal to its Increase B Term Loan Commitment (and
thereafter such Increase B Term Loan shall be deemed a B Term Loan for all
purposes hereunder), (ii) each Increase B Term Loan Commitment shall be deemed a
B Term Loan Commitment for all purposes hereunder and (iii) each such Lender or
Additional Lender shall become a Lender hereunder with respect to the Increase B
Term Loan Commitment and the Increase B Term Loan made pursuant thereto (and
thereafter such Lender shall be deemed a B Term Lender for all purposes
hereunder).

 

(j)                                     On an applicable Incremental Facility
Closing Date on which Incremental Term Loan Commitments of any Series are
effective, subject to the satisfaction of the foregoing terms and conditions,
(i) each applicable Lender and Additional Lender (each, an “Incremental Term
Lender”) shall make a Loan to the Borrower (an “Incremental Term Loan”) in an
amount equal to its Incremental Term Loan Commitment of such Series (and
thereafter such Incremental Term Loan shall be deemed a Term Loan for all
purposes hereunder) and (ii) each such Incremental Term Lender shall become a
Lender hereunder with respect to the Incremental Term Loan Commitment of such
Series and the Incremental Term Loan of such Series made pursuant thereto (and
thereafter such Lender shall be deemed a Term Lender for all purposes
hereunder).

 

93

--------------------------------------------------------------------------------


 

(k)                                  Upon each increase in the Revolving Credit
Commitments pursuant to this Section, (a) each Revolving Credit Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Lender or Additional Lender providing a portion
of the Increase Revolving Credit Commitments (each, a “Revolving Commitment
Increase Lender”) in respect of such increase, and each such Revolving
Commitment Increase Lender will automatically and without further act be deemed
to have assumed, a portion of such Revolving Credit Lender’s participations
hereunder in outstanding Letters of Credit and Swing Line Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (i) participations hereunder in
Letters of Credit and (ii) participations hereunder in Swing Line Loans held by
each Revolving Credit Lender (including each such Revolving Commitment Increase
Lender) will equal the percentage of the aggregate Revolving Credit Commitments
of all Revolving Credit Lenders represented by such Revolving Credit Lender’s
Revolving Credit Commitment and (b) if, on the date of such increase, there are
any Revolving Credit Loans outstanding, the Borrower shall, in coordination with
the Administrative Agent, repay outstanding Revolving Credit Loans of certain of
the Revolving Credit Lenders, and incur additional Revolving Credit Loans from
certain other Revolving Credit Lenders (including the Additional Lenders), in
each case to the extent necessary so that all of the Revolving Credit Lenders
participate in each outstanding Borrowing of Revolving Credit Loans in
accordance with their respective Pro Rata Share (after giving effect to any
increase in the Aggregate Commitments pursuant to this Section 2.14) and with
the Borrower being obligated to pay to the respective Revolving Credit Lenders
any costs of the type referred to in Section 3.05 in connection with any such
repayment and/or Borrowing.  The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

 

SECTION 2.15.                                                              
Defaulting Lenders.  Notwithstanding any provision of this Agreement to the
contrary, if any Revolving Credit Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Revolving Credit Lender is
a Defaulting Lender:

 

(a)                                  if any Swing Line Loan Exposure or Letter
of Credit Exposure exists at the time a Revolving Credit Lender becomes a
Defaulting Lender then:

 

(A)                              all or any part of such Swing Line Loan
Exposure and Letter of Credit Exposure shall be reallocated among the Revolving
Credit Lenders that are not Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent (x) the sum of all Revolving
Credit Exposures of all Revolving Credit Lenders that are not Defaulting Lenders
plus such Defaulting Lender’s Swing Line Loan Exposure and Letter of Credit
Exposure does not exceed the aggregate amount of all Revolving Credit
Commitments of all Revolving Credit Lenders that are not Defaulting Lenders, (y)
immediately following the reallocation to a Revolving Credit Lender that is not
a Defaulting Lender, the Revolving Credit Exposure of such Revolving Credit
Lender does not exceed its Revolving Credit Commitment at such time and (z) the
conditions set forth in Sections 4.02(a) and (b) are satisfied at such time (it
being understood that all

 

94

--------------------------------------------------------------------------------


 

references to a “Credit Extension” or similar language in such Section 4.02
shall be deemed to refer to the date of such reallocation);

 

(B)                                if the reallocation described in clause (A)
above cannot, or can only partially, be effected, the Borrower shall within one
(1) Business Day following notice by the Administrative Agent (x) first, prepay
the portion of such Swing Line Loan Exposure that has not been reallocated among
the Revolving Credit Lenders that are not Defaulting Lenders pursuant to clause
(A) above and (y) second, Cash Collateralize such Defaulting Lender’s Letter of
Credit Exposure (after giving effect to any partial reallocation pursuant to
clause (A) above) in aggregate amount equal to 100% of such Defaulting Lender’s
Letter of Credit Exposure for so long as such Letter of Credit Exposure is
outstanding (the “L/C Back-Stop Arrangements”);

 

(C)                                the Borrower shall not be required to pay any
fees to such Defaulting Lender pursuant to Section 2.03(h) with respect to such
Defaulting Lender’s Letter of Credit Exposure;

 

(D)                               if the Letter of Credit Exposure of the
Revolving Credit Lenders that are not Defaulting Lenders is reallocated pursuant
to clause (A) above, then the fees payable to the Revolving Credit Lenders
pursuant to Section 2.03(h) shall be adjusted in accordance with the Pro Rata
Shares of such Revolving Credit Lenders that are not Defaulting Lenders; and

 

(E)                                 if any Defaulting Lender’s Letter of Credit
Exposure is neither Cash Collateralized nor reallocated pursuant to this Section
2.15(a), then, without prejudice to any rights or remedies of any L/C Issuer or
any Revolving Credit Lender hereunder, all Letter of Credit fees payable under
Section 2.03(h) with respect to such Defaulting Lender’s Letter of Credit
Exposure shall be payable to the applicable L/C Issuer until such Letter of
Credit Exposure is Cash Collateralized and/or reallocated; and

 

(b)                                 notwithstanding anything to the contrary
contained in Section 2.03 or 2.04, so long as any Revolving Credit Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loan and no L/C Issuer shall be required to issue, amend, renew or
increase any Letter of Credit, unless it is satisfied that the related exposure
will be 100% covered by the Revolving Credit Commitments of the Revolving Credit
Lenders that are not Defaulting Lenders and/or cash collateral has been provided
by the Borrower in accordance with Section 2.15(a), and (ii) participating
interests in any such newly issued, amended, renewed or increased Letter of
Credit or newly made Swing Line Loan shall be allocated among Revolving Credit
Lenders that are not Defaulting Lenders in a manner consistent with Section
2.15(a)(A) (and Defaulting Lenders shall not participate therein).

 

In the event that the Administrative Agent, the Borrower, each L/C Issuer and
the Swing Line Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Revolving Credit Lender to be a Defaulting
Lender, then (i) the Swing Line Loan Exposure and Letter of Credit Exposure of
the Revolving Credit Lenders shall be readjusted to reflect the inclusion of
such Revolving Credit Lender’s Revolving Credit Commitments and on such date
such Revolving Credit Lender shall purchase at par such of the Revolving Credit
Loans of the

 

95

--------------------------------------------------------------------------------


 

other Revolving Credit Lenders as the Administrative Agent shall determine may
be necessary in order for such Revolving Credit Lender to hold such Revolving
Credit Loans in accordance with its Pro Rata Share and (ii) so long as no Event
of Default then exists, all funds held as cash collateral pursuant to the L/C
Back-Stop Arrangements shall thereafter be promptly returned to the Borrower. 
If the Revolving Credit Commitments have been terminated, all other Revolving
Obligations have been paid in full and no Letters of Credit are outstanding,
then, so long as no Event of Default then exists, all funds held as cash
collateral pursuant to the L/C Back-Stop Arrangements shall thereafter be
promptly returned to the Borrower.

 

SECTION 2.16.                                         Co-Borrowers  This Section
2.16 shall apply for so long as GVR is a co-borrower hereunder.

 

(a)                                  Joint and Several Liability.  All
Obligations of Opco and GVR under this Agreement and the other Loan Documents
shall be joint and several Obligations of each of Opco and GVR.  Anything
contained in this Agreement and the other Loan Documents to the contrary
notwithstanding, the Obligations of each of Opco and GVR hereunder, solely to
the extent that such Person did not receive proceeds of Loans from any Borrowing
hereunder, shall be limited to a maximum aggregate amount equal to the largest
amount that would not render its Obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under §548 of the Bankruptcy Code, 11 U.S.C.
§548, or any applicable provisions of comparable state law (collectively, the
“Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of such Person, contingent or otherwise, that are relevant under the
Fraudulent Transfer Laws (specifically excluding, however, any liabilities of
such Person in respect of intercompany Indebtedness to any other Loan Party or
Affiliates of any other Loan Party to the extent that such Indebtedness would be
discharged in an amount equal to the amount paid by such Loan Party hereunder)
and after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation or contribution of such Person pursuant to (i) applicable law or
(ii) any agreement providing for an equitable allocation among such Person and
other Affiliates of any Loan Party of Obligations arising under Guarantees by
such parties.

 

(b)                                 Subrogation.  Until the Obligations shall
have been paid in full in Cash, each of Opco and GVR shall withhold exercise of
any right of subrogation, contribution or any other right to enforce any remedy
which it now has or may hereafter have against the other or any other guarantor
of the Obligations.  Each of Opco and GVR further agrees that, to the extent the
waiver of its rights of subrogation, contribution and remedies as set forth
herein is found by a court of competent jurisdiction to be void or voidable for
any reason, any such rights it may have against the other, any collateral or
security or any such other guarantor, shall be junior and subordinate to any
rights the Administrative Agent may have against the other, any such collateral
or security, and any such other guarantor.  Opco and GVR desire to allocate
among themselves, in a fair and equitable manner, their Obligations arising
under this Agreement and the other Loan Documents.  Accordingly, in the event
any payment or distribution is made on any date by Opco or GVR under this
Agreement or the other Loan Documents (a “Funding Borrower”) that exceeds its
Obligation Fair Share (as defined below) as of such date, that Funding Borrower
shall be entitled to a contribution from the other of Opco and GVR (the
“Non-Funding Borrower”) in the amount of the Non-Funding Borrower’s Obligation
Fair Share Shortfall (as defined below) as of such date, with the result that
all such contributions will cause

 

96

--------------------------------------------------------------------------------


 

each of Opco’s and GVR’s Obligation Aggregate Payments (as defined below) to
equal its Obligation Fair Share as of such date.  “Obligation Fair Share” means,
with respect to Opco or GVR as of any date of determination, an amount equal to
(i) the ratio of (x) the Obligation Fair Share Contribution Amount (as defined
below) with respect to Opco or GVR, as the case may be, to (y) the aggregate of
the Obligation Fair Share Contribution Amounts with respect to both Opco and
GVR, multiplied by (ii) the aggregate amount paid or distributed on or before
such date by Funding Borrower under this Agreement and the other Loan Documents
in respect of the Obligations guarantied.  “Obligation Fair Share Shortfall”
means as of any date of determination, the excess, if any, of the Obligation
Fair Share of the Non-Funding Borrower over the Obligation Aggregate Payments of
the Non-Funding Borrower.  “Obligation Fair Share Contribution Amount” means,
with respect to Opco or GVR as of any date of determination, the maximum
aggregate amount of the Obligations of Opco or GVR, as the case may be, under
this Agreement and the other Loan Documents that would not render its
Obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Fraudulent Transfer Laws; provided that, solely for
purposes of calculating the Obligation Fair Share Contribution Amount with
respect to Opco or GVR for purposes of this Section 2.16, any assets or
liabilities of such Loan Party arising by virtue of any rights to subrogation,
reimbursement or indemnification or any rights to or Obligations of contribution
hereunder shall not be considered as assets or liabilities of Opco or GVR, as
applicable.  “Obligation Aggregate Payments” means, with respect to Opco or GVR
as of any date of determination, an amount equal to (i) the aggregate amount of
all payments and distributions made on or before such date by Opco or GVR, as
the case may be, in respect of this Agreement and the other Loan Documents
(including in respect of this Section 2.16) minus (ii) the aggregate amount of
all payments received on or before such date by Opco or GVR, as applicable, from
the other as contributions under this Section 2.16.  The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Borrower.  The
allocation between Opco and GVR of their Obligations as set forth in this
Section 2.16 shall not be construed in any way to limit the liability of either
Opco or GVR hereunder or under any Loan Document.

 

(c)                                  Obligations Absolute.  Each of Opco and GVR
hereby waives, for the benefit of the Secured Parties: (a) any right to require
any Secured Party, as a condition of payment or performance by Opco or GVR, to
(i) proceed against the other of Opco or GVR, any guarantor (including any other
Guarantor) of the Obligations or any other Person, (ii) proceed against or
exhaust any security held from the other of Opco and GVR, any guarantor or any
other Person, (iii) proceed against or have resort to any balance of any deposit
account, securities account, or credit on the books of any Secured Party in
favor of the other of Opco or GVR or any other Person, or (iv) pursue any other
remedy in the power of any Secured Party whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of the other of Opco and GVR or any Guarantor including any defense based on or
arising out of the lack of validity or the unenforceability of the Obligations
or any agreement or instrument relating thereto or by reason of the cessation of
the liability of the other of Opco and GVR or any Guarantor from any cause other
than payment in full of the Obligations; (c) any defense based upon any statute
or rule of law which provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Secured Party’s errors or omissions in
the administration of the Obligations, except behavior which amounts to bad
faith; (e) (i) any principles or provisions of

 

97

--------------------------------------------------------------------------------


 

law, statutory or otherwise, which are or might be in conflict with the terms
hereof and any legal or equitable discharge of its obligations hereunder, (ii)
the benefit of any statute of limitations affecting its liability hereunder or
the enforcement hereof, (iii) any rights to set-offs, recoupments and
counterclaims, and (iv) promptness, diligence and any requirement that any
Secured Parties protect, secure, perfect or insure any security interest or lien
or any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder or under the Secured
Hedge Agreements or in connection with Cash Management Obligations or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any matters referred to in the
Guaranty and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

 

ARTICLE III

 

Taxes, Increased Costs Protection and Illegality

 

SECTION 3.01.                                         Taxes.  (a) Except as
provided by Applicable Law, any and all payments by the Borrower (the term
“Borrower” as used in this Article 3 being deemed to include any Subsidiary for
whose account a Letter of Credit is issued or any other Loan Party making a
payment under any Loan Document) to or for the account of any Agent or any
Lender under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities (including additions to tax, penalties and interest) with respect
thereto, whether now or hereafter imposed, levied, collected, withheld or
assessed by any relevant Governmental Authority (“Taxes”).  If any Taxes are
required to be deducted or withheld from or in respect of any sum payable under
and in respect of any Loan Document to any Agent or any Lender, (i) the Borrower
(or the applicable withholding agent, as the case may be) shall make such
deductions or withholdings, (ii) the Borrower (or the applicable withholding
agent, as the case may be) shall pay the full amount deducted to the appropriate
Governmental Authority in accordance with applicable Laws, (iii) within thirty
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), the Borrower
(or the applicable withholding agent, as the case may be) shall furnish to such
Agent or Lender (as the case may be) the original or a certified copy of a
receipt evidencing payment thereof to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent and (iv) except, in the case of each
Agent and each Lender, with respect to (a) Taxes imposed on or measured by its
net income (and franchise or similar Taxes imposed in lieu of net income taxes),
in each case (i)  by the jurisdiction (or any political subdivision thereof)
under the Laws of which such Agent or such Lender, as the case may be, is
organized or maintains a Lending Office, and all liabilities (including
additions to tax, penalties and interest) with respect thereto or (ii) that are
imposed as a result of a present or former connection between the Agent or
Lender and the jurisdiction imposing such Tax (other than connections arising
from such Person having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any

 

98

--------------------------------------------------------------------------------


 

Loan Document, or sold or assigned an interest in any Loan or Loan Document),
(b) branch profits taxes imposed by the jurisdiction described in clause (a),
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 3.07(a)), any U.S. federal withholding
Taxes resulting from any law in effect on the date such Foreign Lender becomes a
party (other than pursuant to Section 3.07(a)) to this Agreement (or designates
a new Lending Office) or is attributable to such Foreign Lender’s failure to
comply with Section 10.15, except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of  assignment (or designation of a
new Lending Office), to receive additional amounts from the Borrower with
respect to such withholding Taxes pursuant to this Section 3.01 and (d) any
withholding taxes imposed by FATCA (all such Taxes described in (a) through (d)
being “Excluded Taxes”), the sum payable shall be increased as necessary so that
after making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this Section 3.01),
each of such Agent and such Lender receives an amount equal to the sum it would
have received had no such deductions or withholdings in respect of Indemnified
Taxes or Other Taxes been made.  If the Borrower fails to pay any Taxes or Other
Taxes when due to the Governmental Authority or fails to remit to any Agent or
any Lender the required receipts or other required documentary evidence, the
Borrower shall indemnify such Agent and such Lender for any incremental taxes,
interest or penalties that may become payable by such Agent or such Lender
arising out of such failure.

 

(b)                                 In addition, the Borrower agrees to pay any
and all present or future stamp, court or documentary taxes and any other
excise, property, intangible, filing, or mortgage recording taxes or charges or
similar levies which arise from any payment made under or in respect of any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, from any performance, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

 

(c)                                  (i) The Borrower agrees to indemnify each
Agent and each Lender for and hold it harmless against (A) the full amount of
Indemnified Taxes and Other Taxes (including any Indemnified Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section 3.01) paid or payable by such Agent and such Lender and (B) any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Indemnified
Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided such Agent or Lender, as the case may
be, provides the Borrower with a written statement thereof setting forth in
reasonable detail the basis and calculation of such amounts.  Payment under this
Section 3.01(c)(i) shall be made within thirty (30) days after the date such
Lender or such Agent makes a demand therefor.  Such written statement shall be
conclusive of the amount so paid or payable absent manifest error.

 

(ii)                                  Each Lender shall severally indemnify the
Agents (but only to the extent that the Borrower has not already indemnified
such Agent for such amounts and without limiting the obligation of the Borrower
to do so) for (A) the full amount of Taxes and Other Taxes (including any Taxes
or Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 3.01) attributable to such Lender paid by such Agent and (B) any
liability (including additions to tax, penalties, interest and reasonable
expenses) arising therefrom or with respect thereto, in each case whether or

 

99

--------------------------------------------------------------------------------


 

not such Taxes or Other Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority; provided such Agent provides such Lender
with a written statement thereof setting forth in reasonable detail the basis
and calculation of such amounts.  Payment under this Section 3.01(c)(ii) shall
be made within thirty (30) days after the date such Agent makes a demand
therefor.

 

(d)                                 If any Lender or Agent determines, in its
sole discretion exercised in good faith, that it has received a refund in
respect of any Taxes or Other Taxes as to which it has received indemnification
payments or additional amounts from the Borrower pursuant to this Section 3.01,
it shall remit such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section 3.01 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund plus any
interest included in such refund by the relevant Governmental Authority
attributable thereto) to the Borrower, net of all out-of-pocket expenses of such
Lender or Agent, as the case may be and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of such Lender or Agent,
as the case may be, agrees promptly to return such refund to such party in the
event such party is required to repay such refund (plus any penalties, interest
or other charges imposed by the relevant Governmental Authorities) to the
relevant Governmental Authority.  Such Lender or Agent, as the case may be,
shall provide the Borrower with a written statement setting forth in reasonable
detail the basis and calculation of the amounts required to be repaid to the
relevant Governmental Authority.  Notwithstanding anything to the contrary in
this paragraph (d), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (d) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  Nothing herein contained shall
interfere with the right of a Lender or Agent to arrange its tax affairs in
whatever manner it thinks fit nor oblige any Lender or Agent to claim any tax
refund or to make available its tax returns or disclose any information relating
to its tax affairs or any computations in respect thereof or any other
confidential information or require any Lender or Agent to do anything that
would prejudice its ability to benefit from any other refunds, credits, reliefs,
remissions or repayments to which it may be entitled.

 

(e)                                  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.01(a) or (c)
with respect to such Lender it will, if requested by the Borrower, use
commercially reasonable efforts (subject to such Lender’s overall internal
policies of general application and legal and regulatory restrictions) to
designate another Lending Office for any Loan or Letter of Credit affected by
such event if in the judgment of such Lender, such designation (i) would
eliminate or reduce amounts payable pursuant to Section 3.01(a) or (c), as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment. 
Nothing in this Section 3.01(e) shall affect or postpone any of the Obligations
of the Borrower or the rights of such Lender pursuant to Section 3.01(a) or (c).

 

100

--------------------------------------------------------------------------------


 

(f)                                    Without prejudice to the survival of any
other agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this Section 3.01 shall survive the termination of the
Loan Documents.

 

SECTION 3.02.                                         Illegality.  If any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund Eurodollar Loans, or to determine or charge
interest rates based upon the Adjusted LIBO Rate, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Loans or to convert Base Rate Loans
to Eurodollar Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurodollar
Loans.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05.  Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

 

SECTION 3.03.                                         Inability to Determine
Rates.  If the Required Lenders determine that for any reason adequate and
reasonable means do not exist for determining the Adjusted LIBO Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan, or that
the Adjusted LIBO Rate for any requested Interest Period with respect to a
proposed Eurodollar Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, or that Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
the Interest Period of such Eurodollar Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender.  Thereafter, the obligation of
the Lenders to make or maintain Eurodollar Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Loans
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

 

SECTION 3.04.                                         Increased Cost and Reduced
Return; Capital Adequacy; Reserves on Eurodollar Loans.  (a) If any Lender
determines that as a result of any Change in Law (i) there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
Eurodollar Loans or (as the case may be) issuing or participating in Letters of
Credit, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this Section
3.04(a) any such increased costs or reduction in amount resulting from reserve
requirements contemplated by Section 3.04(c)), or (ii) any Lender shall be
subject to any Taxes (other than (A) Taxes indemnified under Section 3.01, (B)
Taxes described in clauses (b) through (d) of the definition

 

101

--------------------------------------------------------------------------------


 

of Excluded Taxes and (C) Connection Income Taxes) on its Loans, Letters of
Credit, Revolving Credit Commitment or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto, then from time to
time within fifteen (15) days after demand by such Lender setting forth in
reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction.

 

(b)                                 If any Lender determines that any Change in
Law regarding capital requirements has the effect of reducing the rate of return
on the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction within fifteen (15) days after
receipt of such demand.

 

(c)                                  The Borrower shall pay to each Lender, (i)
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(except for Statutory Reserves to the extent included in the determination of
the Adjusted LIBO Rate), additional interest on the unpaid principal amount of
each Eurodollar Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive in the absence of manifest error), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Revolving
Credit Commitments or the funding of the Eurodollar Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Revolving Credit Commitment or Loan by such Lender (as determined by such Lender
in good faith, which determination shall be conclusive absent manifest error)
which in each case shall be due and payable on each date on which interest is
payable on such Loan; provided that the Borrower shall have received at least
fifteen (15) days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or cost from such Lender.  If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section 3.04 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to Section
3.04(a), (b) or (c) for any such increased cost or reduction incurred more than
one hundred and eighty (180) days prior to the date that such Lender demands, or
notifies the Borrower of its intention to demand, compensation therefor;
provided further, that, if the circumstance giving rise to such increased cost
or reduction is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

102

--------------------------------------------------------------------------------


 

(e)                                  If any Lender requests compensation under
this Section 3.04, then such Lender will, if requested by the Borrower, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that such efforts are made
on terms that, in the reasonable judgment of such Lender, cause such Lender and
its Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage; provided further, that nothing in this Section 3.04(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.04(a), (b), (c) or (d).

 

SECTION 3.05.                                         Funding Losses.  Upon
demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (but not loss of profit margin)
incurred by it as a result of:

 

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower;

 

including any loss or expense (but not loss of profit margin) arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Adjusted LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.

 

SECTION 3.06.                                         Matters Applicable to All
Requests for Compensation.  (a) Any Agent or any Lender claiming compensation
under this Article 3 shall deliver a certificate to the Borrower setting forth
the additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of manifest error.  In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.

 

(b)                                 With respect to any Lender’s claim for
compensation under Section 3.01, 3.02, 3.03 or 3.04, the Borrower shall not be
required to compensate such Lender for any amount incurred more than one hundred
eighty (180) days prior to the date that such Lender notifies the Borrower of
the event that gives rise to such claim; provided that, if the circumstance
giving rise to such claim is retroactive, then such 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.  If
any Lender requests compensation by the Borrower under Section 3.04, the
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another Eurodollar Loans, or to convert Base Rate Loans into
Eurodollar

 

103

--------------------------------------------------------------------------------


 

Loans, until the event or condition giving rise to such request ceases to be in
effect (in which case the provisions of Section 3.06(c) shall be applicable);
provided that such suspension shall not affect the right of such Lender to
receive the compensation so requested.

 

(c)                                  If the obligation of any Lender to make or
continue from one Interest Period to another any Eurodollar Loan, or to convert
Base Rate Loans into Eurodollar Loans shall be suspended pursuant to Section
3.06(b), such Lender’s Eurodollar Loans shall be automatically converted into
Base Rate Loans on the last day(s) of the then current Interest Period(s) for
such Eurodollar Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 that gave rise to such conversion no longer
exist:

 

(i)                                     to the extent that such Lender’s
Eurodollar Loans have been so converted, all payments and prepayments of
principal that would otherwise be applied to such Lender’s Eurodollar Loans
shall be applied instead to its Base Rate Loans; and

 

(ii)                                  all Loans that would otherwise be made or
continued from one Interest Period to another by such Lender as Eurodollar Loans
shall be made or continued instead as Base Rate Loans, and all Base Rate Loans
of such Lender that would otherwise be converted into Eurodollar Loans shall
remain as Base Rate Loans.

 

(d)                                 If any Lender gives notice to the Borrower
(with a copy to the Administrative Agent) that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 that gave rise to the conversion of such
Lender’s Eurodollar Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurodollar Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurodollar Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding Eurodollar Loans and by such Lender are held pro rata (as to
principal amounts, interest rate basis, and Interest Periods) in accordance with
their respective Pro Rata Shares.

 

SECTION 3.07.                                         Replacement of Lenders
under Certain Circumstances.  (a) If at any time (i) the Borrower becomes
obligated to pay additional amounts or indemnity payments described in Section
3.01 or 3.04 as a result of any condition described in such Sections or any
Lender ceases to make Eurodollar Loans as a result of any condition described in
Section 3.02 or Section 3.04, (ii) any Revolving Credit Lender becomes a
Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender, then the
Borrower may, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, replace such Lender by causing such Lender
to (and such Lender shall be obligated to) assign pursuant to Section 10.07(b)
(with the assignment fee to be paid by the Borrower in such instance) all of its
rights and obligations under this Agreement to one or more Eligible Assignees;
provided that neither the Administrative Agent nor any Lender shall have any
obligation to the Borrower to find a replacement Lender or other such Person;
provided further, that (A) in the case of any such assignment resulting from a
claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such

 

104

--------------------------------------------------------------------------------


 

compensation or payments and (B) in the case of any such assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable Eligible
Assignees shall have agreed to the applicable departure, waiver or amendment of
the Loan Documents.

 

(b)                                 Any Lender being replaced pursuant to
Section 3.07(a) above shall (i) execute and deliver an Assignment and Assumption
with respect to such Lender’s Revolving Credit Commitment and outstanding Loans
and participations in L/C Obligations and Swing Line Loans, and (ii) deliver any
Notes evidencing such Loans to the Borrower or Administrative Agent.  Pursuant
to such Assignment and Assumption, (A) the assignee Lender shall acquire all or
a portion, as the case may be, of the assigning Lender’s Revolving Credit
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans, (B) all obligations of the Borrower owing to the assigning Lender
relating to the Loans and participations so assigned shall be paid in full at
par by the assignee Lender to such assigning Lender concurrently with such
Assignment and Assumption and (C) upon such payment and, if so requested by the
assignee Lender, delivery to the assignee Lender of the appropriate Note or
Notes executed by the Borrower, the assignee Lender shall become a Lender
hereunder and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned Loans, Revolving Credit Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.  If the Lender being
replaced does not comply with its obligations in the first sentence of this
Section 3.07(b), then the Administrative Agent shall be entitled (but not
obligated) and authorized to execute an Assignment and Assumption on behalf of
such replaced Lender, and any such Assignment and Assumption so executed by the
Administrative Agent and the assignee Lender shall be effective for purposes of
this Section 3.07.

 

(c)                                  Notwithstanding anything to the contrary
contained above, any Lender that acts as an L/C Issuer may not be replaced
hereunder at any time that it has any Letter of Credit outstanding hereunder
unless arrangements reasonably satisfactory to such L/C Issuer (including the
furnishing of a back-up standby letter of credit in form and substance, and
issued by an issuer reasonably satisfactory to such L/C Issuer or the depositing
of cash collateral into a Cash Collateral Account in amounts and pursuant to
arrangements reasonably satisfactory to such L/C Issuer) have been made with
respect to each such outstanding Letter of Credit and the Lender that acts as
the Administrative Agent may not be replaced hereunder except in accordance with
the terms of Section 9.09.

 

(d)                                 In the event that (i) the Borrower or the
Administrative Agent has requested that the Lenders consent to a departure or
waiver of any provisions of the Loan Documents or agree to any amendment
thereto, (ii) the consent, waiver or amendment in question requires the
agreement of all affected Lenders in accordance with the terms of Section 10.01
or all the Lenders with respect to a certain Class of the Loans and (iii) the
Required Lenders have agreed to such consent, waiver or amendment, then any
Lender who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender.”

 

SECTION 3.08.                                         Survival.  All of the
Borrower’s obligations under this Article 3 shall survive termination of the
Aggregate Commitments and repayment of all other Obligations hereunder.

 

105

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Conditions Precedent to Credit Extensions

 

SECTION 4.01.                                         Conditions of Initial
Credit Extension.  The obligation of each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)                                  The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party party thereto, each in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel:

 

(i)                                     executed counterparts of this Agreement
and the Guaranty;

 

(ii)                                  a Note executed by the Borrower in favor
of each Lender party to this Agreement on the Closing Date that has requested a
Note at least two Business Days in advance of the Closing Date;

 

(iii)                               each Collateral Document set forth on
Schedule 4.01(a), duly executed by each Loan Party party thereto, together with:

 

(A)                              certificates, if any, representing the Equity
Interests constituting Collateral accompanied by undated stock powers or
assignments separate from certificate executed in blank and instruments
constituting Collateral indorsed in blank (provided that, the pledge of any
Equity Interests of any Person that is subject to the jurisdiction of the Nevada
Gaming Authorities as a licensee or registered company under the Nevada Gaming
Laws will require the approval of the Nevada Gaming Authorities in order to be
effective, and no certificates evidencing the Equity Interests of such Person or
any undated stock powers or assignments separate from certificate relating
thereto shall be delivered to the Administrative Agent or any custodial agent
thereof until such approval has been obtained; provided further that, all
certificates representing such Equity Interests (and the corresponding undated
stock powers or assignments separate from certificate) shall be held in the
State of Nevada by a bailee reasonably agreed to by the Administrative Agent
pursuant to a Custodian Agreement in the form of Exhibit P attached hereto);

 

(B)                                opinions of counsel for the Loan Parties
other than Immaterial Subsidiaries in states in which such Loan Parties are
formed or the Mortgaged Properties are located, with respect to perfection of
the Liens granted pursuant to the Collateral Documents (including the Mortgages)
and any related filings, recordations or notices (including fixture filings), in
each case, in form and substance reasonably satisfactory to the Administrative
Agent; and

 

(C)                                evidence that all other actions, recordings
and filings that the Administrative Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement (including UCC financing
statements, other filings, recordations or notices and with respect to the
Mortgaged Properties, title insurance, surveys and

 

106

--------------------------------------------------------------------------------


 

environmental assessments referred to in the Collateral and Guarantee
Requirement) shall have been taken, completed or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent;

 

(iv)                              [reserved];

 

(v)                                 such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party on the Closing Date;

 

(vi)                              (A) a legal opinion from Milbank, Tweed,
Hadley & McCloy LLP, New York counsel to the Loan Parties substantially in the
form of Exhibit J-1 and (B) a legal opinion from Brownstein Hyatt Farber
Schreck, LLP, Nevada counsel to the Loan Parties, substantially in the form of
Exhibit J-2;

 

(vii)                           a certificate signed by a Responsible Officer of
the Borrower certifying that (A) there has been no change, effect, event or
occurrence since December 31, 2011, that has had or could reasonably be expected
to have a Material Adverse Effect, (B) no Default shall exist, or would result
from the Credit Extensions on the Closing Date or from the application of the
proceeds therefrom and (C) the representations and warranties of the Borrower
and each other Loan Party contained in Article 5 or any other Loan Document
shall be true and correct in all material respects on and as of the Closing
Date; provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on and as of the Closing Date;

 

(viii)                        a certificate attesting to the Solvency of the
Loan Parties (taken as a whole) after giving effect to the Credit Extensions on
the Closing Date, from the treasurer of the Borrower;

 

(ix)                                evidence that all insurance (including title
insurance) required to be maintained pursuant to the Loan Documents has been
obtained and is in effect and that the Administrative Agent has been named as
lender loss payee or additional insured, as applicable, under each insurance
policy with respect to such insurance as to which the Administrative Agent shall
have requested to be so named;

 

(x)                                   certified copies of the Manager Documents,
Opco IP Agreements, GVR IP Agreements, the Non-Compete Agreement, the Opco
Parent Cost Allocation Agreement, the GVR Parent Cost Allocation Agreement and
each Native American Contract (or, in the case of Native American Contracts,
forms of such contracts), duly executed by the parties thereto, together with
all other Material Contracts, each including certification by a Responsible
Officer of the Borrower that such documents are in full force and effect as of
the Closing Date;

 

107

--------------------------------------------------------------------------------


 

(xi)                                a Committed Loan Notice or Letter of Credit
Application, as applicable, relating to the Credit Extensions (if any) on the
Closing Date;

 

(xii)                             certified copies of the Opco Tax Sharing
Agreement and the GVR Tax Sharing Agreement, each duly executed by all parties
thereto which is in full force and effect on the Closing Date;

 

(xiii)                          all information and copies of all documents and
papers, including records of each Loan Party proceeding, Governmental Approval,
good standing certificate and bring-down telegram or facsimile, if any, which
the Administrative Agent reasonably may have requested in connection therewith,
such documents and papers where appropriate to be certified by the proper Loan
Party or Governmental Authorities;

 

(xiv)                         a Phase I environmental assessment report,
conducted under the ASTM International E1527-05 Standards, issued by a
recognized environmental consultant for each Mortgaged Property, which report
shall be reasonably satisfactory to the Administrative Agent; and

 

(xv)                            each of the other documents, instruments and
certificates set forth on Schedule 4.01(a).

 

(b)                                 The Administrative Agent shall have received
all such releases as may have been requested by the Administrative Agent with
respect to the termination and release of the Liens on the Collateral or
security documentation relating to the Original Credit Agreements or other
obligations of the Loan Parties, which releases shall be in form and substance
satisfactory to the Administrative Agent.

 

(c)                                  All costs, fees and expenses required to be
paid hereunder and under the other Loan Documents and invoiced before the
Closing Date shall have been paid in full in cash.

 

(d)                                 After giving effect to the initial Credit
Extensions, (a) Borrower and its Subsidiaries shall have no outstanding
preferred Equity Interests or Indebtedness, except for (i) Indebtedness listed
on Schedule 7.03(b) and (ii) preferred stock held by the Borrower in its
Subsidiaries and preferred stock held by one Loan Party in another Loan Party,
so long as, in each such case, such preferred stock does not constitute
Disqualified Equity Interests, is not otherwise entitled to any mandatory
dividends or redemptions, and contains terms that are otherwise reasonably
satisfactory to the Administrative Agent, and (b) all stock of Borrower shall be
owned, collectively, by Opco Holdings and GVR Holdings free and clear of Liens
(other than those securing the Obligations).

 

(e)                                  The Joint Lead Arrangers and the Lenders
shall have received (i) the Audited Financial Statements and the audit report
for such financial statements (which shall not be subject to any qualification)
and (ii) unaudited consolidated balance sheets and related statements of income,
members’ equity and cash flows of each of Opco and GVR and their respective
Subsidiaries, along with a schedule prepared by the Borrower showing the balance
sheets and related statements of income, members’ equity and cash flows for Opco
and GVR on a combined basis, for (A) each subsequent fiscal quarter ended at
least forty-five (45) days before the Closing Date and (B) to the extent
reasonably available and, in any event, excluding

 

108

--------------------------------------------------------------------------------


 

footnotes, each fiscal month after the most recent fiscal period for which
financial statements were received by the Administrative Agent and the Lenders
as described above and ended at least thirty (30) days before the Closing Date
(collectively, the “Unaudited Financial Statements”), which financial statements
described in clauses (i) and (ii)(A) shall be prepared in accordance with GAAP.

 

(f)                                    All material Permits necessary in
connection with the consummation of the transactions contemplated by the Loan
Documents (including all necessary approvals under applicable Gaming Laws but
excluding the approval of the pledge of Equity Interests in Persons subject to
the jurisdiction of the Nevada Gaming Authorities as a licensee or registered
company under the Nevada Gaming Laws) and the continuing operations of the
Borrower and its Subsidiaries (including shareholder approvals, if any) shall
have been obtained on terms satisfactory to the Administrative Agent and the
Lenders and shall be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority that would restrain, prevent or otherwise impose adverse
conditions upon the consummation of the transactions contemplated by the Loan
Documents.

 

SECTION 4.02.                                         Conditions to All Credit
Extensions.  The obligation of each Lender to honor any Request for Credit
Extension (other than a Committed Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of Eurodollar Loans) is subject to
the following conditions precedent:

 

(a)                                  The representations and warranties of the
Borrower and each other Loan Party contained in Article 5 or any other Loan
Document shall be true and correct in all material respects on and as of the
date of such Credit Extension; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided
further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds
therefrom.

 

(c)                                  The Administrative Agent and, if
applicable, the relevant L/C Issuer or the Swing Line Lender shall have received
a Request for Credit Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

109

--------------------------------------------------------------------------------


 

ARTICLE V

 

Representations and Warranties

 

The Borrower represents and warrants to the Agents, the L/C Issuers and the
Lenders that:

 

SECTION 5.01.                                         Existence, Qualification
and Power; Compliance with Laws.  Each of the Borrower, each other Loan Party,
each of their Subsidiaries and IP Holdco (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
to (i) own, license or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (c) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, licensing, lease or operation of properties or
the conduct of its business requires such qualification, (d) is in compliance
with all Laws, orders, writs, injunctions and decrees and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted, except (A) in the case of the Borrower and each
other Loan Party, in each case referred to in clause (c), (d) or (e), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect and (B) in the case of the Unrestricted Subsidiaries, to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.02.                                         Authorization; No
Contravention.  The execution, delivery and performance by the Borrower and each
other Loan Party of each Loan Document to which such Person is a party, and the
consummation of the transactions contemplated hereby, are within such Loan
Party’s corporate or other powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents, (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than Permitted Liens), or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any
material Law.

 

SECTION 5.03.                                         Governmental
Authorization; Other Consents.  No material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, Opco Holdings, GVR Holdings (so long as GVR is a co-borrower hereunder)
or any other Loan Party of this Agreement or any other Loan Document, or for the
transactions contemplated hereby, (b) the grant by Opco Holdings, GVR Holdings
(so long as GVR is a co-borrower hereunder) or any other Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by Opco Holdings, GVR
Holdings (so long as GVR is a co-borrower hereunder) and the other Loan Parties
in favor

 

110

--------------------------------------------------------------------------------


 

of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings, including all required Gaming
Permits, which have been duly obtained, taken, given or made and are in full
force and effect (except as set forth in clause (v) below), (iii) filings
necessary to release collateral provided under the Original Credit Agreements or
in connection with other obligations of the debtors which have been delivered to
the Administrative Agent for filing, (iv) those items set forth on Schedule
5.03, (v) approval from the applicable Gaming Authorities of the Pledge
Agreement, and the transactions contemplated by, required in connection with or
necessary to consummate the GVR Subsidiary Conversion and (vi) approvals,
consents, authorization or Permits required from any Governmental Authority in
connection with an exercise of remedies under any of the Collateral Documents
with respect to the Disposition of Equity Interests, gaming equipment or liquor.

 

SECTION 5.04.                                         Binding Effect.  This
Agreement and each other Loan Document has been duly executed and delivered by
each Loan Party that is party thereto.  This Agreement and each other Loan
Document constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against each such Person that is party thereto in accordance with
its terms, except as such enforceability may be limited by Debtor Relief Laws
and by general principles of equity.

 

SECTION 5.05.                                         Financial Statements; No
Material Adverse Effect.  (a) The Audited Financial Statements and the Unaudited
Financial Statements fairly present in all material respects the financial
condition of Opco, GVR and their respective Subsidiaries as of the dates thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein.  During the period from December 31, 2011 to
and including the Closing Date, there has been (i) no sale, transfer or other
Disposition by Opco, GVR or any of their respective Subsidiaries of any material
part of the business or property of Opco, GVR or any of their respective
Subsidiaries, and (ii) no purchase or other acquisition by Opco, GVR or any of
their respective Subsidiaries of any business or property (including any Equity
Interests of any other Person) material in relation to the consolidated
financial condition of Opco, GVR or any of their respective Subsidiaries, in
each case, which is not reflected in the foregoing financial statements or in
the notes thereto or has not otherwise been disclosed in writing to the Lenders
prior to the Closing Date.

 

(b)                                 Since the Closing Date, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

 

(c)                                  The forecasts of consolidated balance
sheets, income statements and cash flow statements of the Borrower and its
Restricted Subsidiaries for each fiscal year ending after the Closing Date until
the seventh anniversary of the Closing Date, copies of which have been furnished
to the Administrative Agent prior to the Closing Date in a form reasonably
satisfactory to it, have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such forecasts, it being understood that actual
results may vary from such forecasts and that such variations may be material.

 

111

--------------------------------------------------------------------------------


 

(d)                                 As of the Closing Date, none of Opco
Holdings, GVR Holdings, the Borrower or any Restricted Subsidiary has any
material Indebtedness or other obligations or liabilities, direct or contingent
(other than (i) the liabilities reflected on Schedule 5.05, (ii) the Obligations
and (iii) liabilities incurred in the ordinary course of business).

 

SECTION 5.06.                                         Litigation.  There are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened in writing or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against Opco Holdings,
GVR Holdings (so long as GVR is a co-borrower hereunder), the Borrower or any of
its Subsidiaries or against any of their properties or revenues that either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.07.                                         No Default.  None of Opco
Holdings, GVR Holdings (so long as GVR is a co-borrower hereunder), the Borrower
or any Subsidiary is in default under or with respect to, or a party to, any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No Default or Event
of Default has occurred and is continuing.

 

SECTION 5.08.                                         Ownership of Property;
Liens.  (a) Each of Opco Holdings, GVR Holdings (so long as GVR is a co-borrower
hereunder), the Borrower and each of its Restricted Subsidiaries and IP Holdco
has good and marketable title to, or valid leasehold (or subleasehold, as
applicable) interests in, all its material properties and assets (including all
Real Property), except for minor defects in title that, in the aggregate, are
not substantial in amount and do not materially detract from the value of the
property subject thereto or interfere with the ability of such party to conduct
its business as currently conducted or to utilize such properties and assets for
their intended purposes and subject to Permitted Liens.  Except where the
failure could not reasonably be expected to have a Material Adverse Effect, each
building constructed on a parcel of Real Property is free from material
structural defects and all building systems contained therein are in good
working order and condition, ordinary wear and tear excepted, suitable for the
purposes for which they are currently being used.  No portion of the Real
Property has suffered any material damage by fire or other casualty loss that
has not heretofore been completely repaired and restored to its original
condition, except where such damage could not reasonably be expected to have a
Material Adverse Effect.  Each parcel of Real Property and the current use
thereof complies in all material respects with all applicable laws (including
building and zoning ordinances and codes) and with all insurance requirements,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.  None of the Real Property constitutes a nonconforming
use under applicable zoning ordinances and codes, except where such
non-conforming use could not reasonably be expected to have a Material Adverse
Effect.

 

(b)                                 Except as, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(i) none of the Borrower or its Restricted Subsidiaries, or, to the knowledge of
the Borrower, any other party thereto, is in material default under any Ground
Leases to which it is a party and no event has occurred and no fact exists which
could become a default with the giving of notice or the passage of time and all
such leases are legal, valid, binding and in full force and effect and are
enforceable in accordance with their terms, (ii) each of the Borrower and its
Restricted Subsidiaries enjoys peaceful and undisturbed

 

112

--------------------------------------------------------------------------------


 

possession under all such Ground Leases and (iii) no landlord Lien has been
filed, and, to the knowledge of the Borrower, no claim is being asserted, with
respect to any lease payment under any Ground Lease.

 

(c)                                  As of the Closing Date, none of the
Borrower or any of the other Loan Parties has received any notice of, nor has
any knowledge of, any pending or contemplated condemnation proceeding affecting
any Real Property or any sale or Disposition thereof in lieu of condemnation.

 

(d)                                 None of the Borrower or any other Loan
Party, or, to the knowledge of the Borrower, any other party thereto, is in
default in any material respect under any Material Contract.

 

(e)                                  Each of the Borrower and its Restricted
Subsidiaries has good, marketable and insurable (i) leasehold interests in the
Land and the improvements thereon relating to its respective Ground Lease
Properties, and enjoy the quiet and peaceful possession of the Leasehold Estate
related thereto in all material respects, and (ii) fee simple title to the Land
and the improvements thereon relating to all Real Property thereof other than
the Ground Lease Properties, except for minor defects in title that, in the
aggregate, are not substantial in amount and do not materially detract from the
value of the property subject thereto or materially interfere with its ability
to conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes, in each case free and clear of all Liens
whatsoever except Permitted Liens.  Each of the Loan Parties has good and
marketable title to the remainder of the material properties and assets of the
Loan Parties, free and clear of all Liens whatsoever except Permitted Liens. 
The Collateral Documents, when properly recorded in the appropriate records,
together with any Uniform Commercial Code financing statements required to be
filed or recorded in connection therewith, will create (i) a valid, perfected
first mortgage Lien on the Land and the improvements thereon or the Leasehold
Estate therein, as applicable, subject only to Permitted Liens and (ii) valid,
perfected first priority security interests in and to, and perfected collateral
assignments of, all personalty or any leases of equipment from third parties,
all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Liens.  To the knowledge of the Borrower, there are no
claims for payment for work, labor or materials affecting the Mortgaged
Properties or other properties or assets of the Loan Parties which are or may
become a Lien prior to, or of equal priority with, the Liens created by the Loan
Documents other than Permitted Liens.

 

(f)                                    As of the Closing Date, (i) the Real
Property owned or Leased by the Borrower or its Restricted Subsidiaries are not
subject to any material leases other than the Real Property Leases set forth on
Schedule 5.08(f), (ii) no Person has any possessory interest in any Real
Property or right to occupy the same except under and pursuant to the provisions
of such Real Property Leases, (iii) the Material Real Property Leases are in
full force and effect and to the best of the Borrower’s knowledge, there are no
material defaults thereunder by either party (other than as expressly disclosed
on Schedule 5.08(f)), (iv) no Rent under any Material Real Property Lease has
been paid more than one (1) month in advance of its due date, except as
disclosed on Schedule 5.08(f), (v) there has been no prior sale, transfer or
assignment, hypothecation or pledge by the Borrower or any Restricted Subsidiary
of any Real Property

 

113

--------------------------------------------------------------------------------


 

Lease or of the Rents received therein, which will be outstanding following the
Closing Date, other than those assigned to the Administrative Agent on the
Closing Date.

 

SECTION 5.09.                                         Environmental Compliance. 
(a) There are no claims, actions, suits, or proceedings alleging potential
liability or responsibility for violation of, or otherwise relating to, any
Environmental Law that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 Except as could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, (i) none
of the properties currently or formerly owned, leased or operated by any Loan
Party or any of its Subsidiaries is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or is adjacent to
any such property; (ii) there are no and never have been any underground or
aboveground storage tanks or any surface impoundments, septic tanks, pits, sumps
or lagoons in which Hazardous Materials are being or have been treated, stored
or disposed on any property currently owned, leased or operated by any Loan
Party or any of its Subsidiaries or, to the Borrower’s knowledge, on any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (iii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and (iv) Hazardous Materials have not been released, discharged or
disposed of by any Person on any property currently or formerly owned, leased or
operated by any Loan Party or any of its Subsidiaries and Hazardous Materials
have not otherwise been released, discharged or disposed of by any of the Loan
Parties and their Subsidiaries at any other location.

 

(c)                                  The properties owned, leased or operated by
the Borrower and its Subsidiaries do not contain any Hazardous Materials in
amounts or concentrations which (i) constitute, or constituted a violation of,
(ii) require remedial action under, or (iii) could give rise to liability under,
Environmental Laws, which violations, remedial actions and liabilities,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

 

(d)                                 Neither the Borrower nor any of its
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law except for such
investigation or assessment or remedial or response action that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

(e)                                  All Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or formerly owned or operated by any Loan Party or any of its Subsidiaries have
been disposed of in a manner not reasonably expected to result, individually or
in the aggregate, in a Material Adverse Effect.

 

114

--------------------------------------------------------------------------------


 

(f)                                    Except as would not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect, none of the Loan Parties and their Subsidiaries has contractually
assumed any liability or obligation under or relating to any Environmental Law.

 

SECTION 5.10.                                         Taxes.

 

(a)                                  Opco Holdings, GVR Holdings (so long as GVR
is a co-borrower hereunder), the Borrower and the Borrower’s Subsidiaries have
filed all U.S. federal and other material tax returns and reports required to be
filed by them and all such tax returns are true, correct and complete in all
material respects.  Each of Opco Holdings, GVR Holdings (so long as GVR is a
co-borrower hereunder), the Borrower and the Borrower’s Subsidiaries has timely
paid or timely caused to be paid all material Federal and state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.  No Lien has been filed, and to the knowledge of the Borrower, no claim is
being asserted, with respect to any liability of Opco Holdings, GVR Holdings (so
long as GVR is a co-borrower hereunder), the Borrower or its Subsidiaries for
Taxes.  As of the Closing Date, none of Opco Holdings, GVR Holdings (so long as
GVR is a co-borrower hereunder), the Borrower or any Subsidiary is treated as a
corporation for U.S. federal income tax purposes.

 

(b)                                 Except as set forth on Schedule 5.10(b), as
of the Closing Date, no U.S. federal or other material tax return is under audit
or examination by any Governmental Authority and no notice of such audit or
examination or any assertion of any claim for taxes has been received from any
Governmental Authority.  All amounts required to be withheld have been withheld
by Opco Holdings, GVR Holdings (so long as GVR is a co-borrower hereunder), the
Borrower and the Borrower’s Subsidiaries from their respective employees’ wages
for all periods in full and complete compliance with the tax, social security
and unemployment withholding provisions of the applicable Law and such
withholdings have been timely paid to the respective Governmental Authorities.

 

SECTION 5.11.                                         ERISA Compliance.  (a)
Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other Federal or state Laws.

 

(b)                                 (i) No ERISA Event has occurred during the
five year period prior to the date on which this representation is made or
deemed made or is reasonably expected to occur with respect to any Pension Plan;
(ii) no Pension Plan has failed to satisfy the minimum funding standards (as
defined in Section 412 of the Code and Sections 302 and 303 of ERISA), whether
or not waived, or has been or is reasonably expected to be determined “at risk”
(as defined in Section 430 of the Code and Sections 302 and 303 of ERISA) of not
satisfying minimum funding standards (within the meaning of Section 412 of the
Code or 302 of ERISA); and (iii) neither any Loan Party nor any ERISA Affiliate
has engaged in a transaction that could be subject to Sections 4069 or 4212(c)
of ERISA, except, with respect to each of the foregoing clauses of this

 

115

--------------------------------------------------------------------------------


 

Section 5.11(b), as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

SECTION 5.12.                                         Subsidiaries; Equity
Interests.  As of the Closing Date, neither the Borrower nor any other Loan
Party has any Subsidiaries other than those specifically disclosed in Schedule
5.12, and all of the outstanding Equity Interests in each Subsidiary of Opco
Holdings and (for so long as GVR is a co-borrower hereunder) GVR Holdings have
been validly issued, and as to any Subsidiaries which are corporations, are
fully paid and nonassessable, and all Equity Interests owned by Opco Holdings,
GVR Holdings (for so long as GVR is a co-borrower hereunder), the Borrower and
each of its Restricted Subsidiaries are owned free and clear of all Liens except
(i) those created under the Collateral Documents and (ii) any nonconsensual
Permitted Lien.  As of the Closing Date, Schedule 5.12 (a) sets forth the name
and jurisdiction of each Subsidiary, (b) sets forth the ownership interest of
Opco Holdings, GVR Holdings (for so long as GVR is a co-borrower hereunder), the
Borrower and any other Subsidiary in the Borrower and each Subsidiary, including
the percentage of such ownership, (c) identifies each Subsidiary the Equity
Interests of which are required to be pledged on the Closing Date pursuant to
the Collateral and Guarantee Requirement and (d) identifies the Immaterial
Subsidiaries, the Unrestricted Subsidiaries and the Native American
Subsidiaries.

 

SECTION 5.13.                                         Margin Regulations;
Investment Company Act.  (a) No Loan Party is engaged nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the
Board), or extending credit for the purpose of purchasing or carrying margin
stock, and no proceeds of any Borrowings or drawings under any Letter of Credit
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for purchasing or carrying margin stock or for the
purpose of purchasing, carrying or trading in any securities under such
circumstances as to involve the Borrower in a violation of Regulation X or to
involve any broker or dealer in a violation of Regulation T.  No Indebtedness
being reduced or retired out of the proceeds of any Loans or Letters of Credit
was or will be incurred for the purpose of purchasing or carrying any margin
stock.  Following the application of the proceeds of the Loans and the Letters
of Credit, margin stock will not constitute more than 25% of the value of the
assets of the Borrower and its Subsidiaries.  None of the transactions
contemplated by this Agreement will violate or result in the violation of any of
the provisions of the Regulations of the Board, including Regulation T, U or X. 
If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1
referred to in Regulation U.

 

(b)                                 None of the Loan Parties or any Subsidiary
of any Loan Party is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

SECTION 5.14.                                         Disclosure.  No report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party or any Affiliate of a Loan Party to any Agent, Joint
Lead Arranger or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any
other Loan Document (as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or
omits to state any material fact

 

116

--------------------------------------------------------------------------------


 

necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information and pro forma financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation; it
being understood that such projections may vary from actual results and that
such variances may be material.

 

SECTION 5.15.                                         Intellectual Property;
Licenses, etc..

 

(a)  Each of the Borrower and its Restricted Subsidiaries (collectively) and IP
Holdco owns free and clear of any Liens (except Permitted Liens) or has a
written license to use all of the trademarks, service marks, trade names, domain
names, other source indicators, copyrights, patents, patent rights, licenses,
technology, software, trade secrets, know-how, database rights, design rights
and other intellectual property rights (collectively, “IP Rights”) that are
necessary for or used in the ownership, management or operation of the
businesses of Opco Holdings, GVR Holdings (so long as GVR is a co-borrower
hereunder) and the other Loan Parties.  Except as disclosed in Schedule 5.15(a),
no IP Rights, Customer Data, advertising, product, process, method, substance,
part or other material used by or for the benefit of any Loan Party or any
Restricted Subsidiary in the operation of their respective businesses as
currently conducted infringes upon, misappropriates or violates any valid
intellectual property rights held by any Person except for such infringements,
misappropriations or violations, either individually or in the aggregate, which
could not reasonably be expected to have a Material Adverse Effect.  Except as
disclosed in Schedule 5.15(a), no offer or demand to take a license, claim,
litigation, opposition or cancellation regarding any of the IP Rights or
Customer Data owned or licensed by the Loan Parties or any Restricted Subsidiary
is pending or, to the knowledge of the Borrower, threatened against any Loan
Party, Restricted Subsidiary or IP Holdco, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

(b)  Each of the Borrower and its Restricted Subsidiaries and IP Holdco have
taken commercially reasonable efforts consistent with industry standards to
protect the confidentiality, integrity and security of its computers, software,
databases, systems (including reservations systems), servers, workstations,
routers, hubs, switches, circuits, networks, Internet sites and all other
information technology equipment (collectively, the “Technology Systems”) owned
by any Loan Party, from unauthorized access, interruption or corruption.

 

(c)  Except as set forth in Schedule 5.15(c), there has not, to the knowledge of
the Borrower, occurred any material event of unauthorized access, lack of
availability or failure of integrity of any data material to the businesses of
Opco Holdings, GVR Holdings (so long as GVR is a co-borrower hereunder) and the
other Loan Parties within the past two (2) years.  Each of the Borrower and its
Restricted Subsidiaries and IP Holdco has reasonable safeguards in place to
protect Customer Data in the each party’s possession or control from
unauthorized access by third parties.  As used herein, “Customer Data” means any
data in the possession or control of any Loan Party, whether by itself or in
combination with other information collected or used by a Loan Party, that would
enable a Loan Party to identify or locate a particular Person, including the
name, address, telephone number, email address, IP address, social security
number, bank account number or credit card number of any Person.

 

117

--------------------------------------------------------------------------------


 

SECTION 5.16.                                         Solvency.  (a) After
giving effect to the Loans and Letters of Credit to be made or issued on the
Closing Date or any other date and after giving effect to the application of
proceeds of such Loans or Letters of Credit, the Loan Parties (taken as a whole)
are Solvent.

 

(b)                                 After giving effect to the Loans or Letters
of Credit to be made or issued on the Closing Date or such other date as Loans
or Letters of Credit requested hereunder are made or issued:

 

(i)                                     the Loan Parties (taken as a whole) have
not, do not intend to, and do not believe that they will incur debts beyond the
ability of the Loan Parties (taken as a whole) to pay such debts as they mature,
taking into account the timing of and amounts of cash to be received by them and
the timing of the amounts of cash to be payable on or in respect of their
respective Indebtedness; and

 

(ii)                                  the Loan Parties (taken as a whole) are
not engaged in business or a transaction, and are not about to engage in
business or a transaction, for which the Loan Parties’ property would constitute
an unreasonably small capital.

 

SECTION 5.17.                                         Maintenance of Insurance. 
The Borrower and the other Loan Parties, as applicable, maintain insurance in
accordance with the requirements set forth in Section 6.07.  None of the
Borrower or any of its Restricted Subsidiaries (a) has received notice from any
insurer (or any agent thereof) that substantial capital improvements or other
substantial expenditures will have to be made in order to continue such
insurance or (b) has any reason to believe that it will not be able to renew its
existing coverage as and when such coverage expires or to obtain similar
coverage from similar insurers at a substantially similar cost except in each
case as would not, individually or in the aggregate, have a Material Adverse
Effect.  Schedule 5.17 sets forth a true, complete and correct description of
all insurance maintained by or on behalf of the Borrower and the other Loan
Parties as of the Closing Date.

 

SECTION 5.18.                                         Labor Matters.  Except as,
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect:  (a) there are no strikes or other labor disputes against any of Opco
Holdings, GVR Holdings (so long as GVR is a co-borrower hereunder), the Borrower
or its Restricted Subsidiaries pending or, to the knowledge of the Borrower,
threatened; (b) hours worked by and payment made to employees of each of the
Borrower or its Restricted Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable Laws dealing with such matters; and
(c) all payments due from any of the Borrower or its Restricted Subsidiaries on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant party.  All persons employed at
properties of Opco Holdings, GVR Holdings (so long as GVR is a co-borrower
hereunder), the Borrower and its Restricted Subsidiaries, in each case at or
below the general manager level, are employees of the Borrower or any of its
Restricted Subsidiaries (excluding, for avoidance of doubt, employees of Parent
and its Subsidiaries providing shared services subject to overhead
reimbursements by Opco Holdings, GVR Holdings (so long as GVR is a co-borrower
hereunder) and their respective Subsidiaries pursuant to the Opco Parent Cost
Allocation Agreement or the GVR Parent Cost Allocation Agreement, as
applicable).

 

118

--------------------------------------------------------------------------------


 

SECTION 5.19.                                         Collateral.  To the extent
required by the Collateral and Guarantee Requirement and Section 4.01(a), the
provisions of the Collateral Documents are effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties a legal, valid and
enforceable first priority Lien (subject to Permitted Liens) on all right, title
and interest of the respective Loan Parties in the Collateral, and no filing,
recording, registration or other action will be necessary to perfect or protect
such Liens, except (a) for the filing of all applicable UCC financing statements
and all applicable filings with the United States Patent and Trademark Office
and United States Copyright Office to be filed on the Closing Date or
immediately thereafter, (b) as provided under applicable Law with respect to the
filing of UCC financing statements, and (c) approval from the applicable Gaming
Authorities of the Pledge Agreement.

 

SECTION 5.20.                                         Location of Real
Property.  Schedule 5.20 lists completely and correctly, as of the Closing Date,
all material owned or leased Real Property and the addresses thereof, indicating
for each parcel whether it is owned or leased, including in the case of leased
Real Property, the landlord name, lease date and lease expiration date.  The
Borrower and its Restricted Subsidiaries own in fee or have valid leasehold
interests in, as the case may be, all the real property set forth on Schedule
5.20.

 

SECTION 5.21.                                         Permits.  (a) The Borrower
and each Restricted Subsidiary has obtained and holds all Permits (including,
without limitation, all Gaming Permits) required in respect of all Real Property
and for any other property otherwise operated by or on behalf of, or for the
benefit of, such Person and for the operation of each of its businesses as
presently conducted and as proposed to be conducted, (b) all such Permits are in
full force and effect, and each such Person has performed and observed all
requirements of such Permits, (c) no event has occurred that allows or results
in, or after notice or lapse of time would allow or result in, revocation or
termination by the issuer thereof or in any other impairment of the rights of
the holder of any such Permit, (d) no such Permits contain any restrictions,
either individually or in the aggregate, that are materially burdensome to any
such Person, or to the operation of any of its businesses or any property owned,
leased or otherwise operated by such Person, (e) each such Person reasonably
believes that each of its Permits will be timely renewed and complied with,
without material expense, and that any additional Permits that may be required
of such Person will be timely obtained and complied with, without material
expense and (f) no such Person has any knowledge or reason to believe that any
Governmental Authority is considering limiting, suspending, revoking or renewing
on materially burdensome terms any such Permit, in each case except as which
could not reasonably be expected to have a Material Adverse Effect.  The use
being made of each Real Property is in conformity with the certificate of
occupancy issued for such Real Property, to the extent applicable (except to the
extent any such failure would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect).  All Gaming Permits
required to be held by the Borrower and its Restricted Subsidiaries are current
and in good standing and the Borrower and the relevant Restricted Subsidiaries
presently hold all Gaming Permits necessary for the continued operation of each
Hotel/Casino Facility as a non-restricted gaming facility.

 

SECTION 5.22.                                         Fiscal Year.  The fiscal
year of each of Opco Holdings, GVR Holdings (so long as GVR is a co-borrower
hereunder), the Borrower and each Restricted Subsidiary ends on December 31 of
each calendar year.

 

119

--------------------------------------------------------------------------------


 

SECTION 5.23.              Patriot Act.  To the extent applicable, each Loan
Party is in compliance, in all material respects, with the (a) Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(b) the Patriot Act.

 

SECTION 5.24.            Use of Proceeds.  The proceeds of the B Term Loans will
be used to repay the debt outstanding under the Original Credit Agreements and
to pay transaction fees and expenses.  On and after the Closing Date, proceeds
of any Revolving Credit Loans and Swing Line Loans will be used for working
capital and other general corporate purposes of the Borrower and its Restricted
Subsidiaries, including the financing of Permitted Acquisitions and other
Investments to the extent permitted under Section 7.02.  Letters of Credit will
be used for general corporate purposes of the Borrower, the Restricted
Subsidiaries and, to the extent permitted under Sections 2.03(a) and 7.02,
Unrestricted Subsidiaries.

 

SECTION 5.25.          Subordination of Junior Financing.  The Obligations are
“Senior Debt,” “Senior Indebtedness,” “Priority Lien Debt,” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.

 

SECTION 5.26.              Cost Allocation.  As of the Closing Date, the
allocation of “Overhead Costs” (as defined in each of the Opco Parent Cost
Allocation Agreement and the GVR Parent Cost Allocation Agreement) among Parent,
the Borrower and their respective Subsidiaries pursuant to the Opco Parent Cost
Allocation Agreement or the GVR Parent Cost Allocation Agreement, as applicable
is generally consistent with the historical cost allocation practices of Parent
and its Subsidiaries as in effect on the Closing Date.

 

SECTION 5.27.              Patriot Act/OFAC.  To the extent applicable, each
Loan Party is in compliance, in all material respects, with the (i) Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
and (ii) Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act (USA Patriot Act of 2001) (the
“Patriot Act”).  No part of the proceeds of any Loan will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.  No Loan Party (i) is a
Sanctioned Person, (ii) has more than 10% of its assets in Sanctioned Countries,
or (iii) derives more than 10% of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries.  No part of the
proceeds of any Credit Extension hereunder will be used directly or indirectly
to fund any operations in, finance any investments or activities in or make any
payments to, a Sanctioned Person or a Sanctioned Country.

 

120

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall cause Opco Holdings, GVR Holdings (so long as GVR is a
co-borrower hereunder) and each Restricted Subsidiary to:

 

SECTION 6.01.              Financial Statements.  Deliver to the Administrative
Agent for prompt further distribution to each Lender:

 

(a)           as soon as available, but in any event within one hundred and five
(105) days after the end of each fiscal year of the Borrower beginning with the
fiscal year ended December 31, 2012, (x) consolidated and consolidating balance
sheets of the Borrower and its Restricted Subsidiaries as at the end of such
fiscal year, and the related consolidated and consolidating statements of income
or operations, members’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form (A) the figures for the previous fiscal
year and (B) in the case of such statements of income or operations, beginning
with the fiscal year ended December 31, 2012, the budget for such fiscal year,
all in reasonable detail and prepared in accordance with GAAP, and, (1) in the
case of each such consolidated financial statements, audited and accompanied by
a report and opinion of Ernst & Young LLP or any other independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit,
and (2) in the case of such consolidated and consolidating financial statements
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, members’
equity and cash flows of the Borrower and each of its Restricted Subsidiaries in
accordance with GAAP and (y) management’s discussion and analysis of the
important operational and financial developments of the Borrower and the
Restricted Subsidiaries during such fiscal year;

 

(b)           as soon as available, but in any event within forty-five (45) days
after the end of each fiscal quarter of the Borrower beginning with the fiscal
quarter ended September 30, 2012, (x) a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as at the end of such fiscal quarter,
and the related (i) consolidated statements of income or operations for such
fiscal quarter and for the portion of the fiscal year then ended and
(ii) consolidated statements of cash flows for such fiscal quarter and the
portion of the fiscal year then ended, setting forth in each case in comparative
form (A) the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year and (B) in the
case of such statements of income or operations, the budget for such fiscal
quarter and the portion of the fiscal year then ended, for the elapsed portion
of the fiscal year then ended and for the Test Period ended on the last day of
such fiscal quarter, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Borrower and
its Restricted Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes and (y) management’s
discussion and analysis of the important

 

121

--------------------------------------------------------------------------------


 

operational and financial developments of the Borrower and the Restricted
Subsidiaries during such fiscal quarter;

 

(c)           as soon as available, but in any event within thirty (30) days
after the end of each fiscal month of the Borrower beginning with the fiscal
month ended September 30, 2012, (i) a monthly revenue report in respect of the
Hotel/Casino Facilities of the Borrower and its Restricted Subsidiaries for such
fiscal month, for the corresponding fiscal month of the previous fiscal year and
for the corresponding portion of the previous fiscal year and (ii) consolidated
statements of income or operations of the Borrower and its Restricted
Subsidiaries for such fiscal month and for the portion of the fiscal year then
ended, all in reasonable detail and certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the financial condition
and results of operations of the Borrower and its Restricted Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

 

(d)           as soon as available, and in any event no later than ninety
(90) days after the end of each fiscal year of the Borrower, a detailed
consolidated budget for the following fiscal year (including a projected
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as of
the end of the following fiscal year, the related consolidated statements of
projected cash flow and projected income and a summary of the material
underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall
(x) in each case be accompanied by a certificate of a Responsible Officer
stating that such Projections are based on reasonable estimates, information and
assumptions and that such Responsible Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect and (y) identify
and set forth the Borrower’s best estimate, after due consideration, of all
revenue, costs, and expenses for the Borrower and the Restricted Subsidiaries,
including, without limitation, amounts due monthly and annually under the
Material Contracts to which the Borrower and its Restricted Subsidiaries are a
party and under the Management Agreements for such fiscal year; and

 

(e)           within fifteen (15) days after filing thereof, copies of the
reports required under Regulation 6.080 of Nevada Gaming Commission Regulation 6
(Accounting Regulations).

 

SECTION 6.02.              Certificates; Other Information.  Deliver to the
Administrative Agent for prompt further distribution to each Lender:

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent registered
public accounting firm certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any Event
of Default under Section 7.11 or, if knowledge of any such Event of Default was
so obtained, relevant information stating the nature and status of such event;

 

(b)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower and, if such Compliance
Certificate demonstrates an Event of Default of any covenant under Section 7.11,
Opco Holdings or (so long as GVR is a co-borrower hereunder) GVR Holdings may
deliver, together with such Compliance Certificate, notice of its

 

122

--------------------------------------------------------------------------------


 

intent to cure (a “Notice of Intent to Cure”) such Event of Default pursuant to
Section 8.04; provided that the delivery of a Notice of Intent to Cure shall in
no way affect or alter the occurrence, existence or continuation of any such
Event of Default or the rights, benefits, powers and remedies of the
Administrative Agent and the Lenders under any Loan Document;

 

(c)           promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(d)           no later than five (5) days after the delivery of each Compliance
Certificate pursuant to Section 6.02(b) (or, if not received by the Borrower or
the applicable Subsidiary prior to the date of such delivery, promptly after the
furnishing thereof), copies of any material requests or material notices
received by the Borrower or any Restricted Subsidiary (other than in the
ordinary course of business) for the fiscal period covered by such Compliance
Certificate or material statements or material reports furnished to any holder
of debt securities of the Borrower or any Restricted Subsidiary pursuant to the
terms of any Junior Financing Documentation, or any other Indebtedness (other
than intercompany Indebtedness among the Borrower and the Restricted
Subsidiaries) of the Borrower or any Restricted Subsidiary for the fiscal period
covered by such Compliance Certificate in a principal amount greater than the
Threshold Amount and not otherwise required to be furnished to the Lenders
pursuant to any other clause of this Section 6.02;

 

(e)           no later than five (5) days after the delivery of each Compliance
Certificate pursuant to Section 6.02(b), (i) updated exhibits to the Security
Agreement in accordance with Section 4.14 of the Security Agreement and updated
exhibits to the Pledge Agreement in accordance with Section 4.6 of the Pledge
Agreement or confirming that there has been no change in either such exhibits
since the Closing Date (or the date of the last such report), (ii) a description
of each event, condition or circumstance during the last fiscal period covered
by such Compliance Certificate requiring a mandatory prepayment under
Section 2.05(b), (iii) a list of each Subsidiary that identifies each Subsidiary
as a Restricted Subsidiary, or an Unrestricted Subsidiary as of the date of
delivery of such Compliance Certificate and indicates whether such Subsidiary is
a Native American Subsidiary or an Immaterial Subsidiary and (iv) a report
setting forth the payments and receipts made or received, as applicable, under
the Opco Parent Cost Allocation Agreement, the GVR Parent Cost Allocation
Agreement or the Subsidiary Cost Allocation Agreements by Opco Holdings, GVR
Holdings (so long as GVR is a co-borrower hereunder) or any of their respective
Subsidiaries during the applicable period;

 

(f)            no later than five (5) days after the delivery of each Compliance
Certificate pursuant to Section 6.02(b) (or, if not received by the Borrower or
the applicable Subsidiary prior to the date of such delivery, promptly after
receipt thereof), a copy of (i) each report delivered by any Manager to any Loan
Party pursuant to any Management Agreement with respect to the calculation of
the Management Fees (as defined in the applicable Management Agreement) for the
fiscal period covered by such Compliance Certificate, (ii) each

 

123

--------------------------------------------------------------------------------


 

report delivered by any manager to any Unrestricted Subsidiary pursuant to a
management agreement or similar agreement with respect to calculation of the
related management fee for the fiscal period covered by such Compliance
Certificate, and (iii) each amendment, modification, consent or waiver to the
Manager Documents, the Opco Tax Sharing Agreement, the GVR Tax Sharing
Agreement, the Opco Parent Cost Allocation Agreement, the GVR Parent Cost
Allocation Agreement, any Subsidiary Cost Allocation Agreement, the Opco
Transition Services Agreement, the GVR Transition Services Agreement, any Opco
IP Agreement, any GVR IP Agreement or any Subsidiary Tax Sharing Agreement
entered into during such fiscal period not previously delivered pursuant to
Section 6.03(b);

 

(g)           promptly following the Administrative Agent’s or any Lender’s
request therefor, all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under the applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and

 

(h)           promptly, such additional information regarding the business,
legal, financial or corporate affairs of Parent, any Loan Party or any of their
respective Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks/IntraAgency or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

 

SECTION 6.03.              Notices.  Promptly after obtaining knowledge thereof,
notify the Administrative Agent of:

 

124

--------------------------------------------------------------------------------


 

(a)           the occurrence of any Default (such notice to be provided within
two Business Days of such knowledge);

 

(b)           any material amendment, waiver or other modification made to, or
delivery of any notice of default or termination or assignment of, any Manager
Document, any Management Fee Subordination Agreement, the Opco Parent Cost
Allocation Agreement, the GVR Cost Allocation Agreement, any Subsidiary Cost
Allocation Agreement, the Opco Transition Services Agreement, the GVR Transition
Services Agreement, the Opco Tax Sharing Agreement, the GVR Tax Sharing
Agreement, any Opco IP Agreement, any GVR IP Agreement or any Subsidiary Tax
Sharing Agreement;

 

(c)           any material amendment, waiver or other material modification made
to, or delivery of any notice of default or termination of, or the entry into,
any Material Contract or the PropCo Credit Agreement (together with a copy of
any such amendment, waiver, modification or notice);

 

(d)           the entering into by the Borrower or any Subsidiary of any
management contract (together with a copy of any such management contract)
whereby another Person will manage the gaming operations at one or more of the
properties owned or leased by the Borrower or its Subsidiaries;

 

(e)           any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including arising out of or resulting from
(i) breach or non-performance of, or any default or event of default under, a
Contractual Obligation of any Loan Party or any Subsidiary, (ii) any dispute,
litigation, investigation, proceeding or suspension between any Loan Party or
any Subsidiary and any Governmental Authority, (iii) the commencement of, or any
material development in, any litigation or proceeding affecting any Loan Party
or any Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights or the assertion or occurrence of any noncompliance by any
Loan Party or as any of its Subsidiaries with, or liability under, any
Environmental Law or Environmental Permit, or (iv) the occurrence of any ERISA
Event;

 

(f)            the occurrence of a Casualty Event or the damage, loss or
destruction of a material portion of the Collateral;

 

(g)           with respect to Plan years beginning on or after December 31,
2011, any documents or notices described in Section 101(k) of ERISA that any
Loan Party or ERISA Affiliate has received with respect to any Multiemployer
Plan;

 

(h)           receipt by Opco Holdings, GVR Holdings (so long as GVR is a
co-borrower hereunder), the Borrower or any Restricted Subsidiary of any written
communication to Opco Holdings, GVR Holdings (so long as GVR is a co-borrower
hereunder), the Borrower, any Restricted Subsidiary, any Manager or Fertitta
Entertainment from any Gaming Authority advising it of a material violation of
or material noncompliance with any Gaming Law by Opco Holdings, GVR Holdings (so
long as GVR is a co-borrower hereunder), the Borrower, any Restricted
Subsidiary, any Manager or Fertitta Entertainment; and

 

125

--------------------------------------------------------------------------------


 

(i)            the occurrence of any event of default under the PropCo Credit
Agreement.

 

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) through (i) (as applicable) and (y) setting forth
details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

 

SECTION 6.04.              Payment of Obligations.  File all U.S. federal and
other material tax returns required to be filed in any jurisdiction and pay,
discharge or otherwise satisfy as the same shall become due and payable, all its
material obligations and liabilities in respect of material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or in respect of its property.

 

SECTION 6.05.              Preservation of Existence, etc..  (a) Preserve, renew
and maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05 and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), Permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except, in the
case of this clause (b), (i) to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect or (ii) pursuant to a
transaction permitted by Section 7.04 or 7.05.

 

SECTION 6.06.              Maintenance of Properties; Employees.  Except if the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, (a) maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted, and (b) make all necessary renewals, replacements,
modifications, improvements, upgrades, extensions and additions thereof or
thereto in accordance with prudent industry practice.  The Borrower shall cause
all persons employed at properties of Opco Holdings, GVR Holdings (so long as
GVR is a co-borrower hereunder) or their respective Subsidiaries, in each case
at or below the general manager level, to be employees of the Borrower or any of
its Restricted Subsidiaries (excluding, for avoidance of doubt, employees of
Parent and its Subsidiaries providing shared services subject to overhead
reimbursements by Opco Holdings, GVR Holdings (so long as GVR is a co-borrower
hereunder) or their respective Subsidiaries pursuant to the Opco Parent Cost
Allocation Agreement or the GVR Parent Cost Allocation Agreement).

 

SECTION 6.07.            Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance reasonable and customary
for similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons and ensure that the Agents and the
Lenders are additional insureds and/or loss payees, as applicable, under such
insurance, as reasonably requested by the Administrative Agent.

 

126

--------------------------------------------------------------------------------


 

SECTION 6.08.              Compliance with Laws.  (a) Comply in all material
respects with any requirements of all Laws, and all orders, writs, injunctions
and decrees, of any Governmental Authority applicable to it or to its business
or property, except if the failure to do so could not reasonably be expected to
have a Material Adverse Effect, (b) take, or cause to be taken, all action
necessary to maintain in full force and effect and in good standing any and all
Gaming Permits and approvals or other entitlements allowing for the conduct,
either currently or in the future, of nonrestricted gaming activities on any
applicable Real Property (or any portion thereof), in each case, that are
material to the operation of such Real Property, and (c) take, or cause to be
taken, all action necessary to maintain in full force and effect and in good
standing any and all other Permits (including all Gaming Permits and Permits
under Liquor Laws) material to the operation of each Hotel/Casino Facility and
its IP Rights, Customer Data and Technology Systems.

 

SECTION 6.09.              Books and Records; Quarterly Conference Calls. 
(a) Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of Opco Holdings, GVR Holdings (so
long as GVR is a co-borrower hereunder), the Borrower and each Subsidiary.

 

(b)           At the request of the Administrative Agent, within 10 days after
the date of the delivery (or, if later, required delivery) of the annual or
quarterly financial information pursuant to Sections 6.01(a) and (b), beginning
with the delivery of the financial information for the fiscal year ended
December 31, 2012, hold a conference call or teleconference, at a time selected
by the Borrower and reasonably acceptable to the Administrative Agent, with all
of the Lenders that choose to participate, to review the financial results of
the previous fiscal year or fiscal quarter, as the case may be, and the
financial condition of the Borrower and its Subsidiaries and the Borrower and
the Restricted Subsidiaries and the Projections for the current fiscal year.

 

SECTION 6.10.              Inspection Rights.  (a) Subject to applicable Gaming
Laws, permit representatives, designees and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers and independent public accountants, all at the
reasonable expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two (2)
times during any calendar year absent the existence of an Event of Default and
only one (1) such time shall be at the Borrower’s expense; provided further,
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice.  The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants.

 

127

--------------------------------------------------------------------------------


 

(b)           Comply, and cause its Restricted Subsidiaries to comply, with the
covenants specified in Exhibit L.

 

SECTION 6.11.              Covenant to Guarantee Obligations and Give Security. 
(a) At the Borrower’s expense, promptly take all action necessary or reasonably
requested by the Administrative Agent to ensure that the Collateral and
Guarantee Requirement continues to be satisfied.

 

(b)           Without limiting the foregoing provisions of Section 6.11(a), upon
(A) the GVR Subsidiary Conversion (to the extent reasonably necessary to comply
with the Collateral and Guarantee Requirement), (B) the formation or acquisition
of any new direct or indirect Subsidiary (other than an Unrestricted Subsidiary)
by any Loan Party, (C) the designation in accordance with Section 6.14(a) of any
existing direct or indirect Unrestricted Subsidiary as a Restricted Subsidiary
or (D) an Immaterial Subsidiary’s ceasing to be designated as such pursuant to
6.14(b):

 

(i)            Concurrently with the GVR Subsidiary Conversion or, in the case
of any other formation, acquisition, designation or cessation, within thirty
(30) days thereafter or such longer period as the Administrative Agent may agree
in its discretion:

 

(A)          cause each such Restricted Subsidiary that is required to grant
Liens on its property under the Collateral and Guarantee Requirement to furnish
to the Administrative Agent a description of the Real Properties owned or leased
by such Restricted Subsidiary, in detail reasonably satisfactory to the
Administrative Agent;

 

(B)           cause (x) each such Restricted Subsidiary that is required to
grant Liens on its property pursuant to the Collateral and Guarantee Requirement
to duly execute and deliver to the Administrative Agent Mortgages, Security
Agreement Supplements, Pledge Agreement Supplements, Intellectual Property
Security Agreements, Control Agreements and a counterpart of the Intercompany
Note and to execute, deliver, file and record any such other documents,
statements, assignments, instruments, agreements or other papers and take all
other actions necessary in order to create a perfected security interest
(subject only to Permitted Liens) in all of its assets that are required to be
pledged pursuant to the Collateral and Guarantee Requirement (including, with
respect to such Mortgages, the documents listed in Section 6.13(b)), as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent (to the extent applicable due to similar jurisdiction
and/or type of property, consistent with the Mortgages, Security Agreement,
Pledge Agreement, Intellectual Property Security Agreements and other security
agreements in effect on the Closing Date), in each case granting Liens required
by the Collateral and Guarantee Requirement and (y) each direct or indirect
parent of each such Restricted Subsidiary to duly execute and deliver to the
Administrative Agent such Security Agreement Supplements and Pledge Agreement
Supplements and to execute, deliver, file and record any such other documents,
statements, assignments, instruments, agreements or other papers and take all
other actions (with the priority required by the Collateral Documents) as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent (to the extent applicable due to similar jurisdiction
and/or type of

 

128

--------------------------------------------------------------------------------


 

property, consistent with the Security Agreement and the Pledge Agreement in
effect on the Closing Date), in each case granting Liens required by the
Collateral and Guarantee Requirement;

 

(C)           subject to the receipt of any approvals required under applicable
Gaming Laws, (x) cause each such Restricted Subsidiary to deliver any and all
certificates representing Equity Interests (to the extent certificated) that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank and instruments evidencing the intercompany Indebtedness held
by such Restricted Subsidiary and required to be pledged pursuant to the
Collateral Documents, indorsed in blank to the Administrative Agent and
(y) cause each direct or indirect parent of such Restricted Subsidiary to
deliver any and all certificates representing the outstanding Equity Interests
(to the extent certificated) of such Restricted Subsidiary that are required to
be pledged pursuant to the Collateral and Guarantee Requirement, accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank and instruments evidencing the intercompany Indebtedness issued by such
Restricted Subsidiary and required to be pledged in accordance with the
Collateral Documents indorsed in blank to the Administrative Agent;

 

(D)          take and cause such Restricted Subsidiary and each direct or
indirect parent of such Restricted Subsidiary to take whatever action (including
the recording of Mortgages, the filing of Uniform Commercial Code financing
statements and (subject to applicable Gaming Laws) delivery of stock and
membership interest certificates and delivery of promissory notes duly endorsed
in favor of the Administrative Agent (if any such Investment is by way of loan
or advance)) as may be necessary in the reasonable opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid Liens required by the Collateral
and Guarantee Requirement, enforceable against all third parties in accordance
with their terms, except as such enforceability may be limited by Debtor Relief
Laws and by general principles of equity;

 

(E)           cause each such Restricted Subsidiary to duly execute and deliver
to the Administrative Agent a Guaranty Supplement or a new guaranty, in each
case in form and substance reasonably satisfactory to the Administrative Agent,
guaranteeing the Obligations; and

 

(F)           cause each such Restricted Subsidiary to deliver to the
Administrative Agent such documents and certificates as would have been required
pursuant to Sections 4.01(a)(iii) and (v) of this Agreement had such Subsidiary
been a Restricted Subsidiary on the Closing Date;

 

(ii)           concurrently with the GVR Subsidiary Conversion or, in the case
of any other formation, acquisition, designation or cessation, within thirty
(30) days after the request therefor by the Administrative Agent (or such longer
period as the Administrative Agent may agree in its discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the other Secured

 

129

--------------------------------------------------------------------------------


 

Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters of law set forth in this
Section 6.11(b) as the Administrative Agent may reasonably request;

 

(iii)          as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
parcel of Real Property that is required to be subject to a Lien for the benefit
of the Lenders pursuant to the Collateral and Guarantee Requirement any existing
title reports, surveys or environmental assessment reports; and

 

(iv)          after the Closing Date, concurrently with (x) the acquisition of
any material personal property by any Restricted Subsidiary other than an
Immaterial Subsidiary, (y) the acquisition of any owned Real Property by the
Borrower or any Restricted Subsidiary that is required to be subject to a Lien
for the benefit of the Lenders pursuant to the Collateral and Guarantee
Requirement or (z) the entering into, or renewal, by any Restricted Subsidiary
of a material ground lease in respect of Real Property that is required to be
subject to a Lien for the benefit of the Lenders pursuant to the Collateral and
Guarantee Requirement, and such personal property, owned Real Property or lease
shall not already be subject to a perfected Lien pursuant to the Collateral and
Guarantee Requirement, the Borrower shall give notice thereof to the
Administrative Agent and promptly thereafter shall cause such assets to be
subjected to a Lien to the extent required by the Collateral and Guarantee
Requirement and will take, or cause the relevant Loan Party to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien, including, as applicable, the
actions referred to in Section 6.13(b) with respect to Real Property.

 

(c)           Upon consummation of the GVR Subsidiary Conversion and the
completion of all items set forth in this Section 6.11 in connection therewith,
and subject to the receipt of any necessary Governmental Approvals, including
any approvals required under applicable Gaming Laws, GVR shall cease to be a
co-borrower hereunder and, from and after such date, all references to Borrower
shall include and refer to Opco only.  Upon GVR Holdings merging with and into
Opco Holdings, Opco Holdings shall assume all obligations of GVR Holdings
hereunder (and hereby agrees to execute and deliver such documentation as is
reasonably requested by the Administrative Agent to evidence the foregoing).

 

SECTION 6.12.              Compliance with Environmental Laws.  Except, in each
case, to the extent that the failure to do so could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, comply,
and take all reasonable actions to cause all lessees and other Persons operating
or occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and, in each case to the extent required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws.

 

130

--------------------------------------------------------------------------------


 

SECTION 6.13.              Further Assurances and Post-Closing Conditions. 
(a) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents.

 

(b)         In the case of any Real Property referred to in
Section 6.11(b)(i)(B) or 6.11(b)(iv), and, upon the occurrence of an Event of
Default, in the case of any Real Property owned or leased by Borrower or its
Restricted Subsidiaries that is not already a Mortgaged Property, provide the
Administrative Agent with Mortgages with respect to such owned Real Property
within thirty (30) days of the occurrence of such Event of Default or the
acquisition of, or, if requested by the Administrative Agent, entry into, or
renewal of, a material ground lease (determined, so long as no Event of Default
has occurred and is continuing, as provided in the definition of “Collateral and
Guarantee Requirement”) in respect of, such Real Property, together with:

 

(i)            evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
deem reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent for the benefit of the Secured Parties and that all filing
and recording taxes and fees have been paid or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent;

 

(ii)           fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies or the equivalent or other form available in
each applicable jurisdiction (the “Mortgage Policies”) in form and substance,
with endorsements (including endorsements for future advances under the Loan
Documents) and in amount, reasonably acceptable to the Administrative Agent (not
to exceed the value of the real properties covered thereby), issued, coinsured
and reinsured by title insurers reasonably acceptable to the Administrative
Agent, insuring the Mortgages to be valid subsisting Liens on the property
described therein, free and clear of all defects and encumbrances, subject to
Permitted Liens, and providing for such other affirmative insurance and such
coinsurance and direct access reinsurance as the Administrative Agent may
reasonably request;

 

(iii)          opinions of local counsel for the Loan Parties in states in which
such Real Properties are located, with respect to the enforceability of and the
creation of a valid Lien of record under, and perfection of, the Mortgages and
any related fixture filings in form and substance reasonably satisfactory to the
Administrative Agent;

 

(iv)          flood certificates covering each Mortgaged Property in form and
substance reasonably acceptable to the Administrative Agent, certified to the

 

131

--------------------------------------------------------------------------------


 

Administrative Agent in its capacity as such and certifying whether or not each
such Mortgaged Property is located in a flood hazard zone by reference to the
applicable FEMA map;

 

(v)           either (A) a letter or other evidence with respect to each
Mortgaged Property from the appropriate Governmental Authorities concerning the
current status of applicable zoning and building laws, (B) an ALTA 3.1 zoning
endorsement for the Mortgage Policies or (C) a zoning report prepared by The
Planning Zoning Resource Corporation indicating that such Mortgaged Property is
in material compliance with applicable zoning and building laws; and

 

(vi)          such other evidence that all other actions that the Administrative
Agent may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the property described in the Mortgages has been taken.

 

SECTION 6.14.              Designation of Subsidiaries.  (a) At the Borrower’s
election, at any time after the Closing Date designate any Restricted Subsidiary
(other than GVR, NP Lake Mead LLC, NP Santa Fe LLC, NP Texas LLC or any other
Restricted Subsidiary into which any portion of the assets (other than de
minimis assets) of any of the foregoing entities are transferred on or after the
Closing Date (by Investment, Disposition, merger, consolidation or otherwise))
as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Borrower and the Restricted Subsidiaries shall
be in compliance, on a Pro Forma Basis, with the covenants set forth in
Section 7.11 (and, as a condition precedent to the effectiveness of any such
designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance), (iii) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any Junior
Financing, any Indebtedness in an aggregate principal amount greater than or
equal to the Threshold Amount or any Permitted Refinancing Indebtedness in
respect thereof, (iv) the Investment resulting from the designation of any such
Subsidiary as an Unrestricted Subsidiary pursuant to this Section 6.14(a) is
permitted by Section 7.02, (v) any Indebtedness or Liens of any Unrestricted
Subsidiary designated as a Restricted Subsidiary pursuant to this
Section 6.14(a) are permitted by Sections 7.03 and 7.01, respectively, (vi) no
Restricted Subsidiary may be designated as an Unrestricted Subsidiary if it was
previously designated an Unrestricted Subsidiary, (vii) prior to the First Test
Date, no Unrestricted Subsidiary may be designated as a Restricted Subsidiary,
(viii) no Restricted Subsidiary may be designated as an Unrestricted Subsidiary
if it owns a Core Property and (ix) no Restricted Subsidiary may be designated
as an Unrestricted Subsidiary if (after giving effect to such designation) it
will provide any Guarantee of any Indebtedness of the Borrower or any other
Restricted Subsidiary.  The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the Fair Market Value of the assets of such
Subsidiary (less any liabilities of such Subsidiary, excluding the Obligations,
that will not constitute liabilities of any Loan Parties after such designation)
at the time that such Subsidiary is designated as an Unrestricted Subsidiary. 
The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time.

 

132

--------------------------------------------------------------------------------


 

(b)           At the Borrower’s election, at any time, designate a Restricted
Subsidiary as an Immaterial Subsidiary, but only to the extent that such
designation is consistent with the definition of “Immaterial Subsidiary,” or as
a Native American Subsidiary, but only to the extent that such designation is
consistent with the definition of “Native American Subsidiary”.  Upon any
Immaterial Subsidiary’s or Native American Subsidiary’s (whether designated as
such on the Closing Date or thereafter pursuant to the preceding sentence)
ceasing to satisfy any of the requirements set forth in the definition of such
term, the Borrower shall notify the Administrative Agent thereof and shall take
the actions required pursuant to Section 6.11 and such Subsidiary shall cease to
be an Immaterial Subsidiary or Native American Subsidiary, as the case may be. 
Notwithstanding the foregoing, after the Closing Date the Borrower may not
designate any Subsidiary as an Immaterial Subsidiary if (i) the Fair Market
Value of the assets of such Subsidiary at the time of designation exceeds
$10,000,000 or (ii) the sum of the Fair Market Value of the assets of such
Subsidiary and all other Subsidiaries so designated after the Closing Date
(determined at the time of designation), plus the aggregate amount of
Investments made by the Loan Parties in Immaterial Subsidiaries as provided in
Section 7.02(c) exceeds $50,000,000.

 

SECTION 6.15.              Information Regarding Collateral.  Furnish to the
Administrative Agent prompt written notice of any change (a) in any Loan Party’s
corporate name, (b) in the location of any Loan Party’s chief executive office,
its principal place of business, and, upon request of the Administrative Agent,
in the location of any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility),
(c) in any Loan Party’s identity, jurisdiction of organization or organizational
structure or (d) in any Loan Party’s U.S. Federal Taxpayer Identification
Number, as applicable, and, in any event, no such change shall be effected or
permitted unless all filings have been made (or will be made on a timely basis)
under applicable Laws or otherwise and all other actions have been taken (or
will be taken on a timely basis) that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral; provided
that any such written notice under clauses (a) or (c) above shall be given to
the Administrative Agent not less than thirty (30) days prior to such change (or
such shorter period as the Administrative Agent may agree in writing); provided
further, that no Loan Party shall change its jurisdiction of organization to a
jurisdiction located outside the United States without the consent of the
Required Lenders.

 

SECTION 6.16.              Corporate Separateness.  (a) Satisfy, and cause each
of its Restricted Subsidiaries and Unrestricted Subsidiaries to satisfy,
customary corporate, limited liability company and other formalities, including,
as applicable, the holding of regular board of managers’ or members’ meetings or
action by managers or members without a meeting and the maintenance of corporate
records.

 

(b)           Ensure that (i) no bank account of any Unrestricted Subsidiary
shall be held jointly with the Borrower or any of its Restricted Subsidiaries
and no bank account of the Borrower or any Restricted Subsidiary shall be held
jointly with any of the Unrestricted Subsidiaries or any other Person, and
(ii) any financial statements distributed to any creditors of any Unrestricted
Subsidiary shall clearly establish or indicate the corporate separateness of
such Unrestricted Subsidiary from Opco Holdings, GVR Holdings (so long as GVR is
a co-borrower hereunder), the Borrower and its Restricted Subsidiaries.

 

133

--------------------------------------------------------------------------------


 

SECTION 6.17.              [Reserved].

 

SECTION 6.18.              Manager Documents.

 

(a)           Payment of Sums Due Under Manager Documents.  Subject to the
Management Fee Subordination Agreements, pay all management fees and other
charges reserved in or payable under the Manager Documents on or prior to the
due date thereof except where (i) the validity or amount thereof is being
contested in good faith, (ii) the Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (iii) the failure to
make payment pending such contest would not reasonably be expected to result in
a Material Adverse Effect.

 

(b)           Performance of Covenants.  (i) Promptly perform and observe in all
material respects all of the terms, covenants and conditions required to be
performed and observed by any Loan Party under the Manager Documents, the breach
of which would permit any party to any Manager Document validly to terminate
such Manager Document (including, without limitation, all payment obligations),
(ii) do all things commercially reasonable to preserve and to keep unimpaired
its rights under the Manager Documents, (iii) not waive, excuse or discharge any
of the material obligations of the Manager or any other party to any of the
Manager Documents without the Administrative Agent’s prior written consent in
each instance, and (iv) enforce the material obligations of each Manager and the
other parties to each of the Manager Documents, except, in the case of the
foregoing clauses (i) through (iv), in any such case where same would not
reasonably be expected to have a Material Adverse Effect.

 

(c)           No Modification or Termination.

 

(i)            Not consent to or acquiesce in any amendment, modification,
waiver or change to any Manager Document in any manner adverse to the interests
of the Lenders in any material respect; it being acknowledged and agreed by the
parties hereto, that in any event any amendment, waiver or other modification
which would have the effect of (A) increasing management fees, required reserves
or termination fees or (B) shortening the term thereof shall be deemed adverse
to the interests of the Lenders in a material respect.

 

(ii)           Not permit, consent to or acquiesce in any cancellation,
termination or surrender of any Manager Document.

 

(iii)          Notwithstanding Sections 6.18(c)(i) and (ii) above, the Loan
Parties may (A) upon acquiring or opening a new Hotel/Casino Facility or Tavern
Business in accordance with the terms hereof, enter into (1) an Additional
Management Agreement in respect thereof and/or (2) an Additional Manager
Allocation Agreement in the same form as the Manager Allocation Agreement with
such changes as are reasonably requested by or are acceptable to the
Administrative Agent, in each case with an Affiliate of Fertitta Entertainment,
and in each case so long as such Affiliate executes a Management Fee
Subordination Agreement and Fertitta Entertainment signs a Management Agreement
Guaranty in respect thereof in the same form as the GVR Management Fee
Subordination Agreement and GVR Management Agreement Guaranty

 

134

--------------------------------------------------------------------------------


 

with such changes are are reasonably requested by or are acceptable to the
Administrative Agent, and (B) upon closing or Disposing of any Hotel/Casino
Facility or Tavern Business in accordance with the terms hereof, terminate the
Manager Documents applicable to such Hotel/Casino Facility or Tavern Business.

 

(d)           Notices of Default.  Promptly (but in no event later than two
(2) Business Days after the Borrower’s receipt thereof) deliver (or cause to be
delivered) to the Administrative Agent copies of any written notice of default
by any party under any Manager Document, or of any written notice from any
Manager or any other party to any Manager Document of its intention to terminate
such Manager Document.

 

(e)           Delivery of Information.  Promptly furnish (or cause to be
furnished) to the Administrative Agent copies of such information and evidence
as the Administrative Agent may reasonably request concerning the Borrower’s and
other Loan Parties’ due observance, performance and compliance with the terms,
covenants and conditions of each Manager Document.

 

(f)            Other Management Agreements; Delegation of Manager’s Duties. 
Except as permitted under Section 6.18(c)(iii) above, not enter into any
management agreements other than the Management Agreements in effect on the
Closing Date or permit any Manager to assign or sub-contract its duties or
responsibilities under any Management Agreement (except as permitted under the
Opco Management Agreement or GVR Management Agreement as in effect on the date
hereof or in any Additional Management Agreement, as the case may be).

 

(g)           Further Assurances.  At its sole cost and expense, shall execute
and deliver to Administrative Agent, within five (5) Business Days after
request, such documents, instruments or agreements as may be reasonably required
to permit the Administrative Agent to cure any default under any Manager
Document.

 

(h)           Management Agreement Cure By Administrative Agent.  In the event
of a default by the Borrower or any other Loan Party in the performance of any
of its obligations under any Manager Document beyond any applicable notice and
cure periods therein, including, without limitation, any default in the payment
of any sums payable thereunder, then, in each and every such case, subject to
applicable Gaming Laws, the Administrative Agent may, at its option, cause the
default or defaults to be remedied.  The Borrower shall, on demand, reimburse
the Administrative Agent for all advances made and out-of-pocket expenses
incurred by the Administrative Agent in curing any such default (including,
without limitation, reasonable attorneys’ fees and disbursements), together with
interest thereon computed at the Default Rate from the date that such advance is
made to and including the date the same is paid to the Administrative Agent.

 

(i)            Subordination.  At all times cause each Management Agreement and
all management fees payable thereunder to be subordinated to the Obligations and
the Liens held by the Administrative Agent pursuant to the Management Fee
Subordination Agreements (or otherwise on terms satisfactory to the
Administrative Agent in its sole discretion).

 

135

--------------------------------------------------------------------------------


 

(j)            Rights of Administrative Agent.  The Administrative Agent shall
have the right (but shall have no obligation) at any time that there shall exist
and be continuing an Event of Default, to take in Administrative Agent’s own
name or in the name of the applicable Loan Party (but at the Borrower’s expense,
which shall be reimbursed to the Administrative Agent upon demand and shall
constitute part of the Obligations), such action as Administrative Agent may at
any time or from time to time determine to be necessary, subject to applicable
Gaming Laws:

 

(i)            to exercise any of the rights of the Loan Parties under the
Manager Documents and to request and require any Manager to attorn to
Administrative Agent (or its designee);

 

(ii)           to terminate any Manager Document in accordance with, and subject
to the terms of, such Manager Document and, if applicable, the corresponding
Management Fee Subordination Agreement;

 

(iii)          to amend, modify or extend any Manager Document by agreement with
the corresponding Manager or other parties thereto;

 

(iv)          to cure any default under any Manager Document; and

 

(v)           to protect the rights of the Administrative Agent and the Secured
Parties hereunder and under any Manager Document;

 

and the Administrative Agent shall incur no liability as between itself and the
Loan Party if any action taken by or on its behalf in good faith pursuant hereto
shall prove to be, in whole or in part, inadequate or invalid.  Without limiting
any of the rights, powers and privileges granted to the Administrative Agent in
the other Loan Documents, the Borrower hereby irrevocably makes, constitutes and
empowers and authorizes the Administrative Agent (and all officers, employees or
agents designated by the Administrative Agent) and hereby irrevocably appoints
the Administrative Agent as the Borrower’s attorney-in-fact (which irrevocable
appointment is coupled with an interest) for the purpose of enforcing the
Borrower’s rights under each Management Agreement and the Administrative Agent’s
rights in Section 6.18(h) and (j) (in the case of 6.18(j), upon the occurrence
and continuance of an Event of Default).  The Borrower shall, within five
(5) Business Days after written request is made therefor by the Administrative
Agent, execute and deliver to the Administrative Agent or to any party
designated by the Administrative Agent, such further instruments, agreements,
powers, assignments, conveyances or the like as may be reasonably necessary or
desirable to complete or perfect the interest, rights or powers of the
Administrative Agent pursuant to this Section 6.18 or as may otherwise be
required by the Administrative Agent.

 

SECTION 6.19.              [Reserved].

 

SECTION 6.20.              Ratings.  Use commercially reasonable efforts to
obtain and maintain at all times on and after the Closing Date (i) a public
corporate family rating of the Borrower and a rating of the Loans, in each case
from Moody’s, and (ii) a public corporate credit rating of the Borrower and a
rating of the Loans, in each case from S&P (it being understood and agreed that
“commercially reasonable efforts” shall in any event include the payment by the

 

136

--------------------------------------------------------------------------------


 

Borrower of customary rating agency fees, cooperation with information and data
requests by Moody’s and S&P in connection with their ratings process and the
participation by senior management of the Borrower in a ratings presentation to
Moody’s and S&P).

 

SECTION 6.21.              Equity Issuances.  In the case of each of Opco
Holdings and (so long as GVR is a co-borrower hereunder) GVR Holdings,
contribute to the Borrower, on or prior to the date which is five (5) Business
Days after the receipt of such Net Cash Proceeds, 100% of all Net Cash Proceeds
received by either Opco Holdings or (so long as GVR is a co-borrower hereunder)
GVR Holdings in respect of any capital contribution or any sale or issuance of
its Equity Interests.

 

SECTION 6.22.              Subsidiary Cost Allocation Agreements.  (i) Promptly
perform and observe in all material respects all of the terms, covenants and
conditions required to be performed and observed by the Borrower under any
Subsidiary Cost Allocation Agreement, (ii) do all things commercially reasonable
to preserve and to keep unimpaired its material rights under any Subsidiary Cost
Allocation Agreement, (iii) not waive, excuse or discharge any of the material
obligations of any Unrestricted Subsidiary under any Subsidiary Cost Allocation
Agreement without the Administrative Agent’s prior written consent in each
instance, and (iv) enforce the material obligations of each Unrestricted
Subsidiary under any Subsidiary Cost Allocation Agreement.

 

SECTION 6.23.              Parent Cost Allocation Agreements, etc.. 
(a) (i) Promptly perform and observe in all material respects all of the terms,
covenants and conditions required to be performed and observed by Opco Holdings,
GVR Holdings (for so long as GVR is a co-borrower hereunder), the Borrower and
their respective Subsidiaries under the Opco Parent Cost Allocation Agreement,
the GVR Parent Cost Allocation Agreement, the Opco IP Agreements and the GVR IP
Agreements, (ii) do all things commercially reasonable to preserve and to keep
unimpaired their respective material rights under the Opco Parent Cost
Allocation Agreement, the GVR Parent Cost Allocation Agreement, the Opco IP
Agreements and the GVR IP Agreements, (iii) not waive, excuse or discharge any
of the material obligations of the Parent or any other party under any of the
Opco Parent Cost Allocation, the GVR Parent Cost Allocation Agreement, the Opco
IP Agreements and the GVR IP Agreements without the Administrative Agent’s prior
written consent in each instance, and (iv) enforce the material obligations of
the Parent and any other party under the Opco Parent Cost Allocation Agreement,
the GVR Parent Cost Allocation Agreement, the Opco IP Agreements and the GVR IP
Agreements.

 

(b)           Cure by Administrative Agent.  In the event of a default by the
Borrower or any other Loan Party in the performance of any of their respective
obligations under any of the Opco Parent Cost Allocation Agreement, the GVR
Parent Cost Allocation Agreement, the Opco IP Agreements or the GVR IP
Agreements beyond any applicable notice and cure periods respectively set forth
in such agreements, including, without limitation, any default in the payment of
any sums payable under either agreement, then, in each and every such case,
subject to applicable Gaming Laws, the Administrative Agent may, at its option,
cause the default or defaults to be remedied.  The Borrower shall, on demand,
reimburse the Administrative Agent for all advances made and out-of-pocket
expenses incurred by the Administrative Agent in curing any such default
(including, without limitation, reasonable attorneys’ fees and

 

137

--------------------------------------------------------------------------------


 

disbursements), together with interest thereon computed at the Default Rate from
the date that such advance is made to and including the date the same is paid to
the Administrative Agent.

 

(c)           Rights of Administrative Agent.  The Administrative Agent shall
have the right (but shall have no obligation) at any time that there shall exist
and be continuing an Event of Default, to take in Administrative Agent’s own
name or in the name of the Borrower (but at the Borrower’s expense, which shall
be reimbursed to the Administrative Agent upon demand and shall constitute part
of the Obligations), such action as Administrative Agent may at any time or from
time to time determine to be necessary, subject to applicable Gaming Laws:

 

(i)            to exercise any of the rights of the Borrower or any other Loan
Party under the Opco Parent Cost Allocation Agreement, the GVR Parent Cost
Allocation Agreement, any Opco IP Agreement or any GVR IP Agreement;

 

(ii)           to terminate the Opco Parent Cost Allocation Agreement, the GVR
Parent Cost Allocation Agreement, any Opco IP Agreement or any GVR IP Agreement
in accordance with the terms of each such agreement;

 

(iii)          to amend, modify or extend any of the Opco Parent Cost Allocation
Agreement, the GVR Parent Cost Allocation Agreement, any Opco IP Agreement or
any GVR IP Agreement by agreement with the other parties thereto;

 

(iv)          to cure any default under any of the Opco Parent Cost Allocation
Agreement, the GVR Parent Cost Allocation Agreement, any Opco IP Agreement or
any GVR IP Agreement; and

 

(v)           to protect the rights of the Administrative Agent and the Lenders
hereunder and under the Opco Parent Cost Allocation Agreement, the GVR Parent
Cost Allocation Agreement, the Opco IP Agreements and the GVR IP Agreements;

 

and the Administrative Agent shall incur no liability as between itself and the
Borrower and other Loan Parties if any action taken by or on its behalf in good
faith pursuant hereto shall prove to be, in whole or in part, inadequate or
invalid.  Without limiting any of the rights, powers and privileges granted to
the Administrative Agent in the other Loan Documents, the Borrower hereby
irrevocably makes, constitutes and empowers and authorizes the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) and hereby irrevocably appoints the Administrative Agent as the
Borrower’s attorney-in-fact (which irrevocable appointment is coupled with an
interest) for the purpose of enforcing the Borrower’s rights under the Opco
Parent Cost Allocation Agreement, the GVR Parent Cost Allocation Agreement, the
Opco IP Agreements and the GVR IP Agreements and the Administrative Agent’s
rights in Section 6.23(b) and (c) (in the case of 6.23(c), upon the occurrence
and continuance of an Event of Default).  The Borrower shall, within five
(5) Business Days after written request is made therefor by the Administrative
Agent, execute and deliver to the Administrative Agent or to any party
designated by the Administrative Agent, such further instruments, agreements,
powers, assignments, conveyances or the like as may be reasonably necessary or
desirable to complete or perfect the interest, rights or powers of the
Administrative

 

138

--------------------------------------------------------------------------------


 

Agent pursuant to this Section 6.23 or as may otherwise be required by the
Administrative Agent.

 

ARTICLE VII

 

Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any of the Restricted Subsidiaries, Opco Holdings
or (so long as GVR is a co-borrower hereunder) GVR Holdings to, directly or
indirectly:

 

SECTION 7.01.              Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens existing on the Closing Date and listed on
Schedule 7.01(b) and any modifications, replacements, renewals or extensions
thereof; provided that (i) any such Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien, and (B) proceeds and products thereof,
and (ii) such Liens shall secure only those obligations which they secure on the
Closing Date and refinancings, extensions, renewals and replacements thereof
permitted hereunder;

 

(c)           Liens for taxes, assessments or governmental charges which are not
yet due or delinquent or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 

(d)           statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than thirty (30) days or if more than thirty (30) days overdue, are unfiled
and no other action has been taken to enforce such Lien or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(e)           (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary;

 

(f)            deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money
and Capitalized Leases),

 

139

--------------------------------------------------------------------------------


 

statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) incurred in the ordinary course of business;

 

(g)                                 public and private easements, rights-of-way,
restrictions, encroachments, protrusions, franchises, licenses, permits, zoning
laws, covenants, conditions, restrictions and other similar non-monetary
encumbrances and minor title defects affecting real property which, in the
aggregate, do not in any case materially interfere with the ordinary conduct of
the business of the Borrower or any Restricted Subsidiary and any and all
exceptions to title disclosed on Schedule B of each of the Mortgage Policies to
the extent reasonably acceptable to the Administrative Agent;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(i)                                     Liens securing Indebtedness permitted
under Section 7.03(e); provided that (i) such Liens attach concurrently with or
within two hundred seventy (270) days after the acquisition of the property
subject to such Liens, (ii) such Liens do not at any time encumber any property
except for the property financed by such Indebtedness, accessions thereto and
the proceeds and the products thereof, (iii) with respect to Capitalized Leases,
such Liens do not at any time extend to or cover any assets (except for
accessions to such assets) other than the assets subject to such Capitalized
Leases; provided that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by such
lender and (iv) the amount of Indebtedness secured thereby does not exceed the
cost of the acquisition of such property;

 

(j)                                     (i) Real Property Leases and other
leases, licenses, subleases or sublicenses, in each case, granted to others in
the ordinary course of business and which do not (x) interfere in any material
respect with the business of the Borrower or any Restricted Subsidiary or
(y) secure any Indebtedness;

 

(k)                                  Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;

 

(l)                                     Liens (i) of a collection bank arising
under Section 4-210 of the Uniform Commercial Code on items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business; (iii) in favor
of a banking institution arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry and (iv) in favor of Wells Fargo Bank, N.A. in
the form of debit and set-off rights arising under the Wells Fargo
Indemnification Agreement;

 

(m)                               Liens (i) on cash advances in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Sections 7.02(i) and (n) to be applied against the purchase price for such
Investment, and (ii) consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.05, in each case, solely to the extent
such

 

140

--------------------------------------------------------------------------------


 

Investment or Disposition, as the case may be, would have been permitted on the
date of the creation of such Lien;

 

(n)                                 Liens in favor of the Borrower or a
Subsidiary Guarantor (other than an Immaterial Subsidiary) securing Indebtedness
permitted under Section 7.03(d);

 

(o)                                 Liens existing on property at the time of
its acquisition or existing on the property of any Person at the time such
Person becomes a Restricted Subsidiary (other than by designation as a
Restricted Subsidiary pursuant to Section 6.14), in each case after the Closing
Date (other than Liens on the Equity Interests of any Person that becomes a
Restricted Subsidiary); provided that (i) such Lien was not created in
contemplation of such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e);

 

(p)                                 any interest or title of a lessor under
leases entered into by the Borrower or any of the Restricted Subsidiaries (in
their capacities as lessee) in the ordinary course of business;

 

(q)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale of goods entered into by
the Borrower or any of the Restricted Subsidiaries in the ordinary course of
business permitted by this Agreement;

 

(r)                                    Liens deemed to exist in connection with
Investments in repurchase agreements permitted under Section 7.02; provided that
such Liens do not extend to any assets other than those that are the subject of
such repurchase agreement;

 

(s)                                  Liens encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;

 

(t)                                    Liens that are contractual rights of
set-off (i) relating to the establishment of depository relations with banks not
given in connection with the issuance of Indebtedness, (ii) relating to pooled
deposit or sweep accounts of the Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any Restricted Subsidiary in the ordinary course of business;

 

(u)                                 Liens solely on any cash earnest money
deposits made by the Borrower or any of the Restricted Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder;

 

(v)                                 Liens arising from precautionary UCC
financing statement filings regarding operating leases entered into in the
ordinary course of business;

 

(w)                               Ground Leases on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located; and

 

141

--------------------------------------------------------------------------------


 

(x)                                   other Liens on assets securing
Indebtedness outstanding in an aggregate principal amount not to exceed
$15,000,000; provided however that no Liens on assets constituting Collateral
shall be permitted pursuant to this clause (x).

 

SECTION 7.02.                                         Investments.  Make or hold
any Investments, except:

 

(a)                                  Investments by the Borrower or a Restricted
Subsidiary in assets that were Cash Equivalents when such Investments were made;

 

(b)                                 loans or advances to officers, directors,
board managers and employees of the Borrower and the Restricted Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes so long as made in
accordance with applicable law and (ii) in connection with such Person’s
purchase of Equity Interests of Opco Holdings or (so long as GVR is a
co-borrower hereunder) GVR Holdings (or any direct or indirect parent thereof)
(provided that the amount of such loans and advances described in this
clause (b)(ii) shall be contributed to the Borrower in cash as common equity);
provided the aggregate principal amount of all loans and advances made in
reliance on this clause (b) shall not exceed $500,000 at any time outstanding;

 

(c)                                  Investments by the Borrower or any
Restricted Subsidiary in any Restricted Subsidiary (excluding any new Restricted
Subsidiary which becomes (or would become) a Subsidiary Guarantor concurrently
with such Investment) or by a Restricted Subsidiary in the Borrower; provided
that (i) the sum of the aggregate amount of Investments in any Immaterial
Subsidiary plus, if such Subsidiary was designated as an Immaterial Subsidiary
after the Closing Date in accordance with Section 6.14, the Fair Market Value of
the assets of such Subsidiary at the time of designation, shall not exceed
$10,000,000 and (ii) the sum of the aggregate amount of all Investments in all
Immaterial Subsidiaries plus the Fair Market Value of the assets of all
Subsidiaries designated as Immaterial Subsidiaries after the Closing Date
(determined at the time of designation) in accordance with Section 6.14 shall
not exceed $50,000,000;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and other credits to suppliers in the ordinary course
of business;

 

(e)                                  Investments consisting of
Liens, Indebtedness, fundamental changes, Dispositions and Restricted Payments
permitted under Sections 7.01, 7.03, 7.04, 7.05 and 7.06, respectively; provided
that for purposes of any Indebtedness incurred by a Restricted Subsidiary that
is an Immaterial Subsidiary in favor of a Loan Party, and any Dispositions by a
Loan Party to a Restricted Subsidiary that is an Immaterial Subsidiary, such
Investments shall be permitted pursuant to the other provisions of this
Section 7.02 (and not solely pursuant to this clause (e));

 

(f)                                    Investments existing on the Closing Date
and set forth on Schedule 7.02(f) by the Borrower or any Restricted Subsidiary
in the Borrower or any other Restricted Subsidiary; provided that (x) the amount
of the original Investment is not increased except by the terms of such
Investment or as otherwise permitted by this Section 7.02 and (y) any Investment
in the

 

142

--------------------------------------------------------------------------------


 

form of Indebtedness of any Loan Party owed to any Restricted Subsidiary that is
an Immaterial Subsidiary shall be subject to the subordination terms set forth
in the Intercompany Note;

 

(g)                                 Investments in Swap Contracts permitted
under Section 7.03;

 

(h)                                 promissory notes and other noncash
consideration received in connection with Dispositions permitted by
Section 7.05;

 

(i)                                     the purchase or other acquisition after
the Closing Date by the Borrower or a wholly owned Restricted Subsidiary of the
Borrower of property and assets or businesses of any Person or of assets
constituting a business unit, a line of business or division of such Person, or
Equity Interests in a Person that, upon the consummation thereof, will be a
Restricted Subsidiary (including as a result of a merger or consolidation);
provided that, with respect to each purchase or other acquisition made pursuant
to this Section 7.02(i) (each, a “Permitted Acquisition”):

 

(A)                              subject to clause (B) below, all property,
assets and businesses acquired in such purchase or other acquisition shall
constitute Collateral (unless the same constitute Excluded Assets) and each
applicable Loan Party and any such newly created or acquired Subsidiary (and, to
the extent required under the Collateral and Guarantee Requirement, the
Subsidiaries of such created or acquired Subsidiary) shall be a Subsidiary
Guarantor and shall have complied with the requirements of Section 6.11, within
the times specified therein;

 

(B)                                the aggregate amount of consideration (cash
and noncash and including the Fair Market Value of all Equity Interests issued
or transferred to the sellers thereof, all indemnities, earnouts and other
contingent payment obligations to, and the aggregate amounts paid or to be paid
under noncompete, consulting and other affiliated agreements with, the sellers
thereof, all write-downs of property and reserves for liabilities with respect
thereto and all assumptions of debt, liabilities and other obligations in
connection therewith) paid during the term of this Agreement (i) in respect of
all Permitted Acquisitions shall not exceed $300,000,000 and (ii) in respect of
acquisitions of Persons that do not become Restricted Subsidiaries (including
Persons who do not become wholly owned Subsidiaries of the Borrower) shall not
exceed $25,000,000 of such $300,000,000;

 

(C)                                the acquired property, assets, business or
Person is in the same line of business as the Borrower or a Restricted
Subsidiary;

 

(D)                               (1) immediately before and immediately after
giving Pro Forma Effect to any such purchase or other acquisition, no Default
shall have occurred and be continuing and (2) immediately after giving effect to
such purchase or other acquisition (including any Indebtedness incurred in
connection therewith), (i) the Borrower and the Restricted Subsidiaries shall be
in Pro Forma Compliance with all of the covenants set forth in Section 7.11 and
(ii)  the Total Leverage Ratio (as determined on a Pro Forma Basis after giving
effect to such purchase or other acquisition) shall be at least 0.25 less than
the maximum Total Leverage Ratio permitted as of the end of the

 

143

--------------------------------------------------------------------------------


 

most recent Test Period under Section 7.11 (i.e., if the maximum Total Leverage
Ratio permitted to be maintained as of the end of the most recent Test Period
under Section 7.11 is 5.50:1.00, then after giving effect to such purchase or
other acquisition on a Pro Forma Basis, the Total Leverage Ratio may not exceed
5.25:1.00), with such compliance with preceding clauses (i) and (ii) to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such purchase or other acquisition had been consummated as of the first
day of the four-quarter fiscal period covered thereby and evidenced by a
certificate from a Responsible Officer of the Borrower demonstrating such
compliance calculation in reasonable detail;

 

(E)                                 no Person acquired pursuant to, or formed to
effect, a Permitted Acquisition may be designated as an Unrestricted Subsidiary
simultaneously with the consummation of such Permitted Acquisition;

 

(F)                                 any Person acquired pursuant to a Permitted
Acquisition that will, upon the consummation thereof, become a Restricted
Subsidiary of the Borrower shall be a Restricted Subsidiary not less than 85% of
the Equity Interests of which are owned by the Borrower or another wholly owned
Restricted Subsidiary of the Borrower; and

 

(G)                                the Borrower shall have delivered to the
Administrative Agent, on behalf of the Lenders, no later than five (5) Business
Days after the date on which any such purchase or other acquisition is
consummated, a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (i) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;

 

(j)                                     [reserved];

 

(k)                                  Investments in the ordinary course of
business consisting of Article 3 of the Uniform Commercial Code endorsements for
collection or deposit and Article 4 of the Uniform Commercial Code customary
trade arrangements with customers consistent with past practices;

 

(l)                                     Investments (including debt obligations
and Equity Interests) received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers arising in the
ordinary course of business or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

 

(m)                               loans and advances to Opco Holdings or (so
long as GVR is a co-borrower hereunder) GVR Holdings (or any direct or indirect
parent thereof) in lieu of, and not in excess of the amount of (after giving
effect to any other loans, advances or Restricted Payments in respect thereof),
Restricted Payments to the extent permitted to be made to Opco Holdings or (so
long as GVR is a co-borrower hereunder) GVR Holdings (or such parent) in
accordance with Section 7.06(e);

 

144

--------------------------------------------------------------------------------


 

(n)                                 so long as immediately before and
immediately after giving effect to any such Investment, (i) no Default has
occurred and is continuing, (ii) the Borrower and the Restricted Subsidiaries
will be in Pro Forma Compliance with the covenants set forth in Section 7.11,
and (iii) the Total Leverage Ratio (as determined on a Pro Forma Basis after
giving effect to such Investments) shall be at least 0.25 less than the maximum
Total Leverage Ratio permitted as of the end of the most recent Test Period
under Section 7.11 (i.e., if the maximum Total Leverage Ratio permitted to be
maintained as of the end of the most recent Test Period under Section 7.11 is
5.50:1.00, then after giving effect to such Investment on a Pro Forma Basis, the
Total Leverage Ratio may not exceed 5.25:1.00), with the compliance under the
preceding clauses (ii) and (iii) determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such Investments had been made as
of the first day of the four-quarter fiscal period covered thereby and evidenced
by a certificate from the principal accounting officer of the Borrower
demonstrating such compliance in reasonable detail, Investments in an aggregate
amount from and after the Closing Date not to exceed the sum of (A) an amount
equal to $150,000,000, plus (B) the aggregate amount of the Net Cash Proceeds of
Permitted Equity Issuances (other than Permitted Equity Issuances made pursuant
to Section 8.04) received after the Closing Date that are Not Otherwise Applied,
plus (C) the amount of Cumulative Excess Cash Flow that is Not Otherwise Applied
plus (D) an amount equal to returns or refunds (including Project
Reimbursements) of Qualifying Investments (excluding, for the avoidance of
doubt, any interest, earnings, returns or other gains in respect of such
Qualifying Investments) received by the Borrower and its Restricted Subsidiaries
from Persons other than Loan Parties after the Closing Date that is Not
Otherwise Applied;

 

(o)                                 advances of payroll payments to employees of
the Borrower and the Restricted Subsidiaries in the ordinary course of business;

 

(p)                                 so long as no Event of Default has occurred
and is continuing or would result therefrom, (x) Native American Investments of
the type described in clause (ii) of the definition thereof as set forth in
Schedule 7.02(p) and (y) Native American Investments of the type described in
clause (i) of the definition thereof; provided that the aggregate amount of all
such Native American Investments made in reliance on preceding sub-clause (y) in
any fiscal year shall not exceed $5,000,000; provided further, that (i) to the
extent the aggregate amount of all such Native American Investments made in any
fiscal year in reliance on preceding sub-clause (y) is less than $5,000,000, the
amount of such difference (the “Native American Investment Rollover Amount”) may
be carried forward one time and used to make Native American Investments of the
type described in clause (i) of the definition thereof in the next succeeding
fiscal year and (ii) any such Native American Investments made in any fiscal
year shall be counted against the $5,000,000 base amount with respect to such
fiscal year after being counted against any Native American Investment Rollover
Amount available with respect to such fiscal year;

 

(q)                                 Investments of a Restricted Subsidiary
acquired after the Closing Date or of a Person merged into the Borrower or
merged or consolidated with a Restricted Subsidiary in accordance with
Section 7.04 after the Closing Date, to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

 

145

--------------------------------------------------------------------------------


 

(r)                                    Investments consisting of the
contribution or other transfer of (i) real estate described on Part 1 of
Schedule 7.02(r) (and owned by a Native American Subsidiary on the Closing Date)
pursuant to a Native American Contract, so long as the Tribal Trust Property
Release Conditions are satisfied at the time of such contribution or transfer,
(ii) the real property described in Item 2 of Part 2 of Schedule 7.02(r), so
long as title to such real property is transferred to the Federated Indians of
Graton Rancheria or its nominee and (iii) real estate described in Item 1 of
Part 2 of Schedule 7.02(r) to a joint venture, so long as no Default then
exists; and

 

(s)                                  Investments consisting of Support
Agreements to the extent such Support Agreements are permitted in accordance
with Section 7.03(q);

 

provided that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this Section 7.02 shall be permitted hereunder to the extent
that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financing.

 

SECTION 7.03.                                         Indebtedness.  Create,
incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                  Indebtedness of the Loan Parties under the
Loan Documents;

 

(b)                                 Indebtedness outstanding on the Closing Date
and listed on Schedule 7.03(b) and any Permitted Refinancing thereof;

 

(c)                                  Guarantees by the Borrower and the
Restricted Subsidiaries in respect of Indebtedness of the Borrower or any
Restricted Subsidiary otherwise permitted hereunder; provided that (A) no
Guarantee by any Restricted Subsidiary of any Junior Financing shall be
permitted unless such Restricted Subsidiary shall have also provided a Guarantee
of the Obligations substantially on the terms set forth in the Guaranty, (B) if
the Indebtedness being Guaranteed is subordinated to the Obligations in Lien
priority and/or right of payment, such Guarantee shall be subordinated to the
Guarantee of the Obligations in Lien priority and/or right of payment, as the
case may be, on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness and/or Lien securing the same and (C) any
Guarantee by any Loan Party of Indebtedness of any Restricted Subsidiary that is
an Immaterial Subsidiary shall only be permitted to the extent constituting an
Investment expressly permitted by Section 7.02 (other than clause (e) thereof);

 

(d)                                 Indebtedness of the Borrower or any
Restricted Subsidiary owing to the Borrower or any other Restricted Subsidiary
to the extent constituting an Investment expressly permitted by Section 7.02;
provided that, (i) all such Indebtedness shall be evidenced by an Intercompany
Note and, in the case of an Intercompany Note issued to a Guarantor, pledged to
the Administrative Agent for the benefit of the Secured Parties in accordance
with the Collateral Documents and Section 6.11 and (ii) all such Indebtedness of
any Guarantor owed to any Person that is not a Guarantor shall be subject to the
subordination terms set forth in the Intercompany Note;

 

146

--------------------------------------------------------------------------------


 

(e)                                  (i) so long as immediately after giving
effect to the incurrence of any such Indebtedness, no Event of Default has
occurred and is continuing and the Borrower and the Restricted Subsidiaries will
be in Pro Forma Compliance with the covenants set forth in Section 7.11,
Capitalized Lease Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition of furniture, fixtures and equipment
(including gaming equipment), software, and associated warranties and/or service
contracts (all of which shall be of a type that is readily removable from and
not integral to the structure of any Real Property or improvements thereon);
provided that such Indebtedness is incurred concurrently with or within two
hundred seventy (270) days after the applicable acquisition, and (ii) any
Permitted Refinancing of any Indebtedness set forth in the immediately preceding
clause (i); provided further that the aggregate principal amount of all
Indebtedness permitted under this Section 7.03(e) (including all Permitted
Refinancing Indebtedness described in preceding clause (ii)), shall not exceed
$75,000,000 at any time outstanding;

 

(f)                                    Indebtedness in respect of Swap Contracts
designed to hedge against interest rates, foreign exchange rates or commodities
pricing risks of the Borrower or its Restricted Subsidiaries incurred in the
ordinary course of business and not for speculative purposes;

 

(g)                                 Indebtedness representing deferred
compensation to employees of the Borrower and the Restricted Subsidiaries
incurred in the ordinary course of business;

 

(h)                                 Indebtedness consisting of promissory notes
issued by the Borrower to current or former officers, directors, managers and
employees, their respective estates, spouses or former spouses to finance the
purchase or redemption of Equity Interests of Opco Holdings or (so long as GVR
is a co-borrower hereunder) GVR Holdings (or any direct or indirect parent
company thereof) permitted by Section 7.06(d); provided that (i) such
Indebtedness shall be subordinated in right of payment to the Obligations on
terms reasonably satisfactory to the Administrative Agent (it being understood
that, subject to the dollar limitation described below, such subordination
provisions shall permit the payment of interest and principal in cash if no
Event of Default has occurred and is continuing) and (ii) the aggregate amount
of all cash payments (whether principal or interest) made by the Borrower in
respect of such notes since the Closing Date, when combined with the aggregate
amount of Restricted Payments made pursuant to Section 7.06(d) since the Closing
Date, shall not exceed $1,000,000;

 

(i)                                     Indebtedness incurred by the Borrower or
the Restricted Subsidiaries in (i) a Permitted Acquisition, (ii) any other
Investment expressly permitted hereunder or (iii) any Disposition, in the case
of each of the foregoing clauses (i), (ii) and (iii), constituting customary
indemnification obligations or customary obligations in respect of purchase
price or other similar adjustments;

 

(j)                                     Indebtedness consisting of obligations
of the Borrower or the Restricted Subsidiaries under deferred compensation or
other similar arrangements incurred by such Person in connection with Permitted
Acquisitions or any other Investment expressly permitted hereunder;

 

147

--------------------------------------------------------------------------------


 

(k)                                  (i) Cash Management Obligations and other
Indebtedness in respect of netting services, overdraft protections and similar
arrangements in each case in connection with deposit accounts and
(ii) Indebtedness of the Borrower and its Restricted Subsidiaries arising under
the Wells Fargo Indemnification Agreement;

 

(l)                                     Indebtedness consisting of (a) the
financing of insurance premiums or (b) take-or-pay obligations contained in
supply arrangements, in each case, in the ordinary course of business;

 

(m)                               Indebtedness incurred by the Borrower or any
of the Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances or similar instruments issued or created in the ordinary
course of business in respect of workers compensation claims, health, disability
or other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims; provided that any
reimbursement obligations in respect thereof are reimbursed within 30 days
following the incurrence thereof;

 

(n)                                 obligations in respect of performance, bid,
appeal and surety bonds and performance and completion guarantees and similar
obligations provided by the Borrower or any of the Restricted Subsidiaries or
obligations in respect of letters of credit, bank guarantees or similar
instruments related thereto, in each case in the ordinary course of business or
consistent with past practice;

 

(o)                                 additional unsecured Indebtedness of the
Borrower and its Restricted Subsidiaries so long as, after giving effect
thereto, no Default has occurred and is continuing and the Borrower shall be in
compliance with Section 7.11 determined on a Pro Forma Basis, based on the
financial information most recently delivered to the Administrative Agent and
the Lenders under Sections 6.01(a) or (b) as though the incurrence of such
Indebtedness had occurred on the first day of the four-quarter fiscal period
covered thereby and remained outstanding through the end of such four-quarter
fiscal period and evidenced by a certificate of a Responsible Officer of the
Borrower demonstrating such compliance calculation in reasonable detail;

 

(p)                                 all premiums (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest (other than pay-in-kind interest or other interest capitalized as
principal) on obligations described in clauses (a) through (o) above; and

 

(q)                                 Guarantees consisting of Support Agreements
of the Borrower and its Restricted Subsidiaries in an aggregate amount not
exceeding $50,000,000 at any time.

 

SECTION 7.04.                                         Fundamental Changes. 
Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:

 

(a)                                  any Restricted Subsidiary may merge with
(i) the Borrower; provided that (x) the Borrower shall be the continuing or
surviving Person and (y) such merger does not result in the Borrower ceasing to
be incorporated under the Laws of the United States, any state thereof or the
District of Columbia, or (ii) any one or more other Restricted Subsidiaries;
provided

 

148

--------------------------------------------------------------------------------


 

further that when any Restricted Subsidiary that is not an Immaterial Subsidiary
is merging with another Restricted Subsidiary that is an Immaterial Subsidiary,
the continuing or surviving Person shall not be an Immaterial Subsidiary;

 

(b)                                 any Restricted Subsidiary may liquidate or
dissolve or change its legal form (provided that (A) such transaction shall not
reduce the Borrower’s direct or indirect share of the aggregate ordinary voting
power and aggregate equity value in such Restricted Subsidiary, (B) the Borrower
or Restricted Subsidiary shall comply with its obligations under Sections 6.11
and 6.13 in connection with such transaction and (C) such transaction shall have
been undertaken for a valid purpose (which includes the reduction of taxes for
direct or indirect owners of Equity Interests in the Borrower) and shall not be
disadvantageous to the Lenders in any manner);

 

(c)                                  any Restricted Subsidiary may Dispose of
all or substantially all of its assets (upon voluntary liquidation or otherwise)
to the Borrower or to another Restricted Subsidiary; provided that if the
transferor in such a transaction is not an Immaterial Subsidiary or the
Borrower, then (i) the transferee must either be the Borrower or a Subsidiary
Guarantor that is not an Immaterial Subsidiary or (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in
accordance with Section 7.02;

 

(d)                                 so long as no Default exists or would result
therefrom, any Restricted Subsidiary may merge with any other Person in order to
effect an Investment permitted pursuant to Section 7.02; provided that the
continuing or surviving Person shall be a Restricted Subsidiary, which together
with each of its Restricted Subsidiaries, shall have complied with the
requirements of Section 6.11;

 

(e)                                  so long as no Default exists or would
result therefrom, the Borrower or any Restricted Subsidiary may consummate a
merger, dissolution, liquidation, consolidation or Disposition, the purpose of
which is to effect a Disposition permitted pursuant to Section 7.05; and

 

(f)                                    the Loan Parties may implement the GVR
Subsidiary Conversion;

 

provided that in the case of clauses (a), (b) and (c) above, (x) the security
interest of the Administrative Agent in the property of such person formed by
such merger or consolidation (or such Person resulting from such change in
corporate form) shall be no less favorable than the security interest of the
Administrative Agent in the property of the Borrower or Subsidiary prior to such
merger or consolidation (or change in corporate form) and (y) the Guarantee by
such person formed by such merger or consolidation (or such Person resulting
from such change in corporate form) of the Obligations shall be no less
favorable to the Lenders than the Guarantees of the Obligations of the
Subsidiary prior to such merger or consolidation (or change in corporate form),
in each case, as reasonably determined by the Administrative Agent.

 

SECTION 7.05.                                         Dispositions.  Make any
Disposition or enter into any agreement (other than any non-binding agreement
contingent upon obtaining the consent of the Required Lenders) to make any
Disposition, except:

 

149

--------------------------------------------------------------------------------


 

(a)                                  Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business, and Dispositions of furniture, fixtures and equipment no longer used
or useful in the ordinary course of business of the Loan Parties;

 

(b)                                 Dispositions of inventory (including Cage
Cash) and assets of de minimis value, in any case in the ordinary course of
business;

 

(c)                                  Dispositions of property (other than Real
Property) in the ordinary course of business to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of similar replacement property;

 

(d)                                 Dispositions of property to the Borrower or
to a Restricted Subsidiary; provided that if the transferor of such property is
a Subsidiary Guarantor that is not an Immaterial Subsidiary or the Borrower
(i) the transferee thereof must either be the Borrower or another Subsidiary
Guarantor that is not an Immaterial Subsidiary or (ii) to the extent such
transaction constitutes an Investment, such transaction is permitted under
Section 7.02;

 

(e)                                  (i) Permitted Liens constituting
Dispositions and (ii) Dispositions permitted by (x) Section 7.04 and
(y) Section 7.06;

 

(f)                                    non-assignable, non-sublicensable
licenses of information technology systems to a Manager pursuant to any
Management Agreement or a license agreement executed in connection therewith;

 

(g)                                 Dispositions of Cash Equivalents in the
ordinary course of business;

 

(h)                                 (i) Real Property Leases and other leases,
licenses, subleases or sublicenses, in each case, granted to others in the
ordinary course of business and which do not materially interfere with the
business of the Borrower or the Restricted Subsidiaries;

 

(i)                                     transfers of property subject to
Casualty Events upon receipt of the Net Cash Proceeds of such Casualty Event;

 

(j)                                     Dispositions of property not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default exists), no Default shall
exist or would result from such Disposition, (ii) the aggregate Fair Market
Value of all property Disposed of in reliance on this clause (j) shall not
exceed $150,000,000 in the aggregate, and (iii) with respect to any Disposition
pursuant to this clause (j), the Borrower or a Restricted Subsidiary shall
receive not less than 75% of such consideration in the form of cash, Cash
Equivalents or (except in connection with the Disposition of any business or
operation containing table games or slot machines) Equity Interests in the
entity or joint venture to which the assets subject to such Disposition were
transferred, in each case, at the time of the consummation of such Disposition
(in each case, free and clear of all Liens at the time received, other than
nonconsensual Permitted Liens and Liens permitted by Section 7.01(s) and
clauses (i) and (ii) of Section 7.01(t)); provided, however, that for the
purposes of this clause (iii), each of the following shall be deemed to be cash
received at closing:  (A) any liabilities (as shown on the

 

150

--------------------------------------------------------------------------------


 

Borrower’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which the Borrower and all of the
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing and (B) any securities received by the Borrower or such
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash (to the extent of the cash received) within
180 days following the closing of the applicable Disposition;

 

(k)                                  [reserved];

 

(l)                                     Dispositions of Real Properties (i) that
constitute Tribal Trust Property, to the extent permitted by Section 7.02(r)(i),
(ii) to the extent permitted by Section 7.02(r)(ii), and (iii) to the extent
permitted by Section 7.02(r)(iii);

 

(m)                               Dispositions of Investments in joint ventures
to the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements and
similar binding arrangements; and

 

(n)                                 Dispositions or discounts without recourse
of accounts receivable in connection with the compromise or collection thereof
in the ordinary course of business (and not as part of any financing
transaction);

 

provided that (1) any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e)(ii)(y) and 7.05(l)(ii) and except for
Dispositions from the Borrower or a Restricted Subsidiary to a Loan Party other
than an Immaterial Subsidiary), shall be for no less than the Fair Market Value
of such property at the time of such Disposition, (2) in no case shall the
Borrower or any Subsidiary be permitted to effect a Disposition of (a) GVR,
NP Lake Mead LLC, NP Santa Fe LLC, or NP Texas LLC or a significant portion of
their respective properties or (b) any part of the Technology Systems (as
defined in any Management Agreement).

 

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than the Borrower or any Restricted Subsidiary
or other Loan Party, such Collateral shall be Disposed of free and clear of the
Liens created by the Loan Documents, and the Administrative Agent shall be
authorized to take any actions deemed appropriate in order to effect the
foregoing.

 

SECTION 7.06.                                         Restricted Payments. 
Declare or make or agree to declare or make, directly or indirectly, any
Restricted Payment, or incur any obligations (contingent or otherwise) to do so,
except:

 

(a)                                  each Restricted Subsidiary may make
Restricted Payments (i) to the Borrower and to other Restricted Subsidiaries and
(ii) in the case of a Restricted Payment by a non-wholly owned Restricted
Subsidiary, to the Borrower and any other Restricted Subsidiary and to each
other owner of Equity Interests of such Restricted Subsidiary based on their
relative ownership interests of the relevant class of Equity Interests; provided
that no Restricted Payment of the type described in preceding clause (ii) shall
be made at any time an Event of Default has occurred and is continuing;

 

151

--------------------------------------------------------------------------------


 

(b)                                 the Borrower and each Restricted Subsidiary
may declare and make dividend payments or other distributions payable solely in
the Equity Interests (other than Disqualified Equity Interests not otherwise
permitted by Section 7.03) of such Person; provided that to the extent required
pursuant to the Collateral and Guarantee Requirement or the Collateral
Documents, such Equity Interests shall be pledged to the Administrative Agent
and, in the case of a Restricted Payment by a non-wholly owned Restricted
Subsidiary, to the Borrower and any other Restricted Subsidiary and to each
other owner of Equity Interests of such Restricted Subsidiary based on their
relative ownership interests of the relevant class of Equity Interests;

 

(c)                                  to the extent constituting Restricted
Payments, the Borrower and the Restricted Subsidiaries may enter into and
consummate transactions expressly permitted by any provision of Section 7.04 or
7.08 other than Sections 7.08(a) and (c);

 

(d)                                 the Borrower may make Restricted Payments to
allow any direct or indirect parent thereof to pay for the repurchase,
retirement or other acquisition or retirement for value of Equity Interests of
Opco Holdings or (so long as GVR is a co-borrower hereunder) GVR Holdings or any
direct or indirect parent thereof by any future, present or former employee,
manager or director of the Borrower or any of its Restricted Subsidiaries (other
than the Fertitta Brothers or any of their Affiliates) upon the death,
disability or termination of employment of such persons or pursuant to any
employee, manager or director equity plan, employee, manager or director stock
option plan or any other employee, manager or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, manager or director of the Borrower or any of its Restricted
Subsidiaries (other than the Fertitta Brothers or any of their Affiliates);
provided that the aggregate amount of Restricted Payments made pursuant to this
clause (d) after the Closing Date, when combined with the aggregate amount of
all cash payments (whether principal or interest) made by the Borrower in
respect of any promissory notes pursuant to Section 7.03(h) after the Closing
Date, shall not exceed $1,000,000;

 

(e)                                  the Borrower and its Restricted
Subsidiaries may make Restricted Payments to Opco Holdings and (so long as GVR
is a co-borrower hereunder) GVR Holdings:

 

(i)                                     the proceeds of which shall be used by
Opco Holdings or (so long as GVR is a co-borrower hereunder) GVR Holdings, as
applicable, to pay franchise taxes and other fees, taxes and expenses required
to maintain its limited liability company existence; and

 

(ii)                                  of up to $100,000 per year (in the
aggregate with any loans and advances made to Opco Holdings or (so long as GVR
is a co-borrower hereunder) GVR Holdings pursuant to Section 7.02(m) in reliance
on this clause (e)(ii)), the proceeds of which shall be used by Opco Holdings or
(so long as GVR is a co-borrower hereunder) GVR Holdings, as applicable, to pay
corporate overhead expenses; and

 

(f)                                    in addition to the foregoing Restricted
Payments and (i) so long as no Default shall have occurred and be continuing or
would result therefrom, (ii) immediately after giving effect thereto the
Borrower and the Restricted Subsidiaries will be in Pro Forma Compliance with
the covenants set forth in Section 7.11, and (iii) immediately after giving
effect

 

152

--------------------------------------------------------------------------------


 

thereto the Total Leverage Ratio (as determined on a Pro Forma Basis after
giving effect to such Restricted Payments) shall be at least 0.25 less than the
Maximum Total Leverage Ratio permitted as of the end of the most recent Test
Period under Section 7.11 (i.e., if the maximum Total Leverage Ratio permitted
to be maintained as of the end of the most recent Test Period under Section 7.11
is 5.50:1.00, then after giving effect to such Restricted Payment on a Pro Forma
Basis, the Total Leverage Ratio may not exceed 5.25:1.00), with the compliance
under the preceding clauses (ii) and (iii) determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b) as though such Restricted
Payments had been made as of the first day of the four-quarter fiscal period
covered thereby and evidenced by a certificate from the principal accounting
officer of the Borrower demonstrating such compliance in reasonable detail,
Restricted Payments in an aggregate amount from and after the Closing Date not
to exceed the sum of (A) an amount equal to $50,000,000, plus (B) the aggregate
amount of the Net Cash Proceeds of Permitted Equity Issuances (other than
Permitted Equity Issuances made pursuant to Section 8.04) received after the
Closing Date that are Not Otherwise Applied and, plus (C) the amount of
Cumulative Excess Cash Flow that is Not Otherwise Applied, plus (D) an amount
equal to returns or refunds (including Project Reimbursements) of Qualifying
Investments (excluding, for the avoidance of doubt, any interest, earnings,
returns or other gains in respect of such Qualifying Investments) received by
the Borrower and its Restricted Subsidiaries from Persons other than Loan
Parties after the Closing Date that is Not Otherwise Applied.

 

SECTION 7.07.                                         Change in Nature of
Business.  Engage in any material line of business substantially different from
those lines of business conducted by the Borrower and the Restricted
Subsidiaries on the date hereof or any business reasonably related or ancillary
thereto.

 

SECTION 7.08.                                         Transactions with
Affiliates.  Enter into any transaction (or series of related transactions) of
any kind with any Affiliate of the Borrower or any of its Subsidiaries, whether
or not in the ordinary course of business, other than (a) transactions among
Opco Holdings, GVR Holdings (so long as GVR is a co-borrower hereunder), the
Borrower and the Subsidiary Guarantors or any entity that becomes a Subsidiary
Guarantor as a result of such transaction, (b) on terms substantially as
favorable to Opco Holdings, GVR Holdings (so long as GVR is a co-borrower
hereunder), the Borrower or such Subsidiary as would be obtainable by Opco
Holdings, GVR Holdings (so long as GVR is a co-borrower hereunder), the Borrower
or such Subsidiary at the time in a comparable arm’s-length transaction with a
Person other than an Affiliate, provided that (i) with respect to any
transaction (or series of related transactions) involving consideration of more
than $2,000,000, such transaction shall be approved by the majority of the
directors of Opco Holdings and (so long as GVR is a co-borrower hereunder) GVR
Holdings and (ii) with respect to any transaction (or series of related
transactions) involving consideration of more than $10,000,000, Opco Holdings,
GVR Holdings (so long as GVR is a co-borrower hereunder) or the Borrower shall
have received a favorable fairness opinion from a reputable third-party
appraiser of recognized standing, (c) loans and other transactions by the
Borrower and the Restricted Subsidiaries to the extent expressly permitted under
this Article 7, (d) employment and severance arrangements between the Borrower
and its Restricted Subsidiaries and their respective officers and employees in
the ordinary course of business, (e) payments by Opco Holdings, GVR Holdings (so
long as GVR is a co-borrower hereunder), the Borrower and their respective
Subsidiaries pursuant to, and in accordance with

 

153

--------------------------------------------------------------------------------


 

the terms of, the Opco Tax Sharing Agreement, the GVR Tax Sharing Agreement or a
Subsidiary Tax Sharing Agreement, as applicable, provided that payments in
respect of Opco Holdings and (so long as GVR is a co-borrower hereunder) GVR
Holdings members’ actual state and United States federal income tax liabilities
in respect of income earned by Unrestricted Subsidiaries during any period shall
be permitted solely to the extent of payments received from (or credits used by)
Unrestricted Subsidiaries pursuant to the Subsidiary Tax Sharing Agreements with
respect to such period, (f) the payment of customary fees and reasonable out of
pocket costs to, and indemnities provided on behalf of, directors, officers,
board managers and employees of the Borrower and its Restricted Subsidiaries in
the ordinary course of business to the extent attributable to the ownership or
operation of the Borrower and its Restricted Subsidiaries, (g) transactions
pursuant to permitted agreements in existence on the Closing Date and set forth
on Schedule 7.08 or any amendment thereto to the extent such an amendment is not
adverse to the Lenders in any material respect, (h) transactions pursuant to the
Management Agreements and, subject to the Management Fee Subordination
Agreements, payment of fees and expenses owing thereunder, (i) dividends,
redemptions and repurchases permitted under Section 7.06, (j) transactions
pursuant to the Opco IP Agreements and the GVR IP License Agreements,
(k) customary expense sharing arrangements entered into between the Borrower and
Unrestricted Subsidiaries in the ordinary course of business pursuant to which
such Unrestricted Subsidiaries shall reimburse the Borrower for certain shared
expenses, (l) payments by Opco Holdings and (so long as GVR is a co-borrower
hereunder) GVR Holdings or their respective Subsidiaries to the Parent and its
Subsidiaries (other than Opco Holdings and (so long as GVR is a co-borrower
hereunder) GVR Holdings and their respective Subsidiaries) pursuant to, and in
accordance with the terms of, the Opco Parent Cost Allocation Agreement, the GVR
Parent Cost Allocation Agreement and each Subsidiary Cost Allocation Agreement
and (m) the GVR Subsidiary Conversion.

 

SECTION 7.09.                                         Burdensome Agreements. 
Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability of (a) any
Restricted Subsidiary of the Borrower to pay dividends or other distributions
with respect to any of its Equity Interests or to make or repay loans or
advances to the Borrower or any other Restricted Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Restricted Subsidiary or (b) the
Borrower or any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Secured Parties with respect to
the Facilities and the Obligations or under the Loan Documents; provided that
the foregoing clauses (a) and (b) shall not apply to Contractual Obligations
which (i) (x) exist on the Closing Date and (to the extent not otherwise
permitted by this Section 7.09) are listed on Schedule 7.09 and (y) to the
extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted renewal, extension or refinancing of such Indebtedness so long as such
renewal, extension or refinancing does not, in the reasonable opinion of the
Administrative Agent, expand the scope of such limits in such Contractual
Obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Borrower, so
long as such Contractual Obligations were not entered into in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower; provided further,
that this clause (ii) shall not apply to Contractual Obligations that are
binding on a Person that becomes a Restricted Subsidiary pursuant to
Section 6.14 at the time it so becomes a Restricted Subsidiary, (iii) arise in
connection with any Disposition permitted by Section 7.05, so long as such
restrictions relate

 

154

--------------------------------------------------------------------------------


 

solely to the assets subject thereto, (iv) subject to Sections 6.11 and 6.13,
are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business, (v) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness (and excluding in any event any Indebtedness constituting any
Junior Financing), (vi) are customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions solely relate to the assets subject thereto, (vii) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 7.03(e) to the extent that such restrictions apply only to
the property or assets securing such Indebtedness, (viii) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Borrower or any Restricted Subsidiary, (ix) subject to
Section 6.13, are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, or (x) are restrictions on cash
or other deposits imposed by customers under contracts entered into in the
ordinary course of business.

 

SECTION 7.10.                                         Use of Proceeds.  Use the
proceeds of any Credit Extension, whether directly or indirectly, in a manner
inconsistent with the uses described in Section 5.24.

 

SECTION 7.11.                                         Financial Covenants.

 

(a)                                  Total Leverage Ratio.  Permit the Total
Leverage Ratio as of the last day of any Test Period (beginning with the Test
Period ending on September 30, 2012) to be greater than the ratio set forth
below opposite the last day of such Test Period:

 

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

 

2012

 

 

 

 

 

5.50:1.00

 

5.50:1.00

 

2013

 

5.50:1.00

 

5.50:1.00

 

5.50:1.00

 

4.75:1.00

 

2014

 

4.75:1.00

 

4.25:1.00

 

4.25:1.00

 

3.50:1.00

 

2015

 

3.50:1.00

 

3.50:1.00

 

3.50:1.00

 

3.00:1.00

 

2016

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

2017

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

2018

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

2019

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

 

(b)                                 Interest Coverage Ratio.  Permit the
Interest Coverage Ratio for any Test Period (beginning with the Test Period
ending on September 30, 2012) to be less than 3.00:1.00.

 

SECTION 7.12.                                         Accounting Changes.  Make
any change in fiscal year; provided, however, that the Borrower may elect (by
providing 30 days’ prior written notice to the Administrative Agent) to change
its fiscal year end to any other date reasonably acceptable to the
Administrative Agent; provided further, that no such election shall become
effective until the Borrower and the Administrative Agent shall have entered
into such amendments to this Agreement and the other Loan Documents as may be
required, in the judgment of the Administrative Agent (but without prejudice to
its rights under Article VIII), to preserve the

 

155

--------------------------------------------------------------------------------


 

intended benefits of the baskets, restrictions, reporting requirements and other
provisions of this Agreement and the other Loan Documents that tie to the fiscal
year of the Borrower (with the Required Lenders hereby authorizing the
Administrative Agent to execute and deliver such amendments on their behalf).

 

SECTION 7.13.                                         Prepayments, etc. of
Indebtedness.  (a) Prepay, redeem, purchase, defease (including substance or
legal defeasance), set apart assets for a sinking fund or similar fund or
otherwise satisfy prior to the scheduled maturity thereof in any manner
(including any principal payments, it being understood that payments of
regularly scheduled interest shall be permitted) any Indebtedness that is
required to be subordinated (in “right of payment” or on a “lien priority”
basis) to the Obligations pursuant to the terms of the Loan Documents, any other
Indebtedness in excess of the Threshold Amount or any Permitted Refinancing of
any of the foregoing Indebtedness (collectively, “Junior Financing”) or make any
payment in violation of any subordination terms of any Junior Financing
Documentation, except, so long as no Default shall have occurred and be
continuing or would result therefrom, (i) the refinancing thereof with the Net
Cash Proceeds of any Indebtedness (to the extent such Indebtedness constitutes a
Permitted Refinancing), to the extent not required to prepay any Loans pursuant
to Section 2.05(b), (ii) the conversion of any Junior Financing to Equity
Interests (other than Disqualified Equity Interests) of Opco Holdings or any of
its direct or indirect parents, (iii) the prepayment of Indebtedness of the
Borrower, GVR Holdings (so long as GVR is a co-borrower hereunder) or any
Restricted Subsidiary to the Borrower or any Restricted Subsidiary to the extent
permitted by the subordination provisions contained in the Intercompany Note,
and (iv) prepayments of Junior Financing made solely with the Net Cash Proceeds
of Permitted Equity Issuances (other than Permitted Equity Issuances made
pursuant to Section 8.04) received after the Closing Date that are Not Otherwise
Applied.

 

(b)                                 Amend, modify or change in any manner
adverse to the interests of the Lenders in any material respect any term or
condition of any Junior Financing Documentation.

 

(c)                                  Amend, modify, change or waive any
provision of the Opco Tax Sharing Agreement, the GVR Tax Sharing Agreement or
any Subsidiary Tax Sharing Agreement in any manner that is adverse to the
interests of Opco Holdings, GVR Holdings (so long as GVR is a co-borrower
hereunder), their Subsidiaries or the Lenders in any material respect or enter
into any new tax sharing agreement, tax allocation agreement, tax
indemnification agreement or similar agreement without the prior written consent
of the Required Lenders (other than a Subsidiary Tax Sharing Agreement on terms
substantially identical to the terms of the Opco Tax Sharing Agreement and the
GVR Tax Sharing Agreement).

 

(d)                                 Without the consent of the Administrative
Agent, enter into any contractual arrangement that includes a “key-man” or
“change of control” provision (or comparable provision) other than any “change
of control” (or similar provision) included in any agreement governing
Indebtedness or certificate of designation governing preferred Equity Interests
that are, in either case, permitted by this Agreement and held by Persons not
constituting Affiliates of any Loan Party or any Subsidiary thereof.

 

(e)                                  Without the consent of the Administrative
Agent, (i) amend, modify, change, or waive in any manner adverse to the
interests of Opco Holdings, GVR Holdings (so

 

156

--------------------------------------------------------------------------------


 

long as GVR is a co-borrower hereunder), their Subsidiaries or the Lenders in
any material respect any term or condition of the Opco Parent Cost Allocation
Agreement, the GVR Parent Cost Allocation Agreement, any Opco IP Agreement or
any GVR IP Agreement or (ii) permit any modification of the cost allocation
methodology used in the Opco Parent Cost Allocation Agreement or the GVR Parent
Cost Allocation Agreement (as in effect on the Closing Date or as amended or
otherwise modified thereafter in accordance with the terms hereof) which
modification, by the terms of the Opco Parent Cost Allocation Agreement or the
GVR Parent Cost Allocation Agreement, as applicable (as in effect on the Closing
Date or as amended or otherwise modified thereafter in accordance with the terms
hereof), requires the consent of the “Opco Agent” or the “GVR Agent,” as
applicable, thereunder.

 

(f)                                    Agree to (or vote in favor of) amending,
modifying, changing or waiving in any manner that is materially adverse to the
interests of the Lenders any term or condition of any Material Contract (other
than a Material Contract referred to in clause (i), (ii) or (iii) of the
definition thereof); it being acknowledged and agreed by the parties hereto that
any amendment, modification, change or waiver which would have the effect of
(i) reducing any fees payable to the Borrower or any Restricted Subsidiary under
any such Material Contract, (ii) increasing any fees payable by the Borrower or
any Restricted Subsidiary under any such Material Contract, (iii) shortening the
term of any such Material Contract or (iv) allowing fees or other amounts
payable to the Borrower or any Restricted Subsidiary under any such Material
Contract to be paid to Persons other than the Borrower or such Restricted
Subsidiary shall, in each case, be deemed to be materially adverse to the
interests of the Lenders.

 

(g)                                 Amend, modify, waive or change any provision
of any Subsidiary Cost Allocation Agreement in any manner that is adverse to the
interests of the Borrower, the Restricted Subsidiaries or the Lenders in any
material respect or enter into any new Subsidiary Cost Allocation Agreement or
similar agreement without the prior written consent of the Administrative Agent
(other than a Subsidiary Cost Allocation Agreement on terms substantially
identical to the terms of the Opco Parent Cost Allocation Agreement and the GVR
Parent Cost Allocation Agreement).

 

(h)                                 Notwithstanding the foregoing provisions of
this Section 7.13 or any other provisions of the Loan Documents to the contrary,
nothing herein or in the other Loan Documents shall prohibit the amendment of
the Material Contracts in connection with and as contemplated by the GVR
Subsidiary Conversion.

 

SECTION 7.14.                                         Equity Interests of the
Borrower and Restricted Subsidiaries.  Permit any Domestic Subsidiary that is a
Restricted Subsidiary to be (or become) a non-wholly owned Subsidiary, except
(i) as a result of or in connection with a dissolution, merger, consolidation or
Disposition of a Restricted Subsidiary permitted by Section 7.04 or 7.05 or an
Investment in any Person permitted under Section 7.02 or (ii) so long as such
Restricted Subsidiary continues to be a Subsidiary Guarantor.

 

SECTION 7.15.                                         Special Purpose Vehicle
Restrictions.  Permit Opco Holdings or (so long as GVR is a co-borrower
hereunder) GVR Holdings to (a) conduct, transact or otherwise engage in any
business or operations other than those incidental to (i) its ownership of the
Equity Interests of the Borrower, (ii) the maintenance of its legal existence,
(iii) the

 

157

--------------------------------------------------------------------------------


 

performance of the Loan Documents, (iv) any public offering of its common stock
or any other issuance of its Equity Interests not prohibited by this Article 7,
and (v) any transaction that Opco Holdings or (so long as GVR is a co-borrower
hereunder) GVR Holdings, as applicable, are expressly permitted to enter into or
consummate under this Article 7 or (b) own, hold or maintain any assets
(including Equity Interests in Subsidiaries) other than (i) the Equity Interests
of the Borrower and (ii) cash and Cash Equivalents.

 

SECTION 7.16.                                         [Reserved]

 

SECTION 7.17.                                         Sale-Leaseback
Transactions.  Enter into any arrangement, directly or indirectly, with any
Person whereby it shall sell or transfer any property, real or personal or
mixed, used or useful in its business, whether now owned or hereafter acquired,
and thereafter rent or lease such property or other property which it intends to
use for substantially the same purpose or purposes as the property being sold or
transferred except to the extent that (i) the sale of such property is permitted
by Section 7.05 and (ii) any Capitalized Leases or Liens arising in connection
therewith are permitted by Sections 7.03 and 7.01, respectively.

 

SECTION 7.18.                                         Management Agreements.

 

Pay any Management Fees (as defined in the Management Agreements) or any other
amounts to any of the Managers except as permitted under the Management Fee
Subordination Agreements.

 

ARTICLE VIII

 

Events of Default and Remedies

 

SECTION 8.01.                                         Events of Default.  Any of
the following shall constitute an Event of Default:

 

(a)                                  Non-Payment.  The Borrower or any other
Loan Party fails to pay, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise, (i) when and as
required to be paid herein, any amount of principal of any Loan, or (ii) within
five (5) Business Days after the same becomes due, any interest on any Loan or
any other amount payable hereunder or with respect to any other Loan Document;
or

 

(b)                                 Specific Covenants.  The Borrower or any
other Loan Party (i) fails to perform or observe any term, covenant or agreement
contained in any of Section 2.15, 6.03(a), 6.05(a) (solely with respect to the
Borrower and each Restricted Subsidiary that owns a Core Property) or 6.18(c),
(f) or (i), 6.21, 6.23 (but only in so far as the provisions therein relate to
the Opco IP Agreements or the GVR IP Agreements), or Article 7; provided that
any Event of Default under Section 7.11 is subject to cure as contemplated by
Section 8.04, (ii) fails to perform or observe any covenant or agreement
contained in Section 6.22 or 6.23 (but with respect to Section 6.23, only in so
far as the provisions therein relate to the Opco Parent Cost Allocation
Agreement or the GVR Parent Cost Allocation Agreement) on its part to be
performed or observed and such failure continues for ten (10) Business Days
after the earlier of actual knowledge thereof by a Responsible Officer of the
applicable Loan Party and notice thereof by the Administrative Agent to the
Borrower, or (iii) fails to perform or observe any

 

158

--------------------------------------------------------------------------------


 

covenant or agreement contained in Section 6.01, 6.02(a), (b), (e) or (f) or
6.10 (so long as no other Default has occurred and is continuing) on its part to
be performed or observed and such failure continues for ten (10) Business Days
after the earlier of actual knowledge thereof by a Responsible Officer of the
applicable Loan Party and notice thereof by the Administrative Agent to the
Borrower; or

 

(c)                                  Other Defaults.  The Borrower or any other
Loan Party fails to perform or observe any other covenant or agreement (not
specified in Section 8.01(a) or (b) above) contained in any Loan Document on its
part to be performed or observed and such failure continues for thirty (30) days
after the earlier of actual knowledge thereof by a Responsible Officer of the
applicable Loan Party and notice thereof by the Administrative Agent to the
Borrower; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document or certificate required to be delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect (or, in the case of any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language, in
any respect) when made or deemed made or furnished; or

 

(e)                                  Cross-Default.  Any Loan Party (i) fails to
make any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder and
any intercompany Indebtedness among the Loan Parties) having an aggregate
principal amount of not less than the Threshold Amount, or (ii) fails to observe
or perform any other agreement or condition relating to any such Indebtedness,
or any other event occurs, the effect of which default or other event is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due or
to be repurchased, prepaid, defeased or redeemed (automatically or otherwise),
or an offer to repurchase, prepay, defease or redeem such Indebtedness to be
made, prior to its stated maturity; provided that this clause (e)(ii) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is permitted hereunder and under the documents providing for such
Indebtedness; or

 

(f)                                    Insolvency Proceedings, Etc.  Any Loan
Party institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted

 

159

--------------------------------------------------------------------------------


 

without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

 

(g)                                 Inability to Pay Debts; Attachment.  (i) Any
Loan Party becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due or makes a general assignment for the
benefit of its creditors, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of the Loan Parties, taken as a whole, and is not released, vacated or
fully bonded within sixty (60) days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Loan Party in an aggregate
amount which could reasonably be expected to result in a Material Adverse
Effect, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect; or

 

(j)                                     Invalidity of Loan Documents.  Any
material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under Section 7.04
or 7.05) or as a result of acts or omissions by the Administrative Agent or any
Lender or the satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or Manager or any other Person contests in
writing the validity or enforceability of any provision of any Loan Document; or
any Loan Party or Manager or any other Person party thereto (other than a
Secured Party) denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or

 

(k)                                  Change of Control.  There occurs any Change
of Control; or

 

(l)                                     Collateral Documents.  (i) Any
Collateral Document after delivery thereof pursuant to Section 4.01, 6.11 or
6.13 shall for any reason (other than pursuant to the terms thereof, including
as a result of a transaction permitted under Section 7.04 or 7.05) cease to
create a valid and perfected Lien, with the priority required by the Collateral
Documents, (or other security purported to be created on the applicable
Collateral) on and security interest in any portion of the Collateral having a
Fair Market Value in excess of $2,500,000 purported to be covered thereby,
subject to Permitted Liens, except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent to
maintain possession of

 

160

--------------------------------------------------------------------------------


 

certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code continuation statements
(so long as such failure does not result from the breach or non-compliance by a
Loan Party with the terms of any Loan Document), or (ii) any of the Equity
Interests of the Borrower or any Subsidiary Guarantor ceasing to be pledged
pursuant to the applicable Collateral Documents free of Liens other than Liens
created by the Collateral Documents or any nonconsensual Permitted Liens arising
solely by operation of Law; or

 

(m)                               Junior Financing Documentation.  (i) Any of
the Obligations of the Loan Parties under the Loan Documents for any reason
shall cease to be “Senior Indebtedness,” “Senior Debt,” “Priority Lien Debt,” or
“Senior Secured Financing” (or, with respect to each of the foregoing, any
comparable term) under, and as defined in any Junior Financing Documentation or
(ii) the subordination provisions set forth in any Junior Financing
Documentation shall, in whole or in part, cease to be effective or cease to be
legally valid, binding and enforceable against the holders of any Junior
Financing, if applicable; or

 

(n)                                 Loss or Revocation of Casino License.  The
occurrence of a License Revocation (after giving effect to any applicable cure
period expressly set forth in the definition of “License Revocation”) that
continues for more than five (5) Business Days during which time enforcement is
not stayed by appeal or similar proceeding with the applicable Gaming Authority;
or

 

(o)                                 Cessation of Operations.  The Borrower or
any Restricted Subsidiary ceases to operate a casino (and, as applicable, hotel)
at any Core Property or ceases to conduct significant gaming and hotel
activities thereon for any reason whatsoever (other than the operations of an
Immaterial Subsidiary and other than the temporary cessation in connection with
alterations permitted hereunder or restoration following a Casualty Event); or

 

(p)                                 Amendment or Termination of Material
Contracts.  Any Material Contract (other than Material Contracts referred to in
clauses (i) and (iii) of the definition thereof) shall, in whole or in part, be
amended, modified or changed (or any provision thereof waived) (other than as
permitted by Section 7.13(f)), terminated (other than upon the expiration of the
term thereof), cease to be effective or cease to be the legally valid, binding
and enforceable obligation in any material respect of any party thereto, in each
case if the effect of such amendment, modification, change, waiver, termination
or other action, could reasonably be expected to have a Material Adverse Effect;
or

 

(q)                                 Amendment or Termination of Certain
Contracts.  (i) Any Manager Document, the Management Fee Subordination
Agreement, the Opco IP Agreement, the GVR IP Agreement, any Subsidiary Cost
Allocation Agreement, the Opco Parent Cost Allocation Agreement or the Parent
Cost Allocation Agreement (or any provision thereof) shall, in whole or in part,
be amended, supplemented, modified or waived (other than as contemplated in the
definition of GVR Subsidiary Conversion or as permitted by Section 6.18,
7.13(e), or 7.13(g), as the case may be), terminated (other than upon the
expiration of the term thereof), cease to be effective or cease to be the
legally valid, binding and enforceable obligation in any material respect of any
party thereto or (ii) Opco Holdings, GVR Holdings (so long as GVR is a
co-borrower hereunder), the Borrower or any of its Restricted Subsidiaries or
any other party thereto

 

161

--------------------------------------------------------------------------------


 

shall breach any material provision of, or default in the performance of its
payment or other material obligations under any Manager Document, any Subsidiary
Cost Allocation Agreement, the Opco Parent Cost Allocation Agreement, the GVR
Parent Cost Allocation Agreement, any Opco IP Agreement, or any GVR IP
Agreement; or

 

(r)                                    IP Holdco.  Prior to the IP Holdco
Transition Date, (i) IP Holdco shall Dispose of or otherwise transfer any of its
IP Rights (other than (x) the Disposition of obsolete assets which are no longer
used by Borrower or any of its Subsidiaries in operation of their business and
(y) the licensing of such IP Rights pursuant to the Opco IP Agreements, GVR IP
Agreements, the Parent/IP Holdco License Agreement and substantially similar
intercompany license agreements with other Unrestricted Subsidiaries of the
Borrower no less favorable to IP Holdco than the Opco IP Agreements, GVR IP
Agreements, and the Parent/IP Holdco License Agreement), (ii) IP Holdco shall
incur any Indebtedness, or create, incur, assume or suffer to exist any Lien
upon, any IP Rights owned thereby other than consisting of the Opco IP
Agreements, the GVR IP Agreements and the Parent/IP Holdco License Agreement and
substantially similar intercompany license agreements with other Unrestricted
Subsidiaries of the Borrower no less favorable to IP Holdco than the Opco IP
Agreements, the GVR IP Agreements and the Parent/IP Holdco License Agreement,
(iii) the Opco/IP Holdco License Agreement, the Opco/IP Holdco Trademark License
Agreement or the Parent/IP Holdco License Agreement shall be terminated (other
than upon the expiration of the term thereof) or amended, modified, waived or
changed in any manner materially adverse to the interests of the Lenders (except
to the extent contemplated in the definition of GVR Subsidiary Conversion),
(iv) IP Holdco shall fail to maintain in full force and effect its legal
existence under the Laws of its jurisdiction of organization or shall merge,
dissolve, liquidate or consolidate with or into another Person, (v) IP Holdco
shall cease to be engaged exclusively in the ownership of IP Rights for the
purpose of licensing such IP Rights in accordance with the license agreements
described in (ii) above, (vi) an event described in Section 8.01(f) shall occur
with respect to IP Holdco, (vii) IP Holdco shall become a Restricted Subsidiary
under, and as defined in, the PropCo Credit Agreement or provide any credit
support of the obligations under the PropCo Credit Agreement, (viii) any change
in the ownership of the Equity Interests of IP Holdco as of the Closing Date
shall occur (including, without limitation, as a result of any failure by the
Lenders to own (through the Administrative Agent as their designee) ten percent
(10%) of the Equity Interests of IP Holdco (other than by a Disposition by the
Lenders)), (ix) IP Holdco shall fail to constitute a special-purpose bankruptcy
remote entity or (x) IP Holdco shall breach any provision of, or default in the
performance of its obligations under, any Opco IP Agreement, the Parent/IP
Holdco License Agreement or any GVR IP Agreement; or

 

(s)                                  Tax Sharing Agreements.  (i) Any of the
Loan Parties or any of their Subsidiaries shall breach any material provision
of, or default in the performance of its material obligations under, the Opco
Tax Sharing Agreement, the GVR Tax Sharing Agreement, as applicable, or fail to
make any payment to Parent, GVR Holdings 2 (so long as GVR is a co-borrower
hereunder) or any of their Subsidiaries (other than the Loan Parties and their
respective Subsidiaries) in respect of taxes attributable to the operations of
the Loan Parties or their respective Subsidiaries, (ii) Parent, GVR Holdings 2
(so long as GVR is a co-borrower hereunder) or any of their Subsidiaries (other
than the Loan Parties) shall fail to make any material payment to any of the
Loan Parties or their respective Subsidiaries in breach of any material
provision of the Opco Tax Sharing Agreement or the GVR Tax Sharing Agreement, as

 

162

--------------------------------------------------------------------------------


 

applicable, or (iii) any Unrestricted Subsidiary or any of its Subsidiaries
shall fail to make any material payment to the Borrower or any other Loan Party
in breach of any material provision of the applicable Subsidiary Tax Sharing
Agreement, in each case other than in accordance with the terms of the
respective agreement, including any applicable grace periods with respect
thereto.

 

SECTION 8.02.                                         Remedies Upon Event of
Default.  If any Event of Default occurs and is continuing, the Administrative
Agent may and, at the request of the Required Lenders, shall take any or all of
the following actions:

 

(a)                                  declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuers to make L/C Credit Extensions
to be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to 105% of the then
Outstanding Amount thereof);

 

(d)                                 exercise the right of the Administrative
Agent under the Control Agreements to transfer funds maintained in the deposit
accounts and securities accounts of the Loan Parties to such account as the
Administrative Agent shall determine;

 

(e)                                  obtain a new Appraisal for each Core
Property; and

 

(f)                                    exercise on behalf of itself and the
Lenders all other rights and remedies available to it and the Lenders under the
Loan Documents or applicable Law;

 

provided that upon the occurrence of any event described in Section 8.01(f) or
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code, the obligation of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

SECTION 8.03.                                         Application of Funds. 
(a) After the exercise of remedies (including rights of setoff) provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations (whether as a result of a payment under a
Guaranty, any realization on the Collateral, any setoff rights, any distribution
in connection with any proceedings or other action of any Loan Party in respect
of Debtor Relief Laws or otherwise and whether received in cash or otherwise)
shall be applied by the Administrative Agent in the following order:

 

163

--------------------------------------------------------------------------------


 

(1)                                  to payment of that portion of the
Obligations constituting fees, indemnities, expenses and other amounts (other
than principal and interest, but including Attorney Costs payable under
Section 10.04 and amounts payable under Article 3, Sections 6.18(h) and (j) and
6.23(b) and (c)) payable to the Administrative Agent in its capacity as such;

 

(2)                                  to payment of that portion of the
Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Secured Parties (including Attorney Costs
payable under Section 10.04 and amounts payable under Article 3), ratably among
them in proportion to the amounts described in this clause (2) payable to them;

 

(3)                                  to payment of that portion of the
Obligations constituting accrued and unpaid interest on the Loans and L/C
Borrowings, ratably among the Secured Parties in proportion to the respective
amounts described in this clause (3) payable to them;

 

(4)                                  to payment of that portion of the
Obligations constituting unpaid principal of the Loans and L/C Borrowings, the
termination value of transactions under Secured Hedge Agreements and the Cash
Management Obligations, ratably among the Secured Parties in proportion to the
respective amounts described in this clause (4) held by them;

 

(5)                                  to the Administrative Agent for the account
of the L/C Issuers, to Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit;

 

(6)                                  to the payment of all other Obligations of
the Loan Parties that are due and payable to the Administrative Agent and the
other Secured Parties on such date, ratably based upon the respective aggregate
amounts of all such Obligations owing to the Administrative Agent and the other
applicable Secured Parties on such date; and

 

(7)                                  the balance, if any, after all of the
Obligations have been indefeasibly paid in full, to the Borrower or as otherwise
required by Law;

 

provided that any amounts received by the Administrative Agent (for the account
of any L/C Issuer) upon the exercise of remedies available under the L/C
Back-Stop Arrangements shall first be applied to the obligations of the
applicable L/C Issuer in accordance with the terms of the L/C Back-Stop
Arrangements, with any excess amount remaining after such application to be
applied to the other Obligations, if any, in the order set forth above.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause (5) above shall be
applied to satisfy drawings under such

 

164

--------------------------------------------------------------------------------


 

Letters of Credit as they occur.  If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above and, if no Obligations remain outstanding, such remaining
amount shall be paid to the Borrower or as otherwise required by Law.

 

(b)                                 If any Secured Party collects or receives
any amounts received on account of the Obligations to which it is not entitled
under Section 8.03(a) hereof, such Secured Party shall hold the same in trust
for the applicable Secured Parties entitled thereto and shall forthwith deliver
the same to the Administrative Agent, for the account of such Secured Parties,
to be applied in accordance with Section 8.03(a) hereof, in each case until the
prior payment in full in cash of the applicable Obligations of such Secured
Parties.

 

SECTION 8.04.                                         Borrower’s Right to Cure. 
Notwithstanding anything to the contrary contained in Section 8.01, in the event
of any Event of Default under any covenant set forth in Section 7.11 and until
the expiration of the tenth (10th) day after the date on which financial
statements are required to be delivered with respect to the applicable fiscal
quarter hereunder, Opco Holdings, GVR Holdings (so long as GVR is a co-borrower
hereunder) and the Borrower may engage in a Permitted Equity Issuance and the
Borrower may apply the amount of the Net Cash Proceeds thereof to increase
Consolidated EBITDA with respect to such applicable fiscal quarter (such fiscal
quarter, a “Default Quarter”); provided that such Net Cash Proceeds (i) are
actually received by the Borrower (including through capital contribution of
such Net Cash Proceeds by Opco Holdings or (so long as GVR is a co-borrower
hereunder) GVR Holdings to the Borrower) no later than ten (10) days after the
date on which financial statements are required to be delivered with respect to
such Default Quarter hereunder, and (ii) do not exceed the aggregate amount
necessary to cause the Borrower to be in compliance with Section 7.11 for the
applicable period (but, for such purpose, not taking into account any repayment
of Indebtedness in connection therewith required pursuant to
Section 2.05(b)(iv)); provided further, that the Borrower shall not be permitted
to engage in any more than (A) one Permitted Equity Issuance pursuant to this
Section 8.04 in any period of four consecutive fiscal quarters or (B) three
Permitted Equity Issuances pursuant to this Section 8.04 during the term of this
Agreement.  The parties hereby acknowledge that this Section 8.04 may not be
relied on for purposes of calculating any financial ratios other than as
applicable to Section 7.11 and shall not result in any adjustment to
Consolidated EBITDA other than for purposes of compliance with Section 7.11 on
the last day of a given Test Period (and not, for avoidance of doubt, for
purposes of determining Pro Forma Compliance with Section 7.11 for any other
purposes of this Agreement).

 

ARTICLE IX

 

Administrative Agent and Other Agents

 

SECTION 9.01.                                         Appointment and
Authorization of Agents.  (a) Each Lender hereby irrevocably appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably

 

165

--------------------------------------------------------------------------------


 

incidental thereto.  Notwithstanding any provision to the contrary contained
elsewhere herein or in any other Loan Document, the Administrative Agent shall
have no duties or responsibilities, except those expressly set forth herein, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to any Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

(b)                                 Each L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each such L/C Issuer shall have all of the benefits
and immunities (i) provided to the Agents in this Article 9 with respect to any
acts taken or omissions suffered by such L/C Issuer in connection with Letters
of Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Agent” as used in this Article 9 and in the definition of
“Agent-Related Person” included such L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such L/C
Issuer.

 

(c)                                  The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders (in its
capacities as a Lender, Swing Line Lender (if applicable), L/C Issuer (if
applicable), a potential Hedge Bank or a potential Cash Management Bank) hereby
irrevocably appoints and authorizes the Administrative Agent (A) to act as the
agent of (and to hold any security interest created by the Collateral Documents
for and on behalf of or in trust for) such Lender for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto and (B) without limiting the
generality of the appointment and authorization of the foregoing clause (A), to
enter into the Collateral Documents.  In this connection, the Administrative
Agent, as “collateral agent” (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article 9 (including
Section 9.07) (with respect to any co-agents, sub-agents or attorneys in fact,
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” or “Administrative Agent” under the Loan Documents), as if set forth in
full herein with respect thereto.

 

SECTION 9.02.                                         Delegation of Duties.  The
Administrative Agent may execute any of its duties under this Agreement or any
other Loan Document (including for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents
or of exercising any rights and remedies thereunder) by or through agents,
employees or attorneys-in-fact, including for the purpose of any Borrowings,
such sub-agents as shall be deemed necessary by the Administrative Agent, and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such

 

166

--------------------------------------------------------------------------------


 

duties.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or sub-agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct by the Administrative Agent
(as determined in the final judgment of a court of competent jurisdiction).

 

SECTION 9.03.                                         Liability of Agents.  No
Agent-Related Person shall (a) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct, as determined by the final judgment of a court
of competent jurisdiction, in connection with its duties expressly set forth
herein), or (b) be responsible in any manner to any Lender or participant for
any recital, statement, representation or warranty made by any Loan Party or any
officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Collateral Documents, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder.  No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.

 

SECTION 9.04.                                         Reliance by Agents. 
(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent.  The Administrative Agent shall be
permitted, without obtaining the consent of the Required Lenders, to make any
determination hereunder that, pursuant to the terms hereof, requires the
consent, approval or other determination of the Administrative Agent; provided,
however that the Administrative Agent shall be permitted to request instructions
from the Required Lenders with respect to such matters.  Each Agent shall be
fully justified in failing or refusing to take any action under any Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action.  Each Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders (or
such greater number of Lenders as may be expressly required hereby in any
instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.

 

(b)                                 For purposes of determining compliance with
the conditions specified in Section 4.01, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved

 

167

--------------------------------------------------------------------------------


 

by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the Closing Date specifying
its objection thereto.

 

SECTION 9.05.                                         Notice of Default.  The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice.  The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Required Lenders in accordance with
Article 8; provided that unless and until the Administrative Agent has received
any such direction, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such Event
of Default as it shall deem advisable or in the best interest of the Lenders.

 

SECTION 9.06.                                         Credit Decision;
Disclosure of Information by Agents.  Each Lender acknowledges that no
Agent-Related Person has made any representation or warranty to it, and that no
act by any Agent hereafter taken, including any consent to and acceptance of any
assignment or review of the affairs of any Loan Party or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession. 
Each Lender represents to each Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower and the other Loan Parties
hereunder.  Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Loan Parties.  Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent-Related Person.

 

SECTION 9.07.                                         Indemnification of
Agents.  Whether or not the transactions contemplated hereby are consummated,
the Lenders shall indemnify upon demand the Administrative Agent, the
Supplemental Administrative Agents (if any), each Joint Lead Arranger, each
Co-Documentation Agent and the Syndication Agent and, in each such case, their
respective Affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons (to the extent not reimbursed by or on behalf
of any Loan Party and without limiting the

 

168

--------------------------------------------------------------------------------


 

obligation of any Loan Party to do so), pro rata, and hold harmless each such
Person from and against any and all Indemnified Liabilities incurred by it in
exercising the powers, rights and remedies of the Administrative Agent, the
Supplemental Administrative Agents (if any), a Joint Lead Arranger, a
Co-Documentation Agent or the Syndication Agent or performing duties of the
Administrative Agent, the Supplemental Administrative Agents (if any), a Joint
Lead Arranger, a Co-Documentation Agent or the Syndication Agent hereunder or
under the other Loan Documents or otherwise in its capacity as the
Administrative Agent, the Supplemental Administrative Agents (if any), a Joint
Lead Arranger or the Syndication Agent or, in the case of the Administrative
Agent and the Joint Lead Arrangers, their respective Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of the
Administrative Agent, any Supplemental Administrative Agents, the
Co-Documentation Agents, the Joint Lead Arrangers and the Syndication Agent, any
and all Indemnified Liabilities incurred by it in making any determinations of
the Administrative Agent, any Supplemental Administrative Agents, the
Co-Documentation Agents, the Joint Lead Arrangers and the Syndication Agent as
described above; provided that no Lender shall be liable for the payment to any
such Person of any portion of such Indemnified Liabilities resulting from such
Person’s own gross negligence or willful misconduct, as determined by the final
judgment of a court of competent jurisdiction; provided further that no action
taken in accordance with the directions of the Required Lenders (or such other
number or percentage of the Lenders as shall be required by the Loan Documents)
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 9.07.  In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Liabilities, this Section 9.07 applies
whether any such investigation, litigation or proceeding is brought by any
Lender or any other Person.  Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower.  The undertaking in this Section 9.07 shall survive termination of the
Aggregate Commitments, the payment of all other Obligations and the resignation
of the Administrative Agent.

 

SECTION 9.08.                                         Agents in their Individual
Capacities.  DBCI, DBNY, Deutsche Bank Securities Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, J.P. Morgan Securities LLC, Credit Suisse LLC and
their respective Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire Equity Interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Loan Parties and their respective Affiliates as though
such entities were not the Administrative Agent, the Swing Line Lender, an L/C
Issuer or other Agent, as applicable, hereunder and without notice to or consent
of the Lenders.  The Lenders acknowledge that, pursuant to such activities, any
of such entities or its Affiliates may receive information regarding any Loan
Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that none of the Administrative Agent, the Swing Line Lender, the
L/C Issuer or other Agent shall be under any obligation to provide such
information to them.  With respect to its Loans, if any, each of the above
entities and their Affiliates shall have the same rights and powers under this

 

169

--------------------------------------------------------------------------------


 

Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent, the Swing Line Lender, an L/C Issuer or
other Agent, as applicable, and the terms “Lender” and “Lenders” shall, if
applicable, include the above entities and their Affiliates in their individual
capacities.

 

SECTION 9.09.              Successor Agents.  The Administrative Agent may
resign as the Administrative Agent upon thirty (30) days’ notice to the Lenders
and the Borrower.  If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default (which consent of
the Borrower shall not be unreasonably withheld or delayed).  If no successor
agent is appointed prior to the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrower, a successor agent from among the Lenders. 
Upon the acceptance of its appointment as successor agent hereunder, the Person
acting as such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent,”
shall mean such successor administrative agent and/or supplemental
administrative agent, as the case may be, and the retiring Administrative
Agent’s appointment, powers and duties as the Administrative Agent shall be
terminated.  After the retiring Administrative Agent’s resignation hereunder as
the Administrative Agent, the provisions of this Article 9 and Sections 10.04
and 10.05 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement.  If no
successor agent has accepted appointment as the Administrative Agent by the date
which is thirty (30) days following the retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.  Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (a) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (b) otherwise ensure that the Collateral and Guarantee Requirement
is satisfied, the successor Administrative Agent shall thereupon succeed to and
become vested with all the rights, powers, discretion, privileges, and duties of
the retiring Administrative Agent, and the retiring Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents.  After
the retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Article 9 and Sections 10.04 and 10.05 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.

 

SECTION 9.10.              Administrative Agent May File Proofs of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

170

--------------------------------------------------------------------------------


 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(h) and (i), 2.09, 10.04 and
10.05) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09, 10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

SECTION 9.11.              Collateral and Guaranty Matters.

 

(a)           Each Lender authorizes and directs the Administrative Agent to
enter into the Collateral Documents for the benefit of the Lenders and the other
Secured Parties.  Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement or the Collateral Documents, and the exercise by
the Required Lenders of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  The Administrative Agent is hereby authorized
on behalf of all of the Lenders, without the necessity of any notice to or
further consent from any Lender, from time to time prior to an Event of Default,
to take any action with respect to any Collateral or Collateral Documents which
may be necessary to perfect and maintain perfected the security interest in and
liens upon the Collateral granted pursuant to the Collateral Documents.

 

(b)           The Lenders irrevocably agree:

 

(i)            that any Lien on any property granted to or held by the
Administrative Agent under any Loan Document shall be automatically released
(A) upon termination of the Aggregate Commitments, the payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and

 

171

--------------------------------------------------------------------------------


 

payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable) and the
cash collateralization (by pledge of, and deposit with or delivery to the
applicable L/C Issuer of, Cash Collateral in an amount equal to 105% of the
Outstanding Amount of such Letter of Credit pursuant to documentation in form
and substance reasonably satisfactory to such L/C Issuer), expiration or
termination of, or the implementation of other arrangements satisfactory to the
applicable L/C Issuer in its sole discretion in respect of, all Letters of
Credit (collectively, the “Release Conditions”), (B) at the time the property
subject to such Lien is transferred or to be transferred as part of or in
connection with any transfer permitted hereunder and under each other Loan
Document to any Person other than the Borrower or any other Loan Party,
(C) subject to Section 10.01, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders, or (D) if the
property subject to such Lien is owned by a Subsidiary Guarantor, upon release
of such Subsidiary Guarantor from its obligations under its Guaranty pursuant to
clause (iii) below;

 

(ii)           to release or subordinate any Lien on any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Permitted Lien on such property that is permitted by Section 7.01(i); and

 

(iii)          that any Subsidiary Guarantor shall be automatically released
from its obligations under the Guaranty and the Liens granted by such Person
under the Collateral Documents shall be automatically released (A) upon
satisfaction of the Release Conditions or (B) if such Person ceases to be a
Restricted Subsidiary as a result of a transaction or designation permitted
hereunder (including as a result of a Subsidiary Guarantor being designated as
an Unrestricted Subsidiary); provided that no release described in the foregoing
clause (B) shall occur if (after giving effect to such release) such Subsidiary
Guarantor is a guarantor of any Indebtedness of the Borrower or any Restricted
Subsidiary.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty pursuant to
this Section 9.11(b).  In each case as specified in this Section 9.11(b), the
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Subsidiary Guarantor from its obligations under the
Guaranty, in each case in accordance with the terms of the Loan Documents and
this Section 9.11(b).

 

(c)           The Administrative Agent shall have no obligation whatsoever to
the Lenders or to any other Person to assure that the Collateral exists or is
owned by any Loan Party or is cared for, protected or insured or that the Liens
granted to the Administrative Agent herein or pursuant hereto have been properly
or sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or

 

172

--------------------------------------------------------------------------------


 

in any manner or under any duty of care, disclosure or fidelity any of the
rights, authorities and powers granted or available to the Administrative Agent
in this Section 9.11 or in any of the Collateral Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Administrative Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Administrative Agent’s own
interest in the Collateral as one of the Lenders and that the Administrative
Agent shall have no duty or liability whatsoever to the Lenders, except for its
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

SECTION 9.12.              Other Agents; Joint Lead Arrangers and Managers. 
None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “joint book runner”, “joint lead arranger”,
“co-documentation agent” or “syndication agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
to the extent any such persons are Lenders hereunder, those applicable to all
Lenders as such (other than the rights to indemnification set forth in
Section 10.04 and their rights as Secured Parties hereunder).  Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
such other Persons in deciding to enter into this Agreement or in taking or not
taking action hereunder.

 

SECTION 9.13.              Appointment of Supplemental Administrative Agents. 
(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction.  It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

 

(b)           In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 9 and of
Sections 10.04 and 10.05

 

173

--------------------------------------------------------------------------------


 

that refer to the Administrative Agent shall inure to the benefit of such
Supplemental Administrative Agent and all references therein to the
Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.

 

(c)           Should any instrument in writing from the Borrower, or any other
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent.  In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01.            Amendments, etc.  Except as otherwise set forth in
this Agreement, no amendment, modification, supplement or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders (or the Administrative Agent
acting upon the written instructions of the Required Lenders) and the Borrower
or the applicable Loan Party, as the case may be, and each such waiver,
amendment, modification, supplement or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that,
no such amendment, modification, supplement, waiver or consent shall:

 

(a)           extend or increase the Commitment of any Lender without the
written consent of each Lender directly affected thereby (it being understood
that a waiver of any condition precedent set forth in Section 4.02 or the waiver
of any Default, mandatory prepayment or mandatory reduction of the Revolving
Credit Commitments (other than any such required reduction of the Revolving
Credit Commitments on the Revolving Credit Maturity Date) shall not constitute
an extension or increase of any Commitment of any Lender);

 

(b)           postpone any date scheduled for, or reduce the amount of, any
payment of principal or interest under Section 2.07 or 2.08 or any fees without
the written consent of each Lender directly affected thereby, it being
understood that the waiver of (or amendment to the terms of) any mandatory
prepayment of any Loans required under Section 2.05(b) shall not constitute a
postponement of any date scheduled for the payment of principal or interest;

 

(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clauses (i) and (iii) of the
second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby, it being understood that any change to

 

174

--------------------------------------------------------------------------------


 

the definition of Total Leverage Ratio or in the component definitions thereof
shall not constitute a reduction in any such rate of interest; provided that,
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;

 

(d)           change any provision of this Section 10.01, the definition of
“Required Lenders,” “Majority Revolving Lenders” or “Pro Rata Share” or
Section 2.13 or 8.03 or the proviso appearing in Section 8.02, in any such case
without the written consent of all Lenders directly affected thereby or change
the order of application of any prepayment of Loans among the Facilities from
the application thereof in Section 2.05(b) in a manner that materially and
adversely affects the Lenders under any Facility without the consent of (i) in
the case of the Revolving Credit Facility, the Majority Revolving Lenders and
(ii) in the case of any other Facility, Lenders holding a majority of the
principal amount of Loans outstanding under such Facility; provided, however,
that the definition of “Pro Rata Share” and Section 2.13 may be amended by the
Required Lenders to permit the prepayment of Loans by the Borrower at a discount
to par on terms and conditions approved by the Required Lenders, so long as any
such prepayment is offered on a ratable basis to all Lenders of the applicable
Class (and made ratably to all accepting Lenders of the applicable Class);

 

(e)           other than in a transaction permitted under Sections 7.04 or 7.05,
release all or a substantial portion of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or

 

(f)            other than in connection with a transaction permitted under
Section 7.04 or 7.05, release all or a substantial portion of the aggregate
value of the Guarantees under the Guaranty, without the written consent of each
Lender;

 

and provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) the consent of
Lenders holding more than 50% of any Class of Commitments or Loans shall be
required with respect to any amendment that (x) waives any condition precedent
set forth in Section 4.02 solely with respect to the making of Loans or other
extensions of credit by such Class (it being understood that a general waiver of
an existing Default by the Required Lenders or an amendment approved by the
Required Lenders that has the effect of “curing” an existing Default and
permitting the making of Loans or other extensions of credit shall constitute a
waiver of a condition precedent governed under this clause) or (y) by its terms
adversely affects the rights of such Class in respect of payments hereunder in a
manner different than such amendment affects other Classes.  Any such waiver and
any such

 

175

--------------------------------------------------------------------------------


 

amendment, modification or supplement in accordance with the terms of this
Section 10.01 shall apply equally to each of the Lenders and shall be binding on
the Loan Parties, the Lenders, the Agents and all future holders of the Loans
and Commitments.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Revolving Credit Commitment of such Lender
may not be increased or extended without the consent of such Lender (it being
understood that any Commitments or Loans held or deemed held by any Defaulting
Lender shall be excluded for a vote of the Lenders hereunder requiring any
consent of the Lenders).

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the “Required Lenders” and
“Majority Revolving Lenders” and the Lenders’ “Pro Rata Share”.

 

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Foreign Subsidiaries in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be, together with this
Agreement or the other Loan Documents, amended and waived with the consent of
the Administrative Agent at the request of the Borrower without the need to
obtain the consent of any other Lender if such amendment or waiver is delivered
in order (i) to comply with local Law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents.

 

In addition, subject to Section 2.05(d), notwithstanding the foregoing, this
Agreement may be amended with the written consent of the Administrative Agent,
the Borrower and the Lenders providing the relevant Replacement Term Loans to
permit the refinancing of all outstanding Term Loans of a given Class (the
“Refinanced Term Loans”) with a replacement term loan tranche denominated in
Dollars (the “Replacement Term Loans”) hereunder; provided that (a) the
aggregate principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of such Refinanced Term Loans, (b) the Effective
Yield on such Replacement Term Loans shall not be higher than the Effective
Yield on such Refinanced Term Loans, (c) the Weighted Average Life to Maturity
of such Replacement Term Loans shall not be shorter than the Weighted Average
Life to Maturity of such Refinanced Term Loans at the time of such refinancing
(except to the extent of nominal amortization for periods where amortization has
been eliminated as a result of prepayment of the applicable Loans), and (d) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Loans in effect immediately prior to such
refinancing.

 

176

--------------------------------------------------------------------------------


 

In addition, notwithstanding anything to the contrary contained in this
Section 10.01, the Borrower, the Administrative Agent and each Lender agreeing
to provide Increase Revolving Credit Commitments, Increase B Term Loan
Commitments or Incremental Term Loan Commitments of a particular Series may, in
accordance with the provisions of Section 2.14, enter into an Incremental
Amendment without the consent of the Required Lenders, provided that, after the
execution and delivery by the Borrower, the Administrative Agent and each such
Lender of such Incremental Amendment, such Incremental Amendment may thereafter
only be modified in accordance with the requirements of this Section 10.01.

 

SECTION 10.02.            Notices and Other Communications; Facsimile Copies.

 

(a)           General.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission).  All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)            if to the Borrower, the Administrative Agent, an L/C Issuer or
the Swing Line Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

 

(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Borrower, the Administrative Agent, the L/C Issuers and the Swing Line
Lender.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers and the Swing Line
Lender pursuant to Article 2 shall not be effective until actually received by
such Person.  In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

 

(b)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually signed originals and shall be binding on all
Loan Parties, the Agents and the Lenders.

 

177

--------------------------------------------------------------------------------


 

(c)           Reliance by Agents and Lenders.  The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct of such Agent-Related Person or Lender (as
determined by a final non-appealable judgment of a court of competent
jurisdiction).  All telephonic notices to the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

SECTION 10.03.            No Waiver; Cumulative Remedies.  No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.

 

SECTION 10.04.            Attorney Costs, Expenses and Taxes.  The Borrower
agrees (a) to pay or reimburse the Administrative Agent and the Joint Lead
Arrangers and the L/C Issuers for all reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, syndication
and execution of this Agreement and the other Loan Documents, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs of Latham &
Watkins LLP, and (b) to pay or reimburse the Administrative Agent, each Joint
Lead Arranger, each L/C Issuer and each Lender for all out-of-pocket costs and
expenses, including Attorney Costs, incurred in connection with the enforcement
of any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including all Attorney
Costs of counsel to the Administrative Agent).  The foregoing costs and expenses
shall include all reasonable search, filing, recording and title insurance
charges and fees and taxes related thereto, and other (reasonable, in the case
of the foregoing clause (a)) out-of-pocket expenses incurred by any Agent and
any Joint Lead Arranger, as applicable.  The agreements in this Section 10.04
shall survive the termination of the Aggregate Commitments and repayment of all
other Obligations.  All amounts due under this Section 10.04 shall be paid
within ten (10) Business Days of receipt by the Borrower of an invoice relating
thereto setting forth such expenses in reasonable detail.  If any Loan Party
fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent in its sole discretion.

 

178

--------------------------------------------------------------------------------


 

SECTION 10.05.            Indemnification by the Borrower.  Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Agent-Related Person, each L/C Issuer, each Joint Lead
Arranger, each Syndication Agent, each Co-Documentation Agent, each Lender and
their respective Affiliates, directors, officers, employees, counsel, agents,
trustees, investment advisors and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
an L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability related in any way to the Borrower, any Subsidiary
or any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from the gross negligence or willful misconduct of such
Indemnitee or of any Affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee, in each case as determined by a final,
non-appealable judgment issued by a court of competent jurisdiction.  No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee or any Loan Party have any liability for any special, punitive,
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date); provided that nothing contained in
this sentence shall limit the Loan Parties’ indemnification obligations to the
extent set forth hereinabove to the extent such special, punitive, indirect or
consequential damages are included in any third party claim in connection with
which such Indemnitee is entitled to indemnification hereunder.  In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, members or creditors or an Indemnitee or any other Person, whether or
not any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents is
consummated.  All amounts due under this Section 10.05 shall be paid within ten
(10) Business Days after demand therefor; provided, however, that such
Indemnitee shall promptly refund such amount to

 

179

--------------------------------------------------------------------------------


 

the extent that there is a final judicial or arbitral determination that such
Indemnitee was not entitled to indemnification or contribution rights with
respect to such payment pursuant to the express terms of this Section 10.05.  To
the extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 10.05 may be unenforceable in whole or in part because
they are violative of any Law or public policy, the Borrower shall contribute
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by any
Indemnitee.  The agreements in this Section 10.05 shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

 

SECTION 10.06.            Payments Set Aside.  To the extent that any payment by
or on behalf of the Borrower is made to any Agent, any L/C Issuer or any Lender,
or any Agent, any L/C Issuer or any Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred and the Agents’, the L/C Issuer’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Loan
Document shall continue in full force and effect, and (b) each Lender severally
agrees to pay to the Administrative Agent upon demand its applicable share of
any amount so recovered from or repaid by any Agent or L/C Issuer, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.  In such
event, each Loan Document shall be automatically reinstated (to the extent that
any Loan Document was terminated) and the Borrower shall take (and shall cause
each other Loan Party to take) such action as may be requested by the
Administrative Agent, the L/C Issuers and the Lenders to effect such
reinstatement.

 

SECTION 10.07.            Successors and Assigns.  (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of
Section 10.07(b), (ii) by way of participation in accordance with the provisions
of Section 10.07(e), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(g) or (iv) to an SPC in accordance
with the provisions of Section 10.07(h) (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.07(e) and,
to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

180

--------------------------------------------------------------------------------


 

(b)           (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (other
than to Disqualified Institutions, natural Persons or a Defaulting Lender)
(“Assignees”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this Section 10.07(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

 

(A)          the Borrower; provided that no consent of the Borrower shall be
required for an assignment (1) to a Lender, an Affiliate of a Lender, an
Approved Fund (excluding therefrom Disqualified Institutions), (2) of funded
Term Loans (excluding therefrom Disqualified Institutions) or (3) if an Event of
Default has occurred and is continuing, to any Assignee; provided further, that
the Borrower shall be deemed to have consented to an assignment (other than an
assignment to a Disqualified Institution) unless it shall object thereto by
written notice to the Administrative Agent within ten (10) days after having
received notice thereof;

 

(B)           the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of any Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund and no consent of the
Administrative Agent shall be required for an assignment to an Agent or an
Affiliate of an Agent;

 

(C)           in the case of any assignment of any Revolving Credit Commitment,
each L/C Issuer at the time of such assignment; provided that no consent of the
L/C Issuers shall be required for any assignment to an Agent or an Affiliate of
an Agent; and

 

(D)          in the case of any assignment of any Revolving Credit Commitment,
the Swing Line Lender; provided that no consent of the Swing Line Lender shall
be required for any assignment to an Agent or an Affiliate of an Agent.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $1,000,000 unless each of
the Borrower and the Administrative Agent otherwise consents; provided that
(1) no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;

 

(B)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement

 

181

--------------------------------------------------------------------------------


 

system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);

 

(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

 

(D)          none of (i) Opco Holdings or (so long as GVR is a co-borrower
hereunder) GVR Holdings, (ii) except as provided in Section 10.07(l), any
Station Permitted Assignee, (iii) the Borrower, (iv) any Subsidiary of Opco
Holdings or (so long as GVR is a co-borrower hereunder) GVR Holdings or the
Borrower or (v) any Person that has been denied an approval or a license, or
otherwise found unsuitable, under applicable Gaming Laws in any jurisdiction
shall be an Eligible Assignee; provided that no Person that is a Lender on the
Closing Date or an Affiliate of such Lender shall cease to be treated as an
Eligible Assignee by operation of preceding clause (ii) or (iv) for purposes of
this Agreement.

 

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

 

(c)           Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 10.07(d), from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment).  Upon request, and the surrender by the assigning Lender of
its Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (c) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(e).

 

(d)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and amounts
due under Section 2.03, owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Agents and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the

 

182

--------------------------------------------------------------------------------


 

Borrower, any Agent and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(e)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or a Disqualified Institution) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant.  Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to
Section 10.07(c).  To the extent permitted by applicable Law, each Participant
also shall be entitled to the benefits of Section 10.09 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(f)            A Participant shall not be entitled to receive any greater
payment under Section 3.01, 3.04 or 3.05 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  A Participant shall not be entitled
to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 10.15 as though it were a
Lender.

 

183

--------------------------------------------------------------------------------


 

(g)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(h)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof.  Each party hereto hereby agrees that (i) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 3.01, 3.04 or 3.05),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  Notwithstanding anything to the contrary
contained herein, any SPC may (i) with notice to, but without prior consent of
the Borrower and the Administrative Agent and with the payment of a processing
fee of $3,500, assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

 

(i)            Notwithstanding anything to the contrary contained herein,
(1) any Lender may in accordance with applicable Law create a security interest
in all or any portion of the Loans owing to it and the Note, if any, held by it
and (2) any Lender that is a Fund may create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it to the trustee
for holders of obligations owed, or securities issued, by such Fund as security
for such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

(j)            Notwithstanding anything to the contrary contained herein, any
L/C Issuer or the Swing Line Lender may, upon thirty (30) days’ notice to the
Borrower and the Lenders, resign as an L/C Issuer or the Swing Line Lender,
respectively; provided that on or prior to the expiration of such 30-day period
with respect to such resignation, the relevant L/C Issuer or the

 

184

--------------------------------------------------------------------------------


 

Swing Line Lender shall have identified a successor L/C Issuer or Swing Line
Lender reasonably acceptable to the Borrower willing to accept its appointment
as successor L/C Issuer or Swing Line Lender, as applicable.  In the event of
any such resignation of an L/C Issuer or the Swing Line Lender, the Borrower
shall be entitled to appoint from among the Lenders willing to accept such
appointment a successor L/C Issuer or Swing Line Lender hereunder; provided that
no failure by the Borrower to appoint any such successor shall affect the
resignation of the relevant L/C Issuer or the Swing Line Lender, as the case may
be, except as expressly provided above.  If an L/C Issuer resigns as an L/C
Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)). 
If the Swing Line Lender resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c).

 

(k)           Notwithstanding anything to the contrary contained herein, no
Assignee shall have recourse to the provisions of Sections 3.01 and 3.05 if the
condition upon which such recourse is based was in existence at the time of the
applicable assignment under this Section 10.07 (except to the extent that any
Lender was entitled to the payment of additional amounts or indemnification for
Indemnified Taxes or Other Taxes under Section 3.01 or the payment of
compensation under Section 3.05, in each case, at the time of such applicable
assignment).

 

(l)            Subject to the conditions set forth in Section 10.07(b), any
Lender may assign all or a portion of its Term Loan Commitments and Term Loans
to a Station Permitted Assignee; provided that (i) no Default or Event of
Default shall have occurred and be continuing at the time of such assignment or
would result therefrom, (ii) such Station Permitted Assignee shall provide a
representation to the Administrative Agent to the effect that neither such
Station Permitted Assignee nor any of its directors or officers are aware of any
material non-public information with respect to the business of Opco Holdings,
GVR Holdings (for so long as GVR is a co-borrower hereunder), the Borrower or
any of their respective Subsidiaries, and (iii) the aggregate principal amount
of all Term Loans that have been assigned to Station Permitted Assignees, after
giving effect to such assignment, shall not exceed twenty percent (20%) of the
aggregate principal amount of Term Loans then outstanding.

 

(m)          Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no Affiliated Lender shall have any right to (i) attend
(including by telephone) any meeting or discussions (or portion thereof)
involving any of the Agents or Lenders to which representatives of the Loan
Parties are not invited, or (ii) receive any information or materials prepared
by any of the Agents or Lenders or any communication by or among any of the
Agents or Lenders, except to the extent such information or materials have been
made available to any Loan Party or its representatives.

 

(n)           Notwithstanding anything in Section 10.01 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders, all affected

 

185

--------------------------------------------------------------------------------


 

Lenders, all Lenders or any percentage of Lenders have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent or any Lender
to undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, an Affiliated Lender shall be deemed to have voted its
interest as a Lender without discretion in the same proportion as the allocation
of voting with respect to such matter by Lenders who are not Affiliated Lenders;
provided that no amendment, modification, waiver, consent or other action with
respect to any Loan Document shall deprive such Affiliated Lender of any
payments to which such Affiliated Lender is entitled under the Loan Documents
without such Affiliated Lender providing its consent; provided further that such
Affiliated Lender shall have the right to approve any amendment, modification,
waiver or consent of the type described in Section 10.01(a), (b), (c), (d),
(e) or (f) of this Agreement, in each case to the extent that such Affiliated
Lender is directly and adversely affected thereby in any material respect as
compared to other Lenders; and in furtherance of the foregoing, (x) the
Affiliated Lender agrees to execute and deliver any ballot or other instrument
reasonably requested by the Administrative Agent to evidence the voting of its
interest as a Lender in accordance with the provisions of this Section 10.07(n);
provided that if the Affiliated Lender fails to promptly execute such ballot or
other instrument such failure shall in no way prejudice any of the
Administrative Agents’ rights under this paragraph and (y) the Administrative
Agent is hereby appointed (such appointment being coupled with an interest) by
the Affiliated Lender as the Affiliated Lender’s attorney-in-fact, with full
authority in the place and stead of the Affiliated Lender and in the name of the
Affiliated Lender, from time to time in the Administrative Agent’s discretion to
take any action and to execute any ballot or other instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this Section 10.07(n).

 

(o)           Each Affiliated Lender, solely in its capacity as a Lender, hereby
agrees that such Affiliated Lender shall not bring any claims, actions, suits or
proceedings against any Agent or Lender in connection with the Loans held by
such Affiliated Lender or its rights and obligations under this Agreement and
the other Loan Documents, and each Affiliated Lender, solely in its capacity as
a Lender, hereby waives all such claims and rights to bring such actions, suits
and proceedings against the Agents and the other Lenders.

 

(p)           Each Affiliated Lender, solely in its capacity as a Lender, hereby
further agrees that, if any Loan Party or Restricted Subsidiary shall be subject
to any voluntary or involuntary proceeding commenced under any Debtor Relief
Laws (“Bankruptcy Proceedings”):

 

(i)            such Affiliated Lender, solely in its capacity as a Lender, shall
not take any step or action in such Bankruptcy Proceeding to object to, impede,
or delay the exercise of any right or the taking of any action by the
Administrative Agent (or the taking of any action by a third party that is
supported by the Administrative Agent) in relation to such Affiliated Lender’s
claim with respect to its Loans (a “Claim”) (including, without limitation,
objecting to any debtor in possession financing, use of cash collateral, grant
of adequate protection, sale or disposition, compromise or plan of
reorganization or liquidation or similar scheme);

 

186

--------------------------------------------------------------------------------


 

(ii)           with respect to any matter requiring the vote of Lenders during
the pendency of a Bankruptcy Proceeding (including, without limitation, voting
on any plan of reorganization or liquidation or similar scheme), the Loans held
by such Affiliated Lender (and any Claim with respect thereto) shall be deemed
to be voted in accordance with Section 10.07(n) regardless of whether such Loans
are separately classified in any such plan or scheme from Loans held by
non-Affiliated Lenders. In furtherance of the foregoing, (x) the Affiliated
Lender agrees to execute and deliver any ballot or other instrument reasonably
requested by the Administrative Agent to evidence the voting of its interest as
a Lender in accordance with the provisions of this Section 10.07(p)(ii);
provided that if the Affiliated Lender fails to promptly execute such ballot or
other instrument such failure shall in no way prejudice any of the
Administrative Agent’s rights under this paragraph and (y) the Administrative
Agent is hereby appointed (such appointment being coupled with an interest) by
the Affiliated Lender as the Affiliated Lender’s attorney-in-fact, with full
authority in the place and stead of the Affiliated Lender and in the name of the
Affiliated Lender, from time to time in the Administrative Agent’s discretion to
take any action and to execute any ballot or other instrument that
Administrative Agent may deem reasonably necessary to carry out the provisions
of this Section 10.07(p)(ii);

 

(iii)          it shall not, without the prior written consent of the
Administrative Agent (as directed by the Required Lenders) as to both form and
substance, (1) file any motion or other application, objection, joinder or other
filing in connection with sections 362, 363, 364 and/or 506 of the Bankruptcy
Code (or any similar law, rule or provision under any applicable Debtor Relief
Law) or in connection with any valuation issues or (2) participate in or
otherwise support the “priming” of any of the Liens supporting the Obligations
in connection with a proposed debtor-in-possession facility or otherwise;

 

(iv)          in connection with any (1) plan of reorganization or liquidation
or similar scheme or (2) distribution of cash or property with respect to an
asset sale supported by the Secured Parties (other than the Affiliated Lenders)
in any Bankruptcy Proceeding, such Affiliated Lender, solely in its capacity as
a Lender, shall not oppose in any way a distribution of property or cash to
other classes of claims or interests, regardless of the amount of such
distributions (if any) to such Affiliated Lender.  In addition, and without
limiting the foregoing, each Affiliated Lender, solely in its capacity as a
Lender, hereby:

 

(A)          agrees that any purchase pursuant to any credit bid by the Secured
Parties (other than the Affiliated Lenders) under section 363(k) of the
Bankruptcy Code (or any similar law, rule or provision under any applicable
Debtor Relief Law) or otherwise shall have the effect of discharging such
Affiliated Lender’s liens, claims, encumbrances and interests in the Collateral,
and that title acquired pursuant to such credit bid shall be acquired free and
clear of any liens, claims, encumbrances or interests arising under or by reason
of the Obligations owed to the Affiliated Lenders or any Loan Document, whether
or not the court order approving the sale pursuant to such credit bid expressly
so provides;

 

187

--------------------------------------------------------------------------------


 

(B)           consents to the entry of an order approving the sale of any or all
of the Collateral in one or more transactions under section 363 of the
Bankruptcy Code (or any similar law, rule or provision under any applicable
Debtor Relief Law), whether for cash or other consideration, including a credit
bid by the Secured Parties (other than the Affiliated Lenders) under section
363(k) of the Bankruptcy Code (or any similar law, rule or provision under any
applicable Debtor Relief Law) or otherwise, that expressly provides that any
lien, claim, encumbrance or interest is discharged and title acquired pursuant
to the sale is free and clear of any liens, claims, or encumbrances held by the
Affiliated Lenders arising under or by reason of the Obligations or any Loan
Document, provided that such sale is supported by the Secured Parties (other
than the Affiliated Lenders); and

 

(C)           consents to the Secured Parties (other than the Affiliated
Lenders) credit bidding all or any portion of the Obligations owed to the
Affiliated Lenders in connection with any credit bid by such Secured Parties
under section 363(k) of the Bankruptcy Code (or any similar law, rule or
provision under any applicable Debtor Relief Law) or otherwise, which shall have
the effect of discharging the Affiliated Lenders’ liens, claims, encumbrances
and interests in the Collateral, and agree that title acquired by such Secured
Parties pursuant to such credit bid shall be acquired free and clear of any
liens, claims, encumbrances or interests arising under or by reason of the
Obligations owed to the Affiliated Lenders or any Loan Document, whether or not
the court order approving the sale pursuant to such credit bid expressly so
provides.

 

(q)           Section 10.07(n) and (p) shall not apply to any Designated Lender.

 

SECTION 10.08.            Confidentiality.  Each of the Agents and the Lenders
agrees to use commercially reasonable efforts (equivalent to the efforts each
such Person applies to maintain the confidentiality of its own confidential
information) to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and its and its Affiliates’
directors, officers, employees, trustees, investment advisors and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any Governmental Authority; (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process; (d) to any other party to this Agreement; (e) subject to
an agreement containing provisions substantially the same as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Borrower), to
any pledgee referred to in Section 10.07(g), counterparty to a Swap Contract,
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement;
(f) with the written consent of the Borrower; (g) to the extent such Information
becomes publicly available other than as a result of a breach of this
Section 10.08; (h) to any Governmental Authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating any Agent or Lender or Affiliates of any Agent or
Lender; (i) in connection with the exercise of (or in preparation to exercise)
any remedies hereunder or under the other Loan Documents or any suit, action or
proceeding relating to the enforcement of its rights hereunder or thereunder; or
(j) to any rating agency when required by it (it being understood that, prior to
any such disclosure, such rating agency shall undertake to preserve the

 

188

--------------------------------------------------------------------------------


 

confidentiality of any Information relating to the Loan Parties received by it
from such Lender).  In addition, the Agents and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions.  For the purposes of this Section 10.08, “Information”
means all information received from any Loan Party relating to any Loan Party or
its business, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by any Loan Party other than as a result
of a breach of this Section 10.08; provided that, in the case of information
received from a Loan Party after the date hereof, such information (i) is
clearly identified at the time of delivery as confidential or (ii) is delivered
pursuant to Section 6.01, 6.02 or 6.03.

 

SECTION 10.09.            Setoff.  (a) In addition to any rights and remedies of
the Agents and the Lenders provided by Law, upon the occurrence and during the
continuance of any Event of Default, each Agent, each Lender and their
respective Affiliates is authorized at any time and from time to time, without
prior notice to the Borrower or any other Loan Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party and
its Subsidiaries) to the fullest extent permitted by applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other Indebtedness at any time owing by, such
Agent, such Lender or their respective Affiliates to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Obligations owing to such Agent, such Lender or their respective Affiliates
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender or Affiliate shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness; provided that any
recovery by any Agent, any Lender or their respective Affiliates pursuant to its
setoff rights under this Section 10.09 is subject to the provisions of
Section 8.03.  Each Lender agrees promptly to notify the Borrower and each Agent
after any such set off and application made by such Lender; provided that, the
failure to give such notice shall not affect the validity of such setoff and
application.  The rights of each Agent and each Lender under this Section 10.09
are in addition to other rights and remedies (including other rights of setoff)
that such Agent and such Lender may have.

 

(b)           NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE
LOANS OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA OR IN NEVADA, NO LENDER OR AGENT SHALL EXERCISE A RIGHT OF SETOFF,
LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY
PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS
TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR, TO THE EXTENT REQUIRED BY
SECTION 10.01 OF THIS AGREEMENT, ALL OF THE LENDERS, OR APPROVED IN WRITING BY
THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT
(PURSUANT TO SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE, SECTION 2924 OF THE CALIFORNIA

 

189

--------------------------------------------------------------------------------


 

CIVIL CODE, IF APPLICABLE, SECTION 40.430 OF THE NEVADA REVISED STATUTES OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE ADMINISTRATIVE AGENT PURSUANT TO THE COLLATERAL DOCUMENTS
OR THE ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY
ATTEMPTED EXERCISE BY ANY LENDER OR AGENT OF ANY SUCH RIGHT WITHOUT OBTAINING
SUCH CONSENT OF THE REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL
AND VOID.  THIS SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE
LENDERS AND THE ADMINISTRATIVE AGENT HEREUNDER.

 

SECTION 10.10.            Interest Rate Limitation.  Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents (collectively, the “Charges”) shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.  To the extent permitted by
applicable Law, the interest and other Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section 10.10 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.  Thereafter, interest hereunder shall be paid at the
rate(s) of interest and in the manner provided in this Agreement, unless and
until the rate of interest again exceeds the Maximum Rate, and at that time this
Section 10.10 shall again apply.  In no event shall the total interest received
by any Lender pursuant to the terms hereof exceed the amount that such Lender
could lawfully have received had the interest due hereunder been calculated for
the full term hereof at the Maximum Rate.  If the Maximum Rate is calculated
pursuant to this Section 10.10, such interest shall be calculated at a daily
rate equal to the Maximum Rate divided by the number of days in the year in
which such calculation is made.  If, notwithstanding the provisions of this
Section 10.10, a court of competent jurisdiction shall finally determine that a
Lender has received interest hereunder in excess of the Maximum Rate, the
Administrative Agent shall, to the extent permitted by applicable Law, promptly
apply such excess in the order specified in this Agreement and thereafter shall
refund any excess to the Borrower or as a court of competent jurisdiction may
otherwise order.

 

SECTION 10.11.            Counterparts.  This Agreement and each other Loan
Document may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  Delivery by telecopier of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement

 

190

--------------------------------------------------------------------------------


 

and such other Loan Document.  The Agents may also require that any such
documents and signatures delivered by telecopier be confirmed by a manually
signed original thereof; provided that the failure to request or deliver the
same shall not limit the effectiveness of any document or signature delivered by
telecopier.

 

SECTION 10.12.            Integration.  This Agreement, together with the other
Loan Documents, comprises the complete and integrated agreement of the parties
on the subject matter hereof and thereof and supersedes all prior agreements,
written or oral, on such subject matter.  In the event of any conflict between
the provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement.  Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

 

SECTION 10.13.            Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied (other than Obligations
under Secured Hedge Agreements, Cash Management Obligations or contingent
indemnification obligations, in any such case, not then due and payable) or any
Letter of Credit or Revolving Credit Commitment shall remain outstanding.

 

SECTION 10.14.            Severability.  If any provision of this Agreement or
the other Loan Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby.  The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

SECTION 10.15.            Tax Forms.  (a)  Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 10.15(b)(i) through (iii) below) shall not be required if in the

 

191

--------------------------------------------------------------------------------


 

Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(b) Without limiting the foregoing:

 

(i)  Each Lender and each Agent that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “Foreign Lender”) shall, to
the extent it is legally entitled to do so and if not previously delivered,
deliver to the Borrower and the Administrative Agent, on or prior to the date
which is ten (10) Business Days after the Closing Date (or upon accepting an
assignment of an interest herein), two duly signed, properly completed copies of
either IRS Form W-8BEN, IRS Form W-8ECI or W-8IMY (and any applicable
attachments thereto), or any successors thereto,  relating to an exemption from,
or reduction of, United States withholding tax on all payments to be made to
such Foreign Lender by the Borrower or any other Loan Party pursuant to this
Agreement or any other Loan Document or in the case of a Foreign Lender claiming
such an exemption under Section 881(c) of the Code, IRS Form W-8BEN and a
certificate that establishes in writing to the Borrower and the Administrative
Agent that such Foreign Lender is not (i) a “bank” as defined in
Section 881(c)(3)(A) of the Code, (ii) a 10-percent stockholder within the
meaning of Section 871(h)(3)(B) of the Code, or (iii) a controlled foreign
corporation related to the Borrower within the meaning of Section 864(d) of the
Code.  Thereafter, each such Foreign Lender to the extent it is legally entitled
to do so shall promptly submit to the Borrower and the Administrative Agent such
additional duly completed and signed copies of one or more of such forms or
certificates (or such successor forms or certificates as shall be adopted from
time to time by the relevant United States taxing authorities), in each case,
(1) on or before the date that any such form, certificate or other evidence
expires or becomes obsolete, (2) after the occurrence of any event requiring a
change in the most recent form, certificate or evidence previously delivered by
it to the Borrower and the Administrative Agent and (3) from time to time
thereafter if reasonably requested by the Borrower or the Administrative Agent
or, in each case, promptly notify the Borrower and the Administrative Agent of
its inability to do so.

 

(ii) Each Lender and each Agent that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall, if not
previously delivered, deliver to the Administrative Agent and the Borrower two
duly signed, properly completed copies of IRS Form W-9 on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
certifying that such U.S. Lender is entitled to an exemption from United States
backup withholding tax, or any successor form.  If such U.S. Lender fails to
deliver such forms, then the Administrative Agent may withhold from any payment
to such U.S. Lender an amount equivalent to the applicable backup withholding
tax imposed by the Code.

 

(iii)  If a payment made to a Lender under any Loan Document would be subject to
FATCA if such Lender were to fail to comply with the applicable reporting
requirements thereof (including those contained in Section 1471(b) or 1472(b) of
the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably

 

192

--------------------------------------------------------------------------------


 

requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (iii), FATCA shall include any
amendments made to FATCA after the date of this Agreement.

 

(iv)  Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

SECTION 10.16.            Governing Law.  (a) THIS AGREEMENT AND EACH OTHER LOAN
DOCUMENT (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED THEREIN) SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, EACH AGENT AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS.  THE BORROWER, EACH AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

 

(c)           NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 10.16,
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE AGENTS, THE JOINT LEAD
ARRANGERS, THE L/C ISSUER OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS AGAINST THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR PROPERTIES OR ASSETS IN THE
COURTS OF ANY JURISDICTION.

 

193

--------------------------------------------------------------------------------


 

SECTION 10.17.            Waiver of Right to Trial by Jury.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

SECTION 10.18.            Binding Effect.  This Agreement shall become effective
when it shall have been executed by each party hereto and thereafter shall be
binding upon and inure to the benefit of the Borrower, each Agent and each
Lender and their respective successors and assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders.

 

SECTION 10.19.            Lender Action.  Each Lender agrees that it shall not
take or institute any actions or proceedings, judicial or otherwise, for any
right or remedy against any Loan Party or any other obligor under any of the
Loan Documents or the Secured Hedge Agreements or (with respect to the exercise
of rights against the collateral) documentation of Cash Management Obligations
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent.  The provisions of this
Section 10.19 are for the sole benefit of the Agents and Lenders and shall not
afford any right to, or constitute a defense available to, any Loan Party.

 

SECTION 10.20.            Acknowledgments.  The Borrower hereby acknowledges
that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)           no Agent, Joint Lead Arranger or Lender has any fiduciary
relationship with or duty to the Borrower or any other Loan Party arising out of
or in connection with this Agreement or any of the other Loan Documents, and the
relationship between the Agents, the Joint Lead Arrangers and the Lenders, on
one hand, and the Borrower and the other Loan Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

194

--------------------------------------------------------------------------------


 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Agents, the Joint Lead Arrangers and the Lenders or among the Borrower, the
other Loan Parties and the Lenders.

 

The amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 10.19, each Lender shall be entitled
to protect and enforce its rights arising out hereof and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

 

SECTION 10.21.            USA Patriot Act.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

 

SECTION 10.22.            Gaming Authorities and Liquor Authorities.  This
Agreement and the other Loan Documents are subject to all applicable Gaming Laws
and the Liquor Laws.  Without limiting the foregoing, the Agents and the Lenders
acknowledge that rights, remedies and powers in or under the Loan Documents may
be exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and the Liquor Laws and only to the
extent that any required approvals (including prior approvals) are obtained from
the requisite Gaming Authorities and the Liquor Authorities.  Each of the
Agents, the Joint Lead Arrangers and Lenders agrees to cooperate with the
applicable Gaming Authorities and Liquor Authorities in connection with the
administration of their regulatory jurisdiction over the Borrower and the other
Loan Parties, including to the extent not inconsistent with the internal
policies of such Agent, Joint Lead Arranger or Lender and any applicable legal
or regulatory restrictions, the provision of such documents or other information
as may be requested by any such Gaming Authorities or Liquor Authorities
relating to the Agents, the Joint Lead Arrangers, any of the Lenders or the
Borrower or any other Loan Party, or the Loan Documents.  Notwithstanding any
other provision of this Agreement, the Borrower expressly authorizes, and will
cause each other Loan Party to authorize, each Agent, each Joint Lead Arranger
and each Lender to cooperate with the applicable Gaming Authorities and Liquor
Authorities as described above.

 

SECTION 10.23.            Certain Matters Affecting Lenders.  (a) If any Gaming
Authority shall determine that any Lender does not meet suitability standards
prescribed under applicable Gaming Laws (a “Unsuitable Lender”), the
Administrative Agent shall have the right (but not the duty) to cause such
Unsuitable Lender (and such Unsuitable Lender hereby irrevocably agrees) to
assign its outstanding Loans and its Commitments, if any, in full to one or more
Eligible Assignees (each, a “Substitute Lender”) in accordance with the
provisions of Section 10.07 and the Unsuitable Lender shall pay any fees payable
thereunder in connection with such assignment; provided, (1) on the date of such
assignment, the Substitute Lender shall pay to the Unsuitable Lender an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Unsuitable Lender, (B) an amount equal
to all Unreimbursed Amounts and participations that have been funded by such
Unsuitable Lender, together with all then unpaid interest with respect thereto
at such time and (C) an amount equal to all accrued, but theretofore unpaid fees
owing to such Unsuitable Lender; and (2) on the

 

195

--------------------------------------------------------------------------------


 

date of such assignment, the Borrower shall pay any amounts payable to such
Unsuitable Lender pursuant to Article III or otherwise as if it were a
prepayment.  The Borrower shall bear the costs and expenses of any Lender
required by any Gaming Authorities to file an application for a finding of
suitability in connection with the investigation of an application by the
Borrower or the other Loan Parties for a license to operate a gaming
establishment.

 

(b)           Notwithstanding the provisions of Section 10.23(a), if any Lender
becomes a Unsuitable Lender, and if the Administrative Agent fails to find a
Substitute Lender pursuant to Section 10.23(a) within any time period specified
by the appropriate Gaming Authority for the withdrawal of a Unsuitable Lender
(the “Withdrawal Period”), the Borrower shall immediately prepay in full the
Outstanding Amount of all B Term Loans, Incremental Term Loans and Revolving
Credit Exposure of such Unsuitable Lender, together with all unpaid fees owing
to such Unsuitable Lender pursuant to Section 2.09 and any amounts payable to
such Unsuitable Lender pursuant to Article III or otherwise as if it were a
prepayment and, in each case where applicable, with accrued interest thereon to
the earlier of (x) the date of payment or (y) the last day of the applicable
Withdrawal Period.  Upon the prepayment of all amounts owing to any Unsuitable
Lender and the termination of such Unsuitable Lender’s Commitments, if any
(whether pursuant to Section 10.23(a) or 10.23(b)), such Unsuitable Lender shall
no longer constitute a “Lender” for purposes hereof; provided, any rights of
such Unsuitable Lender to indemnification hereunder shall survive as to such
Unsuitable Lender.

 

SECTION 10.24.            The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND
“AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY
OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent, any Joint Lead
Arranger or any of their respective Affiliates, directors, officers, employees,
counsel, agents, trustees, investment advisors and attorneys-in-fact
(collectively, the “Agent Parties”) have any liability to Opco Holdings, GVR
Holdings the Borrower, any Lender, any L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to Opco Holdings, GVR Holdings, the Borrower, any Lender, any L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

196

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

NP OPCO LLC

 

 

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name:

Thomas M. Friel

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

 

 

STATION GVR ACQUISITION, LLC

 

 

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name:

Thomas M. Friel

 

 

Title:

Senior Vice President & Treasurer

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG CAYMAN

 

ISLANDS BRANCH, as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Mary Kay Coyle

 

 

Name:

Mary Kay Coyle

 

 

Title:

Managing Director

 

 

 

 

By:

/s/ Benjamin Souh

 

 

Name:

Benjamin Souh

 

 

Title:

Vice President

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Mary Kay Coyle

 

 

Name:

Mary Kay Coyle

 

 

Title:

Managing Director

 

 

 

 

By:

/s/ Michael Getz

 

 

Name:

Michael Getz

 

 

Title:

Vice President

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK SECURITIES INC., as Joint Lead Arranger and Joint Book Runner

 

 

 

 

 

 

 

By:

/s/ Eric Dobi

 

 

Name:

Eric Dobi

 

 

Title:

Managing Director

 

 

 

 

By:

/s/ Reza Akhavi

 

 

Name:

Reza Akhavi

 

 

Title:

Managing Director

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Joint Lead Arranger,
Joint Book Runner and Syndication Agent

 

 

 

 

 

 

 

By:

/s/ Daniel Kelly

 

 

Name:

Daniel Kelly

 

 

Title:

Managing Director

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

J.P. MORGAN SECURITIES LLC, as Joint Lead Arranger, Joint Book Runner and
Co-Documentation Agent

 

 

 

 

 

 

 

By:

/s/ Nicholas J. Russo III

 

 

Name:

Nicholas J. Russo III

 

 

Title:

Vice President

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE SECURITIES (USA) LLC, as Joint Lead Arranger, Joint Book Runner
and Co-Documentation Agent

 

 

 

 

 

 

 

By:

/s/ Jeffrey Cohen

 

 

Name:

Jeffrey Cohen

 

 

Title:

Managing Director

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------